                Case 19-11743-KG            Doc 191        Filed 09/06/19        Page 1 of 160



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                          Chapter 11
                                           )
Perkins & Marie Callender’s LLC, et al., 1 )                          Case No. 19-11743 (KG)
                                           )
                                           )                          (Jointly Administered)
             Debtors.                      )
_________________________________________ )



                        SCHEDULES OF ASSETS AND LIABILITIES FOR
                   PERKINS & MARIE CALLENDER’S, LLC (CASE NO. 19-11743)




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                   Case 19-11743-KG         Doc 191        Filed 09/06/19        Page 2 of 160



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
_________________________________________ )

          GLOBAL NOTES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Perkins & Marie Callender’s, LLC (“P&MC”) and its above-captioned affiliated debtor
entities (collectively, with P&MC, the “Debtors”), with the assistance of their professionals,
submits their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”), pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure, and rules 1007-1
and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        On August 5, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their
businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

        The Schedules and Statements are unaudited and were prepared by the Debtors with
support from the Debtors’ professionals. The Debtors have made reasonable efforts to ensure
that the Schedules and Statements are accurate and complete based on information known to
them at the time of preparation after reasonable inquiries; however, inadvertent errors or
omissions may exist and/or the subsequent receipt of information may result in material changes
in financial and other data contained in the Schedules and Statements. Accordingly, the Debtors
reserve their rights to amend and/or supplement the Schedules and Statements from time to time
as may be necessary or appropriate and they will do so as information becomes available.

       These Global Notes Regarding the Debtors’ Schedules of Assets and Liabilities and
Statements of Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in,
and comprise an integral part of all of the Debtors’ Schedules and Statements. The Global Notes

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.


RLF1 21933609v.2
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 191       Filed 09/06/19   Page 3 of 160



should be referred to, considered, and reviewed in connection with any review of the Schedules
and Statements.

                           Global Notes and Overview of Methodology

1.       Reservation of Rights. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary or
         appropriate, including, without limitation, to change the amount or classification of any
         claim, or to otherwise subsequently designate any claim as “disputed,” “contingent,” or
         “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or Global
         Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect
         to these chapter 11 cases, including, without limitation, any issues involving substantive
         consolidation, equitable subordination, defenses, characterization or re-characterization
         of contracts and leases, assumption or rejection of contracts and leases under section 365
         of the Bankruptcy Code, causes of action arising under chapter 5 of the Bankruptcy Code,
         or any other relevant applicable laws to recover assets or avoid transfers.

2.       Basis of Presentation. The Schedules and Statements do not purport to represent
         financial statements prepared in accordance with Generally Accepted Accounting
         Principles in the United States (“GAAP”), nor are they intended to be fully reconciled
         with the financial statements of the Debtors.

         The Schedules and Statements have been signed by Marcus Hewitt, the Senior Vice
         President of Finance of the Debtors. Mr. Hewitt is an authorized signatory for each of the
         Debtors. In reviewing and signing the Schedules and Statements, Mr. Hewitt has relied
         upon the efforts, statements, and representations of various personnel employed by the
         Debtors and their professionals. Mr. Hewitt has not (and could not have) personally
         verified the accuracy of each statement and representation contained in the Schedules and
         Statements, including statements and representations concerning amounts owed to
         creditors, classification of such amounts, and creditor addresses.

3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
         Statements reflect the Debtors’ books and records as of the Petition Date or the latest
         available record date before then.

4.       Current Values. Unless otherwise indicated, the Debtors’ Schedules and Statements
         reflect net book values as of the Petition Date. Book values of assets prepared in
         accordance with GAAP generally do not reflect the current performance of the assets and
         may differ materially from the actual value and/or performance of the underlying assets.

         The amounts represented in the Schedules and Statements are totals of all known
         amounts. When necessary, the Debtors have indicated that the value of certain assets is
         “Unknown.” To the extent that any assets have been identified as having an “Unknown”
         value, the actual total may be different from the total listed in the Schedules and
         Statements.

5.       Accuracy. The financial information disclosed herein was not prepared in accordance
         with GAAP, federal or state securities laws or other applicable nonbankruptcy law or in

                                                 2
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 191        Filed 09/06/19   Page 4 of 160



         lieu of complying with any periodic reporting requirements thereunder. Persons and
         entities trading in or otherwise purchasing, selling, or transferring the claims against the
         Debtors should evaluate this financial information in light of the purposes for which it
         was prepared.

6.       Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
         characterize, classify, categorize or designate certain claims, assets, executory contracts,
         unexpired leases and other items reported in the Schedules and Statements, the Debtors
         may nevertheless have improperly characterized, classified, categorized, designated or
         omitted certain items. Accordingly, the Debtors reserve all of their rights to
         recharacterize, reclassify, recategorize, redesignate, add or delete items reported in the
         Schedules and Statements at a later time as is necessary and appropriate, as additional
         information becomes available.

7.       Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
         and liabilities from the Schedules and Statements, including, without limitation, accrued
         salaries and employee benefit accruals. The Debtors also have excluded rejection
         damage claims of counterparties to executory contracts and unexpired leases that may be
         rejected after the Petition Date, to the extent such damage claims may exist. In addition,
         certain immaterial assets and liabilities may have been excluded.

8.       Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” in
         accordance with section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
         (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
         persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.
         Persons listed as “insiders” have been included for informational purposes only and
         including them in the Schedules and Statements shall not constitute an admission that
         those persons are insiders for purposes of section 101(31) of the Bankruptcy Code.
         Moreover, the Debtors do not take any position with respect to: (i) any insider’s influence
         over the control of the Debtors; (ii) the management responsibilities or functions of any
         such insider; (iii) the decision making or corporate authority of any such insider; or (iv)
         whether the Debtors or any such insider could successfully argue that he or she is not an
         “insider” under applicable law or with respect to any theories of liability or for any other
         purpose.

9.       Intellectual Property Rights. Exclusion of certain intellectual property shall not be
         construed as an admission that such intellectual property rights have been abandoned,
         terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
         acquisition, or other transaction.

10.      Entity Classification Issues. The Debtors have endeavored in good faith to identify the
         assets owned by each Debtor and the liabilities owed by each Debtor. While the
         Schedules reflect the results of this effort, several factors may impact the ability of the
         Debtors to precisely assign assets and liabilities to particular Debtor entities, including,
         but not limited to: (a) certain assets may be primarily used by a Debtor other than the
         entity which holds title to such assets according to the Debtors’ books and records; (b)
         the Debtor entity that owns or holds title to certain assets may not be ascertainable given

                                                  3
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 191        Filed 09/06/19   Page 5 of 160



         the consolidated manner in which the Debtors have operated their businesses; and (c)
         certain liabilities may have been nominally incurred by one Debtor, yet such liabilities
         may have actually been incurred by, or the invoices related to such liabilities may have
         been issued to or in the name of, another Debtor.

11.      Executory Contracts and Unexpired Leases. The Debtors reserve all of their rights
         with respect to the named parties of any and all executory contracts, including the right to
         amend and/or supplement Schedule G.

12.      Classifications. Listing (i) a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
         “priority,” or (c) Schedule E/F as “unsecured” or (ii) a contract or lease on Schedule G as
         “executory” or “unexpired,” does not constitute a waiver of the Debtors’ rights to re-
         characterize or reclassify such claims or contracts or to setoff such claims, as
         appropriate.

13.      Claims Description. Schedules D and E/F permit the Debtors to designate a creditor’s
         claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
         creditor’s claim on the Debtors Schedules and Statements as “disputed,” “contingent,” or
         “unliquidated” does not constitute a waiver by the Debtors of their rights to later amend
         the Schedules to designate such claim as “disputed,” “contingent,” or “unliquidated.” The
         Debtors reserve all of their rights to amend the Schedules to dispute, or assert offsets or
         defenses to, any creditor’s claim reflected on their Schedules on any grounds, including,
         without limitation, as to the amount, liability, validity, priority or classification of such
         claim.

14.      Causes of Action. The Debtors may not have listed each and every cause of action or
         potential cause of action against third parties as assets in the Schedules and Statements,
         including, without limitation, causes of actions arising under chapter 5 of the Bankruptcy
         Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
         The Debtors reserve all of their rights with respect to any cause of action (including
         avoidance actions), controversy, right of setoff, cross claim, counterclaim, or recoupment
         and any claim on contracts or for breaches of duties imposed by law or in equity,
         demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
         judgment, account, defense, power, privilege, license, and franchise of any kind or
         character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
         suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
         unsecured, assertable directly or derivatively, whether arising before, on, or after the
         Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of
         law it may have, and neither these Global Notes nor the Schedules and Statements shall
         be deemed a waiver of any such claims or causes of action or in any way prejudice or
         impair the assertion of such claims or causes of action.

15.      Intercompany Debts and Transfers. Certain intercompany debts are set forth on
         Schedule D or Schedule E/F, as applicable. Certain intercompany transfers, including
         intercompany claims between the Debtors and non-debtor affiliates are set forth on
         Statement Question 4. The Debtors continue to review the accounting treatment for



                                                   4
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 191        Filed 09/06/19   Page 6 of 160



         intercompany receivables and reserve all rights with respect to the treatment or
         characterization of such items.

16.      Summary of Significant Reporting Policies.             The following is a summary of
         significant reporting policies:

            Undetermined Amounts. The description of an amount as “unknown” or
             “undetermined” is not intended to reflect upon the validity or materiality of such
             amount.

            Estimates. To timely close the books and records of the Debtors and to prepare such
             information on a legal entity basis, the Debtors were required to make certain
             estimates and assumptions that affect the reported amounts of assets and liabilities
             and reported revenue and expenses. The Debtors reserve all rights to amend the
             reported amounts of assets, liabilities, revenue and expenses to reflect changes in
             those estimates and assumptions.

            Totals. All totals that are included in the Schedules and Statements represent totals of
             all known amounts. When necessary, the Debtors have indicated that the value of
             certain assets and liabilities is “Unknown.” To the extent that any assets or liabilities
             have an “Unknown” value, the actual total may be different from the total listed in the
             Schedules and Statements.

            Paid Claims. To the extent the Debtors pay any of the claims listed in the Schedules
             and Statements pursuant to any orders entered by the Court, the Debtors reserve all of
             their rights to amend or supplement the Schedules and Statements or take other action
             as is necessary or appropriate to avoid over-payment of or duplicate payments for any
             such liabilities.

            Other Paid Claims. If the Debtors have reached any postpetition settlement with a
             vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such property
             and equipment.

17.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.




                                                   5
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 191       Filed 09/06/19   Page 7 of 160



          Specific Disclosures with Respect to the Debtors’ Schedules and Statements

1.       Schedule A/B – Assets – Real and Personal Property. In the ordinary course of
         business, the operating results for all of the Debtors, including without limitation,
         revenue, expenses, assets and liabilities and the like, were rolled into the financial
         reporting for Debtors Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC
         and PMCI Promotions, LLC, and not separately accounted for, as Perkins & Marie
         Callenders, LLC, Marie Callender Pie Shops, LLC and PMCI Promotions, LLC, were the
         only Debtors with significant operations. The Debtors have determined that in order to
         separately report any operating results for the other Debtor entities, they would be
         required to make significant material estimates and assumptions that would necessarily
         affect the reported amounts of revenue, expenses, assets and liabilities and the like, if
         any, for such entities, and that such information is therefore generally more accurately
         reported in the manner accounted for in the ordinary course of the Debtor’s businesses.
         Accordingly, although in certain instances herein the Debtors have been able to
         separately report for other Debtors, including Perkins & Marie Callender’s Holding,
         LLC, MC Wholesalers, LLC, Wilshire Beverage, Inc., FIV, LLC, P&MC’s Real Estate
         Holding, LLC and P&MC’s Holding Corp, the assets and liabilities have only been
         provided for Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC and
         PMCI Promotions, LLC.

         The accounts receivable information listed in Part 3 of Schedule A/B includes both billed
         and unbilled receivables from the Debtors’ customers, and is net of allowance for
         doubtful accounts.

         The Debtors’ do not classify fixed assets in the same manner requested in Parts 7, 8 and 9
         of Schedule A/B. While the amounts reported in the Schedules include the assets, it
         would be unduly burdensome for the Debtors’ to reclassify assets according to these
         Schedules.

         Schedule A/B, Part 5: #25 requests the amount listed in inventory that have been
         purchased within 20 days before the bankruptcy was filed. The Debtors’ inventory
         consists primarily of perishable items, and the Debtors do not track which purchases have
         been consumed or remain in inventory.

2.       Schedule D – Creditors Holding Secured Claims. The Debtors reserve all of their
         rights to amend or supplement such Schedule as necessary.

3.       Schedule E/F – Creditors Who Have Unsecured Claims. While reasonable efforts
         have been made to ensure the accuracy of Schedule E/F, inadvertent errors or omissions
         may have occurred. Accordingly, the Debtors reserve all of their rights to amend or
         supplement such Schedule as necessary.

         The Debtors have not listed on Schedule E/F any priority or non-priority unsecured
         employee wage or benefit claims for which the Debtors have been granted authority (but
         not direction) to pay pursuant to a First Day Order. The Debtors have paid approximately



                                                 6
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 191        Filed 09/06/19   Page 8 of 160



         $4 million on account of such employee wage or benefit claims pursuant to a First Day
         Order.

         Schedule F does not include entries related to workers’ compensation claims, the
         disclosure of which may be a violation of HIPAA laws. These creditors have been
         included in the creditor matrix and will receive proofs of claim forms to be filed if they
         believe they have a claim against a Debtor.

         The claims listed in Schedule E/F allegedly arose or were allegedly incurred on various
         dates. In certain instances, ascertaining the date on which a claim arose is an open
         question of fact. Determining the date upon which each claim in Schedule E/F was
         incurred or arose would be unduly burdensome and cost prohibitive and, therefore, the
         Debtors do not list a date for each claim listed on Schedule E/F.

         While the Debtors maintain general accruals to account for liabilities in accordance with
         GAAP, these amounts are estimates and not tracked on a vendor by vendor basis, and as
         such have not been included on Schedule E/F.

         Schedule E/F does not include potential rejection damage claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

4.       Schedule G – Executory Contracts and Unexpired Leases. While reasonable efforts
         have been made to ensure the accuracy of Schedule G, inadvertent errors or omissions
         may have occurred. The Debtors hereby reserve all of their rights to (i) dispute the
         validity, status or enforceability of any contracts, agreements or leases set forth in
         Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
         Debtors reserve all of their rights, claims and causes of action with respect to the
         contracts and agreements listed on these Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument.
         The presence or absence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is or is not an executory contract or unexpired
         lease.

         On August 6, 2019, the Debtors filed the First Omnibus Motion of the Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief [Docket No. 40], and
         on August 7, 2019, the Debtors filed the Second Omnibus Motion of Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Rejection Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief Docket No. 78]
         (collectively, the “Lease Rejection Motions”), seeking authority from this Court to
         reject approximately thirty (30) unexpired non-residential real property leases related to
         closed store locations, nunc pro tunc to the Petition Date (collectively, the “Rejected
         Leases”). The Debtors believe that each of the Rejected Leases is set forth on Schedule
         G. In the event the Court approves the Lease Rejection Motion, each of the Rejected
         Leases will be deemed rejected as of the Petition Date (absent a separate agreement


                                                  7
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 191        Filed 09/06/19   Page 9 of 160



         between the Debtors and the applicable counterparty to the Rejected Lease to the
         contrary).

         In addition, the Debtors are a party to numerous agreements related to the settlement of
         certain alleged claims and/or causes of action against the Debtors that are not included on
         Schedule G. Certain of these agreements require the Debtors to maintain the
         confidentiality of, among other things, such agreements, their terms, and the parties
         thereto. Further, at this time, the Debtors believe that many of these agreements no
         longer have material executory obligations remaining thereunder and, as such, may not
         constitute executory contracts; however, the Debtors reserve all of their rights to alter or
         amend Schedule G to the extent that additional information regarding such agreements
         becomes available.

         Omission of a contract or agreement from Schedule G does not constitute an admission
         that such omitted contract or agreement is not an executory contract or unexpired lease.
         The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
         contracts or agreements are not impaired by the omission.

5.       Schedule H – Codebtors. The Debtors may not have identified certain guarantees that
         are embedded in the Debtors’ executory contracts, unexpired leases, secured financings,
         debt instruments and other such agreements. No claim set forth on the Schedules and
         Statements of the Debtors is intended to acknowledge claims of creditors that are
         otherwise satisfied or discharged by a non-debtor. The Debtors reserve all of their rights
         to amend or supplement such Schedule as necessary.

6.       Statement 4 and 30. As set forth in more detail in the Motion of Debtors for Interim and
         Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management
         System and Bank Accounts; (II) Authorizing Continued Performance of Intercompany
         Transactions; (III) Waiving Certain United States Trustee Requirements; and (V)
         Granting Related Relief [Docket No. 8] (the “Cash Management Motion”), the Debtors’
         cash management system is centralized. As a result, during the year preceding the
         Petition Date, certain payments may have been paid to insiders of each of the Debtors by
         one or more of the other Debtors, and some of these payments may have been for the
         benefit of another Debtor. These payments are listed on Statement 4 and 30 for the
         Debtor making the payment, even if the payment was made to or for the benefit of an
         insider of another Debtor. To ascertain information relating to all payments that were
         made to insiders, Statement 4 and 30 for all of the Debtors should be consulted.

7.       Statement 6. To the extent the Debtors have incurred or effectuated any ordinary course
         setoffs with customers and vendors prior to the Petition Date, or are subject to the
         occurrence of or maintain the right to effectuate ordinary course setoffs on account of
         activities occurring prior to the Petition Date, such setoffs are excluded from the Debtors’
         Schedules and Statements. The Debtors reserve all of their rights with respect to any
         such setoffs.




                                                  8
RLF1 21933609v.2
               Case 19-11743-KG       Doc 191      Filed 09/06/19     Page 10 of 160



8.       Statement 7. The Debtors reserve all of their rights and defenses with respect to any and
         all listed lawsuits and administrative proceedings. The listing of any such suits and
         proceedings shall not constitute an admission by the Debtors of any liabilities or that the
         actions or proceedings were correctly filed against the Debtors or any affiliates of the
         Debtors. The Debtors also reserve their rights to assert that neither the Debtors nor any
         affiliates of the Debtors are an appropriate party to such actions or proceedings. The
         Debtors have not included on Statement 7 parties that may have asserted informal
         workers’ compensation claims or similar claims that were resolved or otherwise
         addressed without formal litigation or an administrative hearing or similar proceeding
         having been commenced. Additionally, to the extent that events occurred prior to the
         Petition Date, but any lawsuit or administrative proceeding related thereto was filed after
         the Petition Date, such suits or proceedings may not be listed Statement 7.

9.       Statement 9. The Debtors have provided a summary of the number and value of
         charitable gifts made during the reporting period and while reasonable best efforts have
         been made to ensure that the list of gifts provided in response to Statement 9 is accurate,
         certain gifts may have inadvertently been omitted from the response to Statement 9.

10.      Statement 11. Debtor P&MC made payments on behalf of all of the Debtors to various
         professionals for restructuring services. The payments listed in Statement 11 are
         generally only for restructuring related services. The Debtors may have made other
         payments to the listed professionals for non-bankruptcy related services, but these
         payments are not listed in Statement 11.

11.      Statement 14. Previous addresses of franchise locations where a Debtor is the guarantor
         are not listed in Statement 14.

12.      Statement 26(d). The Debtors do not maintain records of the parties which requested or
         obtained copies of any financial statements. Financial statements may be provided to our
         lender group banks, vendors, landlords, franchisees and customers within the ordinary
         course of business.




                                                  9
RLF1 21933609v.2
                                              Case 19-11743-KG                                    Doc 191                    Filed 09/06/19                          Page 11 of 160


Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                                             Check if this is an
Case number (if known): 19-11743 (KG)                                                                                                                                                        amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $         20,143,965.68
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $         85,382,514.67
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $        105,526,480.35
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $         115,098,938.11
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $          1,062,979.46
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                        +$        31,986,951.52
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                        $        148,148,869.09
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
                                   Case 19-11743-KG                    Doc 191       Filed 09/06/19                Page 12 of 160


Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                    Check if this is an
Case number (if known): 19-11743 (KG)                                                                                               amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor¶s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor¶s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                       Current value of debtor¶s interest


   2. Cash on hand

              2.1 Cash on Hand                                                                                             $                     168,085.50


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)             Type of account   Last 4 digits of account number

              3.1 See Schedule A/B 3 Attachment                                                                            $                   3,735,302.56


   4. Other cash equivalents (Identify all)

             4.1 None                                                                                                      $


  5. Total of Part 1
                                                                                                                           $                  3,903,388.06
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                            Page 1 of 12
                                 Case 19-11743-KG                 Doc 191       Filed 09/06/19          Page 13 of 160
  Debtor:    Perkins & Marie Callender's, LLC                                                       Case number (if known):       19-11743
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
          No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                                          Current value of debtor¶s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
             7.1 See Schedule A/B 7 Attachment                                                                            $                      771,190.08


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 See Schedule A/B 8 Attachment                                                                            $                    2,554,688.88


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                                         $                3,325,878.96




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 12
                                    Case 19-11743-KG                   Doc 191            Filed 09/06/19             Page 14 of 160
   Debtor:    Perkins & Marie Callender's, LLC                                                                   Case number (if known):      19-11743
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
     5 Yes. Fill in the information below.
                                                                                                                                                Current value of debtor¶s
                                                                                                                                                interest

11. Accounts receivable
                                    Description          face amount                       doubtful or uncollectible accounts
                                    Credit Card
    11a.     90 days old or less:   Receivables          $              1,948,446.16      -$                             0.00      =..... Î     $               1,948,446.16

    11a.     90 days old or less:   Delivery AR          $                342,218.87      -$                             0.00      =..... Î     $                342,218.87

    11a.     90 days old or less:   Foxtail AR           $              3,164,112.03      -$                     (22,296.00)       =..... Î     $               3,141,816.03

    11a.     90 days old or less:   Franchise AR         $              1,700,300.83      -$                    (233,428.00)       =..... Î     $               1,466,872.83

    11a.     90 days old or less:   Other Receivables    $                    25,722.37   -$                             0.00      =..... Î     $                  25,722.37



    11b.     Over 90 days old:      Foxtail AR           $                    77,559.00   -$                       77,559.00       =..... Î     $                       0.00

    11b.     Over 90 days old:      Franchise AR         $              1,384,689.06      -$                   1,305,118.19        =..... Î     $                 79,570.87


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                                     $              7,004,647.13




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                         Page 3 of 12
                                  Case 19-11743-KG                Doc 191         Filed 09/06/19        Page 15 of 160
  Debtor:    Perkins & Marie Callender's, LLC                                                       Case number (if known):           19-11743
              Name


Part 4:       Investments

13. Does the debtor own any investments?

    5 No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method used
                                                                                                                    Current value of debtor¶s interest
                                                                                              for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

                                                                                                                              $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                    % of ownership:

                                                                                                                              $



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

                                                                                                                                  $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                       $                           0.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                Page 4 of 12
                                   Case 19-11743-KG                     Doc 191        Filed 09/06/19            Page 16 of 160
  Debtor:     Perkins & Marie Callender's, LLC                                                               Case number (if known):   19-11743
                 Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
            No. Go to Part 6.
     5 Yes. Fill in the information below.

                                                                                Net book value of debtor's
                                                          Date of the last                                       Valuation method used          Current value of debtor¶s
     General description                                                        interest
                                                          physical inventory                                     for current value              interest
                                                                                (Where available)

19. Raw materials
                 19.1 Foxtail Raw Materials               12/21/2018            $             2,214,285.51       Book Value                     $              2,214,285.51


20. Work in progress
                 20.1 Foxtail Work in Progress                                   $               63,618.28       Book Value                     $                63,618.28


21. Finished goods, including goods held for resale
                 21.1 Foxtail Finished Goods               12/21/2018            $           4,905,731.95        Book Value                     $              4,905,731.95


22. Other inventory or supplies
                 22.1 See Schedule A/B 22 Attachment                              $           2,553,661.79       Book Value                     $              2,553,661.79


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                                    $                9,737,297.53


24. Is any of the property listed in Part 5 perishable?
            No
     5 Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
     5      Yes.               Inventory
                   Description Purchases         Book value $           2,013,073.99   Valuation method Book Value             Current value $                 2,013,073.99


 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     5 No
            Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                     Page 5 of 12
                                  Case 19-11743-KG                   Doc 191          Filed 09/06/19            Page 17 of 160
   Debtor:   Perkins & Marie Callender's, LLC                                                               Case number (if known):       19-11743
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
          Yes. Fill in the information below.

                                                                            Net book value of debtor's     Valuation method
     General description                                                    interest                       used for current           Current value of debtor¶s interest
                                                                            (Where available)              value
 28. Crops²either planted or harvested
                                                                            $                                                         $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $                                                         $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $                                                         $


 31. Farm and fishing supplies, chemicals, and feed
                                                                            $                                                         $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                            $                                                         $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                              $                               0.00


 34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?
                No
                Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Description                      Book value $                            Valuation method                       Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
          No
          Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 6 of 12
                                Case 19-11743-KG                  Doc 191           Filed 09/06/19          Page 18 of 160
  Debtor:   Perkins & Marie Callender's, LLC                                                            Case number (if known):   19-11743
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
       No. Go to Part 8.
     5Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                    Valuation method used for          Current value of debtor¶s
     General description                                             interest
                                                                                                    current value                      interest
                                                                     (Where available)
 39. Office furniture

             39.1 None                                               $                                                                 $


 40. Office fixtures

             40.1 None                                               $                                                                 $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

             41.1 Equipment                                          $               2,336,656.52                                      $             2,336,656.52


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

             42.1 None                                               $                                                                 $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                               $             2,336,656.52


 44. Is a depreciation schedule available for any of the property listed in Part 7?
       No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
       Yes




Official Form 206 A/B                          Schedule A/B: Assets - Real and Personal Property                                                Page 7 of 12
                                  Case 19-11743-KG                  Doc 191          Filed 09/06/19          Page 19 of 160
  Debtor:    Perkins & Marie Callender's, LLC                                                            Case number (if known):           19-11743
              Name


Part 8:       Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
            No. Go to Part 9.
      5 Yes. Fill in the information below.

     General description                                                Net book value of debtor's
                                                                        interest                     Valuation method used
                                                                                                                           Current value of debtor¶s interest
     Include year, make, model, and identification numbers (i.e.,                                    for current value
     VIN, HIN, or N-number)                                             (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                 47.1 See Schedule A/B 47 Attachment                    $                     0.00                                     $                        0.00



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                 48.1 None                                           $                                                             $


  49. Aircraft and accessories
                 49.1 None                                          $                                                              $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                 50.1 Equipment                                     $                9,576,142.30                                  $                    9,576,142.30

                 50.2 Construction in Process/Clearing              $                  267,386.80                                  $                      267,386.80



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                      $                       9,843,529.10


 52. Is a depreciation schedule available for any of the property listed in Part 8?
            No
      5 Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
      5 No
            Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                     Page 8 of 12
                                  Case 19-11743-KG                    Doc 191           Filed 09/06/19              Page 20 of 160
   Debtor:    Perkins & Marie Callender's, LLC                                                                 Case number (if known):   19-11743
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
          No. Go to Part 10.
        5Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method   Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor¶s interest in                                   used for current   debtor¶s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

               55.1 Land Improvements                                                          $         1,174,406.08                           $        1,174,406.08

               55.2 Leasehold Improvements                                                     $       18,969,559.60                            $      18,969,559.60

                    Parking Lot Adjacent to 4863 Hayes Road,
               55.3 Madison, WI 53704                                                          $                 0.00                           $                   0.00


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $      20,143,965.68


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
          No
        5Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        5No
          Yes




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                                      Page 9 of 12
                                Case 19-11743-KG                 Doc 191          Filed 09/06/19              Page 21 of 160
  Debtor:   Perkins & Marie Callender's, LLC                                                           Case number (if known):   19-11743
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
      No. Go to Part 11.
    5Yes. Fill in the information below.

                                                                       Net book value of debtor's                             Current value of debtor¶s
                                                                       interest                        Valuation method
    General description                                                                                                       interest
                                                                       (Where available)               used for current value

60. Patents, copyrights, trademarks, and trade secrets
            60.1 Perkins Tradename                                     $             18,685,000.00                               $           18,685,000.00


61. Internet domain names and websites
            61.1 See Schedule A/B 61 Attachment                        $                       0.00                               $                   0.00


62. Licenses, franchises, and royalties
            62.1 Franchise Contracts                                   $              14,889,541.54                               $          14,889,541.54


63. Customer lists, mailing lists, or other compilations
            63.1 Customer Lists                                        $                  34,345.35                               $              34,345.35


64. Other intangibles, or intellectual property
            64.1 None                                                  $                                                          $


65. Goodwill
            65.1 Goodwill                                              $              15,520,349.97                               $          15,520,349.97


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                           $          49,129,236.86


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
      No
    5Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
      No
    5Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                          Schedule A/B: Assets - Real and Personal Property                                            Page 10 of 12
                                   Case 19-11743-KG                  Doc 191           Filed 09/06/19               Page 22 of 160
   Debtor:   Perkins & Marie Callender's, LLC                                                                  Case number (if known):       19-11743
              Name


Part 11:      All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
      No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                         Current value of debtor¶s
                                                                                                                                         interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount            doubtful or uncollectible accounts
             71.1 See Schedule A/B 71 Attachment           $              117,522.06    -$                     15,641.55     =.....   Î $                   101,880.51


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 See Schedule A/B 72 Attachment                                          Tax year                                       $                           0.00


73. Interests in insurance policies or annuities
             73.1 None                                                                                                                   $



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 See Schedule A/B 74 Attachment                                                                                         $                Undetermined

                  Nature of claim

                  Amount requested                         $                   Approx. $9,140,000.00


                     5171 Campbells Land Co., Inc. filed bankruptcy; deadline of 12/24/2019 to file a proof of claim.



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
             75.1 None                                                                                                                   $

                  Nature of claim

                  Amount requested                          $



76. Trusts, equitable or future interests in property
             76.1 None                                                                                                                   $


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 See Schedule A/B 77 Attachment                                                                                         $                            0.00


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                                 $                   101,880.51



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                     Page 11 of 12
                                           Case 19-11743-KG                              Doc 191                Filed 09/06/19                 Page 23 of 160
     Debtor:     Perkins & Marie Callender's, LLC                                                                                          Case number (if known):       19-11743
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                 Current value of                        Current value of real
                                                                                                       personal property                       property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $             3,903,388.06

81. Deposits and prepayments. Copy line 9, Part 2.                                                     $             3,325,878.96

82. Accounts receivable. Copy line 12, Part 3.                                                         $             7,004,647.13

83. Investments. Copy line 17, Part 4.                                                                 $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                   $             9,737,297.53

85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                       $             2,336,656.52
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $             9,843,529.10

88. Real property. Copy line 56, Part 9.............................................................................................Î          $            20,143,965.68


89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $           49,129,236.86

90. All other assets. Copy line 78, Part 11.                                                           $                101,880.51

                                                                                                       $            85,382,514.67
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $            20,143,965.68


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................   $       105,526,480.35




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 12 of 12
                                           Case 19-11743-KG                    Doc 191           Filed 09/06/19            Page 24 of 160

 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                          Check if this is an
 Case number (if known): 19-11743 (KG)                                                                                                                    amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor¶s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
    5 Yes. Fill in all of the information below.

Part 1:        List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                               Column A
                                                                                                                                                                Column B
   secured claim, list the creditor separately for each claim.                                                                     Amount of claim
                                                                                                                                                                Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                                supports this claim
                                                                                                                                   value of collateral.

       2.1 Creditor¶s name                                              Describe debtor¶s property that is subject to a lien

             See Schedule D, Part 1 Attachment                                                                                 $         115,098,938.11     $                Unknown
             Creditor's Name

             Creditor¶s mailing address
                                                                        Describe the lien
             Notice Name


             Street

                                                                        Is the creditor an insider or related party?
                                                                            No
                                                                            Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor¶s email address, if known                              No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                             Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?
                                                                             Disputed
                      No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines

                           2.1



          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
             Page, if any.                                                                                                     $         115,098,938.11




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              Page 1 of 2
                                Case 19-11743-KG                  Doc 191           Filed 09/06/19            Page 25 of 160

Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

                                                                                                               Line
  Name



  Notice Name


  Street




  City                                         State                          ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 2 of 2
                                         Case 19-11743-KG             Doc 191          Filed 09/06/19                Page 26 of 160

 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                 Check if this is an
 Case number (if known): 19-11743 (KG)                                                                                                           amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       No. Go to Part 2.
     5Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                  Total claim                Priority amount

          2.1 Priority creditor¶s name and mailing address         As of the petition filing date, the claim is: $           1,062,979.46    $           1,062,979.46
             See Schedule E/F, Part 1 Attachment                   Check all that apply.
             Creditor Name
                                                                      Contingent
                                                                      Unliquidated
             Creditor's Notice name
                                                                      Disputed


             Address                                                Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                Is the claim subject to offset?
             number                                                                                                    No

             Specify Code subsection of PRIORITY unsecured                                                            Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 1 of 4
                                    Case 19-11743-KG                Doc 191           Filed 09/06/19             Page 27 of 160

Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor¶s name and mailing address                           As of the petition filing date, the claim is:   $                 31,986,951.52
          See Schedule E/F, Part 2 Attachment                                      Check all that apply.
          Creditor Name
                                                                                      Contingent
                                                                                      Unliquidated
          Creditor's Notice name
                                                                                      Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
                                 Case 19-11743-KG                    Doc 191            Filed 09/06/19            Page 28 of 160

Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 3 of 4
                                 Case 19-11743-KG           Doc 191          Filed 09/06/19   Page 29 of 160

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                        Total of claim amounts

5a.   Total claims from Part 1                                                                  5a.     $               1,062,979.46


5b.   Total claims from Part 2                                                                  5b. ¬   $              31,986,951.52




5c.   Total of Parts 1 and 2                                                                    5c.     $              33,049,930.98
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 4
                                   Case 19-11743-KG                   Doc 191           Filed 09/06/19             Page 30 of 160


 Fill in this information to identify the case:

 Debtor Name: In re : Perkins & Marie Callender's, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
 Case number (if known): 19-11743 (KG)                                                                                                             amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
              State what the contract or
        2.1                                                                                              See Schedule G Attachment
              lease is for and the nature
              of the debtor¶s interest                                                                   Name


                                                                                                         Notice Name



              State the term remaining                                                                   Address



              List the contract number of
              any government contract




                                                                                                         City                              State                ZIP Code


                                                                                                         Country




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                       Page 1 of 1
                                   Case 19-11743-KG                Doc 191           Filed 09/06/19            Page 31 of 160


Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                            Check if this is an
Case number (if known): 19-11743 (KG)                                                                                                       amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     5Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


            Column 1: Codebtor                                                                                 Column 2: Creditor

                                                                                                                                                  Check all schedules
           Name                                Mailing address                                                 Name
                                                                                                                                                  that apply:

       2.1 See Schedule H Attachment                                                                                                                D
                                               Street

                                                                                                                                                    E/F


                                                                                                                                                    G



                                               City                     State                   ZIP Code



                                               Country




 Official Form 206H                                                 Schedule H: Codebtors                                                               Page 1 of 1
                                  Case 19-11743-KG                   Doc 191            Filed 09/06/19                  Page 32 of 160
Fill in this information to identify the case:

Debtor Name: In re : Perkins & Marie Callender's, LLC

United States Bankruptcy Court for the: District of Delaware

Case number (if known): 19-11743 (KG)



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual¶s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


           5     Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

           5     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


           5     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           5     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

           5     Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on      09/06/2019                                                  µ   / s / Marcus Hewitt

                            MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                            Marcus Hewitt
                                                                                            Printed name

                                                                                            Senior Vice President of Finance

                                                                                            Position or relationship to debtor




  Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
          Case 19-11743-KG           Doc 191     Filed 09/06/19      Page 33 of 160
                            In re: Perkins & Marie Callender's, LLC
                                       Case No. 19-11743
                                  Schedule A/B 3 Attachment
               Checking, savings, money market, or financial brokerage accounts
Name of institution (bank                                    Account number Current value of
or brokerage firm)            Type of account                 (last 4 digits) debtor's interest
Associated Bank               P&MC Collections Account             5308              $40,880.48
Associated Bank               P&MC Collections Account             0059                    $0.00
                              Perkins Canadian Collections
Bank of Montreal              Account                             8897              $472,863.83
                              Perkins Canadian Operating
Bank of Montreal              Account                             5063                $9,000.00
Center State Bank             P&MC Collections Account            8594               $11,470.48
Commerce Bank                 P&MC Collections Account            7393               $10,005.27
Farmers State Bank            P&MC Collections Account            5468               $11,688.26
Farmers State Bank            P&MC Collections Account            0701               $15,092.56
Jackson County Bank           P&MC Collections Account            4020               $15,553.33
Premier Bank                  P&MC Collections Account            8115               $13,694.80
RCB Bank                      P&MC Collections Account            1800               $12,574.00
Regions                       P&MC Collections Account            3857                    $0.00
Regions                       P&MC Collections Account            3997                    $0.00
Regions                       P&MC Collections Account            3970                    $0.00
Regions                       P&MC Collections Account            6791                    $0.00
Regions                       P&MC Collections Account            3784                    $0.00
Regions                       P&MC Collections Account            8175                    $0.00
Regions                       P&MC Collections Account            3822                    $0.00
Regions                       P&MC Collections Account            3776                    $0.00
Regions                       P&MC Collections Account            3741                    $0.00
Regions                       P&MC Collections Account            4047                    $0.00
Regions                       P&MC Collections Account            4004                    $0.00
Regions                       P&MC Collections Account            4012                    $0.00
Regions                       P&MC Collections Account            6813                    $0.00
Regions                       P&MC Collections Account            3873                    $0.00
Regions                       P&MC Collections Account            3849                    $0.00
Regions                       P&MC Collections Account            0278                    $0.00
Regions                       P&MC Collections Account            3806                    $0.00
Regions                       P&MC Collections Account            6775                    $0.00
Regions                       P&MC Collections Account            0197                    $0.00
Regions                       P&MC Collections Account            6740                    $0.00
Regions                       P&MC Collections Account            4055                    $0.00

                                           Page 1 of 4
          Case 19-11743-KG          Doc 191     Filed 09/06/19     Page 34 of 160
                            In re: Perkins & Marie Callender's, LLC
                                       Case No. 19-11743
                                   Schedule A/B 3 Attachment
                Checking, savings, money market, or financial brokerage accounts
Name of institution (bank                                  Account number Current value of
or brokerage firm)            Type of account               (last 4 digits) debtor's interest
                              P&MC Main Operating
Regions                       Account                            5342              $1,538,415.63
                              P&MC Master Depository
Regions                       Account                            6732                      $0.00
Regions                       Perkins AP Account                 0539               -$127,400.00
                              Perkins Domestic Marketing
Regions                       Fund Account                       5371               $940,971.97
Regions                       Perkins Foxtail AP Account         0584                     $0.00
SunTrust Bank                 P&MC Collections Account           2481                $21,715.00
SunTrust Bank                 P&MC Collections Account           0461                $11,914.43
U.S. Bank                     P&MC Collections Account           4169                     $0.00
U.S. Bank                     P&MC Collections Account           3301                     $0.00
U.S. Bank                     P&MC Collections Account           4235                     $0.00
U.S. Bank                     P&MC Collections Account           3210                     $0.00
U.S. Bank                     P&MC Collections Account           5322                     $0.00
U.S. Bank                     P&MC Collections Account           8174                     $0.00
U.S. Bank                     P&MC Collections Account           9881                     $0.00
U.S. Bank                     P&MC Collections Account           1949                     $0.00
U.S. Bank                     P&MC Collections Account           3202                     $0.00
U.S. Bank                     P&MC Collections Account           7867                     $0.00
U.S. Bank                     P&MC Collections Account           3319                     $0.00
U.S. Bank                     P&MC Collections Account           8302                     $0.00
U.S. Bank                     P&MC Collections Account           9917                     $0.00
U.S. Bank                     P&MC Collections Account           3327                     $0.00
U.S. Bank                     P&MC Collections Account           3757                     $0.00
U.S. Bank                     P&MC Collections Account           3335                     $0.00
U.S. Bank                     P&MC Collections Account           9974                     $0.00
U.S. Bank                     P&MC Collections Account           4945                     $0.00
U.S. Bank                     P&MC Collections Account           5017                     $0.00
U.S. Bank                     P&MC Collections Account           0030                     $0.00
U.S. Bank                     P&MC Collections Account           0147                     $0.00
U.S. Bank                     P&MC Collections Account           4937                     $0.00
U.S. Bank                     P&MC Collections Account           9899                     $0.00
U.S. Bank                     P&MC Collections Account           9745                     $0.00

                                           Page 2 of 4
          Case 19-11743-KG          Doc 191     Filed 09/06/19    Page 35 of 160
                            In re: Perkins & Marie Callender's, LLC
                                       Case No. 19-11743
                                  Schedule A/B 3 Attachment
               Checking, savings, money market, or financial brokerage accounts
Name of institution (bank                                 Account number Current value of
or brokerage firm)            Type of account              (last 4 digits) debtor's interest
U.S. Bank                     P&MC Collections Account          4532                    $0.00
U.S. Bank                     P&MC Collections Account          3286                    $0.00
U.S. Bank                     P&MC Collections Account          5025                    $0.00
U.S. Bank                     P&MC Collections Account          3782                    $0.00
U.S. Bank                     P&MC Collections Account          5150                    $0.00
U.S. Bank                     P&MC Collections Account          0295                    $0.00
U.S. Bank                     P&MC Collections Account          3236                    $0.00
U.S. Bank                     P&MC Collections Account          5101                    $0.00
U.S. Bank                     P&MC Collections Account          3228                    $0.00
U.S. Bank                     P&MC Collections Account          4761                    $0.00
U.S. Bank                     P&MC Collections Account          5686                    $0.00
U.S. Bank                     P&MC Collections Account          9562                    $0.00
U.S. Bank                     P&MC Collections Account          1697                    $0.00
U.S. Bank                     P&MC Collections Account          0345                    $0.00
U.S. Bank                     P&MC Collections Account          9907                    $0.00
U.S. Bank                     P&MC Collections Account          4011                    $0.00
U.S. Bank                     P&MC Collections Account          4994                    $0.00
U.S. Bank                     P&MC Collections Account          0839                    $0.00
U.S. Bank                     P&MC Collections Account          5009                    $0.00
U.S. Bank                     P&MC Collections Account          3244                    $0.00
U.S. Bank                     P&MC Collections Account          0451                    $0.00
U.S. Bank                     P&MC Collections Account          9737                    $0.00
U.S. Bank                     P&MC Collections Account          6911                    $0.00
U.S. Bank                     P&MC Collections Account          4553                    $0.00
U.S. Bank                     P&MC Collections Account          5303                    $0.00
U.S. Bank                     P&MC Collections Account          3251                    $0.00
U.S. Bank                     P&MC Collections Account          4110                    $0.00
U.S. Bank                     P&MC Collections Account          0519                    $0.00
                              U.S. Bank Concentration
U.S. Bank                     Account                            0115             $507,626.22
U.S. Bank,                    P&MC Collections Account           3343                   $0.00
U.S. Bank.                    P&MC Collections Account           3293                   $0.00
Wells Fargo                   P&MC Collections Account           1094                   $0.00
Wells Fargo                   P&MC Collections Account           3046                   $0.00

                                          Page 3 of 4
          Case 19-11743-KG          Doc 191      Filed 09/06/19    Page 36 of 160
                            In re: Perkins & Marie Callender's, LLC
                                       Case No. 19-11743
                                  Schedule A/B 3 Attachment
               Checking, savings, money market, or financial brokerage accounts
Name of institution (bank                                 Account number Current value of
or brokerage firm)            Type of account              (last 4 digits) debtor's interest
Wells Fargo                   P&MC Collections Account          6591                    $0.00
Wells Fargo                   P&MC Collections Account          4739                    $0.00
Wells Fargo                   P&MC Collections Account          6609                    $0.00
Wells Fargo                   P&MC Collections Account          5475                    $0.00
Wells Fargo                   P&MC Collections Account          6617                    $0.00
Wells Fargo                   P&MC Collections Account          4754                    $0.00
Wells Fargo                   P&MC Collections Account          4762                    $0.00
Wells Fargo                   P&MC Collections Account          6625                    $0.00
Wells Fargo                   P&MC Collections Account          5536                    $0.00
Wells Fargo                   P&MC Collections Account          3020                    $0.00
Wells Fargo                   P&MC Collections Account          9667                    $0.00
Wells Fargo                   P&MC Collections Account          5641                    $0.00
Wells Fargo                   P&MC Collections Account          4770                    $0.00
Wells Fargo                   P&MC Collections Account          4788                    $0.00
Wells Fargo                   P&MC Collections Account          4115                    $0.00
Wells Fargo                   P&MC Collections Account          4123                    $0.00
Wells Fargo                   P&MC Collections Account          3355                    $0.00
Wells Fargo                   P&MC Collections Account          8957                    $0.00
Wells Fargo                   P&MC Collections Account          4796                    $0.00
Wells Fargo                   P&MC Collections Account          4721                    $0.00
Wells Fargo                   P&MC Collections Account          3392                    $0.00
Wells Fargo                   P&MC Collections Account          7387                    $0.00
Wells Fargo                   P&MC Collections Account          4805                    $0.00
Wells Fargo                   P&MC Collections Account          9675                    $0.00
                              Wells Fargo Concentration
Wells Fargo                   Account                             0418              $229,236.30
                                                              TOTAL:              $3,735,302.56




                                           Page 4 of 4
  Case 19-11743-KG           Doc 191      Filed 09/06/19       Page 37 of 160
                  In re: Perkins & Marie Callender's, LLC
                             Case No. 19-11743
                            Schedule A/B 7 Attachment
              Deposits, including security deposits and utility deposits
                                                                  Current value of
Description                     Name of holder of deposit         debtor's interest
Loss Deposit                    ACE                                      $189,760.00
Wine & Beer                     Capital Beverages                            $197.20
Water/Sewer                     Charlotte County Utilities                 $1,898.08
Wine & Beer                     City Beverage                              $1,000.00
Water/Garbage                   City of Deland, FL                           $750.00
Gas                             City of Leesburg                              $45.65
Water/Sewer                     City of Winter Park                        $4,070.00
Wine & Beer                     Coastal Beverage                           $6,100.00
Real Estate Deposits #1288      Curlew Crossing S.C., LLC                 $10,316.99
Real Estate Deposits #1118      Dillard Square                            $19,426.00
Electric                        Duke Energy                                $3,102.30
Electric/Gas                    Duke Energy (FL)                         $124,309.41
Gas                             Empire District Gas Co                       $910.00
Electric/Gas                    Florida Power & Light                     $58,701.89
Wine & Beer                     Johnson Brothers                             $500.00
Water/Electric                  Kissimmee Utility Authority                $9,900.00
Garbage                         Lake Apopka Natural Gas                    $1,000.00
Wine & Beer                     Mark VII Distribution                        $300.00
Gas                             Missouri Gas Energy                        $2,725.00
Gas                             North Port Utilities                       $2,937.00
Water/Sewer                     Pinellas County Utilities                    $240.00
Water/Sewer                     Polk County Utilities                        $725.00
Electric                        Rochester Public Utilities                 $6,000.00
Wine & Beer                     Suncoast Beverage Sales                    $3,000.00
Electric                        Tampa Electric                             $7,239.00
Electric                        Teco Tampa Electric                        $9,890.00
Electric/Gas                    Teco: Peoples Gas                         $14,115.00
Gas/Water                       Toho Water Authority                       $3,253.48
Loss Deposit                    Travelers                                  $1,591.08
Insurance                       United Health Care                       $282,595.00
                                Wright-Hennepin                            $4,592.00
                                                        TOTAL:           $771,190.08




                                   Page 1 of 1
              Case 19-11743-KG         Doc 191      Filed 09/06/19   Page 38 of 160
                             In re: Perkins & Marie Callender's, LLC
                                        Case No. 19-11743
                                            Schedule A/B 8
                                             Prepayments
                                                                                Current value of
Description                  Name of holder of prepayment                       debtor's interest
Prepiad Insurance            AC Newman - Travel Accident                                 $1,548.00
Prepiad Insurance            ACE (Chubb)                                              $535,583.00
Prepaid Expense              Advance Timing Record                                          $41.20
Prepaid Expense              American Business Solutions                                 $3,216.11
Prepiad Insurance            AON - Casualty                                           $122,277.00
Prepiad Insurance            AON (Lexington & Westport)                                $87,669.00
Prepiad Insurance            AON Risk Broker Fees                                      $53,328.00
Prepiad Insurance            AON Runoff Coverage                                      $454,420.00
Prepaid Expense              Bakem Cinc                                                  $3,647.16
Prepaid Expense              Bardon Data Systems Inc                                     $2,802.10
Prepaid Expense              Business Software Inc                                     $10,280.62
Prepaid Expense              CareerPlug                                                  $3,541.93
Prepaid Expense              CCH Inc                                                     $9,517.16
Prepaid Expense              CDW Direct, LLC                                           $43,340.27
Prepaid Expense Billboards   Colorado Logos, Inc                                         $4,086.80
Prepaid Fuel                 Comdata Network, Inc                                      $13,556.11
Prepaid Expense              Crunchtime Information Systems                            $44,262.59
Prepaid Expense              CT Corp                                                   $12,271.62
Prepaid Expense              Dayton Food                                               $19,110.00
Prepaid Expense              Equifax                                                     $3,120.33
Prepaid Expense              Esha                                                        $2,538.26
Prepaid Expense Billboards   Florida Logos                                               $2,853.99
Prepaid Expense              Franchise Dynamics                                        $51,650.00
Prepaid Expense              Gamma Communication                                           $947.01
Prepaid Expense              Global Software                                             $2,378.52
Prepaid Expense              Infor (US), Inc.                                         $236,320.49
Prepaid Expense Billboards   Iowa Department of Transportation                           $4,227.16
Prepaid Expense              ITSelect                                                  $18,804.57
Prepaid Expense              Kaufman, Hall & Associates, LLC                           $20,255.96
Prepaid Expense              Kroger                                                    $22,638.90
Prepaid Expense              Lexmark International                                       $6,650.18
Prepaid Expense              Liais Tech                                                  $7,401.01
Prepaid Expense              LoyaltyOne                                                $14,752.74
Prepaid Expense              Merhchantlink Lockbox                                     $14,106.73


                                             Page 1 of 2
              Case 19-11743-KG         Doc 191     Filed 09/06/19    Page 39 of 160
                             In re: Perkins & Marie Callender's, LLC
                                        Case No. 19-11743
                                           Schedule A/B 8
                                            Prepayments
                                                                                   Current value of
Description                  Name of holder of prepayment                          debtor's interest
Prepaid Expense Billboards   Minnesota Logos                                                $6,664.30
Prepaid Expense Billboards   Missouri Logos                                               $10,512.24
Prepaid Expense              Naitonwide Power                                               $1,095.19
Prepaid Expense              Navel Global                                                   $2,870.88
Prepaid Expense              Net Works LLC                                                $26,773.36
Prepaid Expense Billboards   Newman Outdoor Advertising                                     $1,006.89
Prepaid Expense Billboards   Newman Outdoor Advertising                                       $806.65
Prepaid Expense              NMS Imaging Inc                                                $6,788.94
Prepaid Expense              Oracle America, INC                                         $161,053.18
Prepaid Expense              Orthodox Union                                                 $8,207.60
Prepaid Expense              Park Place Technologies                                        $4,186.98
Prepaid Expense              Peak Foods                                                   $38,086.40
Prepaid Expense              Pechanga Resort Casino-Deposit MC GM Conference              $41,092.94
Prepaid Expense              Pro Tech Systems Group, Inc                                  $21,291.32
Prepaid Expense              Reed Business                                                  $6,119.97
Prepaid Expense              Result Data Consulting                                         $1,773.34
Prepaid Expense              Result Data Consulting, LTD                                    $4,647.53
Prepaid Expense              Seneca Foods Corporation                                     $57,287.78
Prepaid Expense              Skidmore Sales                                               $40,000.00
Prepaid Expense              SQBOX Solutions LTD                                            $2,931.27
Prepaid Expense              Sun Chemical Corp                                              $2,700.43
Prepaid Expense              Superfos Packaging,                                          $35,983.77
Prepaid Expense              Syndigo LL                                                   $11,102.43
Prepaid Expense              TeamViewer GMBH                                                $1,738.75
Prepaid Expense              Thomson Reuters                                                  $963.65
Prepaid Expense              Trintech Inc                                                 $10,363.73
Prepaid Expense              Universal Atlantic                                           $16,206.26
Prepaid Expense              Unwired Revolution                                             $1,045.46
Prepaid Expense Billboards   Vincent A. Walsh                                               $3,415.56
Prepaid Expense Billboards   Wisconsin Logo, LLC                                            $3,250.85
Prepiad Insurance            WSI - North Dakota Workforce Safety & Insurance                $9,398.00
Other Prepaid Expense                                                                    $182,178.71
                                                                            TOTAL:     $2,554,688.88



                                             Page 2 of 2
                             Case 19-11743-KG         Doc 191      Filed 09/06/19     Page 40 of 160
                                            In re: Perkins & Marie Callender's, LLC
                                                       Case No. 19-11743
                                                   Schedule A/B 22 Attachment
                                                    Other inventory or supplies
                                                                                Net book value of      Valuation method
                                                        Date of the last        debtor's interest      used for current Current value of
General description    Location                         physical inventory (where available)           value            debtor's interest
Admin Inventory                                                                            $3,236.10   Book Value                $3,236.10
Collateral Materials                                                                     $10,583.73    Book Value              $10,583.73
Food & Supplies        Albert Lea, MN                               7/14/2019            $10,132.33    Book Value              $10,132.33
Food & Supplies        Alexandria, MN                               7/14/2019            $18,348.52    Book Value              $18,348.52
Food & Supplies        Altamonte Springs, FL                        7/14/2019            $21,670.78    Book Value              $21,670.78
Food & Supplies        Ames, IA                                     7/14/2019            $19,207.05    Book Value              $19,207.05
Food & Supplies        Anoka, MN -West Main                         7/14/2019            $14,784.26    Book Value              $14,784.26
Food & Supplies        Apopka, FL                                   7/14/2019            $14,035.39    Book Value              $14,035.39
Food & Supplies        Apple Valley, MN                             7/14/2019            $17,628.26    Book Value              $17,628.26
Food & Supplies        Appleton, WI                                 7/14/2019            $14,564.09    Book Value              $14,564.09
Food & Supplies        Appleton, WI (11/16/98)                      7/14/2019            $16,220.61    Book Value              $16,220.61
Food & Supplies        Ashwaubenon, WI                              7/14/2019            $10,602.05    Book Value              $10,602.05
Food & Supplies        Bartow, FL (opened 8/12/02)                  7/14/2019            $20,427.83    Book Value              $20,427.83
Food & Supplies        Bismarck II, ND                              7/14/2019            $13,671.21    Book Value              $13,671.21
Food & Supplies        Bismarck, ND                                 7/14/2019              $8,124.29   Book Value                $8,124.29
Food & Supplies        Black River Falls, WI                        7/14/2019            $13,242.75    Book Value              $13,242.75
Food & Supplies        Blaine, MN                                   7/14/2019            $19,395.85    Book Value              $19,395.85
Food & Supplies        Bloomington, MN 494/France                   7/14/2019            $21,644.40    Book Value              $21,644.40
Food & Supplies        Bonita Springs, FL                           7/14/2019            $33,134.68    Book Value              $33,134.68
Food & Supplies        Brainard II                                  7/14/2019            $16,506.94    Book Value              $16,506.94
Food & Supplies        Brooklyn Park, MN - Osseo                    7/14/2019            $14,165.78    Book Value              $14,165.78
Food & Supplies        Burlington, IA                               7/14/2019            $14,451.29    Book Value              $14,451.29
Food & Supplies        Cape Coral I, FL (2/29/00)                   7/14/2019            $15,719.91    Book Value              $15,719.91
Food & Supplies        Cape Coral II, FL (2/29/00)                  7/14/2019            $13,639.61    Book Value              $13,639.61
Food & Supplies        Cedar Rapids II, IA                          7/14/2019            $19,786.47    Book Value              $19,786.47
Food & Supplies        Cedar Rapids, IA                             7/14/2019            $14,811.47    Book Value              $14,811.47
Food & Supplies        Chaska, MN                                   7/14/2019            $15,102.39    Book Value              $15,102.39
Food & Supplies        Clear Lake, IA                               7/14/2019            $11,231.68    Book Value              $11,231.68
Food & Supplies        Collierville, TN (old 3840)                  7/14/2019            $15,194.92    Book Value              $15,194.92
Food & Supplies        Coralville, IA                               7/14/2019            $14,236.37    Book Value              $14,236.37
Food & Supplies        Crystal, MN                                  7/14/2019            $13,012.62    Book Value              $13,012.62
Food & Supplies        Decatur, IL                                  7/14/2019            $12,925.07    Book Value              $12,925.07
Food & Supplies        DeLand, FL (open 8/6/06)                     7/14/2019            $16,693.83    Book Value              $16,693.83


                                                            Page 1 of 4
                            Case 19-11743-KG          Doc 191      Filed 09/06/19      Page 41 of 160
                                            In re: Perkins & Marie Callender's, LLC
                                                       Case No. 19-11743
                                                     Schedule A/B 22 Attachment
                                                      Other inventory or supplies
                                                                                  Net book value of     Valuation method
                                                          Date of the last        debtor's interest     used for current Current value of
General description   Location                            physical inventory (where available)          value            debtor's interest
Food & Supplies       Denver, CO (old 3778)                           7/14/2019            $14,644.35   Book Value              $14,644.35
Food & Supplies       Des Moines I, IA                                7/14/2019            $12,308.09   Book Value              $12,308.09
Food & Supplies       Des Moines II, IA                               7/14/2019            $17,551.01   Book Value              $17,551.01
Food & Supplies       Des Moines III, IA                              7/14/2019            $16,029.90   Book Value              $16,029.90
Food & Supplies       Des Moines IV, IA                               7/14/2019            $10,377.75   Book Value              $10,377.75
Food & Supplies       Detroit Lakes, MN (3/31/00)                     7/14/2019            $13,591.50   Book Value              $13,591.50
Food & Supplies       Dubuque, IA                                     7/14/2019            $18,103.03   Book Value              $18,103.03
Food & Supplies       Eagan, MN Towne Center                          7/14/2019            $14,279.57   Book Value              $14,279.57
Food & Supplies       Eau Claire, WI                                  7/14/2019            $17,134.41   Book Value              $17,134.41
Food & Supplies       Edina, MN                                       7/14/2019            $14,037.58   Book Value              $14,037.58
Food & Supplies       Fargo, ND                                       7/14/2019            $16,111.03   Book Value              $16,111.03
Food & Supplies       Fergus Falls - Front                            7/14/2019            $13,189.45   Book Value              $13,189.45
Food & Supplies       Forest Lake, MN                                 7/14/2019            $12,010.54   Book Value              $12,010.54
Food & Supplies       Fridley, MN                                     7/14/2019            $16,247.31   Book Value              $16,247.31
Food & Supplies       Ft. Myers N, FL                                 7/14/2019            $17,144.45   Book Value              $17,144.45
Food & Supplies       Ft. Myers, FL (Six Mile)-12/00                  7/14/2019            $23,686.69   Book Value              $23,686.69
Food & Supplies       Galesburg, IL                                   7/14/2019            $11,974.79   Book Value              $11,974.79
Food & Supplies       Gladstone, MO                                   7/14/2019            $17,496.70   Book Value              $17,496.70
Food & Supplies       Golden Valley, MNII                             7/14/2019            $12,766.31   Book Value              $12,766.31
Food & Supplies       Golden, CO (open 12/4/01)                       7/14/2019            $11,058.96   Book Value              $11,058.96
Food & Supplies       Green Bay, WI                                   7/14/2019            $15,942.57   Book Value              $15,942.57
Food & Supplies       Hastings, MN - Vermillion St                    7/14/2019            $14,169.36   Book Value              $14,169.36
Food & Supplies       Hopkins, MN                                     7/14/2019            $14,038.95   Book Value              $14,038.95
Food & Supplies       Jamestown, ND                                   7/14/2019            $10,990.52   Book Value              $10,990.52
Food & Supplies       Jefferson City, MO                              7/14/2019            $10,189.20   Book Value              $10,189.20
Food & Supplies       Kissimmee I, FL                                 7/14/2019            $15,275.99   Book Value              $15,275.99
Food & Supplies       Lady Lake, FL (open 12/6/99)                    7/14/2019            $19,598.05   Book Value              $19,598.05
Food & Supplies       Lake Buena Vista, FL                            7/14/2019            $15,094.55   Book Value              $15,094.55
Food & Supplies       Lakeville, MN                                   7/14/2019            $12,656.69   Book Value              $12,656.69
Food & Supplies       Lee's Summit, MO                                7/14/2019            $19,417.89   Book Value              $19,417.89
Food & Supplies       Leesburg, FL                                    7/14/2019            $13,932.45   Book Value              $13,932.45
Food & Supplies       Lehigh Acres, FL                                7/14/2019            $24,484.74   Book Value              $24,484.74
Food & Supplies       Lyndale Ave                                     7/14/2019            $14,698.84   Book Value              $14,698.84


                                                            Page 2 of 4
                            Case 19-11743-KG          Doc 191     Filed 09/06/19      Page 42 of 160
                                            In re: Perkins & Marie Callender's, LLC
                                                       Case No. 19-11743
                                                   Schedule A/B 22 Attachment
                                                    Other inventory or supplies
                                                                                Net book value of      Valuation method
                                                        Date of the last        debtor's interest      used for current Current value of
General description   Location                          physical inventory (where available)           value            debtor's interest
Food & Supplies       Madison II, WI                                7/14/2019            $15,013.41    Book Value              $15,013.41
Food & Supplies       Madison III, WI                               7/14/2019            $17,245.83    Book Value              $17,245.83
Food & Supplies       Main Gate (Kiss. I)                           7/14/2019            $15,491.41    Book Value              $15,491.41
Food & Supplies       Maple Grove, MN                               7/14/2019            $12,927.34    Book Value              $12,927.34
Food & Supplies       Maplewood, MN                                 7/14/2019            $12,655.19    Book Value              $12,655.19
Food & Supplies       Marshalltown, IA                              7/14/2019            $15,118.27    Book Value              $15,118.27
Food & Supplies       Marshfield, WI                                7/14/2019            $13,659.07    Book Value              $13,659.07
Food & Supplies       Mason City, IA                                7/14/2019            $10,365.44    Book Value              $10,365.44
Food & Supplies       Monticello, MN                                7/14/2019            $12,195.84    Book Value              $12,195.84
Food & Supplies       Neenah, WI                                    7/14/2019              $9,566.33   Book Value                $9,566.33
Food & Supplies       New Brighton, MN                              7/14/2019            $15,504.34    Book Value              $15,504.34
Food & Supplies       Newton, IA                                    7/14/2019            $12,838.86    Book Value              $12,838.86
Food & Supplies       North Port, FL                                7/14/2019            $24,292.53    Book Value              $24,292.53
Food & Supplies       Onalaska, WI                                  7/14/2019            $17,581.77    Book Value              $17,581.77
Food & Supplies       Orange City-Saxon Blvd                        7/14/2019            $17,424.13    Book Value              $17,424.13
Food & Supplies       Orlando-Forsythe (8/24/98)                    7/14/2019            $15,988.45    Book Value              $15,988.45
Food & Supplies       Owatonna, MN                                  7/14/2019            $12,432.71    Book Value              $12,432.71
Food & Supplies       Peoria, IL                                    7/14/2019            $15,671.03    Book Value              $15,671.03
Food & Supplies       Plymouth, MN                                  7/14/2019            $17,617.46    Book Value              $17,617.46
Food & Supplies       Ponca City, OK                                7/14/2019            $14,236.08    Book Value              $14,236.08
Food & Supplies       Poplar/Highland                               7/14/2019            $16,966.43    Book Value              $16,966.43
Food & Supplies       Port Charlotte, FL (2/29/00)                  7/14/2019            $25,358.20    Book Value              $25,358.20
Food & Supplies       Port St. Lucie, FL                            7/14/2019            $18,708.04    Book Value              $18,708.04
Food & Supplies       Rochester, MN                                 7/14/2019            $23,507.37    Book Value              $23,507.37
Food & Supplies       Roseville, MN                                 7/14/2019            $14,133.05    Book Value              $14,133.05
Food & Supplies       Sandlake, FL                                  7/14/2019            $14,207.37    Book Value              $14,207.37
Food & Supplies       Sedalia, MO                                   7/14/2019            $16,300.59    Book Value              $16,300.59
Food & Supplies       Seminole (Largo), FL                          7/14/2019            $20,754.46    Book Value              $20,754.46
Food & Supplies       Springfield, MO                               7/14/2019            $14,933.26    Book Value              $14,933.26
Food & Supplies       St. Joseph, MO                                7/14/2019            $12,327.39    Book Value              $12,327.39
Food & Supplies       Urbana, IL                                    7/14/2019            $13,656.63    Book Value              $13,656.63
Food & Supplies       Waterloo, IA                                  7/14/2019            $11,446.56    Book Value              $11,446.56
Food & Supplies       West Des Moines (open 11/2/98)                7/14/2019            $15,128.40    Book Value              $15,128.40


                                                            Page 3 of 4
                                  Case 19-11743-KG         Doc 191      Filed 09/06/19     Page 43 of 160
                                                 In re: Perkins & Marie Callender's, LLC
                                                            Case No. 19-11743
                                                         Schedule A/B 22 Attachment
                                                          Other inventory or supplies
                                                                                      Net book value of     Valuation method
                                                              Date of the last        debtor's interest     used for current Current value of
General description         Location                          physical inventory (where available)          value            debtor's interest
Food & Supplies             West St Paul                                  7/14/2019            $15,340.89   Book Value              $15,340.89
Food & Supplies             Westminster, CO (open 12/4/01)                7/14/2019            $14,190.85   Book Value              $14,190.85
Food & Supplies             Westminster, CO II-open12/4/01                7/14/2019            $12,858.65   Book Value              $12,858.65
Food & Supplies             Woodbury, MN                                  7/14/2019            $17,141.51   Book Value              $17,141.51
Packaging/Other Inventory                                                12/21/2018           $895,889.21   Book Value             $895,889.21
Training Materials                                                                             $74,621.69   Book Value              $74,621.69
                                                                            TOTAL:          $2,553,661.79             TOTAL:     $2,553,661.79




                                                                 Page 4 of 4
                  Case 19-11743-KG          Doc 191       Filed 09/06/19      Page 44 of 160
                                  In re: Perkins & Marie Callender's, LLC
                                             Case No. 19-11743
                                           Schedule A/B 47 Attachment
                     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                         Identification Number Net book value of Valuation method
                         (i.e. VIN, HIN or N-     debtor's interest      used for current       Current value of
Year   Make     Model number)                     (where available) value                       debtor's interest
2000   Ford     F250     1FTNX20L4YEA14022                        $0.00                                      $0.00
2006   Chevy    G2500 1GCGG25V361247493                           $0.00                                      $0.00
2008   Ford     E150     1FTNE14W38DB57599                        $0.00                                      $0.00
2016   Nissan   Altima 1N4AL3AP0GC183293                          $0.00                                      $0.00
2016   Nissan   Altima 1N4AL3AP6GC241911                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP0HC479822                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP4HN310651                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP5HN308309                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP4HN338336                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP1HN357233                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP2HN308798                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP3HN302234                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP8HN306506                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP3HN307742                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP0HN308749                          $0.00                                      $0.00
2017   Nissan   Altima 1N4AL3AP5HN308312                          $0.00                                      $0.00
2017   Nissan   Maxima 1N4AA6APXHC394297                          $0.00                                      $0.00
2017   Nissan   Maxima 1N4AA6AP9HC381041                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP6JC162942                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP6JC169101                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP6JC103762                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP4JC165693                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP4JC127381                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP4JC169842                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP6JC167056                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3APXJC189559                          $0.00                                      $0.00
2018   Nissan   Altima 1N4AL3AP3JC128263                          $0.00                                      $0.00
2019   Nissan   Altima 1N4BL4BV3KC119331                          $0.00                                      $0.00
                                          TOTAL:                  $0.00                TOTAL:                $0.00




                                                   Page 1 of 1
           Case 19-11743-KG         Doc 191     Filed 09/06/19     Page 45 of 160
                          In re: Perkins & Marie Callender's, LLC
                                     Case No. 19-11743
                                    Schedule A/B 61 Attachment
                                Internet domain names and websites
                                     Net book value of     Valuation method
                                     debtor's interest     used for current   Current value of
Description                          (where available)     value              debtor's interest
foxtailfoods.com                                     $0.00                                 $0.00
mcexperiencesurvey.com                               $0.00                                 $0.00
perkinsdelivery.com                                  $0.00                                 $0.00
perkinsexperiencesurvey.com                          $0.00                                 $0.00
perkinsfeedback.com                                  $0.00                                 $0.00
perkinsonthego.com                                   $0.00                                 $0.00
perkinsrestaurant.info                               $0.00                                 $0.00
perkinsrestaurantandbakery.info                      $0.00                                 $0.00
perkinsrestaurantfranchisees.com                     $0.00                                 $0.00
perkinsrestaurantfranchisees.info                    $0.00                                 $0.00
perkinsrestaurantfranchisees.net                     $0.00                                 $0.00
perkinsrestaurantfranchisees.org                     $0.00                                 $0.00
Perkinsrestaurants.co                                $0.00                                 $0.00
perkinsrestaurants.com                               $0.00                                 $0.00
perkinsrestaurants.net                               $0.00                                 $0.00
prkmc.biz                                            $0.00                                 $0.00
Prkmc.co                                             $0.00                                 $0.00
prkmc.com                                            $0.00                                 $0.00
prkmc.net                                            $0.00                                 $0.00
surveyforperkins.com                                 $0.00                                 $0.00
                            TOTAL:                   $0.00             TOTAL:              $0.00




                                          Page 1 of 1
Case 19-11743-KG       Doc 191     Filed 09/06/19    Page 46 of 160
             In re: Perkins & Marie Callender's, LLC
                        Case No. 19-11743
                     Schedule A/B 71 Attachment
                          Notes receivable
                                   Doubtful or
 Description (include Total face   uncollectible Current value of
 name of obligor)      amount      amount         debtor's interest
 Anthony Dileo             $239.24          $0.00            $239.24
 Bob Thompson           $15,641.55   -$15,641.55               $0.00
 Craig Witte             $5,702.75          $0.00          $5,702.75
 Dennis Guenther         $6,967.40          $0.00          $6,967.40
 Jason Ueland           $25,228.89          $0.00        $25,228.89
 Shahrooz Banapoor      $63,742.23          $0.00        $63,742.23
               TOTALS: $117,522.06   -$15,641.55        $101,880.51




                             Page 1 of 1
Case 19-11743-KG         Doc 191      Filed 09/06/19     Page 47 of 160
               In re: Perkins & Marie Callender's, LLC
                          Case No. 19-11743
                       Schedule A/B 72 Attachment
            Tax refunds and unused net operating losses (NOLs)
                                                         Current value of
Description      Tax Year Face Value Reserve             debtor's interest
Tennessee NOL 2013           $412,051.00 -$412,051.00                 $0.00
Tennessee NOL 2014           $330,442.00 -$330,442.00                 $0.00
Tennessee NOL 2018           $319,198.00 -$319,198.00                 $0.00
                                                TOTAL:                $0.00




                               Page 1 of 1
                                            Case 19-11743-KG          Doc 191      Filed 09/06/19        Page 48 of 160
                                                          In re: Perkins & Marie Callender's, LLC
                                                                     Case No. 19-11743
                                                                   Schedule A/B 74 Attachment
                                                                Causes of action against third parties


Causes of action against third parties                                                                                                                   Current value of
(whether or not a lawsuit has been filed)     Nature of claim                                                Amount requested                            debtor's interest
                                              Breach of license agreements for failure to pay royalty fees
                                              and marketing contributions; unpaid transfer fees;              $1.5 million (est.) for unpaid royalties
5171 Campbells Land Co., Inc, William T.      liquidated damages for early termination of license              and marketing fees and $7.5 million
Kane and Kristine Kochis                      agreements.                                                      (est.) for early termination damages          Undetermined
JB NE Enterprises, Inc. and Robert Miller     Damages for early termination of License Agreement                             $140,000.00 (approx.)           Undetermined
                                                                                                 TOTALS:                    Approx. $9,140,000.00           Undetermined




                                                                             Page 1 of 1
Case 19-11743-KG     Doc 191      Filed 09/06/19       Page 49 of 160
           In re: Perkins & Marie Callender's, LLC
                      Case No. 19-11743
                   Schedule A/B 77 Attachment
            Other property of any kind not already listed
         Other property of any kind Current value of
         not already listed         debtor's interest
         FL Liquor License 1129                  $0.00
         FL Liquor License 1132                  $0.00
         FL Liquor License 1133                  $0.00
         FL Liquor License 1134                  $0.00
         FL Liquor License 1140                  $0.00
         FL Liquor License 1192                  $0.00
         FL Liquor License 1203                  $0.00
         FL Liquor License 1242                  $0.00
         FL Liquor License 1245                  $0.00
         FL Liquor License 1250                  $0.00
         FL Liquor License 1251                  $0.00
         Liquor License MINN 1059                $0.00
                             TOTAL:              $0.00




                           Page 1 of 1
                                                                                                                                                Case 19-11743-KG       Doc 191     Filed 09/06/19     Page 50 of 160




                                                                                                                                                             In re: Perkins & Marie Callender's, LLC
                                                                                                                                                                        Case No. 19-11743
                                                                                                                                                                      Schedule D, Part 1 Attachment
                                                                                                                                                             Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                                                                                                            Contingent
                                                                                                                                                                                                                 If multiple creditors,




                                                                                                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                     Account        Multiple     specify each creditor,       Describe debtor's                                     Insider/rela                                                   Amount of claim           Value of collateral
                                                                                                                                                                                     number (last 4 creditors    including this creditor,     property that is                                      ted party    Codebtor                                          Do not deduct the value   that supports this
Line Creditor's Name          Creditor Notice Name     Address 1                      Address 2                    City     State Zip   Email                          Date incurred digits)        (Y/N)        and its relative priority.   subject to a lien   Describe the lien                 (Y/N)        (Y/N)                                             of collateral.            claim
                                                                                                                                                                                                                 1. KeyBank National
                                                                                                                                        davideades@mvalaw.com;                                                   Association                                      First Priority, Senior Lien
                                                       Attn David L Eades, David S.                                                     luislluberas@mvalaw.com;                                                 2. Regions Bank                                  Pursuant to that Certain Credit
                                                       Walls, Luis M. Lluberas,                                                         davidwalls@mvalaw.com;                                                   3. Cadence Bank, N.A.                            Agreement, Dated as of June
2.1   Bank of America, N.A.   Moore & Van Allen PLLC   Gabriel L. Mathless            100 N Tryon St, Suite 4700   Charlotte NC   28202 gabrielmathless@mvalaw.com     6/26/2015       RNG7                  Y   4. CIT Finance LLC           All Assets          26, 2015, as Amended                  N           Y                                                 $106,557,928.11                    Unknown
                                                                                                                                                                                                                 1. KeyBank National
                                                                                                                                        davideades@mvalaw.com;                                                   Association                                      Undrawn Letters of Credit
                                                       Attn David L Eades, David S.                                                     luislluberas@mvalaw.com;                                                 2. Regions Bank                                  Pursuant to the Credit
                                                       Walls, Luis M. Lluberas,                                                         davidwalls@mvalaw.com;                                                   3. Cadence Bank, N.A.                            Agreement, Dated as of June
2.2   Bank of America, N.A.   Moore & Van Allen PLLC   Gabriel L. Mathless            100 N Tryon St, Suite 4700   Charlotte NC   28202 gabrielmathless@mvalaw.com     6/26/2015       RNG7                  Y   4. CIT Finance LLC           All Assets          26, 2015, as Amended                  N           Y                                                   $8,541,010.00                   Unknown
                                                                                                                                                                                                                                                                                                                                   TOTALS:                            $115,098,938.11                   Unknown




                                                                                                                                                                              Page 1 of 1
                                                                   Case 19-11743-KG      Doc 191       Filed 09/06/19     Page 51 of 160


                                                                                 In re: Perkins & Marie Callender's, LLC
                                                                                            Case No. 19-11743
                                                                                        Schedule E/F, Part 1 Attachment
                                                                               Creditors Who Have PRIORITY Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent
                                                                                                                                Specify Code




                                                                                                                                                                                               Disputed
                                                                                                                                subsection: 11
                                                                                                                Date            § U.S.C.
Line   Priority Creditor's Name         Address 1                     City                State    Zip          incurred        507(a)(__)       Basis for claim                                          Total claim       Priority amount
   2.1 CITY AND COUNTY OF DENVER        PO BOX 17440                  DENVER              CO       80217-0440       7/31/2019          8         SALES & USE TAX                                                  $6,769.00         $6,769.00
   2.2 CITY OF BLOOMINGTON              1800 W. OLD SHAKOPEE RD.      BLOOMINGTON         MN       55431            7/31/2019          8         SALES & USE TAX                                                     $66.84            $66.84
   2.3 CITY OF DECATUR, IL              #1 GARY K ANDERSON PLAZA      DECATUR             IL       62523            7/31/2019          8         SALES & USE TAX                                                  $2,149.67         $2,149.67
   2.4 CITY OF GALESBURG FOOD & BEV     P.O. BOX 1589                 GALESBURG           IL       61402-1589       7/31/2019          8         SALES & USE TAX                                                  $2,655.56         $2,655.56
   2.5 CITY OF LAKEWOOD                 P O BOX 17479                 DENVER              CO       80217            7/31/2019          8         SALES & USE TAX                                                  $3,478.00         $3,478.00
   2.6 CITY OF PEORIA-CITY TREASURER    419 FULTON ST RM 100          PEORIA              IL       61602-1276       7/31/2019          8         SALES & USE TAX                                                  $3,251.84         $3,251.84
   2.7 CITY OF ROCKFORD                 425 EAST STATE ST             ROCKFORD            IL       61104            7/31/2019          8         SALES & USE TAX                                                    $487.00           $487.00
   2.8 CITY OF URBANA                   400 S VINE ST                 URBANA              IL       61801            7/31/2019          8         SALES & USE TAX                                                  $2,186.19         $2,186.19
   2.9 CITY OF WESTMINSTER              4800 W. 92ND AVENUE           WESTMINSTER         CO       80031            7/31/2019          8         SALES & USE TAX                                                  $5,361.33         $5,361.33
  2.10 CITY OF WESTMINSTER              4800 W. 92ND AVENUE           WESTMINSTER         CO       80031            7/31/2019          8         SALES & USE TAX                                                  $6,176.53         $6,176.53
       COLORADO DEPARTMENT OF
  2.11 REVENUE                          1375 SHERMAN ST.              DENVER              CO       80261           7/31/2019          8          SALES & USE TAX                                                      $7.00            $7.00
       COLORADO DEPARTMENT OF
  2.12 REVENUE                          1375 SHERMAN ST.              DENVER              CO       80261           7/31/2019          8          SALES & USE TAX                                                    $59.00            $59.00
       COLORADO DEPARTMENT OF
  2.13 REVENUE                          1375 SHERMAN ST.              DENVER              CO       80261           7/31/2019          8          SALES & USE TAX                                                $24,424.80        $24,424.80

  2.14 FLORIDA DEPARTMENT OF REVENUE 1379 BLOUNTSTOWN HWY.            TALLAHASSEE         FL       32304-2716      7/31/2019          8          SALES & USE TAX                                               $266,337.19       $266,337.19

  2.15 ILLINOIS DEPARTMENT OF REVENUE   P.O. BOX 19044                SPRINGFIELD         IL       62794-9044      7/31/2019          8          SALES & USE TAX                                                 $9,138.00         $9,138.00

  2.16 ILLINOIS DEPARTMENT OF REVENUE   P.O. BOX 19044                SPRINGFIELD         IL       62794-9044      7/31/2019          8          SALES & USE TAX                                                 $9,138.00         $9,138.00

  2.17 ILLINOIS DEPARTMENT OF REVENUE   P.O. BOX 19044                SPRINGFIELD         IL       62794-9044      7/31/2019          8          SALES & USE TAX                                                $12,994.72        $12,994.72

  2.18 KANSAS DEPARTMENT OF REVENUE     915 SW HARRISON STREET        TOPEKA              KS       66612           7/31/2019          8          SALES & USE TAX                                                      $9.49            $9.49

  2.19 KANSAS DEPARTMENT OF REVENUE     915 SW HARRISON STREET        TOPEKA              KS       66612           7/31/2019          8          SALES & USE TAX                                                    $46.25            $46.25

  2.20 KANSAS DEPARTMENT OF REVENUE     915 SW HARRISON STREET        TOPEKA              KS       66612           7/31/2019          8          SALES & USE TAX                                                 $7,523.25         $7,523.25
       MINNESOTA DEPARTMENT OF
  2.21 REVENUE                          600 NORTH ROBERT STREET       ST. PAUL            MN       55101           7/31/2019          8          SALES & USE TAX                                               $453,191.00       $453,191.00
       MISSOURI DEPARTMENT OF
  2.22 REVENUE                          P.O. BOX 3300                 JEFFERSON CITY      MO       65105-3300      7/31/2019          8          SALES & USE TAX                                                 $8,570.00         $8,570.00
       MISSOURI DEPARTMENT OF
  2.23 REVENUE                          P.O. BOX 3300                 JEFFERSON CITY      MO       65105-3300      7/31/2019          8          SALES & USE TAX                                                $30,738.68        $30,738.68
       NORTH DAKOTA OFFICE OF STATE
  2.24 TAX COMMISSIONER                 600 E. BOULEVARD AVE.         BISMARCK            ND       58505-0599      7/31/2019          8          SALES & USE TAX                                                    $11.97            $11.97
       NORTH DAKOTA OFFICE OF STATE
  2.25 TAX COMMISSIONER                 600 E. BOULEVARD AVE.         BISMARCK            ND       58505-0599      7/31/2019          8          SALES & USE TAX                                                 $4,229.32         $4,229.32
       NORTH DAKOTA OFFICE OF STATE
  2.26 TAX COMMISSIONER                 600 E. BOULEVARD AVE.         BISMARCK            ND       58505-0599      7/31/2019          8          SALES & USE TAX                                                 $8,114.37         $8,114.37
       NORTH DAKOTA OFFICE OF STATE
  2.27 TAX COMMISSIONER                 600 E. BOULEVARD AVE.         BISMARCK            ND       58505-0599      7/31/2019          8          SALES & USE TAX                                                $10,252.66        $10,252.66
       NORTH DAKOTA OFFICE OF STATE
  2.28 TAX COMMISSIONER                 600 E. BOULEVARD AVE.         BISMARCK            ND       58505-0599      7/31/2019          8          SALES & USE TAX                                                $10,829.25        $10,829.25
       NORTH DAKOTA OFFICE OF STATE
  2.29 TAX COMMISSIONER                 600 E. BOULEVARD AVE.         BISMARCK            ND       58505-0599      7/31/2019          8          SALES & USE TAX                                                $14,605.45        $14,605.45
  2.30 OHIO DEPARTMENT OF TAXATION      4485 NORTHLAND RIDGE BLVD.    COLUMBUS            OH       43229           7/31/2019          8          SALES & USE TAX                                                     $3.36             $3.36



                                                                                                  Page 1 of 2
                                                              Case 19-11743-KG       Doc 191     Filed 09/06/19    Page 52 of 160


                                                                            In re: Perkins & Marie Callender's, LLC
                                                                                       Case No. 19-11743
                                                                                    Schedule E/F, Part 1 Attachment
                                                                           Creditors Who Have PRIORITY Unsecured Claims




                                                                                                                                                                              Unliquidated
                                                                                                                                                                 Contingent
                                                                                                                        Specify Code




                                                                                                                                                                                             Disputed
                                                                                                                        subsection: 11
                                                                                                          Date          § U.S.C.
Line Priority Creditor's Name        Address 1                    City                State Zip           incurred      507(a)(__)     Basis for claim                                                  Total claim       Priority amount
  2.31 OHIO DEPARTMENT OF TAXATION   4485 NORTHLAND RIDGE BLVD.   COLUMBUS            OH    43229             6/30/2019        8       COMMERCIAL ACTIVITY TAX                                                    $977.00           $977.00
                                     2501 NORTH LINCOLN
 2.32 OKLAHOMA TAX COMMISSION        BOULEVARD                    OKLAHOMA CITY       OK     73194           7/31/2019      8       SALES & USE TAX                                                               $32.41            $32.41
                                     2501 NORTH LINCOLN
 2.33 OKLAHOMA TAX COMMISSION        BOULEVARD                    OKLAHOMA CITY       OK     73194           7/31/2019      8       SALES & USE TAX                                                            $6,221.96         $6,221.96
      SOUTH DAKOTA DEPARTMENT OF
 2.34 REVENUE AND REGULATION         445 EAST CAPITOL AVE.        PIERRE              SD     57501           7/31/2019      8       SALES & USE TAX                                                              $268.14           $268.14
      TENNESSEE DEPARTMENT OF
 2.35 REVENUE                        500 DEADERICK ST.            NASHVILLE           TN     37242-1099      7/31/2019      8       SALES & USE TAX                                                           $37,184.00        $37,184.00
 2.36 TREASURER CITY OF MEMPHIS      125 N MAIN-ROOM 375          MEMPHIS             TN     38103                          8       PROPERTY TAX                                                              $14,195.29        $14,195.29
 2.37 TREASURER CITY OF MEMPHIS      125 N MAIN-ROOM 375          MEMPHIS             TN     38103                          8       PROPERTY TAX                                                                 $177.38           $177.38
      WISCONSIN DEPARTMENT OF
 2.38 REVENUE                        2135 RIMROCK ROAD            MADISON             WI     53713           7/31/2019      8       SALES & USE TAX                                                          $101,117.56       $101,117.56
                                                                                                                                                                        TOTALS:                            $1,062,979.46     $1,062,979.46




                                                                                            Page 2 of 2
                                                                             Case 19-11743-KG    Doc 191    Filed 09/06/19   Page 53 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
Line   Nonpriority Creditor's Name   Address 1                     Address 2                    Address 3            City               State Zip          Country Basis for claim                                          Amount of claim
                                                                   3926 FOXGLOVE AVENUE
    3.1 11801 73RD AVENUE N., LLC    ATTN: DELBERT JOHNSON         NORTH                                             BROOKLYN PARK      MN    55443                 PROPERTY LEASE                                                $11,558.41
        1365 SOUTH ROBERT STREET,
    3.2 LLC                          2593 EAGLE VALLEY DRIVE                                                         WOODBURY           MN    55125                 PROPERTY LEASE                                                $12,000.00
        1ST PRIORITY RESTORATION,
    3.3 LLC                          PO BOX 81                                                                       ELLENDALE          TN    38029-0081          TRADE PAYABLE                                                    $1,000.00
    3.4 1WORLDSYNC, INC.             DEPARTMENT 781341             PO BOX 78000                                      DETROIT            MI    48278-1341          TRADE PAYABLE                                                      $479.26
    3.5 247 GREEN STREET             200-1525 104 AVENUE                                                             SURREY             BC    V3R 6Y8      CANADA TRADE PAYABLE                                                      $322.06
    3.6 2554301 ONTARIO INC          1097-1099 KINGSTON RD         UNIT #1                                           PICKERING          ONT   L1V1B5              TRADE PAYABLE                                                    $1,263.07
    3.7 303 CLIMATE CONTROL LLC      8466 PRAIRIE CLOVER WAY                                                         PARKER             CO    80134               TRADE PAYABLE                                                    $6,715.00
    3.8 360 CLEANING, LLC            13827 MACKEY ST                                                                 OVERLAND PARK      KS    66223               TRADE PAYABLE                                                    $1,245.00
    3.9 5 STAR PLUMBING, INC         9525 HWY 151                                                                    ANAMOSA            IA    52205               TRADE PAYABLE                                                      $705.97
   3.10 5171 CAMPBELLS LAND CO.,     ROBERT LAMPL                  223 FOURTH AVENUE            4TH FLOOR            PITTSBURGH         PA    15222               LITIGATION          X            X              X                    $0.00
                                     2935 S FISH HATCHERY
   3.11 7 HILLS STRIPING INC         ROAD #343                                                                       MADISON            WI    53711                 TRADE PAYABLE                                                  $1,358.50

   3.12 7520 UNIVERSITY LLC          705 VALLEY WAY                                                                  HOPKINS            MN    55305-4836            PROPERTY LEASE                                                 $6,250.00
                                     475 E SOUTH STREET STE
   3.13 98 LOBOS RUSH                112                                                                             COLLIERVILLE       TN    38017                 TRADE PAYABLE                                                     $53.14
        A & E PLUMBING & HEATING
   3.14 CO.                          1106 36TH AVENUE WEST                                                           ALEXANDRIA         MN    56308                 TRADE PAYABLE                                                  $2,243.07
        A & T LAWNCARE &
   3.15 LANDSCAPING                  6479 CORRINAS COVE                                                              MACHESNEY PARK     IL    61103                 TRADE PAYABLE                                                    $897.50
   3.16 A ADVANCED CLEANERS          14609 AERIES WAY DRIVE                                                          FT MYERS           FL    33912                 TRADE PAYABLE                                                  $5,921.64
   3.17 A LOT A CLEAN INC.           PO BOX 284                                                                      LEES SUMMIT        MO    64063                 TRADE PAYABLE                                                    $935.00
   3.18 A. R. AUDIT SERVICES, INC    1915 N. KAVANEY DR STE 2                                                        BISMARK            ND    58501                 TRADE PAYABLE                                                    $103.28
                                     4481 N FRONTAGE RD HWY
   3.19 A+ SERVICES                  14 W                          SUITE 12                                          ROCHESTER          MN    55901                 TRADE PAYABLE                                                  $1,665.37
        A-1 ADVANCED CARPET
   3.20 CLEANING                     12100 SEMINOLE BLVD           LOT 219                                           LARGO              FL    33778                 TRADE PAYABLE                                                  $1,430.00
   3.21 A1 ELECTRIC SERVICE LLC      1501 EVANS STREET                                                               DES MOINES         IA    50315                 TRADE PAYABLE                                                     $95.40
   3.22 A-1 LOCK & KEY               P.O. BOX 1055                                                                   FERGUS FALLS       MN    56538                 TRADE PAYABLE                                                    $157.27
        A1 SEPTIC AND PUMPING
   3.23 SERVICES                     PO BOX 94                                                                       LA PORTE CITY      IA    50651                 TRADE PAYABLE                                                    $165.85
        A-1 SEWER & SEPTIC SERVICE
   3.24 INC                          6370 CARTER AVENUE                                                              MERRIAM            KS    66203                 TRADE PAYABLE                                                    $635.00
   3.25 A-1 SOUTHERN PLUMBING        2940 GRAND AVE                                                                  HOLIDAY            FL    34690                 TRADE PAYABLE                                                  $2,473.54
   3.26 A-1 TREE SERVICE             P O BOX 345                                                                     JOHNSTON           IA    50131                 TRADE PAYABLE                                                    $530.00
   3.27 A-1 WINDOW CLEANING          PO BOX 1317                                                                     BURLINGTON         IA    52601                 TRADE PAYABLE                                                    $121.98
   3.28 AAA SEPTIC SERVICE           P.O. BOX 1284                                                                   MARSHALLTOWN       IA    50158                 TRADE PAYABLE                                                     $85.00

   3.29 AAA WORLD CLASS CLEANING     118 WEST 1ST ST                                                                 GALESBURG          IL    61401                 TRADE PAYABLE                                                    $400.00
                                     4776 COLLECTIONS CENTER
   3.30 AB MAURI FOOD INC            DRIVE                                                                           CHICAGO            IL    60693                 TRADE PAYABLE                                                 $16,000.00
        AB MICROWAVE OVEN
   3.31 SERVICE INC                  4211 NORTH O.B.T. SUITE A-5                                                     ORLANDO            FL    32804-2730            TRADE PAYABLE                                                    $887.12
        ABC ALLSTATE
   3.32 WATERBLASTING                1314 13TH ST. S.                                                                HUMBOLDT           IA    50548                 TRADE PAYABLE                                                    $964.65
   3.33 ABC FIRE EQUIPMENT CO        5370 JARGER RD                                                                  NAPLES             FL    34109                 TRADE PAYABLE                                                  $1,605.15




                                                                                                      Page 1 of 55
                                                                      Case 19-11743-KG        Doc 191     Filed 09/06/19   Page 54 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
Line    Nonpriority Creditor's Name   Address 1                Address 2                     Address 3             City               State Zip          Country Basis for claim                                          Amount of claim
   3.34 ACCENT MARKETING              4109 WILLIAMS BLVD                                                           KENNER             LA    70065                TRADE PAYABLE                                                   $2,224.75
   3.35 ACCORD ELECTRIC, INC          1830 2ND AVE SE                                                              ROCHESTER          MN    55904                TRADE PAYABLE                                                   $5,906.00
        ACCOUNT CONTROL
   3.36 TECHNOLOGY                    PO BOX 9025                                                                  RENTON             WA    98057                TRADE PAYABLE                                                       $9.96
                                      12400 COLLECTIONS
   3.37 ACCOUNTEMPS INC               CENTER DRIVE                                                                 CHICAGO            IL    60693                TRADE PAYABLE                                                   $3,183.40
   3.38 ACCUCUT LAWN SERVICES         29091 SCHRAM RD                                                              DETROIT LAKES      MN    56501                TRADE PAYABLE                                                   $2,294.30
   3.39 ACE ELECTRIC INC              PO BOX 557                                                                   NORTH LIBERTY      IA    52317                TRADE PAYABLE                                                     $196.20
        ACOSTA MEMPHIS -
   3.40 FOODSERVICE                   P O BOX 281996                                                               ATLANTA            GA    30384                TRADE PAYABLE                                                   $5,765.67
   3.41 ACTION SEWER & SEPTIC         SERVICE INC              3619 TAFT AVE SE                                    IOWA CITY          IA    52240                TRADE PAYABLE                                                     $164.30
   3.42 ACTUALLY CLEAN                P.O. BOX 11212                                                               CEDAR RAPIDS       IA    52410                TRADE PAYABLE                                                   $1,209.60
   3.43 ACTUALLY CLEAN INC.           334 EAST KEARNEY #106                                                        SPRINGFIELD        MO    65803                TRADE PAYABLE                                                     $195.70
   3.44 ADMINISTRADOR DE ASUME        PO BOX 71442                                                                 SAN JUAN           PR    00936-8542           TRADE PAYABLE                                                      $23.08
   3.45 ADP INC                       PO BOX 842875                                                                BOSTON             MA    02284-2875           TRADE PAYABLE                                                   $4,465.00
   3.46 ADVANCE FIRE & SAFETY INC     15275 COLLIER BLVD       SUITE 201                                           NAPLES             FL    34119                TRADE PAYABLE                                                     $563.32
   3.47 ADVANCE MACHINING & GEAR      2375 HARRISBURG PIKE                                                         GROVE CITY         OH    43123                TRADE PAYABLE                                                  $10,100.00
        ADVANCED ROOFING
   3.48 SOLUTIONS                     14910 WOODRUFF ROAD                                                          WAYZATA            MN    55391                TRADE PAYABLE                                                     $550.00
   3.49 ADVANCED TIME RECORDING       5362 CALEB DRIVE                                                             COLUMBUS           OH    43220                TRADE PAYABLE                                                     $323.91
   3.50 ADVANTAGE INC.                W6264 CONTRACTOR DRIVE                                                       APPLETON           WI    54914                TRADE PAYABLE                                                   $3,760.21

   3.51 AFFORDABLE LOCK SECURITY      SOLUTIONS                P O BOX 31261                                       TAMPA              FL    33631                TRADE PAYABLE                                                     $417.12
        AHLSTROM WEST
   3.52 CARROLLTON INC.               PO BOX 200024                                                                PITTSBURGH         PA    15251-0024           TRADE PAYABLE                                                   $1,365.60
        AIRE MASTER OF THE
   3.53 MIDWEST INC                   PO BOX 68                                                                    ELDORADO           WI    54932                TRADE PAYABLE                                                   $2,795.56
   3.54 AIRE SENSE                    PO BOX 510069                                                                PUNTA GORDA        FL    33951                TRADE PAYABLE                                                     $574.14

   3.55 AIRE-MASTER OF AMERICA, INC 1821 N HWY CC.             P O BOX 2310                                        NIXA               MO    65714                TRADE PAYABLE                                                     $521.21
                                    592 S.E. VOLKERTS
   3.56 AIR-FLO SERVICES, INC.      TERRACE                                                                        PORT ST. LUCIE     FL    34983                TRADE PAYABLE                                                   $2,776.00
   3.57 AIRGAS INC                  P.O. BOX 802576                                                                CHICAGO            IL    60680-2576           TRADE PAYABLE                                                  $17,761.72
   3.58 AIRGAS SOUTH INC            P.O. BOX 532609                                                                ATLANTA            GA    30353                TRADE PAYABLE                                                     $432.18
                                    20801 BISCAYNE BLVD STE
   3.59 ALAN B GEST PA              506                                                                            AVENTURA           FL    33180                TRADE PAYABLE                                                      $49.12
   3.60 ALAN B. GEST, PA            20801 BISCAYNE BLVD        STE 506                                             AVENTURA           FL    33180                TRADE PAYABLE                                                      $37.85
                                    ALAN R. KITTELMAN
   3.61 ALAN R. KITTELMAN           REVOCABLE                  2001 MARYLYN CIR.                                   PETALUMA           CA    94954                PROPERTY LEASE                                                 $16,417.02
   3.62 ALAN SZAFLARSKI             416 COLONIAL DR.                                                               GRAND ISLAND       NY    14072                TRADE PAYABLE                                                     $511.44
   3.63 ALARM PRO, INC              PO BOX 350189                                                                  PALM COAST         FL    32135                TRADE PAYABLE                                                     $234.30

   3.64 ALERT PLUMBING SERVICE OF ARCADIA                      2587 NW PINE CREEK AVE                              ARCADIA            FL    34266                TRADE PAYABLE                                                     $550.00
   3.65 ALEX JOHNSON C/O PERKINS  184 PIONEER TRAIL                                                                CHASKA             MN    55318                TRADE PAYABLE                                                     $224.66
                                  DUBUQUE HUMAN RIGHTS
   3.66 ALEX LEE                  COMMISSION                   300 MAIN STREET               SUITE 330             DUBUQUE            IA    52001                LITIGATION         X            X              X                    $0.00
                                  DUBUQUE HUMAN RIGHTS
   3.67 ALEX LEE                  COMMISSION                   300 MAIN STREET               SUITE 330             DUBUQUE            IA    52001                LITIGATION         X            X              X                    $0.00




                                                                                                    Page 2 of 55
                                                                           Case 19-11743-KG       Doc 191     Filed 09/06/19   Page 55 of 160


                                                                                          In re: Perkins & Marie Callender's, LLC
                                                                                                     Case No. 19-11743
                                                                                                 Schedule E/F, Part 2 Attachment
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          ALEXANDRA BRIANNA
   3.68   MUELLER                       4930 138TH CIRCLE                                                              APPLE VALLEY       MN    55124                 TRADE PAYABLE                                                       $29.73
          ALL AMERICAN FLAG &
   3.69   PENNANT                       5391 PARK BLVD                                                                 PINELLAS PARK      FL    33781                 TRADE PAYABLE                                                      $375.00
   3.70   ALL CLEAN OF IOWA INC         4645 NE 7TH STREET                                                             DES MOINES         IA    50313                 TRADE PAYABLE                                                      $212.00
   3.71   ALL IN ONE PROFESSIONALS      SERVICES                    1710 HENSLE RD.                                    CHAMPAIGN          IL    61822                 TRADE PAYABLE                                                      $390.00
   3.72   ALL PRO PLUMBING              P O BOX 93301                                                                  LAKELAND           FL    33804                 TRADE PAYABLE                                                    $1,857.00
          ALL SEASONS SALES &
   3.73   MARKETING                     P.O. BOX 653                                                                   TREXLERTOWN        PA    18087                 TRADE PAYABLE                                                   $17,030.75
   3.74   ALL STATES LIGHTING INC       3780 SILVER STAR RD                                                            ORLANDO            FL    32808                 TRADE PAYABLE                                                      $734.28
          ALL-AMERICAN CARPET
   3.75   CLEANING                      1040 E 85TH STREET                                                             KANSAS CITY        MO    64131                 TRADE PAYABLE                                                    $1,500.00
          ALL-AMERICAN PUBLISHING,
   3.76   LLC                           PO BOX 100                                                                     CALDWELL           ID    83606-0100            TRADE PAYABLE                                                      $175.77

   3.77   ALLEN COMMERCIAL CLEANING     SERVICES, LLC               8194 NIEMAN RD                                     LENEXA             KS    66214                 TRADE PAYABLE                                                      $450.00
   3.78   ALLIANCE FIRE SAFETY          P.O. BOX 637                                                                   VENICE             FL    34284                 TRADE PAYABLE                                                    $1,068.40
   3.79   ALLIANT ENERGY/IPL            PO BOX 3060                                                                    CEDAR RAPIDS       IA    52406-3060            UTILITY PROVIDER                 X                              UNKNOWN
   3.80   ALLIANT ENERGY/WP&L           PO BOX 3062                                                                    CEDAR RAPIDS       IA    52406-3062            UTILITY PROVIDER                 X                              UNKNOWN
   3.81   ALLIED INTERSTATE INC         STUDENT LOAN SERVICES       P.O. BOX 931702                                    CLEVELAND          OH    44193-1810            TRADE PAYABLE                                                      $104.66
   3.82   ALLIED INTERSTATE INC.        PO BOX 361563                                                                  COLUMBUS           OH    43236-1563            TRADE PAYABLE                                                      $491.28
   3.83   ALLIED INTERSTATE LLC         PO BOX 19066                                                                   MINNEAPOLIS        MN    55419-0066            TRADE PAYABLE                                                      $236.70
   3.84   ALMIGHTY LAWN CARE, LLC       PO BOX 4303                                                                    OLATHE             KS    66063                 TRADE PAYABLE                                                      $246.21

                                        LARRY WALRAVEN
        ALMONT AMBULATORY               (WALRAVEN & WESTERFELD,
   3.85 SURGERY CENTER, LLC             LLP)                    101 ENTERPRISES                  SUITE 350             ALISO VIEJO        CA    92656                 LITIGATION          X            X              X                   $0.00
   3.86 ALP UTILITIES                   P.O. BOX 609                                                                   ALEXANDRIA         MN    56308                 UTILITY PROVIDER                 X                              UNKNOWN

   3.87 ALPHA IMAGING SUPPLIES INC      2118 WILSHIRE BL #410                                                          SANTA MONICA       CA    90403                 TRADE PAYABLE                                                      $327.00
   3.88 ALPINE CARPET CLEANING          500 1ST AVE NW                                                                 PELICAN RAPIDS     MN    56560                 TRADE PAYABLE                                                      $513.25
        ALPINE CLEANING &
   3.89 RESTORATION                     500 1ST AVE NW                                                                 PELICAN RAPIDS     MN    56572-4823            TRADE PAYABLE                                                    $1,438.83
   3.90 AL'S REFRIGERATION              P.O. BOX 93                                                                    FERGUS FALLS       MN    56538-0093            TRADE PAYABLE                                                    $2,461.51
   3.91 ALTOUR                          5124 POPLAR AVE STE 101                                                        MEMPHIS            TN    38117                 TRADE PAYABLE                                                      $597.00
   3.92 ALZHEIMERS ASSOCIATION          1301 RICE LAKE RD STE 101                                                      DULUTH             MN    55811                 TRADE PAYABLE                                                       $49.52

   3.93 AMAMI LANDSCAPE SERVICES        P.O. BOX 770568                                                                ORLANDO            FL    32877-0568            TRADE PAYABLE                                                      $180.00
   3.94 AMANDA EIDE                     911 EAST LINCOLN AVE #33                                                       FERGUS FALLS       MN    56537                 TRADE PAYABLE                                                        $5.00
        AMATUER SPORTS
   3.95 PROMOTION                       P.O. BOX 712                                                                   QUINCY             IL    62306                 TRADE PAYABLE                                                      $238.00
   3.96 AMBER CLARK                     21972 W 125TH CIRCLE                                                           OLATHE             KS    66061                 TRADE PAYABLE                                                      $204.05
   3.97 AMBER RICHARDSON                234 ADAMS POINTE BLVD 5                                                        MARS               PA    16046                 TRADE PAYABLE                                                      $983.46

   3.98 AMBI-PRESTIGO FOODS INC         164 N BRADEN DRIVE                                                             GLENDALE HEIGHTS IL      60139                 TRADE PAYABLE                                                     $193.55
   3.99 AMEREN ILLINOIS                 PO BOX 88034                                                                   CHICAGO          IL      60680-1034            UTILITY PROVIDER                 X                              UNKNOWN
  3.100 AMEREN MISSOURI                 PO BOX 88068                                                                   CHICAGO          IL      60680-1068            UTILITY PROVIDER                 X                              UNKNOWN
        AMERICAN BUSINESS
  3.101 SOLUTIONS                       7560 AE BEATY DR. STE. 1                                                       MEMPHIS            TN    38133                 TRADE PAYABLE                                                      $756.33




                                                                                                        Page 3 of 55
                                                                             Case 19-11743-KG      Doc 191     Filed 09/06/19   Page 56 of 160


                                                                                           In re: Perkins & Marie Callender's, LLC
                                                                                                      Case No. 19-11743
                                                                                                 Schedule E/F, Part 2 Attachment
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                      Disputed
Line      Nonpriority Creditor's Name   Address 1                     Address 2                   Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          AMERICAN CARPET CLEANING
  3.102   INC.                          12330 ECLIPSE CT.                                                               NEW PORT RICHEY    FL    34654                 TRADE PAYABLE                                                      $749.00
  3.103   AMERICAN CHOICE APPAREL       618 ANDERSON DR                                                                 ROMEOVILLE         IL    60446                 TRADE PAYABLE                                                   $39,440.62
  3.104   AMERICAN CHOICE APPAREL       618 ANDERSON DR               618 ANDERSON DR                                   ROMEOVILLE         IL    60446                 TRADE PAYABLES                                                     $266.50
  3.105   AMERICAN LEGION               PO BOX 753                                                                      BISMARCK           ND    58504                 TRADE PAYABLE                                                       $75.00
  3.106   AMERICAN LOCK & KEY           903 ROSE ST                                                                     LACROSSE           WI    54603                 TRADE PAYABLE                                                      $178.28
          AMERICAN STOCK TRANSFER
  3.107   TRUST                         P O BOX 12893                                                                   PHILIDELPHIA       PA    19176-0893            TRADE PAYABLE                                                      $679.35
  3.108   AMERICARPET PLUS INC          115 SE 3RD AVE                                                                  BOYNTON BEACH      FL    33435                 TRADE PAYABLE                                                      $400.00
  3.109   AMERICA'S DRAIN CLEANING      1401 SOUTHLAND DR                                                               CLEAR LAKE         IA    50428                 TRADE PAYABLE                                                      $477.50

  3.110 AMERICHEK INC                   27001 LA PAZ RD SUITE 300-A                                                     MISSION VIEJO      CA    92691                 TRADE PAYABLE                                                    $1,698.40
  3.111 AMERICHOICE, INC.               5 MOCKINGBIRD COVE                                                              JACKSON            TN    38305                 TRADE PAYABLE                                                      $523.55
  3.112 AMERICRAFT CARTON, INC.         PO BOX 83211                                                                    CHICAGO            IL    60691-0211            TRADE PAYABLE                                                   $34,960.92
  3.113 AMERIGLASS CLEANING,INC.        P.O BOX 1362                                                                    LIBERTY            MO    64069                 TRADE PAYABLE                                                      $510.00
  3.114 AMERIPRIDE SERVICES             PO BOX 518                                                                      BEMIDJI            MN    56619                 TRADE PAYABLE                                                      $232.07
  3.115 AMERIPRIDE SERVICES             PO BOX 3100                                                                     BEMIDJI            MN    56619-3100            TRADE PAYABLE                                                      $234.96
  3.116 AMERIPRIDE SERVICES             P O BOX 3160                                                                    BEMIDJI            MN    56619-3160            TRADE PAYABLE                                                      $661.59
  3.117 AMES MUNICIPAL UTILITIES        P.O. BOX 811                                                                    AMES               IA    50010                 UTILITY PROVIDER                 X                              UNKNOWN
        AMP MECHANICAL SERVICES,
  3.118 INC                             3075 GRAND AVE                                                                  GALESBURG          IL    61401                 TRADE PAYABLE                                                      $322.60

  3.119 ANA ESPERANZA                   3362 HOLLOWOOD COURT                                                            RIVERSIDE          CA    92503                 LITIGATION          X            X              X                    $0.00
  3.120 ANDON BALLOONS INC              PO BOX 48425                                                                    COON RAPIDS        MN    55448-0425            TRADE PAYABLE                                                       $98.09
                                        LESLIE A. SHAVER, ESQ --
                                        SIMMONS OLSEN LAW FIRM,
  3.121 ANDREA EMBRY                    P.C.                     1502 SECOND AVENUE                                     SCOTTSBLUFF        NE    69361                 LITIGATION          X            X              X                    $0.00
        ANDREU PALMA LAVIN &SOLIS
  3.122 PLLC                            815 NW 57TH AVENUE            SUITE 401                                         MIAMI              FL    33126                 TRADE PAYABLE                                                      $909.37
  3.123 ANGELINA EVANS                  5002 E FOWLER AVE                                                               TAMPA              FL    33617                 TRADE PAYABLE                                                       $25.00

  3.124   ANGELO FRANK GRESTONI         PO BOX 32900                                                                    SAN JOSE           CA    95152-2900            PROPERTY LEASE                                                   $7,020.78
  3.125   ANGIE C. MOONAN               20001 HERITAGE DRIVE                                                            LAKEVILLE          MN    55044                 TRADE PAYABLE                                                        $4.96
  3.126   ANOKA MUNICIPAL UTILITY       2015 FIRST AVENUE NORTH                                                         ANOKA              MN    55303                 UTILITY PROVIDER                 X                              UNKNOWN
  3.127   ANTHONY J BALLANTINI          900 NE ASHWOOD CT                                                               GRIMES             IA    50111                 TRADE PAYABLE                                                      $360.00
  3.128   ANTHONY NAI                   706 KIRKWOOD AVE.                                                               WATERLOO           IA    50701                 TRADE PAYABLE                                                      $864.00
  3.129   APEX ASSOCIATES LLC           ATTN: DAN SMITH               201 16TH STREET SE                                LITTLE FALLS       MN    56345                 TRADE PAYABLE                                                      $880.82
  3.130   APPLETON AWNING SHOP INC      3052 W ELBERG AVE                                                               APPLETON           WI    54914                 TRADE PAYABLE                                                      $105.00
  3.131   AQUA GREEN LAWNS              3085 CO. RD. 39 N.E.                                                            MONTICELLO         MN    55362                 TRADE PAYABLE                                                      $805.31
          ARAMARK UNIFORMS              AUCA CHICAGO MC
  3.132   SERVICES INC-                 LOCKBOX                       25259 NETWORK PLACE                               CHICAGO            IL    60673                 TRADE PAYABLE                                                      $421.48
          ARAPAHOE FIRE PROTECTION
  3.133   INC                           11901 E 14TH AVE                                                                AURORA             CO    80010                 TRADE PAYABLE                                                    $1,369.15
  3.134   ARCTIC REFRIGERATION, L.C.    1601 CORNWALL AVENUE                                                            WATERLOO           IA    50702                 TRADE PAYABLE                                                    $2,233.88
  3.135   ARCTIC SEAL AND GASKET        OF THE AMERICAS INC           PO BOX 3393                                       STUART             FL    34995                 TRADE PAYABLE                                                      $210.00
  3.136   ARENS LAWN SERVICE            PO BOX 711                                                                      AUSTIN             MN    55912                 TRADE PAYABLE                                                    $1,498.00
  3.137   ARIES REFRIGERATION           12321 WHITE PINE LANE                                                           FT. MYERS          FL    33913                 TRADE PAYABLE                                                   $20,799.19

  3.138 ARJONS INTEREST, LLC            C/O CATHERINE SHIFFLET        2525 E. SLATE LANE                                ST GEORGE          UT    84790                 PROPERTY LEASE                                                   $3,593.36




                                                                                                         Page 4 of 55
                                                                         Case 19-11743-KG      Doc 191     Filed 09/06/19   Page 57 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
Line    Nonpriority Creditor's Name   Address 1                   Address 2                   Address 3             City               State Zip          Country Basis for claim                                           Amount of claim
  3.139 ARKANSAS CHILD SUPPORT        CLEARING HOUSE              P. O. BOX 8125                                    LITTLE ROCK        AR    72203                TRADE PAYABLE                                                      $138.00

  3.140   ARMANDO SOTO-BETANCOURT     201 ASHLAND STREET EAST                                                       MORTON             IL    61550                TRADE PAYABLE                                                      $200.00
  3.141   ARNOLD GLATT                443 1/2 E. INTERSTATE AVE                                                     BISMARCK           ND    58503                TRADE PAYABLE                                                       $59.52
  3.142   ARNOLD REFRIGERATION INC    315 ANGULAR ST              P.O. BOX 187                                      BURLINGTON         IA    52601                TRADE PAYABLE                                                      $760.89
  3.143   ARNOLD SCOTT HARRIS PC      111 W JACKSON BLVD          SUITE 600                                         CHICAGO            IL    60604                TRADE PAYABLE                                                       $39.66
  3.144   ARTISTS IN MOTION           172 N INDUSTRIAL DR                                                           ORANGE CITY        FL    32763                TRADE PAYABLE                                                       $34.16
  3.145   ASAP SEPTIC PUMPING LLC     N 9404 STATE HWY. 95                                                          ALAM CENTER        WI    54611                TRADE PAYABLE                                                      $345.00
  3.146   ASC1                        P.O. BOX 8779                                                                 MADISON            WI    53708                TRADE PAYABLE                                                      $697.14
          ASHBERRY WATER
  3.147   CONDITIONING                2405 E 4TH AVE                                                                TAMPA              FL    33605                TRADE PAYABLE                                                    $3,962.08
          ASHWAUBENON WATER &
  3.148   SEWER UTILITY               PO BOX 187                                                                    GREEN BAY          WI    54305-0187           UTILITY PROVIDER                 X                              UNKNOWN
  3.149   ASPEN CREEK PLUMBING &      HEATING LLC                 20271 STATE HWY 18                                BRAINERD           MN    56401                TRADE PAYABLE                                                    $1,196.50
  3.150   ASSET ACCEPTANCE LLC        PO BOX 290335                                                                 TAMPA              FL    33687                TRADE PAYABLE                                                      $125.13
          ATLAS ELECTRIC MOTOR
  3.151   SERVICE                     76 CUMMINGS DRIVE                                                             WALTON             KY    41094                TRADE PAYABLE                                                    $2,520.18
  3.152   ATLAS LOCK & ALARM INC      405 N JASPER ST                                                               DECATUR            IL    62521                TRADE PAYABLE                                                       $50.00
  3.153   ATMOS ENERGY/790311         PO BOX 790311                                                                 ST LOUIS           MO    63179-0311           UTILITY PROVIDER                 X                              UNKNOWN
  3.154   ATRONIC ALARMS              8220 MELROSE DRIVE                                                            LENEXA             KS    66214                TRADE PAYABLE                                                      $400.54
  3.155   AUCLAIR CORPORATION         1009 ST. GEORGES AVE.    1009 ST. GEORGES AVE.                                COLONIA            NJ    07067                TRADE PAYABLES                                                     $262.06
                                      5215 EDINA INDUSTRIAL
  3.156 AURORA INVESTMENTS, LLC       BLVD.                                                                         EDINA              MN    55639                PROPERTY LEASE                                                   $9,779.33
  3.157 AUSTON MACIAS                 2813 E CAPITOL AVE                                                            DES MONIES         IA    50317                TRADE PAYABLE                                                      $200.00
                                      DBA CARNOW ACCEPTANCE
  3.158   AUTO CREDIT INC             COMPANY                  2251 32ND AVE S STE 200        PO BOX 13064          GRAND FORKS        ND    58208-3064           TRADE PAYABLE                                                      $147.25
  3.159   AVANS POWER WASHING LLC     3111 MEADOWS LANE                                                             PONCA CITY         OK    74604                TRADE PAYABLE                                                      $315.00
  3.160   AVERY OUTDOOR               P.O. BOX 235             P.O. BOX 235                                         SIOUX CITY         IA    51102                TRADE PAYABLES                                                   $4,740.75
  3.161   AWESOME ELECTRIC, LLC       3964 4TH AVE NW                                                               JAMESTOWN          ND    58401                TRADE PAYABLE                                                      $230.01
  3.162   B & B ELECTRIC INC.         1303 WESTERN AVE.                                                             EAU CLAIRE         WI    54703                TRADE PAYABLE                                                      $204.14
  3.163   B AND J CLEANING OF MN      31 ATLANTIC AVE                                                               HANCOCK            MN    56244                TRADE PAYABLE                                                    $1,020.06
  3.164   B G R INC                   6392 GANO ROAD                                                                WEST CHESTER       OH    45069                TRADE PAYABLE                                                    $2,982.64
  3.165   BABE'S PLUMBING, INC        105 BLUEGRASS CT                                                              NOKOMIS            FL    34275                TRADE PAYABLE                                                      $339.00
  3.166   BACKDRAFT MAGAZINE          547 S. 7TH ST., STE. 231                                                      BISMARCK           ND    58504                TRADE PAYABLE                                                      $155.00

  3.167 BAGELHEADS, INC               916 EAST GREGORY STREET                                                       PENSACOLA          FL    32501                TRADE PAYABLE                                                       $49.98
  3.168 BAKER ELECTRIC INC            111 SW JACKSON                                                                DES MOINES         IA    50315                TRADE PAYABLE                                                      $112.57

  3.169 BALLAS EGG PRODUCT CORP.      DEPT 78914                 PO BOX 78000                                       DETROIT            MI    48278                TRADE PAYABLE                                                  $156,246.35
                                      931 WEST 75TH ST, STE 137-
  3.170 BALLOONS A GOGO               216                                                                           NAPERVILLE         IL    60565                TRADE PAYABLE                                                    $1,035.00
        BARBARA G WRIGHT AS           THE 1989 DK WRIGHT
  3.171 TRUSTEE                       FAMILY TRST                4 EASTFIELD DR                                     ROLLING HILLS      CA    90274                PROPERTY LEASE                                                  $11,666.67




                                                                  80 MONROE AVENUE, STE
  3.172 BARBARA MAYES                 JAMES SUMMERS               650                                               MEMPHIS            TN    38103                LITIGATION          X            X              X                    $0.00
  3.173 BARR LANDSCAPING & LAWN       SERVICE, INC                3613 W FARMINGTON RD                              PEORIA             IL    61604                TRADE PAYABLE                                                    $1,040.00




                                                                                                     Page 5 of 55
                                                                       Case 19-11743-KG     Doc 191     Filed 09/06/19    Page 58 of 160


                                                                                    In re: Perkins & Marie Callender's, LLC
                                                                                               Case No. 19-11743
                                                                                           Schedule E/F, Part 2 Attachment
                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
Line    Nonpriority Creditor's Name   Address 1                  Address 2                 Address 3             City                State Zip          Country Basis for claim                                           Amount of claim
  3.174 BARTOW ARCHERY BOOSTER        ATTN: LAMAR COLLINS        1440 E. DAVIDSON AVE                            BARTOW              FL    33830                TRADE PAYABLE                                                       $14.12
                                                                 49 WEST 37TH STREET,9TH
  3.175 BARTOW PLAZA, LLC             C/O GJ REALTY              FLOOR                                           NEW YORK            NY    10018                PROPERTY LEASE                                                   $5,917.41
  3.176 BATORY FOODS                  PO BOX 75162                                                               CHICAGO             IL    60675                TRADE PAYABLE                                                  $318,974.79
  3.177 BATTERIES PLUS BULBS          6910 BUCKTHORN DR NW                                                       ROCHESTER           MN    55901                TRADE PAYABLE                                                       $59.02

  3.178 BATYKEFER & ASSOCIATES INC    600 GALVIN DRIVE                                                           LAKELAND            FL    33801                TRADE PAYABLE                                                    $3,085.00
        BAUGH SUPPLY CHAIN            1390 ENCLAVE PARKWAY
  3.179 COOPERATIVE                   #A1004                                                                     HOUSTON             TX    77077                TRADE PAYABLE                                                    $8,167.14
  3.180 BECKMAN SERVICES INC          7661 FIELDS ERTEL RD                                                       CINCINNATI          OH    45241                TRADE PAYABLE                                                    $2,609.25
  3.181 BENITZ SVC COMPANY            2927 CLINTON RD                                                            SEDALIA             MO    65301                TRADE PAYABLE                                                    $2,238.20

  3.182 BENJAMIN ROBERT SCHWARTZ 4216 E 50TH ST APT 1204                                                         DES MOINES          IA    50317                TRADE PAYABLE                                                       $15.66

  3.183 BENTONS, LLC               2754 GERALD FORD DRIVE W                                                      CORDOVA             TN    38016                TRADE PAYABLE                                                      $275.00
                                   848 NORTH LA CIENEGA
  3.184   BERJANT T. HOLDINGS, LLC BLVD                     SUITE 207                                            LOS ANGELES         CA    90069                PROPERTY LEASE                                                  $22,865.76
  3.185   BERNIE J BUCHER INC      224 CAUSEWAY BLVD                                                             LACROSSE            WI    54603                TRADE PAYABLE                                                    $7,482.61
  3.186   BESSINE WALTERBACH, LLP  3000 NE BROOKTREE LANE SUITE 100                                              KANSAS CITY         MO    64119                TRADE PAYABLE                                                      $158.34
          BEST CARPET CARE SYSTEMS DISASTER RESTORATION
  3.187   &                        LLC                      P O BOX 1111                                         SEDALIA             MO    65302-1111           TRADE PAYABLE                                                      $900.00
  3.188   BEST IRRIGATION          9531 FOLEY BLVD NW                                                            COON RAPIDS         MN    55433                TRADE PAYABLE                                                    $7,717.76
  3.189   BETHEL BAPTIST CHURCH    3700 NE BARRY ROAD                                                            KANSAS CITY         MO    64156                TRADE PAYABLE                                                       $20.75

  3.190 BETSY ROSS FLAG GIRLS, INC. 11005 GARLAND RD                                                             DALLAS              TX    75218                TRADE PAYABLE                                                      $793.60
                                                                 ATTN: ACCOUNT
  3.191 BICO ASSOCIATES               PO BOX 3661                RECEIVABLE DEPT.                                MEMPHIS             TN    38173-3661           PROPERTY LEASE                                                   $4,238.25
        BIG MUDDY SEPTIC SERVICE,
  3.192 LLC                           PO BOX 1117                                                                MANDAN              ND    58554                TRADE PAYABLE                                                      $375.00

  3.193 BILL BACKMANN                 7843 PARRISH AVENUE N.E.                                                   OTSEGO              MN    55330                LITIGATION          X            X              X                    $0.00
  3.194 BILL MURRAY                   1433 W ROSELAWN AVE                                                        ROSEVILLE           MN    55113                TRADE PAYABLE                                                    $3,555.26
        BILL SCHELL ENTERPRISES
  3.195 INC.                          6148 PRETTY MARY LANE                                                      OKEANA              OH    45053                TRADE PAYABLE                                                      $175.00
  3.196 BILL VON STOCKEN              3304 SKYVIEW DRIVE                                                         BURNSVILLE          MN    55337                TRADE PAYABLE                                                      $200.00
  3.197 BILLS KEY SHOP INC            536 UNIVERSITY AVE.                                                        MADISON             WI    53703                TRADE PAYABLE                                                      $324.41
  3.198 BIRTHDAYS DIRECT              PO BOX 181                                                                 COTTLEVILLE         VO    63338-0181           TRADE PAYABLE                                                      $259.20
  3.199 BISMAN OUTDOOR SERVICES       700 BARSTON LANE                                                           BISMARCK            ND    58501                TRADE PAYABLE                                                    $4,811.72
  3.200 BISMARCK HEATING & AIR        913 SOUTH 18TH STREET                                                      BISMARCK            ND    58504                TRADE PAYABLE                                                      $243.20
  3.201 BISMARCK SIGN CO, LLC         1926 FRONTIER DRIVE                                                        BISMARCK            ND    58504                TRADE PAYABLE                                                      $608.06

  3.202 BJ JOHNS, LLC                 C/O BRUCE JOHNSON       17871 DISSE ROAD                                   DETROIT LAKES       MN    56501                PROPERTY LEASE                                                   $4,604.17
  3.203 BJELLAND PLUMBING INC         2634 DILLON RD                                                             MARSHALLTOWN        IA    50158                TRADE PAYABLE                                                      $255.73
                                      C/O METROPOLITAN RENTAL
  3.204 BL PERKINS MOORHEAD SC        CORP                    1839 NORTH LINCOLN AVE                             CHICAGO             IL    60614                PROPERTY LEASE                                                  $27,945.00
  3.205 BLACK HAWK COUNTY             CLERK OF COURT          316 EAST FIFTH STREET                              WATERLOO            IA    50703                TRADE PAYABLE                                                       $25.00
  3.206 BLACK HILLS ENERGY            PO BOX 6001                                                                RAPID CITY          SD    57709-6001           UTILITY PROVIDER                 X                              UNKNOWN
        BLACKSTONE GROUP-SPRING
  3.207 CREEK                         ONE LAWRENCE SQUARE                                                        SPRINGFILED         IL    62704                PROPERTY LEASE                                                   $7,078.50




                                                                                                  Page 6 of 55
                                                                         Case 19-11743-KG        Doc 191      Filed 09/06/19   Page 59 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                  Address 2                    Address 3              City               State Zip          Country Basis for claim                                            Amount of claim
                                                                   SUITE 4000 COMMERCE CT
  3.208 BLAKE CASSELS & GRAYDON         199 BAY STREET             WEST                                                TORONTO            ON    M5L1A9                TRADE PAYABLE                                                      $117.19
                                        WILLIAM J.TROSHYNSKI --
                                        BROUILLETTE, DUNGAN &
  3.209 BLAKE STRECKER                  TROSHYNSKI, P.C., LLO      501 SOUTH DEWEY STREET       PO BOX 1605            NORTH PLATTE       NE    69103                 LITIGATION          X            X              X                    $0.00
                                        300 CAREGIE CENTER SUITE   ATTN: FINANCE
  3.210   BLANK ROME LLP                220                        DEPARTMENT                                          PRINCETON          NJ    08540                 TRADE PAYABLE                                                    $2,838.45
  3.211   BLAZEK ELECTRIC, INC          115 8TH ST SE                                                                  MASON CITY         IA    50401                 TRADE PAYABLE                                                    $3,596.18
  3.212   BLITT & GAINES, P. C.         ATTORNEY AT LAW            661 GLENN AVENUE                                    WHEELING           IL    60090                 TRADE PAYABLE                                                      $150.47
  3.213   BLUE HERON ENTERPRISES        PO BOX 2948                ATTN: DAVE MESSINGER                                RICHMOND           CA    31324                 TRADE PAYABLE                                                       $84.71
  3.214   BLUE HERON ENTERPRISES        PO BOX 2817                PO BOX 2817                                         RICHMOND HILL      GA    31324                 TRADE PAYABLES                                                   $2,200.00

  3.215 BLUE RIBBON SIBS, LLC           C/O MARY CORNELL, MBR      21 VALERIE LANE                                     MAHOPAC            NY    10541                 PROPERTY LEASE                                                  $13,730.78

  3.216 BNS/FORTRESS TECHNOLOGY         LOCK BOX #233702           CHICAGO LOCKBOX MAILING                             CHICAGO            IL    60689-5337            TRADE PAYABLE                                                       $78.01
  3.217 BOB DAVIS                       1365 CRESTOVER COURT                                                           DAVIS              IL    61019                 TRADE PAYABLE                                                    $1,729.74
  3.218 BOB KERBY PLUMBING              3615 CIRCLE LANE                                                               DECATUR            IL    62521                 TRADE PAYABLE                                                      $541.87
  3.219 BOLTON AND HAY INC              PO BOX 3247                                                                    DES MOINES         IA    50316                 TRADE PAYABLE                                                       $93.78
        BONITA SPRINGS UTILITIES,
  3.220 INC                             P.O. BOX 11689                                                                 NAPLES             FL    34101-1689            UTILITY PROVIDER                 X                              UNKNOWN

  3.221 BONO BURNS DIST INC             3616 SOUTH BIG BEND BLVD                                                       ST LOUIS           MO    63143                 TRADE PAYABLE                                                  $202,850.50
  3.222 BOSS PUMPING                    PO BOX 534                                                                     FOREST LAKE        MN    55025                 TRADE PAYABLE                                                      $285.00
  3.223 BOYER'S LOCK & SAFE LLC         P O BOX 1250                                                                   DELEON SPRNGS      FL    32130                 TRADE PAYABLE                                                      $215.03
                                        5400 BUSINESS 50 WEST,
  3.224   BPI SUPPLY INC.               SUITE 9                                                                        JEFFERSON CITY     MO    65109                 TRADE PAYABLE                                                      $313.91
  3.225   BRAD FLEMING-EARTHQUAKE       ENGINEERING              394 TOWN ENGINEERING                                  AMES               IA    50014                 TRADE PAYABLE                                                       $11.75
  3.226   BRAD'S BRITE-WAY              PO BOX 314                                                                     ONEIDA             IL    61467-0314            TRADE PAYABLE                                                      $203.00
  3.227   BRAINERD PUBLIC UTILITIES     P.O. BOX 373                                                                   BRAINERD           MN    56401                 UTILITY PROVIDER                 X                              UNKNOWN
  3.228   BRANDED PLUS INC              1101 N LAKE DESTINY RD   SUITE 120                                             MAITLAND           FL    32751                 TRADE PAYABLE                                                    $4,327.12
  3.229   BRANDON LEE ARROYO            12205 NORTH PERRY ST, #1                                                       BROOMFIRLD         CO    80020                 TRADE PAYABLE                                                      $250.00
          BRIAN HULLOPETER
  3.230   CONSTRUCTION                  1203 SPARTAN AVE                                                               ALBERT LEA         MN    56007                 TRADE PAYABLE                                                      $416.00
  3.231   BRIAN MATTA                   2802 NELA AVE.                                                                 ORLANDO            FL    32809                 TRADE PAYABLE                                                      $439.67
  3.232   BRIAN MINNEHAN                10301 DORSET DR APT 6                                                          JOHNSTON           IA    50131                 TRADE PAYABLE                                                      $200.00
  3.233   BRIDGE LOGISTICS INC          5 CIRCLE FREEWAY                                                               CINCINNATI         OH    45246                 TRADE PAYABLE                                                   $23,900.50

  3.234 BRIGHT FUTURE ELECTRIC LLC      630 MAGUIRE ROAD                                                               OCOEE              FL    34761                 TRADE PAYABLE                                                      $860.69
        BRITE WAY WINDOW -
  3.235 ONALASKA                        PO BOX 164                                                                     ONALASKA           WI    54650                 TRADE PAYABLE                                                      $516.00
  3.236 BRITEWAY                        PO BOX 772                                                                     WATERLOO           IA    50704                 TRADE PAYABLE                                                      $307.09
        BRITE-WAY WINDOW
  3.237 CLEANING INC.                   3332 4TH AVE S             SUITE 2E                                            FARGO              ND    58103                 TRADE PAYABLE                                                      $927.27
                                        6361 METRO PLANTATION
  3.238 BRITTANIA ELECTRIC INC          ROAD                                                                           FORT MEYERS        FL    33966                 TRADE PAYABLE                                                    $2,094.03
        BROTHERS INDUSTRIAL CLEAN
  3.239 INC                       1916 STILLWATER AVE                                                                  ST PAUL            MN    55119                 TRADE PAYABLE                                                    $5,257.97
  3.240 BRRR EQUIPMENT SERVICE    26017 SCHMOLKE RD                                                                    GARRISON           MN    56450                 TRADE PAYABLE                                                    $2,002.00




                                                                                                       Page 7 of 55
                                                                           Case 19-11743-KG      Doc 191     Filed 09/06/19   Page 60 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                   Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          BRUCE VICKERS, CFC, CFBTO,    OSCEOLA CO TAX
  3.241   ELC                           COLLECTOR                   P O BOX 422105                                    KISSIMMEE          FL    34742-2105            TRADE PAYABLE                                                       $30.00
  3.242   BRUCE YAWORSKI                PO BOX 771092                                                                 OCALA              FL    34482                 TRADE PAYABLE                                                       $45.00
  3.243   BRUNO DITOSTO IRA             61 BROADWAY 31ST FLOOR                                                        NEW YORK           NY    10006                 TRADE PAYABLE                                                       $18.00
  3.244   BUD SEWER SERVICE INC.        1805 S. 8TH STREET                                                            ST. JOSEPH         MO    64503                 TRADE PAYABLE                                                      $320.00
  3.245   BURLINGTON HAWK EYE           P.O. BOX 10                                                                   BURLINGTON         IA    52601                 TRADE PAYABLE                                                      $451.74
          BURLINGTON MUNICIPAL
  3.246   WATERWORKS,IA                 P.O. BOX 786                                                                  BURLINGTON         IA    52601                 UTILITY PROVIDER                 X                              UNKNOWN
  3.247   BUSINESS MUSIC, LTD           PO BOX 3013                                                                   DULUTH             MN    55803                 TRADE PAYABLE                                                     $308.52
          BUTCH'S WINDOW CLEANING
  3.248   INC                           PO BOX 10612                                                                  CEDAR RAPIDS       IA    52410                 TRADE PAYABLE                                                      $988.10
                                        3706 S. TOPEKA BLVD, STE
  3.249 BUTLER & ASSOCIATES, P.A.       #300                                                                          TOPEKA             KS    66609                 TRADE PAYABLE                                                       $16.56
  3.250 BUTTWEILER'S DO-ALL, INC        4298 STATE HWY. 114 SW                                                        ALEXANDRIA         MN    56308                 TRADE PAYABLE                                                      $163.53

  3.251 BW PROPERTIES, LLC              4401 PINE POINT DRIVE NW                                                      WALKER             MN    56484                 PROPERTY LEASE                                                  $12,604.17
  3.252 C & D CLEANING, LLC             1968 HWY 218                                                                  MT PLEASANT        IA    52641                 TRADE PAYABLE                                                      $401.25
                                        C/O JOELLE MORTENSON
  3.253 C & S JOINT VENTURE LL          HUTTER                      6708 ALDO LEOPOLD WAY                             MIDDLETON          WI    53562                 PROPERTY LEASE                                                  $17,000.00
  3.254 C T FIRE PROTECTION, INC        11796-C METRO PARKWAY                                                         FORT MYERS         FL    33966                 TRADE PAYABLE                                                      $165.44

  3.255 CA FORTUNE                      1831 HOWARD ST. A                                                             ELK GROVE VILLAGE IL     60007                 TRADE PAYABLE                                                    $5,973.38
        CACH, LLC C/C THE LAW                                  801 INTERNATIONAL PKWY
  3.256 OFFICE O                        GROSSMAN & KARASZEWSKI STE 500                                                LAKE MARY          FL    32746                 TRADE PAYABLE                                                      $171.34
  3.257 CAIN FOOD INDUSTRIES, INC.      P.O. BOX 35066                                                                DALLAS             TX    75235                 TRADE PAYABLE                                                      $362.00
        CALIFORNIA CORPORATIONS                                320 WEST FOURTH STREET
  3.258 COMM                            DEPT CORPORATIONS      #750                                                   LOS ANGELES        CA    90013                 TRADE PAYABLE                                                      $675.00
        CALIFORNIA STATE
  3.259 DISBURSEMENT                    PO BOX 989067                                                                 WEST SACRAMENTO CA       95798                 TRADE PAYABLE                                                       $53.30
                                        610 NEWPORT CENTER DR.
  3.260   CALL & JENSEN, APC            STE.700                                                                       NEWPORT BEACH      CA    92660                 TRADE PAYABLE                                                    $1,181.25
  3.261   CAMPUS COUPON BOOK            2131 W. REPUBLIC RD. #266                                                     SPRINGFIELD        MO    65807                 TRADE PAYABLE                                                      $350.00
  3.262   CANDLESTICK FOODS             ATTN: BILL JAMISON          10129 CANDLESTICK LANE                            CONCORD            OH    44077                 TRADE PAYABLE                                                      $947.07
  3.263   CANDYCE FRAIER                55 SUGAR MAPLE COVE                                                           OAKLAND            TN    38060                 TRADE PAYABLE                                                    $4,690.00
          CANTEEN REFRESHMEN
  3.264   SERVICES                      PO BOX 91337                                                                  CHICAGO            IL    60693-1337            TRADE PAYABLE                                                      $379.21
          CAPITAL CITY RESTAURANT
  3.265   SUPPLY                        1414 INTERSTATE LOOP                                                          BISMARCK           ND    58503                 TRADE PAYABLE                                                      $501.55
  3.266   CAPITOL BEVERAGE SALES        PO BOX 180                                                                    ROGERS             MN    55374-0180            TRADE PAYABLE                                                      $118.20
          CAPTIAL WINDOW CLEANING
  3.267   LLC                           4222 MILWAUKEE ST, #6                                                         MADISON            WI    53714                 TRADE PAYABLE                                                      $196.00

  3.268 CARBON'S GOLDEN MALTED          PANCAKE & WAFFLE FLOUR PO BOX 129                                             CONCORDVILLE       PA    19331                 TRADE PAYABLE                                                   $10,523.00
  3.269 CARE PLANT, INC                 1626 BROADWAY           PO BOX 412222                                         KANSAS CITY        MO    64141                 TRADE PAYABLE                                                    $4,010.00
                                        13047 COLLECTION CENTER
  3.270 CAREERBUILDER, LLC              DRIVE                                                                         CHICAGO            IL    60693-0130            TRADE PAYABLE                                                   $15,250.00

  3.271 CAREFREE WINDOW CLEANING PO BOX 6063                                                                          ROCKFORD           IL    61125                 TRADE PAYABLE                                                      $144.00
  3.272 CARMEN VOGELER           8051 TRAILWOOD COURT                                                                 FLORENCE           KY    41042                 TRADE PAYABLE                                                       $60.13




                                                                                                       Page 8 of 55
                                                                           Case 19-11743-KG       Doc 191     Filed 09/06/19   Page 61 of 160


                                                                                          In re: Perkins & Marie Callender's, LLC
                                                                                                     Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim

        CAROL A. AND RICHARD            ROBERT A. PARSONS,
  3.273 INGLES                          ESQUIRE -- BYE, GOFF ET AL 258 RIVERSIDE DRIVE           BOX 167               RIVER FALLS        WI    54022                 LITIGATION          X            X              X                    $0.00
                                        13191 56TH COURT N SUITE
  3.274   CARRCO                        102                                                                            CLEARWATER         FL    33760                 TRADE PAYABLE                                                    $2,283.55
  3.275   CARRIER CORPORATION           P.O. BOX #93844                                                                CHICAGO            IL    60673-3844            TRADE PAYABLE                                                    $1,756.32
  3.276   CARTER PRITCHETT INC          PO BOX 3648                                                                    N FORT MYERS       FL    33918                 TRADE PAYABLE                                                      $658.75
  3.277   CARTRIDGE WORLD               2827 UNIVERSITY AVE                                                            WATERLOO           IA    50701                 TRADE PAYABLE                                                      $109.14
  3.278   CARTRIDGE WORLD               7455 CURRELL BLVD #111                                                         WOODBURY           MN    55125                 TRADE PAYABLE                                                      $155.32
                                        JANETH ARIAS, ESQ. --
                                        GUTIERREZ BLANCO &
  3.279 CASIANO MATA                    ARIAS, PLC                 21171 S WESTERN AVENUE        SUITE 2812            TORRANCE           CA    90501                 LITIGATION          X            X              X                    $0.00

  3.280 CATEYES FLORIDA LLC             12759 BONITA BEACH RD SE                                                       BONITA SPRINGS     FL    34135                 TRADE PAYABLE                                                    $1,563.50

  3.281   CATHERINE SLEDZIEWSKI         32 MABEL AVENUE                                                                BELLSTON           GA    12020                 LITIGATION          X            X              X                    $0.00
  3.282   CATLIN GRUBBS                 12220 36TH STREET S                                                            FARGO              ND    58103-2210            TRADE PAYABLE                                                       $55.66
  3.283   CB DETAILING                  26083 71ST RD                                                                  ARKANSAS CITY      KS    67005                 TRADE PAYABLE                                                      $525.00
  3.284   CBIZ                          25793 NETWORK PLACE                                                            CHICAGO            IL    60673-1257            TRADE PAYABLE                                                    $1,000.00
  3.285   CCH INCORPORATED              PO BOX 4307                                                                    CAROL STREAM       IL    60197-4307            TRADE PAYABLE                                                    $5,118.00
  3.286   CDW DIRECT, LLC               PO BOX 75723                                                                   CHICAGO            IL    60675-5723            TRADE PAYABLE                                                    $3,126.04
  3.287   CE ENGRAVING                  13915 LINCOLN ST NE STE A                                                      HAM LAKE           MN    55304                 TRADE PAYABLE                                                    $1,046.91

        CEDAR RAPIDS MUNICIPAL          ATTN: REMITTANCE
  3.288 UTILITIES                       PROCESSING P.O. BOX 3255                                                       CEDAR RAPIDS       IA    52402                 UTILITY PROVIDER                 X                              UNKNOWN
  3.289 CEDAR RAPIDS POLICE DEPT.       505 1ST STREET S.W.                                                            CEDAR RAPIDS       IA    52404                 TRADE PAYABLE                                                      $629.16
  3.290 CEMENT RAISING INC.             7440 WEST 126TH STREET                                                         SAVAGE             MN    55378                 TRADE PAYABLE                                                    $2,000.00
        CENTERPOINT ENERGY
  3.291 MINNEGASCO/4671                 PO BOX 4671                                                                    HOUSTON            TX    77210-4671            UTILITY PROVIDER                 X                              UNKNOWN
        CENTRAL CHILD SUPPORT
  3.292 RECEIPT                         PO BOX 305200                                                                  NASHVILLE          TN    37229                 TRADE PAYABLE                                                      $721.93

  3.293 CENTRAL FLORIDA CLEANING &      MAINTENANCE LLC             2402 SUMMITVIEW DR                                 LAKELAND           FL    33812                 TRADE PAYABLE                                                     $125.00
  3.294 CENTRAL FLORIDA GAS             PO BOX 2137                                                                    SALISBURY          MD    21802-2137            UTILITY PROVIDER                 X                              UNKNOWN
        CENTRAL LAKES SERVICE &
  3.295 SUPPLY                          1228 N NOKOMIS ST                                                              ALEXANDRIA         MN    56308-5072            TRADE PAYABLE                                                      $103.99
  3.296 CENTRAL LOCK & KEY INC          1400 S. TAFT AVE.                                                              MASON CITY         IA    50401                 TRADE PAYABLE                                                      $169.06

  3.297 CENTRAL LOCK & SAFE CO, INC     2000 CENTRAL AVE, NE                                                           MINNEAPOLIS        MN    55418                 TRADE PAYABLE                                                      $205.00
  3.298 CENTRAL STATES GASKET           P.O. BOX 1476                                                                  LAKE OZARK         MO    65049                 TRADE PAYABLE                                                    $3,612.24
  3.299 CENTRE INC                      123 15TH STREET NORTH                                                          FARGO              ND    58102                 TRADE PAYABLE                                                       $50.00
  3.300 CENTURYLINK - EFT               PO BOX 4300                                                                                             60197-4300            UTILITY PROVIDER                 X                              UNKNOWN
  3.301 CERTIFIED INC                   350 SUNDAY DRIVE            P O BOX 26                                         ALTOONA            WI    54720                 TRADE PAYABLE                                                    $1,785.37
  3.302 CERTIFIED SERVICES              5953 SANDY LANE                                                                WESLEY CHAPEL      FL    33544                 TRADE PAYABLE                                                      $550.00
  3.303 CHAD DESANCHS                   4505 24TH ST SW                                                                LEHIGH ACRES       FL    33973                 TRADE PAYABLE                                                       $35.83
  3.304 CHAD FISCHER                    1702 3RD ST S                                                                  MOORHEAD           MN    56560                 TRADE PAYABLE                                                     -$177.48
  3.305 CHAMBER OF COMMERCE-            FERGUS FALLS                202 S. COURT STREET                                FERGUS FALLS       MN    56537                 TRADE PAYABLE                                                       $83.34
        CHAMBER OF COMMERCE-
  3.306 ALEXANDRIA                      206 BROADWAY                                                                   ALEXANDRIA         MN    56308                 TRADE PAYABLE                                                      $979.00




                                                                                                        Page 9 of 55
                                                                         Case 19-11743-KG        Doc 191    Filed 09/06/19     Page 62 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line    Nonpriority Creditor's Name    Address 1                  Address 2                     Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
        CHAMBER OF COMMERCE-
  3.307 CLEAR LAKE                     PO BOX 188                                                                     CLEAR LAKE          IA    50428                 TRADE PAYABLE                                                      $171.50
        CHAMBER OF COMMERCE-
  3.308 MASON CITY                     9 NORTH FEDERAL AVE                                                            MASON CITY          IA    50401                 TRADE PAYABLE                                                      $152.50
  3.309 CHANTELLES                     2945 EMMALANE DRIVE        ATTN: DEB TOLEGARDEN                                GREEN BAY           WI    54311                 TRADE PAYABLE                                                      $266.71
                                       200 JEFFERSON AVE STE
  3.310 CHAPTER 13 TRUSTEES            1113                                                                           MEMPHIS             TN    38103                 TRADE PAYABLE                                                      $115.40
  3.311 CHARLES WINGO SIGNS, INC.      P.O. BOX 1172                                                                  APOPKA              FL    32704-1172            TRADE PAYABLE                                                      $399.00
        CHARLOTTE CO SAFE & LOCK
  3.312 INC                            2320-3 TAMIAMI TRAIL                                                           PORT CHARLOTTE      FL    33952                 TRADE PAYABLE                                                       $85.00

  3.313   CHARLOTTE COUNTY UTILITIES   P.O. BOX 516000                                                                PUNTA GORDA         FL    33951-6000            UTILITY PROVIDER                 X                              UNKNOWN
  3.314   CHASE & FRANKLIN             21 CHURCH ROAD                                                                 MAPLE SHADE         NJ    08052                 TRADE PAYABLE                                                      $939.38
  3.315   CHASE LOHNES                 902 NW 39TH ST                                                                 ANKENY              IA    50021                 TRADE PAYABLE                                                      $600.00
  3.316   CHEBOYGAN COUNTY CLERK       PO BOX 70                                                                      CHEBOYGAN           MI    49721                 TRADE PAYABLE                                                       $50.00
  3.317   CHEF TECH SERVICE, LLC       PO BOX 632                                                                     BONITA SPRINGS      FL    34133-0632            TRADE PAYABLE                                                   $14,913.24
                                       15045 COLLECTIONS
  3.318 CHEMTREAT, INC.                CENTER DRIVE                                                                   CHICAGO             IL    60693                 TRADE PAYABLE                                                    $3,645.59
                                       15226 COLLECTIONS
  3.319 CHEP USA                       CENTER DRIVE                                                                   CHICAGO             IL    60693                 TRADE PAYABLE                                                    $3,715.05
  3.320 CHERRY CENTRAL                 P.O. BOX 988                                                                   TRAVERSE CITY       MI    49685-0988            TRADE PAYABLE                                                   $88,250.00
  3.321 CHI ALPHA AT UNIVERSITY OF     MEMPHIS                    3720 ALUMNI AVE                                     MEMPHIS             TN    38152                 TRADE PAYABLE                                                       $62.00
        CHILD SUPPORT PAYMENT
  3.322 CENTER                         700 GOVERNOR'S DR STE 84                                                       PIERRE              SD    57501-2291            TRADE PAYABLE                                                      $266.27
        CHILDREN'S MIRACLE
  3.323 NETWORK                        C/O TIFFANY PETERSON       1632 31ST AVE. S                                    FARGO               ND    58103                 TRADE PAYABLE                                                      $307.13
        CHIP-MAKERS TOOLING
  3.324 SUPPLY, IN                     7352 S. WHITTIER AVE.                                                          WHITTIER            CA    90602                 TRADE PAYABLE                                                    $1,028.37
        CHISAGO COUNTY, MN
  3.325 (COLLECTOR)                    313 N MAIN ST              ROOM 274                                            CENTER CITY         MN    55012                 TRADE PAYABLE                                                       $46.00
  3.326 CHISM ELECTRIC, INC            4161 GETWELL RD                                                                MEMPHIS             TN    38118                 TRADE PAYABLE                                                    $3,397.52
  3.327 CHRISTIAN HOME FREEWILL        BAPTIST                    P O BOX 550                                         BARTOW              FL    33831                 TRADE PAYABLE                                                      $106.77

  3.328   CHRISTIAN S FAUST            515 MALLARD POINTE DR NW                                                       BONDURANT           IA    50035                 TRADE PAYABLE                                                      $360.00
  3.329   CHRISTOPHER BARHORST         RAMSEY BARHORST LAW      117 W. 20TH ST. SUITE 102                             KANSAS CITY         MO    64108                 TRADE PAYABLE                                                      $100.15
  3.330   CHRISTOPHER L. LAW           BLITT & GAINES, P.C.     2536 73RD STREET                                      DES MOINES          IA    50322                 TRADE PAYABLE                                                      $100.56
  3.331   CHUCK'S ELECTRIC             205 SOUTH BELL STREET                                                          BISMARCK            ND    58504                 TRADE PAYABLE                                                    $1,198.66
  3.332   CINCINNATI BELL - 748003     PO BOX 748003                                                                  CINCINNATI          OH    45274-8003            UTILITY PROVIDER                 X                              UNKNOWN
          CINCINNATI BELTING & TRANS
  3.333   INC                          7152 SOLUTION CENTER                                                           CHICAGO             IL    60677                 TRADE PAYABLE                                                    $5,541.58
  3.334   CINTAS                       P O BOX 650838                                                                 DALLAS              TX    75265                 TRADE PAYABLE                                                       $70.83
  3.335   CINTAS #009                  P O BOX 630803                                                                 CINCINNATI          OH    45263-0803            TRADE PAYABLE                                                   $29,003.30
  3.336   CINTAS 762                   1325 METRO EAST DRIVE                                                          PLEASANT HILL       IA    50327                 TRADE PAYABLE                                                    $2,911.06
  3.337   CINTAS CORPORATION           P O BOX 630921                                                                 CINCINNATI          OH    45263-0921            TRADE PAYABLE                                                    $3,584.33
  3.338   CINTAS CORPORATION           PO BOX 88005                                                                   CHICAGO             IL    60680-1005            TRADE PAYABLE                                                    $4,030.56

  3.339 CINTAS CORPORATION #762        1300 GATEWAY DR, STE 102                                                       GRIMES              IA    50111-4830            TRADE PAYABLE                                                       $71.61
  3.340 CINTAS CORP-UNIFORMS           97627 EAGLE WAY                                                                CHICAGO             IL    60678                 TRADE PAYABLE                                                      $727.90




                                                                                                      Page 10 of 55
                                                                         Case 19-11743-KG       Doc 191    Filed 09/06/19     Page 63 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
                                        CINTAS FAS LOCKBOX
  3.341 CINTAS FIRE PROTECTION          636525                    P.O. BOX 636525                                    CINCINNATI          OH    45263                 TRADE PAYABLE                                                      $673.03
  3.342 CINTAS FIRST AID                PO BOX 631025                                                                CINCINNATI          OH    45263-1025            TRADE PAYABLE                                                      $586.77
        CIRCUIT COURT OF JACKSON
  3.343 CITY                            PO BOX 219569                                                                KANSAS CITY         MO    64121-9569            TRADE PAYABLE                                                     $297.65
  3.344 CITY BEVERAGES                  P.O. BOX 620006                                                              ORLANDO             FL    32862-0006            TRADE PAYABLE                                                     $519.35
  3.345 CITY OF ALBERT LEA, MN          221 E CLARK                                                                  ALBERT LEA          MN    56007-2496            UTILITY PROVIDER                 X                              UNKNOWN
                                                                                                                     ALTAMONTE
  3.346 CITY OF ALTAMONTE SPRINGS       225 NEWBURYPORT AVE                                                          SPRINGS             FL    32701                 TRADE PAYABLE                                                      $461.85
        CITY OF ALTAMONTE SPRINGS,      225 NEWBURYPORT AVE                                                          ALTAMONTE
  3.347 FL                              UTILITY DEPARTMENT                                                           SPRINGS             FL    32701                 UTILITY PROVIDER                 X                              UNKNOWN
  3.348 CITY OF APOPKA, FL              150 E 5TH ST                                                                 APOPKA              FL    32703                 UTILITY PROVIDER                 X                              UNKNOWN
                                        7100 147TH ST W ATTN:
  3.349   CITY OF APPLE VALLEY, MN      UTILITY BILLING DEPT                                                         APPLE VALLEY        MN    55124-9016            UTILITY PROVIDER                 X                              UNKNOWN
  3.350   CITY OF APPLETON, WI          P.O. BOX 1217                                                                APPLETON            WI    54912                 UTILITY PROVIDER                 X                              UNKNOWN
  3.351   CITY OF BARTOW                PO BOX 1069                                                                  BARTOW              FL    33831-1069            TRADE PAYABLE                                                      $40.00
  3.352   CITY OF BARTOW, FL            P.O. BOX 1069                                                                BARTOW              FL    33831                 UTILITY PROVIDER                 X                              UNKNOWN
                                        PO BOX 5555 WATER
  3.353 CITY OF BISMARCK, ND            DEPARTMENT                                                                   BISMARCK            ND    58506-5555            UTILITY PROVIDER                 X                              UNKNOWN
                                        9380 CENTRAL AVE NE C/O
  3.354 CITY OF BLAINE, MN              21ST CENTURY BANK                                                            BLAINE              MN    55434                 UTILITY PROVIDER                 X                              UNKNOWN
                                        1800 WEST OLD SHAKOPEE
  3.355 CITY OF BLOOMINGTON, MN         ROAD                                                                         BLOOMINGTON         MN    55431-3096            UTILITY PROVIDER                 X                              UNKNOWN
                                        UTILITY BILLING PO BOX
  3.356 CITY OF BROOKLYN PARK, MN       860119                                                                       MINNEAPOLIS         MN    55486-0119            UTILITY PROVIDER                 X                              UNKNOWN
  3.357 CITY OF CAPE CORAL, FL          P.O. BOX 31526                                                               TAMPA               FL    33631-3526            UTILITY PROVIDER                 X                              UNKNOWN
  3.358 CITY OF CHANHASSEN, MN          P.O. BOX 147                                                                 CHANHASSEN          MN    55317-0147            UTILITY PROVIDER                 X                              UNKNOWN
  3.359 CITY OF CHASKA, MN              PO BOX 9307                                                                  MINNEAPOLIS         MN    55440-9307            UTILITY PROVIDER                 X                              UNKNOWN
  3.360 CITY OF CLEAR LAKE, IA          P.O. BOX 185                                                                 CLEAR LAKE          IA    50428-0185            UTILITY PROVIDER                 X                              UNKNOWN
  3.361 CITY OF CLEARWATER, FL          P.O. BOX 30020                                                               TAMPA               FL    33630-3020            UTILITY PROVIDER                 X                              UNKNOWN
        CITY OF CORALVILLE,
  3.362 IA/WATER DEPARTMENT             P.O. BOX 5127                                                                CORALVILLE          IA    52241                 UTILITY PROVIDER                 X                              UNKNOWN
                                        4141 DOUGLAS DRIVE
  3.363   CITY OF CRYSTAL, MN           NORTH                                                                        CRYSTAL             MN    55422                 UTILITY PROVIDER                 X                              UNKNOWN
  3.364   CITY OF DECATUR, IL           PO BOX 2578                                                                  DECATUR             IL    62525-2578            UTILITY PROVIDER                 X                              UNKNOWN
  3.365   CITY OF DELAND                120 SOUTH FLORIDA AVE                                                        DELAND              FL    32720-5422            TRADE PAYABLE                                                     $228.00
  3.366   CITY OF DELAND, FL            PO BOX 2919                                                                  DELAND              FL    32721-2919            UTILITY PROVIDER                 X                              UNKNOWN
  3.367   CITY OF DETROIT LAKES, MN     P.O. BOX 647                                                                 DETROIT LAKES       MN    56502-0647            UTILITY PROVIDER                 X                              UNKNOWN
                                        P.O. BOX 1063 WATER
  3.368 CITY OF DUBUQUE, IA             DEPARTMENT                                                                   DUBUQUE             IA    52004-1063            UTILITY PROVIDER                 X                              UNKNOWN
  3.369 CITY OF EAGAN, MN               3830 PILOT KNOB RD                                                           SAINT PAUL          MN    55122-1610            UTILITY PROVIDER                 X                              UNKNOWN
  3.370 CITY OF EAU CLAIRE, WI          P.O. BOX 1087                                                                EAU CLAIRE          WI    54702-1087            UTILITY PROVIDER                 X                              UNKNOWN
  3.371 CITY OF EDINA, MN               4801 WEST 50TH STREET                                                        EDINA               MN    55424                 UTILITY PROVIDER                 X                              UNKNOWN
  3.372 CITY OF FARGO, ND               P.O. BOX 1066 UTILITIES                                                      FARGO               ND    58107-1066            UTILITY PROVIDER                 X                              UNKNOWN
  3.373 CITY OF FERGUS FALLS, MN        112 W WASHINGTON AVE                                                         FERGUS FALLS        MN    56537                 UTILITY PROVIDER                 X                              UNKNOWN
        CITY OF FOREST LAKE-UTILITY
  3.374 BILLING CTR                 PO BOX 251220                                                                    ST PAUL             MN    55125-6220            UTILITY PROVIDER                 X                              UNKNOWN
  3.375 CITY OF FRIDLEY, MN         7071 UNIVERSITY AVE NE                                                           FRIDLEY             MN    55432-3111            UTILITY PROVIDER                 X                              UNKNOWN
  3.376 CITY OF GALESBURG, IL       P.O. BOX 1589                                                                    GALESBURG           IL    61402-1589            UTILITY PROVIDER                 X                              UNKNOWN




                                                                                                     Page 11 of 55
                                                                            Case 19-11743-KG    Doc 191    Filed 09/06/19   Page 64 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line      Nonpriority Creditor's Name   Address 1                    Address 2                 Address 3             City              State Zip          Country Basis for claim                                            Amount of claim
                                        PO BOX 801727 WATER &
  3.377 CITY OF GLADSTONE, MO           WASTEWATER                                                                   KANSAS CITY       MO    64180-1727            UTILITY PROVIDER                 X                              UNKNOWN

  3.378 CITY OF GOLDEN VALLEY           7800 GOLDEN VALLEY ROAD                                                      GOLDEN VALLEY     MN    55427                 TRADE PAYABLE                                                       $75.00

  3.379 CITY OF GOLDEN VALLEY, MN       7800 GOLDEN VALLEY ROAD                                                      GOLDEN VALLEY     MN    55427                 UTILITY PROVIDER                 X                              UNKNOWN
  3.380 CITY OF HASTINGS, MN            101 4TH STREET EAST                                                          HASTINGS          MN    55033                 UTILITY PROVIDER                 X                              UNKNOWN
  3.381 CITY OF JAMESTOWN, ND           102 THIRD AVE SE                                                             JAMESTOWN         ND    58401                 UTILITY PROVIDER                 X                              UNKNOWN
  3.382 CITY OF LAKEVILLE, MN           20195 HOLYOKE AVENUE                                                         LAKEVILLE         MN    55044                 UTILITY PROVIDER                 X                              UNKNOWN
        CITY OF LAKEWOOD UTILITIES,
  3.383 CO                              PO BOX 17505                                                                 DENVER            CO    80217                 UTILITY PROVIDER                 X                              UNKNOWN
  3.384 CITY OF LEESBURG, FL            PO BOX 491286                                                                LEESBURG          FL    34749-1286            UTILITY PROVIDER                 X                              UNKNOWN

  3.385 CITY OF MAPLE GROVE, MN         12800 ARBOR LAKES PKWY N                                                     MAPLE GROVE       MN    55369-7064            UTILITY PROVIDER                 X                              UNKNOWN
                                        14600 MINNETONKA BLVD
  3.386 CITY OF MINNETONKA, MN          WATER DEPARTMENT                                                             MINNETONKA        MN    55345                 UTILITY PROVIDER                 X                              UNKNOWN
                                        505 WALNUT STREET SUITE
  3.387   CITY OF MONTICELLO, MN        1                                                                            MONTICELLO        MN    55362                 UTILITY PROVIDER                 X                              UNKNOWN
  3.388   CITY OF NEW BRIGHTON, MN      803 OLD HIGHWY 8 NW                                                          NEW BRIGHTON      MN    55112                 UTILITY PROVIDER                 X                              UNKNOWN
  3.389   CITY OF OLATHE, KS            P.O. BOX 2100                                                                OLATHE            KS    66051-2100            UTILITY PROVIDER                 X                              UNKNOWN
  3.390   CITY OF ONALASKA,WI           415 MAIN STREET                                                              ONALASKA          WI    54650                 UTILITY PROVIDER                 X                              UNKNOWN
  3.391   CITY OF ORANGE CITY           CITY CLERKS OFFICE       205 E. GRAVES AVE.                                  ORANGE CITY       FL    32763                 TRADE PAYABLE                                                     $443.20
  3.392   CITY OF PLYMOUTH, MN          3400 PLYMOUTH BLVD                                                           PLYMOUTH          MN    55447                 UTILITY PROVIDER                 X                              UNKNOWN

                                        P.O. DRAWER 8987 UTILITIES
  3.393 CITY OF PORT ST. LUCIE, FL      SYSTEM DEPARTMENT                                                            PORT ST. LUCIE    FL    34985                 UTILITY PROVIDER                 X                              UNKNOWN
  3.394 CITY OF ROSEVILLE, MN           2660 CIVIC CENTER DRIVE                                                      ROSEVILLE         MN    55113                 UTILITY PROVIDER                 X                              UNKNOWN
  3.395 CITY OF SAVAGE, MN              6000 MCCOLL DR                                                               SAVAGE            MN    55378                 UTILITY PROVIDER                 X                              UNKNOWN
                                        1100 FREDERICK AVE RM
  3.396   CITY OF ST. JOSEPH, MO        101A                                                                         ST JOSEPH         MO    64501                 UTILITY PROVIDER                 X                              UNKNOWN
  3.397   CITY OF TAMPA UTILITIES       PO BOX 30191                                                                 TAMPA             FL    33630-3191            UTILITY PROVIDER                 X                              UNKNOWN
  3.398   CITY OF URBANDALE             3600 86TH STREET                                                             URBANDALE         IA    50322-4057            TRADE PAYABLE                                                     $624.22
  3.399   CITY OF WESTMINSTER, CO       PO BOX 17040                                                                 DENVER            CO    80217-3650            UTILITY PROVIDER                 X                              UNKNOWN
  3.400   CITY OF WINTER PARK, FL       P.O. BOX 1986                                                                WINTER PARK       FL    32790-1986            UTILITY PROVIDER                 X                              UNKNOWN
  3.401   CITY OF WOODBURY, MN          8301 VALLEY CREEK ROAD                                                       WOODBURY          MN    55125                 UTILITY PROVIDER                 X                              UNKNOWN
          CITY TREASURER MADISON -      P.O. BOX 2997 CITY
  3.402   WI                            TREASURER                                                                    MADISON           WI    53701                 UTILITY PROVIDER                 X                              UNKNOWN
          CITY UTILITIES OF
  3.403   SPRINGFIELD, MO               P.O. BOX 551                                                                 SPRINGFIELD       MO    65801-0551            UTILITY PROVIDER                 X                              UNKNOWN
          CITY WIDE WINDOW SERVICE
  3.404   INC                           PO BOX 790                                                                   ANOKA             MN    55303                 TRADE PAYABLE                                                      $390.62
  3.405   CLASSIC CARPET CLEANING       PO BOX 1165                                                                  ANKENY            IA    50021                 TRADE PAYABLE                                                      $954.00
                                                                                                                     WARM MINERAL
  3.406 CLASSIC LANDSCAPE               12037 MALLORCA AVE                                                           SPRIN             FL    34287                 TRADE PAYABLE                                                    $1,370.00
  3.407 CLEAN DES MOINES                1450 NE 69TH PL STE 50                                                       ANKENY            IA    50021                 TRADE PAYABLE                                                    $3,271.85
  3.408 CLEAN N' FRESH                  P.O. BOX 137472                                                              CLERMONT          FL      34714               TRADE PAYABLE                                                    $6,146.13
        CLEAN-VIEW WINDOW
  3.409 CLEANING                        1629 SHADOW AVE                                                              CHARLES CITY      IA    50616                 TRADE PAYABLE                                                    $1,229.90
  3.410 CLEAR CHANNEL OUTDOOR           PO BOX 402379                                                                ATLANTA           GA    30384-2379            TRADE PAYABLE                                                    $1,570.00




                                                                                                     Page 12 of 55
                                                                       Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 65 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
Line    Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City               State Zip          Country Basis for claim                                           Amount of claim
  3.411 CLEAR CHANNEL OUTDOOR         715 NORTH DR., SUITE L                                                       MELBOURNE          FL    32934                TRADE PAYABLE                                                    $2,200.00
  3.412 CLEAR CHANNEL OUTDOOR         P.O. BOX 402379           P.O. BOX 402379                                    ATLANTA            GA    30384-2379           TRADE PAYABLES                                                   $7,010.00
        CLEAR LAKE MIRROR
  3.413 REPORTER                      12 N 4TH STREET                                                              CLEAR LAKE         IA    50428                TRADE PAYABLE                                                      $107.20
        CLEAR LAKE SANITARY
  3.414 DISTRICT, IA                  P.O. BOX 282                                                                 CLEAR LAKE         IA    50428                UTILITY PROVIDER                 X                              UNKNOWN
        CLEARVIEW WINDOW
  3.415 CLEANING OF                   FARIBAULT MINNESOTA, INC. 17 9TH AVE SE                                      FARIBAULT          MN    55021                TRADE PAYABLE                                                      $163.22
        CLEARVIEW WINDOW
  3.416 WASHING SRVS                  6501 FOREST PARK DRIVE                                                       DE FOREST          WI    53532                TRADE PAYABLE                                                      $100.00
        CLEARWATER ENTERPRISES,       PO BOX 659506 SECTION#
  3.417 L.L.C.                        3109                                                                         SAN ANTONIO        TX    78265-9506           UTILITY PROVIDER                 X                              UNKNOWN
                                      POTTAWATTAMIE COUNTY
  3.418 CLERK OF COURT                ATTORNEY'                 PO BOX 0127                                        COUNCIL BLUFFS     IA    51502-0127           TRADE PAYABLE                                                       $46.15

  3.419 CLERK OF COURT                307 MAIN STREET                                                              BLACK RIVER FALLS WI     54615-1776           TRADE PAYABLE                                                       $18.80
        CLERK OF THE COMBINED         100 JEFFERSON COUNTY
  3.420 COURT                         PARKWAY                   ATTN: BOOKEEPING                                   GOLDEN             CO    80401-6002           TRADE PAYABLE                                                      $132.25
        CLIFF HARDWARE & PAINT
  3.421 SUPPLY                        11115 READING RD                                                             SHARONVILLE        OH    45241                TRADE PAYABLE                                                      $393.73
  3.422 CLOSS ELECTRIC CO INC         P O BOX 1393                                                                 DECATUR            IL    62525                TRADE PAYABLE                                                      $126.87
        CMYK PRINTING & GRAPHICS
  3.423 INC                           1947 VANDERHORN DRIVE                                                        MEMPHIS            TN    38134                TRADE PAYABLE                                                   $12,801.00
        CMYK PRINTING & GRAPHICS
  3.424 INC                           1947 VANDERHORN DRIVE     1947 VANDERHORN DRIVE                              MEMPHIS            TN    38134                TRADE PAYABLES                                                   $7,409.96
  3.425 COASTAL BEVERAGE LTD          4747 PROGRESS AVE                                                            NAPLES             FL    34104                TRADE PAYABLE                                                      $351.40
        COASTAL PAPER CHEMICAL
  3.426 SUPPLY                        864 S E 46TH LANE                                                            CAPE CORAL         FL    33904                TRADE PAYABLE                                                      $768.17
  3.427 COCA COLA                     P. O. BOX 102703                                                             ATLANTA            GA    30368                TRADE PAYABLE                                                   $79,829.46

  3.428   COGNIZANT                   500 FRANK W BURR BLVD 3F                                                     TEANECK            NJ    07666                TRADE PAYABLE                                                   $72,591.18
  3.429   COLLECTION CENTER, INC.     C/O TODD D. KRANDA       P O BOX 159                                         MANDAN             ND    58554                TRADE PAYABLE                                                       $10.10
  3.430   COLLETTA GRAPHIX, LLC       177 ABBINGTON RD                                                             COLLIERVILLE       TN    38017                TRADE PAYABLE                                                      $364.10
  3.431   COLLIERVILLE HIGH SCHOOL    1101 N BYHALIA RD                                                            COLLIERVILLE       TN    38017                TRADE PAYABLE                                                       $21.74
  3.432   COLLIERVILLE THUNDER        404 BURLEY ROAD                                                              COLLIERVILLE       TN    38017                TRADE PAYABLE                                                        $1.50

  3.433 COLONIAL RESTAURANTS, LLC 32 FARMINGTON AVE                                                                MILLTOWN           NJ    08050                TRADE PAYABLE                                                      $298.90
                                  TAX COMPLIANCE SECT,
  3.434 COLORADO DEPT OF REVENUE ROOM#101                       1375 SHERMAN STREET                                DENVER             CO    80261-0004           TRADE PAYABLE                                                      $144.42
        COLORADO STATE
  3.435 TREASURER                 PO BOX 46541                                                                     DENVER             CO    80201-6541           TRADE PAYABLE                                                    $3,552.63
        COMCAST CABLE
  3.436 COMMUNICATIONS,           INC.                          PO BOX 530098                                      ATLANTA            GA    30353-0098           TRADE PAYABLE                                                       $76.35
  3.437 COMFORT INN & SUITES      3101 N. 14TH STREET                                                              PONCA CITY         OK    74604                TRADE PAYABLE                                                      $296.10
  3.438 COMFORT INN SOUTH         3776 S. GLENSTONE AVE                                                            SPRINGFIELD        MO    65804                TRADE PAYABLE                                                      $142.10
  3.439 COMFORTABLE LLC           358 NEW BYHALIA RD, 2C                                                           COLLIERVILLE       TN    38017                TRADE PAYABLE                                                    $2,995.00
  3.440 COMMERCIAL APPLIANCE INC 123 N DOUGLAS ST                                                                  APPLETON           WI    54914                TRADE PAYABLE                                                      $528.79
        COMMERCIAL GASKETS OF
  3.441 CENT. FL                  ATTN: GARY STRATTON           757 N. HWY. 17-92 #101                             LONGWOOD           FL    32750                TRADE PAYABLE                                                      $735.09




                                                                                                   Page 13 of 55
                                                                           Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 66 of 160


                                                                                          In re: Perkins & Marie Callender's, LLC
                                                                                                     Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          COMMERCIAL GASKETS
  3.442   UNLIMITED                     2637 27TH AVE. S. STE.#3                                                       MINNEAPOLIS        MN    55406                 TRADE PAYABLE                                                      $649.56
          COMMERCIAL LIGHTING
  3.443   COMPANY                       P.O. BOX 270651                                                                TAMPA              FL    33688                 TRADE PAYABLE                                                      $802.35
          COMMERCIAL LIGHTING SERV.,
  3.444   INC                           4525 NE 78TH AVE                                                               BONDURANT          IA    50035-1065            TRADE PAYABLE                                                    $1,038.13
  3.445   COMPLETE FORKLIFT REPAIR      1495 PAYNES RUN RD                                                             CORINTH            KY    41010                 TRADE PAYABLE                                                    $2,858.34
  3.446   CONNEXUS ENERGY               P.O. BOX 1808                                                                  MINNEAPOLIS        MN    55480-1808            UTILITY PROVIDER                 X                              UNKNOWN
          CONSERVA IRRIGATION OF
  3.447   GREEN                         PO BOX 12743                                                                   GREEN BAY          WI    54307                 TRADE PAYABLE                                                      $547.50
          CONSOLIDATED MUTUAL
  3.448   WATER                         P.O. BOX 150068                                                                LAKEWOOD           CO    80215                 UTILITY PROVIDER                 X                              UNKNOWN
          CONSOLIDATED PRINTING
  3.449   SUPPLIES                      11870 W 91ST STREET                                                            OVERLAND PARK      KS    66214-1716            TRADE PAYABLE                                                      $133.60
  3.450   CONSTANCE C DONAGHY           105 FOX CROSSING AVE                                                           NORTH LAS VEGAS    NV    89084                 TRADE PAYABLE                                                       $66.00

        CONSTELLATION                   PO BOX 4640 BANK OF
  3.451 NEWENERGY/4640                  AMERICA LOCKBOX SERVICE                                                        CAROL STREAM       IL    60197-4640            UTILITY PROVIDER                 X                              UNKNOWN
                                                                                                                       HOWEY IN THE
  3.452 CONTI PRO SERVICES              120 E PALMETTO AVE                                                             HILLS              FL    34737                 TRADE PAYABLE                                                      $700.00
        CONTINENTAL CARBONIC
  3.453 PRODUCTS                        DEPT. CH 19860                                                                 PALATINE           IL    60055-9860            TRADE PAYABLE                                                      $923.15
  3.454 COOK FAST CASH                  1910 NE JEFFERSON                                                              PEORIA             IL    61603                 TRADE PAYABLE                                                       $76.00
  3.455 COOK'S PEST CONTROL, INC.       P.O. BOX 341898                                                                MEMPHIS            TN    38184-1898            TRADE PAYABLE                                                      $197.00
        COOL SEAL GASKETS OF                                                                                           ALTAMONTE
  3.456 CENTRAL                         FLORIDA, LLC                PO BOX 160985                                      SPRINGS            FL    32716                 TRADE PAYABLE                                                    $1,821.75

  3.457 COPIA GROUP LLC                 1859 LAUREL ROAD                                                               OCEANSIDE          CA    92054                 PROPERTY LEASE                                                  $15,773.00
  3.458 CORKY'S BAR-B-QUE INC           5255 POPLAR AVE                                                                MEMPHIS            TN    38119                 TRADE PAYABLE                                                      $370.80

  3.459 CORNWELL-KLOHS CO.              7400 METRO BLVD, STE. 105                                                      MINNEAPOLIS        MN    55439                 PROPERTY LEASE                                                   $6,464.38

  3.460 CORPORATE MECHANICAL INC        5114 HILLSBORO AVE NORTH                                                       NEW HOPE           MN    55428                 TRADE PAYABLE                                                   $38,875.88
        COUNTRY INN & SUITES
  3.461 MASON                           CITY IOWA                   4082 4TH ST SOUTH WEST                             MASON CITY         IA    50401                 TRADE PAYABLE                                                    $2,352.01
  3.462 COUNTY WIDE EXTINGUISHER        2170 CONSTITUTION AVE                                                          HARTFORD           WI    53027                 TRADE PAYABLE                                                    $2,377.65
  3.463 COURTNEY JO ADAMS               1207 CREST DR                                                                  PLEASANT HILL      MO    64080                 TRADE PAYABLE                                                       $66.51
  3.464 COZZINI BROTHERS, INC           350 HOWARD AVENUE                                                              DES PLAINES        IL    60018                 TRADE PAYABLE                                                      $216.05
  3.465 CRAIG PLUMBING                  203 E. 32ND STREET                                                             SEDALIA            MO    65301                 TRADE PAYABLE                                                      $183.88
  3.466 CRAIG STORY                     2320 AVELLINO AVENUE                                                           ST CLOUD           FL    34771                 TRADE PAYABLE                                                       $51.00
  3.467 CREDIT BUREAU DATA INC          PO BOX 2288                                                                    LA CROSSE          WI    54602-2288            TRADE PAYABLE                                                      $123.95
                                                                    PAYMENT PROCESSING
  3.468 CREDIT COLLECTIONS BUREAU PO BOX 778                        CENTER                                             BISMARCK           ND    58502-0778            TRADE PAYABLE                                                       $10.10
        CREDIT SERVICE COMPANY,   ATTN: JUDICAL                                                                        COLORADO
  3.469 INC.                      COLLECTORS                        PO BOX 1120                                        SPRINGS            CO    80901                 TRADE PAYABLE                                                      $192.01

  3.470 CREMERS LAWN & LANDSCAPE SERVICE, INC                       10 KIMBALL RD                                      PONCA CITY         OK    74604                 TRADE PAYABLE                                                      $936.00
  3.471 CREMES UNLIMITED INC     39633 TREASURY CENTER                                                                 CHICAGO            IL    60694                 TRADE PAYABLE                                                   $40,137.00
  3.472 CRESCENT ELECTRIC SUPPLY COMPANY                            7750 DUNLEITH DRIVE                                EAST DUBUQUE       IL    61025                 TRADE PAYABLE                                                      $798.05




                                                                                                       Page 14 of 55
                                                                       Case 19-11743-KG       Doc 191    Filed 09/06/19     Page 67 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
Line    Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City                State Zip          Country Basis for claim                                          Amount of claim
  3.473 CROWN LINEN SERVICE INC       215 S JEFFERSON                                                              MEXICO              MO    65265                TRADE PAYABLE                                                     $364.69
        CRUNCHTIME INFORMATION
  3.474 SYSTEMS                       129 PORTLAND STREET     2ND FLOOR                                            BOSTON              MA    02114                TRADE PAYABLE                                                   $1,282.45
  3.475 CRUSADER MFG INC              517 FIRST ST                                                                 FARMINGTON          MN    55024                TRADE PAYABLE                                                     $337.00
                                      13621 COLLECTION CENTER
  3.476 CRYSTAL CLEAN                 DR.                                                                          CHICAGO             IL    60693-0136           TRADE PAYABLE                                                     $168.73
        CRYSTAL CLEAR WINDOW
  3.477 CLEANING                      PO BOX 805                                                                   ALEXANDRIA          MN    56308                TRADE PAYABLE                                                     $600.24
        CRYSTAL WINDOWS COMPANY
  3.478 INC                           1015 SW 106TH PLACE                                                          MICANOPY            FL    32667                TRADE PAYABLE                                                      $69.31
  3.479 CSG 24/7                      24428 GREENWAY AVE                                                           FOREST LAKE         MN    55025                TRADE PAYABLE                                                  $28,115.74
  3.480 CT CORPORATION INC            PO BOX 4349               GENERAL POST OFFICE                                CAROL STREAM        IL    60197-4349           TRADE PAYABLE                                                  $11,913.00
  3.481 CTV MEDIA INC.                1490 MANNING PARKWAY      ATTN: LIZ HOLBERT                                  POWELL              OH    43065                TRADE PAYABLE                                                  $16,470.26
  3.482 CULINEX                       PO BOX 2925                                                                  FARGO               ND    58108-2925           TRADE PAYABLE                                                     $961.66
  3.483 CULLIGAN - BURLINGTON         3035 FLINT HILLS DRIVE                                                       BURLINGTON          IA    52601                TRADE PAYABLE                                                      $46.01
  3.484 CULLIGAN - METRO              DEPARTMENT 8799           P.O. BOX 77043                                     MINNEAPOLIS         MN    55480-7743           TRADE PAYABLE                                                     $830.58
  3.485 CULLIGAN - PELLA              PO BOX 31                                                                    PELLA               IA    50219                TRADE PAYABLE                                                      $12.73
  3.486 CULLIGAN BOTTLED WATER        DEPARTMENT 8511           P.O. BOX 77043                                     MINNEAPOLIS         MN    55480-7743           TRADE PAYABLE                                                      $42.79
  3.487 CULLIGAN INC BOONE            927 KATE SHELLEY DR                                                          BOONE               IA    50036-5222           TRADE PAYABLE                                                      $65.86
  3.488 CULLIGAN INC -MARION          BOX 404                                                                      MARION              IA    52302 0404           TRADE PAYABLE                                                      $33.71
  3.489 CULLIGAN INC. ST. JOSEPH      5914 N. BELT HWY.                                                            ST. JOSEPH          MO    64506                TRADE PAYABLE                                                      $60.60
        CULLIGAN OF GREATER
  3.490 KANSAS CIT                    PO BOX 843142                                                                KANSAS CITY         KS    64184-3142           TRADE PAYABLE                                                     $239.93
  3.491 CULLIGAN STILLWATER           DEPARTMENT 8968           P O BOX 77043                                      MINNEAPOLIS         MN    55480-7743           TRADE PAYABLE                                                     $138.84
        CULLIGAN WATER
  3.492 CONDITIONING                  1220 WEST MAIN                                                               SEDALIA             MO    65301                TRADE PAYABLE                                                     $417.20
                                      14746 COLLECTIONS
  3.493 CURBELL INC                   CENTER DR.                                                                   CHICAGO             IL    60693-4746           TRADE PAYABLE                                                     $411.95

  3.494 CURLEW CROSSING S.C.,LLC      P O BOX 6203                                                                 HICKSVILLE          NY    11802-6203           PROPERTY LEASE                                                 $33,160.72
  3.495 CURTIS NAGL                   235 VALLEY RD                                                                WATERLOO            IA    50701                TRADE PAYABLE                                                     $384.00
                                      750 SOUTH ORANGE
  3.496 CURTIS SERVICES               BLOSSOM TRAIL             SUITE 96                                           ORLANDO             FL    32805                TRADE PAYABLE                                                   $5,347.86
        CUSTOM COMMUNICATIONS
  3.497 INC.                          1661 GREENVIEW DRIVE SW                                                      ROCHESTER           MN    55902                TRADE PAYABLE                                                     $106.79
        CUSTOM CONTRACTING
  3.498 GROUP INC                     5771 YOUNGQUIST RD                                                           FORT MYERS          FL    33912                TRADE PAYABLE                                                     $675.00
  3.499 CUSTOM OZARK ELECTRIC &       REMODELING, LLC           643 WILD PRAIRIE RD                                OZARK               MO    65721                TRADE PAYABLE                                                     $147.00
        CUSTOM PRODUCTS SERVICE
  3.500 CO.                           7424 RIGGS LN                                                                OVERLAND PARK       KS    66204-2047           TRADE PAYABLE                                                     $681.99
  3.501 CUSTOM REFRIGERATION          640 MENDELSSOHN AVE N                                                        GOLDEN VALLEY       MN    55427                TRADE PAYABLE                                                  $41,848.59
        CUSTOM TRUCK & AUTO SHINE
  3.502 INC.                          3401 4TH AVE S.W.                                                            FARGO               ND    58103                TRADE PAYABLE                                                      $90.00

  3.503 CUTTERS LAWN MAINTENANCE PO BOX 530746                                                                     DEBARY              FL    32753                TRADE PAYABLE                                                   $1,064.65

                                      CEDAR RAPIDS CIVIL RIGHTS
  3.504 CYNTHIA BOOHER                COMMISSION                50 2ND AVENUE BRIDGE         7TH FLOOR             CEDAR RAPIDS        IA    52401                LITIGATION         X            X              X                    $0.00
  3.505 CYNTHIA HARRIS                703 ROYAL LAKE CIRCLE                                                        ORLANDO             FL    32818                TRADE PAYABLE                                                     $100.00




                                                                                                   Page 15 of 55
                                                                            Case 19-11743-KG     Doc 191    Filed 09/06/19    Page 68 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                    Address 2                  Address 3             City               State   Zip          Country Basis for claim                                           Amount of claim
  3.506   D & L SIGNS                   7399 KERNSVILLE RD                                                            OREFIELD           PA      18069                TRADE PAYABLE                                                      $413.14
  3.507   D D WILLIAMSON & CO INC       23454 NETWORK PLACE                                                           CHICAGO            IL      60673-1234           TRADE PAYABLE                                                      $430.77
  3.508   DADDY RAY'S INC.              600 CUTHBERT BLVD                                                             HADDON TOWNSHIP    NJ      08108                TRADE PAYABLE                                                    $1,682.00
          DAKOTA CENTRAL TELECOMM -
  3.509   1460                          PO BOX 1460                                                                   JAMESTOWN          ND      58402-1460           UTILITY PROVIDER                 X                              UNKNOWN
          DAKOTA ELECTRIC
  3.510   ASSOCIATION                   P.O. BOX 64427                                                                ST. PAUL           MN      55164-0427           UTILITY PROVIDER                 X                              UNKNOWN
  3.511   DAKOTA ORF                    7700 12TH AVE                                                                 RICHFIELD          MN      55423                TRADE PAYABLE                                                       $97.49
  3.512   DAKOTA REFRIGERATION INC      4322 15TH AVE NW                                                              FARGO              ND      58102                TRADE PAYABLE                                                   $10,324.25
  3.513   DANA PHILLIPS                 2159 SWEDISH DRIVE NE                                                         HAM LAKE           MN      55304                TRADE PAYABLE                                                       $14.99
  3.514   DARLING INTERNATIONAL         P.O. BOX 552210                                                               DETROIT            MI      48255-2210           TRADE PAYABLE                                                      $248.00
          DATATREND TECHNOLOGIES
  3.515   INC                           PO BOX 1575                                                                   MINNEAPOLIS        MN      55480                TRADE PAYABLE                                                    $1,427.28
  3.516   DATE LABEL                    PO BOX 684                                                                    INDIANAPOLIS       IN      46206-0684           TRADE PAYABLE                                                    $4,653.55
                                        11576 CLUBHOUSE
  3.517 DAUNTLESS                       PARKWAY                                                                       FARMINGTON         AR      72730                TRADE PAYABLE                                                      $180.00
        DAVANNI'S PIZZA & HOT
  3.518 HOAGIES                         5124 GUS YOUNG LANE                                                           EDINA              MN      55436                TRADE PAYABLE                                                       $90.64

  3.519 DAVE CHASE                      252 GREENFIELD PARKWAY                                                        DES NONIES         IA      50320                TRADE PAYABLE                                                    $8,801.44
                                        12139 S PRAIRIE CREEK
  3.520 DAVEGLO CLEANING                PKWY                                                                          OLATHE             KS      66061                TRADE PAYABLE                                                    $1,275.00
  3.521 DAVE'S QUILTS                   7745 EAST CALYPSO                                                             MESA               AZ      85208                TRADE PAYABLE                                                       $10.00
                                        2594 SOUTH LEWIS WAY,
  3.522 DAVID A. BAUER, P.C.            STE. A                                                                        LAKEWOOD           CO      80227                TRADE PAYABLE                                                        $4.22
  3.523 DAVID BLOUIN                    2124 KIRKLAND                                                                 AUBURNDALE         FL      33823                TRADE PAYABLE                                                    $1,317.12

  3.524 DAVID PAGE                      6804 W. 107TH ST., STE #150                                                   OVERLAND PARK      KS      662112               TRADE PAYABLE                                                       $31.58
  3.525 DAVID W. HORSTMAN               7731 EAST HOFF ROAD                                                           SUNMAN             IN      47041                TRADE PAYABLE                                                       $89.32
                                        LAKE COUNTY TAX
  3.526 DAVID W. JORDAN                 COLLECTOR                   PO BOX 327                                        TAVARES            FL      32778                TRADE PAYABLE                                                      $240.00
  3.527 DAVID WINKLER-GROSCHEN          709 W CLARK                                                                   CHAMPAIGN          IL      61820                TRADE PAYABLE                                                      $111.18
                                        1212 E UNIVERSITY AVE,
  3.528 DAVIS ELECTRIC, INC             SUITE A                                                                       URBANA             IL      61802                TRADE PAYABLE                                                      $119.00
  3.529 DAYMARK SAFETY SYSTEMS          12836 SOUTH DIXIE HWY                                                         BOWLING GREEN      OH      43402                TRADE PAYABLE                                                    $7,408.90

  3.530 DAYSTAR DISTRIBUTING, INC       1723 S. WEST BYPASS, STE A                                                    SPRINGFIELD        MO      65807                TRADE PAYABLE                                                      $190.72
        DEAN FOODS NORTH
  3.531 CENTRAL, INC.                   P.O. BOX 1450, NW 8318                                                        MINNEAPOLIS        MN      55485-8318           TRADE PAYABLE                                                    $7,740.04
  3.532 DEBBIE RICKMAN                  C/O PERKINS                  4583 MEADELAKE RD                                MILLINGTON         TN      38053                TRADE PAYABLE                                                       $29.13
  3.533 DEBRA-KUEMPEL INC               3976 SOUTHERN AVE                                                             CINCINNATI         OH      45227                TRADE PAYABLE                                                      $622.00
  3.534 DELAND YOUTH BOWLERS            1405 N. WOODLAND BLVD                                                         DELAND             FL      32724                TRADE PAYABLE                                                       $26.29

  3.535 DELREY - APPLE VALLEY           14141 GLENDALE RD            OLD NATIONAL BANK                                SAVAGE             MN      55378                PROPERTY LEASE                                                  $11,610.67

  3.536 DELREY - CEDAR RAPIDS           14141 GLENDALE RD            OLD NATIONAL BANK                                SAVAGE             MN      55378                PROPERTY LEASE                                                   $9,257.15

  3.537 DELREY - EAU CLAIRE             14141 GLENDALE RD            OLD NATIONAL BANK                                SAVAGE             MN      55378                PROPERTY LEASE                                                  $10,516.81




                                                                                                      Page 16 of 55
                                                                         Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 69 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line      Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim

  3.538 DELREY - FARGO                  14141 GLENDALE RD         OLD NATIONAL BANK                                  SAVAGE             MN    55378                 PROPERTY LEASE                                                   $8,948.21

  3.539 DELREY - MAPLEWOOD              14141 GLENDALE RD         OLD NATIONAL BANK                                  SAVAGE             MN    55378                 PROPERTY LEASE                                                   $7,420.01

  3.540 DELREY - MONTICELLO             14141 GLENDALE RD         OLD NATIONAL BANK                                  SAVAGE             MN    55378                 PROPERTY LEASE                                                   $9,265.62

  3.541 DELREY - NEW BRIGHTON           14141 GLENDALE ROAD       OLD NATIONAL BANK                                  SAVAGE             MN    55378                 PROPERTY LEASE                                                   $7,101.48

  3.542 DELREY - PLYMOUTH               14141 GLENDALE RD         OLD NATIONAL BANK                                  SAVAGE             MN    55378                 PROPERTY LEASE                                                   $8,923.50
        DELTA LIGHTING PRODUCTS
  3.543 INC                             2570 METROPOLITAN DR                                                         TREVOSE            PA    19053                 TRADE PAYABLE                                                    $1,894.96
        DELTA MANAGEMENT
  3.544 ASSOCIATES                      PO BOX 9191                                                                  CHELSEA            MA    02150-9191            TRADE PAYABLE                                                       $92.02
        DELTA MANAGEMENT
  3.545 ASSOCIATES IN                   PO BOX 9242                                                                  CHELSEA            MA    02150                 TRADE PAYABLE                                                       $91.75
  3.546 DENISE D. BROWN                 925 CARROLL AVE.                                                             ST PAUL            MN    55104                 TRADE PAYABLE                                                      $269.40
  3.547 DEODORIZER KING N CLEAN         PO BOX 9855                                                                  FARGO              ND    58106                 TRADE PAYABLE                                                    $1,023.30
        DEPARTMENT OF
  3.548 CORRECTIONS                     JODY DOUGLAS              333 VINE STREET SUITE 1800                         LA CROSSE          WI    54601                 TRADE PAYABLE                                                       $35.00
        DEPARTMENT OF
  3.549 CORRECTIONS                     5600 W GRANDE MARKET DR                                                      APPLETON           WI    54913                 TRADE PAYABLE                                                      $191.15
  3.550 DEPARTMENT OF EDUCATION         PO BOX 105081                                                                ATLANTA            GA    30348-5081            TRADE PAYABLE                                                      $235.51
        DEPARTMENT OF EDUCATION
  3.551 AWG                             PO BOX 790356                                                                ST LOUIS           MO    63179-0356            TRADE PAYABLE                                                      $843.42
        DEPARTMENT OF INSPECT.
  3.552 APPEALS                         321 E 12TH ST FL3                                                            DES MOINES         IA    50319-0083            TRADE PAYABLE                                                      $400.00
        DEPT OF WORKFORCE               BUREAU OF TAX AND
  3.553 DEVELOPMENT                     ACCOUNTING                PO BOX 7888                                        MADISON            WI    53707-7888            TRADE PAYABLE                                                       $59.81
                                        CENTRALIZED SUPPORT
  3.554 DEPT. OF HUMAN SERVICES         RECPT UNIT                P.O. BOX 268809                                    OKLAHOMA CITY      OK    73126-8809            TRADE PAYABLE                                                       $85.87
  3.555 DEREK HUXFORD                   1815 62RD STREET                                                             DES MOINES         IA    50322                 TRADE PAYABLE                                                    $1,800.00
  3.556 DERRICK SCHNEIDER               13290 CORBEL CIR                                                             FT MYERS           FL    33912                 TRADE PAYABLE                                                      $214.60

  3.557 DES MOINES COUNTY SHERIFF       512 N MAIN ST,STE 2                                                          BURLINGTON         IA    52601                 TRADE PAYABLE                                                        $0.08
        DES MOINES WATER WORKS,
  3.558 IA                              2201 GEORGE FLAGG PKWY                                                       DES MOINES         IA    50321-1190            UTILITY PROVIDER                 X                              UNKNOWN
  3.559 DESIGN FOODS                    1035 OYSTER BAY ROAD   PENTHOUSE                                             EAST NORWICH       NY    11732                 TRADE PAYABLE                                                      $345.15
  3.560 DESTINY'S CATERING              10 ENFIELD STREET                                                            GREENHILLS         OH    45218                 TRADE PAYABLE                                                    $3,219.23

  3.561   DETROIT LAKES NEWSPAPERS      511 WASHINGTON AVENUE                                                        DETROIT LAKES      MN    56501                 TRADE PAYABLE                                                       $68.87
  3.562   DETROIT LAKES REGIONAL        CHAMBER OF COMMERCE       P O BOX 348                                        DETROIT LAKES      MN    56502                 TRADE PAYABLE                                                      $256.00
  3.563   DEVRIES OUTDOORS              6115 PLEASANT DR                                                             DES MOINES         IA    50312                 TRADE PAYABLE                                                      $315.17
  3.564   DEX IMAGING,INC               PO BOX 17299                                                                 CLEARWATER         FL    33762-0295            TRADE PAYABLE                                                    $1,571.67
  3.565   DEX MEDIA, INC.               P.O. BOX 78041                                                               PHOENIX            AZ    85062-8041            TRADE PAYABLE                                                       $65.00

  3.566 DH PRIME DEVELOPMENT, INC. N9601 CRYSTAL DRIVE            ATTN: JENNY DRIFKA                                 APPLETON           WI    54915                 PROPERTY LEASE                                                  $12,016.67
  3.567 DIANDRA CABRERA            STEVEN TOMESKO                 7335 W. SAND LAKE BLVD                             ORLANDO            FL    32819                 LITIGATION          X            X              X                    $0.00




                                                                                                     Page 17 of 55
                                                                        Case 19-11743-KG      Doc 191     Filed 09/06/19    Page 70 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line   Nonpriority Creditor's Name   Address 1                   Address 2                   Address 3             City                State Zip          Country Basis for claim                                            Amount of claim

  3.568 DILLARD SQUARE               P.O. 171247              C/O UNIVERSITY SQUARE                                MEMPHIS             TN    38187-1247            PROPERTY LEASE                                                  $18,500.00
                                     1779 KIRBY PARKWAY SUITE
  3.569 DIRECT CONNECTIONS           1-165                                                                         MEMPHIS             TN    38138                 TRADE PAYABLE                                                    $1,638.75
        DIRECT ENERGY
  3.570 BUSINESS/32179               PO BOX 32179                                                                  NEW YORK            NY    10087-2179            UTILITY PROVIDER                 X                              UNKNOWN
  3.571 DIRECTMED INC                P O BOX 70                                                                    MANDAN              ND    58554                 TRADE PAYABLE                                                      $96.84
  3.572 DIRECTV, LLC                 PO BOX 5006                                                                   CAROL STREAM        IL    60197-5006            TRADE PAYABLE                                                     $112.99

  3.573 DISCOVERLINK, INC.           1525 KAUTZ ROAD SUITE 700                                                     WEST CHICAGO        IL    60185                 TRADE PAYABLE                                                      $750.00
  3.574 DISH NETWORK                 PO BOX 94063                                                                  PALATINE            IL    60094-4063            TRADE PAYABLE                                                      $151.96
        DISTINCTIVE WINDOW
  3.575 CLEANING                     P.O. BOX 494546                                                               PORT CHARLOTTE      FL    33949-4546            TRADE PAYABLE                                                    $4,590.50
        DIVERSIFIED COLLECTION
  3.576 SERVICE                      PO BOX 9055                                                                   PLEASANTON          CA    94566-9055            TRADE PAYABLE                                                      $916.82

  3.577 DIVERSIFIED MECHANICAL INC. 329 N. WESTERN                                                                 PEORIA              IL    61604                 TRADE PAYABLE                                                    $7,761.24

  3.578 DJ-9, INC                    2805 W. HORATIO ST.         ATTN: OFFICE                                      TAMPA               FL    33609                 PROPERTY LEASE                                                  $47,671.48
        DO YOUR THING
  3.579 PRODUCTIONS                  3510 VALLEY ST NE                                                             MINNEAPOLIS         MN    55418                 TRADE PAYABLE                                                      $900.00
  3.580 DOBBERSTEIN LAW FIRM LLC     225 S EXECUTIVE DR          SUITE 201                                         BROOKFIELD          WI    53005                 TRADE PAYABLE                                                        $4.15
  3.581 DONALD E BYRD                954 HENDERSON ST                                                              DELTONA             FL    32725                 TRADE PAYABLE                                                      $632.00
                                     ARTHUR S. NOVELLO --
                                     DASHEVSKY, HORWITZ,
        DONNA BROWN AND THOMAS       KUCH, NOVELLO AND
  3.582 R. BROWN                     SHORR, P.C.                 1315 WALNUT STREET          12TH FLOOR            PHILADELPHIA        PA    19107                 LITIGATION          X            X              X                    $0.00
        DONNELLY COMMUNICATIONS
  3.583 INC                          PO BOX 360059                                                                 DECATUR             GA    30036-0059            TRADE PAYABLE                                                    $2,508.00




                                                                                             104 S. 6TH STE., PO
  3.584 DOROTHY SHURR                MATTHEW E. HOOVER, ESQ      GRIM, BIEHN & THATCHER      BOX 215               PERKASIE                                        LITIGATION          X            X              X                    $0.00
        DOUBLE DISCOUNT PLUMB
  3.585 REPAIR S                     2732 CANDLER DRIVE                                                            DELTONA             FL    32725                 TRADE PAYABLE                                                      $475.00
        DOUBLE TEAM CARPET
  3.586 CLEANING,                    INC.                        P.O. BOX #25                                      SAVAGE              MN    55378                 TRADE PAYABLE                                                      $598.71
        DOUG'S CHEM-DRY CARPET
  3.587 CARE                         810 RABBIT RUN RD.                                                            JEFFERSON CITY      MO    65109-3224            TRADE PAYABLE                                                      $650.00
  3.588 DRAIN DOCTOR                 PO BOX 481                                                                    WATERLOO            IA    50704                 TRADE PAYABLE                                                      $446.72
  3.589 DRAIN WIZARD                 8601 BLAIRS FERRY ROAD                                                        CEDAR RAPIDS        IA    52411                 TRADE PAYABLE                                                      $818.15
                                     SURVIVORS REVOCABLE
  3.590 DUANE H HENDRICKSON          TRUST                       520 UNIVERSITY AVE #200                           MADISON             WI    53703                 PROPERTY LEASE                                                  $12,150.00
                                     1170 ROOSEVELT ST
  3.591 DUBUQUE FIRE EQUIPMENT       EXTENSION                   PO BOX 595                                        DUBUQUE             IA    52004                 TRADE PAYABLE                                                     $756.84
  3.592 DUKE ENERGY/1004             PO BOX 1004                                                                   CHARLOTTE           NC    28201-1004            UTILITY PROVIDER                 X                              UNKNOWN
  3.593 DUKE ENERGY/1326             PO BOX 1326                                                                   CHARLOTTE           NC    28201-1326            UTILITY PROVIDER                 X                              UNKNOWN




                                                                                                   Page 18 of 55
                                                                        Case 19-11743-KG    Doc 191     Filed 09/06/19   Page 71 of 160


                                                                                    In re: Perkins & Marie Callender's, LLC
                                                                                               Case No. 19-11743
                                                                                           Schedule E/F, Part 2 Attachment
                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                 Contingent


                                                                                                                                                                                                             Disputed
Line   Nonpriority Creditor's Name   Address 1                   Address 2                 Address 3             City               State Zip          Country Basis for claim                                          Amount of claim

  3.594 DUNBAR SECURITY PRODUCTS     8525 KELSO DRIVE, SUITE L                                                   BALTIMORE          MN    21221                 TRADE PAYABLE                                                  $4,132.03
        DUNSTAN & SON PLUMBING CO
  3.595 INC                          1127 W MAIN STREET                                                          LEESBURG           FL    34748                 TRADE PAYABLE                                                  $2,168.03
  3.596 DURAND SEPTIC SERVICE        P O BOX 495                                                                 DALLAS CITY        IL    62330                 TRADE PAYABLE                                                    $150.00
        DYKES RESTAURANT SUPPLY,
  3.597 INC                          P O BOX 5100                                                                HUNTSVILLE         AL    35814                 TRADE PAYABLE                                                  $9,783.83
  3.598 E M C CLEANING, INC          2335 CAVELL AVE                                                             GOLDEN VALLEY      MN    55427-3208            TRADE PAYABLE                                                  $1,987.15
        E&R SERVICES OF              ATTN: EDUARDO & ROXANNE
  3.599 NORTHFIELD INC               MONROY                   913 ASPEN DRIVE                                    BURNSVILLE         MN    55337                 TRADE PAYABLE                                                    $425.26
  3.600 EAGLE WINDOW CLEANING        8 DONNA DR                                                                  NORMAL             IL    61761                 TRADE PAYABLE                                                    $180.00
  3.601 ECMC                         LOCKBOX 7096             PO BOX 16478                                       ST PAUL            MN    55116-0478            TRADE PAYABLE                                                      $9.96
                                     2951 MANNA BAY DR, #130-
  3.602 ECO CLEAN                    367                                                                         LEAGUE CITY        TX    77573                 TRADE PAYABLE                                                  $2,590.00
        ECO MECHANICAL SERVICES
  3.603 LLC                          16159 MARBLE ST NW                                                          RAMSEY             MN    55303                 TRADE PAYABLE                                                  $6,890.54
  3.604 ECOLAB                       PO BOX 32027                                                                NEW YORK           NY    10087-2027            TRADE PAYABLE                                                    $334.89
  3.605 ECOLAB - CHICAGO             P.O. BOX 70343                                                              CHICAGO            IL    60673-0343            TRADE PAYABLE                                                  $8,515.15
        ECOLAB FOOD SAFETY
  3.606 SPECIALTIES                  24198 NETWORK PLACE                                                         CHICAGO            IL    60673-1241            TRADE PAYABLE                                                  $1,521.43
        ECOLAB INC-
  3.607 CHARLOTTE/CHICAGO            PO BOX 32027                                                                NEW YORK           NY    10087-2027            TRADE PAYABLE                                                 $51,062.67

  3.608 ECOLAB PEST ELIMINATION INC 26252 NETWORK PLACE                                                          CHICAGO            IL    60673-1262            TRADE PAYABLE                                                 $20,704.71
  3.609 ECOM INGREDIENTS LLC        6 PENNS TRAIL SUITE 215                                                      NEWTOWN            PA    18940                 TRADE PAYABLE                                                  $5,888.89
  3.610 ED HECKER INSTALLATIONS     524 SPRINGENS AVE                                                            FERGUS FALLS       MN    56537                 TRADE PAYABLE                                                    $140.00
                                    510 1ST AVENUE NORTH
  3.611 EDEN VENTURES, LLC          #600                                                                         MINNEAPOLIS        MN    55403                 PROPERTY LEASE                                                $31,294.78
                                    TIEMAN, SPENCER, & HICKS,
  3.612 EDGAR D. DUNHAM             LLC                       JAY M. ALLISON               702 FELIX STREET      ST. JOSEPH         MO    64501                 LITIGATION        X            X              X                    $0.00
  3.613 EDGAR GAINES                79 PINE TRACE COURSE                                                         OCALA              FL    34472                 TRADE PAYABLE                                                     $15.31




  3.614 EDWARD STAHLMANN             EDWARD DAVID STAHLMANN 2067 BURKE AVENUE EAST                               NORTH SAINT PAUL   MN    55109                 LITIGATION        X            X              X                    $0.00
                                     C/O J2 GLOBAL
  3.615 EFAX CORPORATE               COMMUNICATIONS         P.O. BOX 51873                                       LOS ANGELES        CA    90051-6173            TRADE PAYABLE                                                    $457.30
  3.616 EFD ASSOCIATES               270 ALPHA DRIVE                                                             PITTSBURGH         PA    15238                 TRADE PAYABLE                                                  $1,412.92
  3.617 EICHENAUER SERVICES,INC      2465 N 22ND ST                                                              DECATUR            IL    62526                 TRADE PAYABLE                                                     $79.47

        ELAINIE ANDREOPOULOS,
        BETH COLLINS, STEVIE
        FONTANA, ANNMARIE HAAS,
        HEATHER KOING, RAVEN         ADAM SKLATER, ESQ.
        PEDONE, KELLY QUINN AND      SLATER SLATER SCHULMAN,
  3.618 ROSE SUTER, ET AL.           LLP                     900 THIRD AVENUE              28TH FLOOR            NEW YORK           NY    10022                 LITIGATION        X            X              X                    $0.00
        ELDON COMBS PRODUCTIONS,
  3.619 LLC                          2965 W. OAKHAVEN LN                                                         SPRINGFIELD        MO    65810                 TRADE PAYABLE                                                    $455.00
  3.620 ELECTRICAL WORKS             307 EAST MAIN ST                                                            LEESBURG           FL    34748                 TRADE PAYABLE                                                     $89.38




                                                                                                 Page 19 of 55
                                                                         Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 72 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City               State   Zip          Country Basis for claim                                           Amount of claim
  3.621   ELITE ASSOCIATES              875 CHALLENGER ST.                                                           BREA               CA      92821                TRADE PAYABLE                                                      $757.87
  3.622   ELITE PRO LAWNS               619 BIRDIE DR                                                                RANTOUL            IL      61866                TRADE PAYABLE                                                    $1,875.00
  3.623   ELIZABETH DVORSKY             250 CIMARRON DR           UNIT 314                                           HIAWATHA           IA      52233                TRADE PAYABLE                                                      $810.00
  3.624   ELMSTAR ELECTRIC CORP.        800 E. LINE RD.                                                              KAUKAUNA           WI      54130                TRADE PAYABLE                                                    $1,027.59
                                        DEPARTMENT OF FAIR
  3.625 EMILY ELKINS                    EMPLOYMENT & HOUSING      2218 KAUSEN DRIVE            SUITE 100             ELK GROVE          CA      95758                LITIGATION          X            X              X                    $0.00
  3.626 EMILY HUGHES                    2651 COUNTY LINE RD                                                          CROSS              SC      29436                TRADE PAYABLE                                                        $5.52
                                        2909 BRYANT AVE. SOUTH,
  3.627 EMPIRE TEN LLC                  #300                      C/O BRUCE DACHIS                                   MINNEAPOLIS        MN      55408                PROPERTY LEASE                                                   $7,907.63
  3.628 ENDRES WINDOW CLEANING          265 22ND ST SE                                                               OWATONNA           MN      55060                TRADE PAYABLE                                                      $600.85
  3.629 ENERSON LAW                     250 BISHOPS WAY           SUITE 300                                          BROOKFIELD         WI      53005                TRADE PAYABLE                                                       $24.84

  3.630 ENGELS COMMERCIAL APP INC 120 PACKERLAND DRIVE                                                               GREEN BAY          WI      54303                TRADE PAYABLE                                                      $190.96
        ENVIROMATIC CORP OF
  3.631 AMERICA                   5936 PILLSBURY AVE. S.                                                             MINNEAPOLIS        MN      55419                TRADE PAYABLE                                                      $102.21
        ENVIRONMASTER OF TAMPA
  3.632 BAY                       PO BOX 12350                                                                       CHARLOTTE          NC      28220                TRADE PAYABLE                                                    $2,088.43
                                                                  2885 KNOX AVENUE SOUTH
  3.633 ERETZ LLC                       SALLY RUBENSTEIN          #505                                               MINNEAPOLIS        MN      55408                PROPERTY LEASE                                                  $11,142.56
  3.634 ERIC HUME                       2605 15TH STREET, SW                                                         ALTOONA            IA      50009                TRADE PAYABLE                                                      $180.00

  3.635 ERLAND L. STENBERG & MARY 4691 CHILENO VALLEY ROAD                                                           PETALUMA           CA      94952                PROPERTY LEASE                                                  $11,910.40
  3.636 ERNST FLUID POWER CO INC  P.O. BOX 13267                                                                     DAYTON             OH      45413                TRADE PAYABLE                                                    $1,252.38

  3.637 ERUS LLC                        7 BOGIE HILLS DRIVE                                                          COLUMBIA           MO      65201                PROPERTY LEASE                                                   $3,825.00




        EUGENE J. DALUGA AND
  3.638 MARGARET DALUGA                 JOHN HEMMINGER            2454 S W 9TH STREET                                DES MOINES         IA      50315                LITIGATION          X            X              X                    $0.00
  3.639 F H CANN & ASSOCIATES INC       PO BOX 128                                                                   NORTH ANDOVER      MA      01845                TRADE PAYABLE                                                      $218.77

  3.640 F.H. CANN & ASSOCIATES, INC.    PO BOX 128                                                                   NORTH ANDOVER      MA      1845                 TRADE PAYABLE                                                      $227.45
  3.641 FAIRFIELD MUNICIPAL COURT       675 NILES ROAD                                                               FAIRFIELD          OH      45014                TRADE PAYABLE                                                      $789.37
        FAIRFIELD UTILITIES-CITY OF
  3.642 FAIRFIELD                       PO BOX 94883                                                                 CLEVELAND          OH      44101-4883           UTILITY PROVIDER                 X                              UNKNOWN
  3.643 FAIRMONT FIRE SYSTEMS INC       209 DOWNTOWN PLAZA                                                           FAIRMONT           MN      56031                TRADE PAYABLE                                                      $604.69
  3.644 FAIRWAY OUTDOOR FUNDING         P.O. BOX 60125            P.O. BOX 60125                                     CHARLOTTE          NC      28260                TRADE PAYABLES                                                   $1,385.00
        FAIRWAY OUTDOOR FUNDING,
  3.645 LLC                             PO BOX 60125                                                                 CHARLOTTE          NC      28260                TRADE PAYABLE                                                    $5,187.06
        FALLS FLORIST & GREEN
  3.646 HOUSE                           704 MAIN ST.              HWY. 54 WEST                 JERRY LAATCH          BLACK RIVER FALLS WI       54615                TRADE PAYABLE                                                       $58.03
        FAMILY SUPPORT PAYMENT
  3.647 CTR                             PO BOX 109001                                                                JEFFERSON CITY     MO      65110-9001           TRADE PAYABLE                                                    $1,731.74
  3.648 FAMILY SUPPORT REGISTRY         PO BOX 2171                                                                  DENVER             CO      80201                TRADE PAYABLE                                                      $240.62
  3.649 FARGO GLASS AND PAINT CO.       1801 7TH AVENUE NORTH                                                        FARGO              ND      58102                TRADE PAYABLE                                                      $150.00
  3.650 FAUBION UNITED METHODIST        CHURCH                    7113 N TROOST AVE                                  KANSAS CITY        MO      64118                TRADE PAYABLE                                                       $33.14




                                                                                                     Page 20 of 55
                                                                         Case 19-11743-KG      Doc 191     Filed 09/06/19    Page 73 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
Line      Nonpriority Creditor's Name   Address 1                 Address 2                   Address 3             City                State Zip          Country Basis for claim                                          Amount of claim

  3.651 FAYE DOZIER                     LARRY MOSKOWITZ           440 S. ANDREWS AVENUE                             FORT LAUDERDALE     FL    33301                 LITIGATION        X            X              X                    $0.00
  3.652 FED EX                          P O BOX 660481                                                              DALLAS              TX    75266-0481            TRADE PAYABLE                                                 $13,545.35
        FEDERAL EXPRESS
  3.653 CORPORATION                     P.O. BOX 660481                                                             DALLAS              TX    75266-0481            TRADE PAYABLE                                                     $74.37
        FEDERAL EXPRESS
  3.654 CORPORATION                     P.O. BOX 660481           P.O. BOX 660481                                   DALLAS              TX    75266-0481            TRADE PAYABLES                                                    $63.10
                                                                  3025 WEST SOUTH CREEK                             ARLINGTON
  3.655   FEDERATED FOODSERVICE INC     ACCOUNTS RECEIVABLE       LANE                                              HEIGHTS             IL    60005                 TRADE PAYABLE                                                      $7.25
  3.656   FEDEX                         P.O. BOX 371461                                                             PITTSBURGH          PA    15250-7461            TRADE PAYABLE                                                  $3,396.49
  3.657   FELICIA DEHART                13354 IRENE CT                                                              LINDSTORM           MN    55045                 TRADE PAYABLE                                                    $405.06
  3.658   FELIX RAMIREZ                 1131 US HWY 17 92 SOUTH                                                     DAVENPORT           FL    33837                 TRADE PAYABLE                                                     $70.11
  3.659   FERGUS FALLS NEWSPAPER        914 E. CHANNING AVE.                                                        FERGUS FALLS        MN    56537                 TRADE PAYABLE                                                  $2,171.00
  3.660   FERGUSON ENTERPRISES INC      PO BOX 100286                                                               ATLANTA             GA    30384                 TRADE PAYABLE                                                  $5,668.00
  3.661   FIDLER MARKETING, INC         205 N W 66TH STREET                                                         OKLAHOMA CITY       OK    73116                 TRADE PAYABLE                                                     $33.99
  3.662   FIKES OF MINNESOTA, IN        8712 MONTICELLO LANE N                                                      MAPLE GROVE         MN    55369                 TRADE PAYABLE                                                  $3,417.09
  3.663   FILLE INC                     401 W ROUTE 38            401 W ROUTE 38                                    MOORESTOWN          NJ    08057-3235            TRADE PAYABLES                                                 $1,500.00
  3.664   FILTERSHINE FRONT RANGE       PO BOX 272507                                                               FORT COLLINS        CO    80527                 TRADE PAYABLE                                                  $2,960.00
  3.665   FIRE & SAFETY EQUIPMENT III   PO BOX 176                                                                  PLATTEVILLE         WI    53818                 TRADE PAYABLE                                                    $159.68
  3.666   FIRE ONE INC                  3718 ROBINSON PIKE ROAD                                                     GRANDVIEW           MO    64030                 TRADE PAYABLE                                                    $909.50
  3.667   FIRE PREVENTION SYSTEMS       413 BROWARD TERRACE                                                         WINTERHAVEN         FL    33884                 TRADE PAYABLE                                                    $325.00
          FIRE PROTECTION SERVICE
  3.668   INC                           P.O. BOX 289                                                                BANGOR              WI    54614                 TRADE PAYABLE                                                  $3,993.14
  3.669   FIREMASTER                    DEPT. 1019                PO BOX 121019                                     DALLAS              TX    75312-1019            TRADE PAYABLE                                                    $504.81
          FIRST BAPTIST CHURCH OF
  3.670   HOMELA                        ATTN: CHRISTINE WATSON    P.O. BOX 675                                      HOMELAND            FL    33847                 TRADE PAYABLE                                                     $11.33
          FIRST BAPTIST CHURCH
  3.671   WAHNETA                       609 S RIFLE RANGE RD                                                        WINTER HAVEN        FL    33813                 TRADE PAYABLE                                                     $13.61
                                                                                                                    NORTH KANSAS
  3.672 FIRST CHRISTIAN CHURCH NKC      2018 GENTRY STREET                                                          CITY                MO    64116                 TRADE PAYABLE                                                      $9.25
        FIRST CONGREGATIONAL
  3.673 CHURCH                          OF PORT ST LUCIE          2401 SE SIDONIA STREET                            PORT ST LUCIE       FL    34952                 TRADE PAYABLE                                                    $114.83
        FIRST GLASS WINDOW
  3.674 CLEANING                        3802 ZANE AVE N                                                             CRYSTAL             MN    55422                 TRADE PAYABLE                                                    $193.10
        FIRST GLASS WNDW CLEANING
  3.675 INC                             3802 ZANE AVE. N                                                            CRYSTAL             MN    55422                 TRADE PAYABLE                                                  $3,492.43
        FIRST PAYDAY LOANS BRANCH
  3.676 470                             2950 NORTH MAIN STREET                                                      DECATUR             IL    62526                 TRADE PAYABLE                                                    $104.05
  3.677 FIRST RESOLUTION                INVESTMENT CORP           700 17TH STREET             SUITE 2300            DENVER              CO    80202-3317            TRADE PAYABLE                                                     $57.18
  3.678 FIRST UNITED METHODIST OF       LAKELAND                  72 LAKE MARTON DRIVE                              LAKELAND            FL    33831                 TRADE PAYABLE                                                     $49.20
  3.679 FISH WINDOW CLEANING            PO BOX 413631                                                               KANSAS CITY         MO    64141                 TRADE PAYABLE                                                     $60.00
  3.680 FISH WINDOW CLEANING            1904 NE MONROE ST                                                           PEORIA              IL    61603                 TRADE PAYABLE                                                    $220.00
  3.681 FISH WINDOW CLEANING            PO BOX 7304                                                                 ST. PAUL            MN    55107                 TRADE PAYABLE                                                    $224.40
                                        1720 MERRILL AVE, SUITE
  3.682   FISH WINDOW   CLEANING        402                                                                         WAUSAU              WI    54401                 TRADE PAYABLE                                                    $236.00
  3.683   FISH WINDOW   CLEANING        PO BOX 423363                                                               KISSIMMEE           FL    34741                 TRADE PAYABLE                                                    $290.27
  3.684   FISH WINDOW   CLEANING        11811 UPHAM STREET, C-2                                                     BROOMFIELD          CO    80020                 TRADE PAYABLE                                                    $346.00
  3.685   FISH WINDOW   CLEANING        2645 HARLEM ST. STE. 1M                                                     EAU CLAIRE          WI    54701                 TRADE PAYABLE                                                    $440.00
  3.686   FISH WINDOW   CLEANING        PO BOX 1818                                                                 WINDERMERE          FL    34786                 TRADE PAYABLE                                                    $489.18




                                                                                                    Page 21 of 55
                                                                           Case 19-11743-KG     Doc 191    Filed 09/06/19    Page 74 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                  Address 3             City               State   Zip          Country Basis for claim                                           Amount of claim
  3.687   FISH WINDOW CLEANING          P O BOX 7426                                                                 APPLETON           WI      54912                TRADE PAYABLE                                                      $970.00
  3.688   FISH WINDOW CLEANING          P.O. BOX 238117                                                              PORT ORANGE        FL      32123                TRADE PAYABLE                                                    $1,961.13
  3.689   FLAGSHIP SECURITY CO LLC      6466 CROFT OAKS COVE                                                         BARTLETT           TN      38134-3873           TRADE PAYABLE                                                    $2,240.00
  3.690   FLAVORCHEM INC                1525 BROOK DRIVE                                                             DOWNERS GROVE      IL      60515                TRADE PAYABLE                                                    $2,107.48
          FLOIED FIRE EXTINGUISHER
  3.691   INC                           3050 LAMAR AVE.                                                              MEMPHIS            TN      38114-6497           TRADE PAYABLE                                                    $1,420.00
          FLORIDA BANCORP SUPPLY
  3.692   INC                           PO BOX 560128                                                                ORLANDO            FL      32856                TRADE PAYABLE                                                    $5,151.46
  3.693   FLORIDA CITY GAS/5410         PO BOX 5410                                                                  CAROL STREAM       IL      60197-5410           UTILITY PROVIDER                 X                              UNKNOWN
          FLORIDA DEPARTMENT            ADMIN. WAGE
  3.694   EDUCATION                     GARNISHMENT UNIT            PO BOX 865435                                    ORLANDO            FL      32886-5435           TRADE PAYABLE                                                       $70.22
          FLORIDA DEPT OF
  3.695   AGRICULTURE                   PO BOX 6700                 AND CONSUMER SERVICES                            TALLAHASSEE        FL      32314-6700           TRADE PAYABLE                                                      $100.00
          FLORIDA GOVERNMENTAL
  3.696   UTILITY AUTH - LE             PO BOX 152695                                                                CAPE CORAL         FL      33915                UTILITY PROVIDER                 X                              UNKNOWN
                                        300 TRIPLE DIAMOND BLVD
  3.697 FLORIDA LEAK PROS               UNIT D                                                                       NOKOMIS            FL      34275                TRADE PAYABLE                                                      $400.00
        FLORIDA PLUMBERS
  3.698 BACKFLOW INC                    1215 LA FAUNCE WAY                                                           FT. MYERS          FL      33919                TRADE PAYABLE                                                    $2,624.00
        FLORIDA POWER & LIGHT           GENERAL MAIL FACILITY @
  3.699 COMPANY (FPL)                   FPL GROUP, INC                                                               MIAMI              FL      33188-0001           UTILITY PROVIDER                 X                              UNKNOWN
        FLORIDA PUBLIC
  3.700 UTILITIES/2137                  P.O. BOX 2137                                                                SALISBURY          MD      21802-2137           UTILITY PROVIDER                 X                              UNKNOWN
        FLORIDA ST. DISBURSEMENT
  3.701 UNIT                            PO BOX 8500                                                                  TALLAHASSEE        FL      32314-8500           TRADE PAYABLE                                                    $2,465.69
  3.702 FLY-ME FLAG CO                  1720 S. ASHLAND AVE.                                                         GREEN BAY          WI      54304                TRADE PAYABLE                                                    $1,141.17
                                        2345 CRYSTAL DRIVE, SUITE
  3.703 FOOD MARKETING INSTITUTE        800                                                                          ARLINGTON          VA      22202                TRADE PAYABLE                                                      $550.00
  3.704 FOOD SALES EAST                 208 CLOVERDALE CIRCLE                                                        ALABASTER          AL      35007                TRADE PAYABLE                                                      $587.09
        FORTIS SOLUTIONS GROUP
  3.705 LLC                             2505 HAWKEYE CT                                                              VIRGINIA BEACH     VA      23452                TRADE PAYABLE                                                   $12,526.65
  3.706 FORTRESS SAFE & LOCK INC        336 NORTHLAND BLVD                                                           CINCINNATI         OH      45246                TRADE PAYABLE                                                       $48.16

  3.707 FORUM COMMUNICATIONS CO. PO BOX 6024                                                                         FARGO              ND      58107-6024           TRADE PAYABLE                                                      $436.51
                                 1050 CROWN POINTE
  3.708 FORUM PURCHASING LLC     PARKWAY                            SUITE 900                                        ATLANTA            GA      30338                TRADE PAYABLE                                                      $127.34

  3.709 FOUNTAIN REFRIGERATION INC PO BOX 1243                                                                       ALBERT LEA         MN      56007                TRADE PAYABLE                                                    $1,133.09
        FOX CITIES SIGN & LIGHTING
  3.710 SER                        1125D W TUCKAWAY LANE                                                             MENASHA            WI      54952                TRADE PAYABLE                                                    $1,328.78
  3.711 FPL ENERGY SERVICES (GAS) P.O. BOX 25426                                                                     MIAMI              FL      33102                UTILITY PROVIDER                 X                              UNKNOWN
                                   5685 HAWTHORNE RESERVE
  3.712 FRANCISCO CASTILLO         DR.                                                                               LIBERTY TWP        OH      45044                TRADE PAYABLE                                                      $208.47
  3.713 FRANK GAY PLUMBING, INC.   6206 FOREST CITY RD.                                                              ORLANDO            FL      32810                TRADE PAYABLE                                                    $4,747.45
        FRANKLIN MACHINE PRODUCT
  3.714 INC.                       PO BOX 781570                                                                     PHILADELPHIA       PA      19178-1570           TRADE PAYABLE                                                      $307.80
        FRANKLIN MACHINE
  3.715 PRODUCTS INC.              101 MOUNT HOLLY BY PASS                                                           LUMBERTON          NJ      08048-1113           TRADE PAYABLE                                                      $640.48




                                                                                                     Page 22 of 55
                                                                      Case 19-11743-KG      Doc 191      Filed 09/06/19     Page 75 of 160


                                                                                    In re: Perkins & Marie Callender's, LLC
                                                                                               Case No. 19-11743
                                                                                           Schedule E/F, Part 2 Attachment
                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line    Nonpriority Creditor's Name   Address 1                Address 2                   Address 3               City                State Zip          Country Basis for claim                                            Amount of claim
        FRANKLIN OUTDOOR ADV CO
  3.716 INC                           20092 EDISON CIRCLE      P.O. BOX 188                                        CLEARWATER          MN    55320                 TRADE PAYABLE                                                      $685.00
  3.717 FREEBORN COUNTY SHERIFF       CIVIL PROCESS DIVISION   PO DRAWER 170                                       ALBERT LEA          MN    56007-0170            TRADE PAYABLE                                                      $199.65
        FREEBORN-MOWER
  3.718 COOPERATIVE SERVICES          P.O. BOX 571                                                                 ALBERT LEA          MN    56007-0571            UTILITY PROVIDER                 X                              UNKNOWN
                                                               1870 ARNOLD INDUSTRIAL
  3.719 FREESTONE SALES F.S.          DAVID FREESTONE          PLACE                       #1025                   CONCORD             CA    94500                 TRADE PAYABLE                                                      $226.00
                                      11800 EXIT 5 PARKWAY,
  3.720 FREIJE-RSC                    SUITE 10                                                                     FISHERS             IN    46037                 TRADE PAYABLE                                                   $21,441.11
        FRIENDS OF SOUTH HIGH         ELLEN FENSTER/THEATER
  3.721 THEATER                       DIRECTOR                 3131 19TH AVE S                                     MINNEAPOLIS         MN    55407                 TRADE PAYABLE                                                      $250.00
  3.722 FRIENDS OF THE EARTH          LANDSCAPING              2884 CORAL CT APT 302                               CORALVILLE          IA    52241                 TRADE PAYABLE                                                    $1,664.00
  3.723 FRIES BROTHERS, INC.          1455 DALTON AVE                                                              CINCINNATI          OH    45214                 TRADE PAYABLE                                                    $3,100.00
  3.724 FRITZ BROS., INC.             1901 DELMAR BLVD.                                                            ST. LOUIS           MO    63103-1618            TRADE PAYABLE                                                      $152.00
        FROM THE GROUND UP LAWN
  3.725 CARE                         3073 S COUNTY ROAD 45                                                         OWATONNA            MN    55060                 TRADE PAYABLE                                                    $1,326.05
  3.726 FRONT LINE SALES, INC.       1751 CURTISS CT.          P.O. BOX 670                                        LA VERNE            CA    91750                 TRADE PAYABLE                                                      $999.58
  3.727 FRONTIER LIGHTING, INC.      2090 PALMETTO ST.                                                             CLEARWATER          FL    33765                 TRADE PAYABLE                                                      $641.07
  3.728 FROSTY ACRES BRANDS, INC. P.O. BOX 1849                                                                    ALPHARETTA          GA    30023                 TRADE PAYABLE                                                      $405.66
  3.729 FUERZA JUVENIL GETSEMANI 1357 CLARCONA RD                                                                  APOPKA              FL    32703                 TRADE PAYABLE                                                       $55.00
  3.730 FULLER'S LAWN CARE           PRESSURE WASHING INC      P O BOX 160908                                      ALTAMONTE           FL    32716                 TRADE PAYABLE                                                    $1,500.00
        FUSION CLOUD SERVICES, LLC -
  3.731 51341                        PO BOX 51341                                                                  ATLANTA             GA    90051-5641            UTILITY PROVIDER                 X                              UNKNOWN
        FUSION CLOUD SERVICES, LLC
  3.732 SUM - 51341                  PO BOX 51341                                                                  LOS ANGELES         CA    90051-5641            UTILITY PROVIDER                 X                              UNKNOWN

  3.733 G.J.K. LLC                    PO BOX 458                                                                   PHOENIX             MD    21131                 PROPERTY LEASE                                                  $15,791.67
  3.734 GALAXY OF JANESVILLE, LLC     4353 HEARTHRIDE DR                                                           JANESVILLE          WI    53546-2168            TRADE PAYABLE                                                    $5,247.51
        GALESBURG SIGN & LIGHTING
  3.735 INC                           1518 S. HENDERSON ST.                                                        GALESBURG           IL    61401                 TRADE PAYABLE                                                    $1,232.91
  3.736 GALLOWAY COMPANY              P O BOX 609                                                                  NEENAH              WI    54957                 TRADE PAYABLE                                                   $19,057.72
  3.737 GAM-GO SERVICES INC           P O BOX 452572                                                               KISSIMMEE           FL    34745                 TRADE PAYABLE                                                      $937.20
        GARDEN CITY AMMONIA
  3.738 PROGRAM                       2405 E. FULTON PLZ                                                           GARDEN CITY         KS    67846                 TRADE PAYABLE                                                        $0.00
        GARVIN'S SEWER SERVICE,
  3.739 INC.                          2900 S. SHOSHONE ST                                                          ENGLEWOOD           CO    80110                 TRADE PAYABLE                                                      $525.12
  3.740 GARY DAVIS                    111 LEOPARD LANE                                                             FORT MYERS          FL    33917                 TRADE PAYABLE                                                      $175.68
  3.741 GARY'S PEST CONTROL           7103 RIVER ROAD EAST                                                         INVER GROVE HTS     MN    55076                 TRADE PAYABLE                                                      $246.39
  3.742 GASKETEERS                    PO BOX 98035                                                                 ATLANTA             GA    30359                 TRADE PAYABLE                                                      $935.18

  3.743 GATEWAY FASHION MALL LLC      P.O. BOX 856643          LOCKBOX NUMBER 856643                               MINNEAPOLIS         MN    55485-6643            PROPERTY LEASE                                                  $11,635.49
  3.744 GC SERVICES, LP               PO BOX 32500                                                                 COLUMBUS            OH    43232                 TRADE PAYABLE                                                      $217.64
        GE CAPTIAL C/O RICOH USA
  3.745 PROGR                         P O BOX 650016                                                               DALLAS              TX    75265-0016            TRADE PAYABLE                                                      $879.35
        GENERAL FEDERATED
  3.746 WOMENS                        CLUB                     8126 CLEARWATER POINT                               PARKVILLE           MO    64152                 TRADE PAYABLE                                                       $31.26

  3.747 GENERAL LIABILITY PLAINTIFF   1865 JELLISON ST                                                             LAKEWOOD            CO    80215                 LITIGATION          X            X              X                    $0.00




                                                                                                   Page 23 of 55
                                                                         Case 19-11743-KG     Doc 191    Filed 09/06/19     Page 76 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line      Nonpriority Creditor's Name   Address 1                 Address 2                  Address 3             City                State Zip          Country Basis for claim                                            Amount of claim

  3.748 GENERAL MAINTENANCE CORP        PO BOX 12055                                                               GREEN BAY           WI    54307                 TRADE PAYABLE                                                    $3,879.13
  3.749 GENERAL PARTS LLC               PO BOX 9201               MI10                                             MINNEAPOLIS         MN    55480-9201            TRADE PAYABLE                                                    $9,593.61
        GENERAL SESSIONS CIVIL
  3.750 COURT                           PO BOX 3824                                                                MEMPHIS             TN    38173                 TRADE PAYABLE                                                      $426.91
  3.751 GENOVESE KNIFE CO               P O BOX 5548                                                               PEORIA              IL    61601                 TRADE PAYABLE                                                      $255.00
        GEORGES CLEANING SYSTEMS
  3.752 INC                             P.O. BOX 280                                                               SHAKOPEE            MN    55379-0280            TRADE PAYABLE                                                   $35,018.91

  3.753 GERALD'S LOCKSMITH INC          1383 N TAMIAMI TRAIL                                                       NORTH FORT MYERS FL       33903                 TRADE PAYABLE                                                      $427.29

  3.754 GETZ FIRE EQUIPMENT CO INC PO BOX 419                                                                      PEORIA              IL    61651-0419            TRADE PAYABLE                                                    $1,934.91

  3.755 GILBERT FOODSERVICE, INC.       4005 STUART ANDREW BLVD                                                    CHARLOTTE           NC    28217                 TRADE PAYABLE                                                    $1,512.31
        GILES ENGINEERING ASSOC         N8 W22350 JOHNSON DR.
  3.756 INC                             SUITE A1                                                                   WAUKESHA            WI    53186                 TRADE PAYABLE                                                    $4,575.00
  3.757 GIVE KIDS THE WORLD             210 S BASS RD                                                              KISSIMMEE           FL    34746                 TRADE PAYABLE                                                   $12,285.35
        GLENNA C ANDREWS
  3.758 ROLLOVER IRA                    128 CONTINENTAL DR                                                         ELKTON              MD    21921                 TRADE PAYABLE                                                       $36.00

  3.759 GLO-BRITE WINDOW CLEANING       1524 LANGFORD AVE                                                          ALBION              IA    50005                 TRADE PAYABLE                                                      $642.00
        GLORIA DEI LUTHERAN
  3.760 CHURCH                          W180N7863 TOWN HALL RD                                                     MENOMONEE FALLS WI        53051-4098            TRADE PAYABLE                                                      $107.58
  3.761 GLS ASSOCIATES LLC              1608 EAST 43RD STREET                                                      ANDERSON        IN        46013                 TRADE PAYABLE                                                      $380.99
  3.762 GOLBON, INC.                    P.O. BOX 823242                                                            PHILADELPHIA    PA        19182-3242            TRADE PAYABLE                                                      $870.39

  3.763 GOOD SAMARITAN MINISTRIES 8280 BUSINESS PARK DRIVE                                                         PORT ST LUCIE       FL    34952                 TRADE PAYABLE                                                      $105.65

  3.764   GOODWIN TUCKER GROUP INC      PO BOX 3285                                                                DES MOINES          IA    50316                 TRADE PAYABLE                                                   $62,366.40
  3.765   GOVDOC, INC                   VB BOX 167                PO BOX 9202                                      MINNEAPOLIS         MN    55480-9202            TRADE PAYABLE                                                       $35.12
  3.766   GOVDOCS INC                   VB BOX 167                PO BOX 9202                                      MINNEAPOLIS         MN    55480-9202            TRADE PAYABLE                                                       $35.12
  3.767   GRAINGER                      PO BOX 877969535                                                           PALATINE            IL    60038-0001            TRADE PAYABLE                                                       $61.46
  3.768   GRAINGER, INC.                DEPT. 472-820707305                                                        PALATINE            IL    60038-0001            TRADE PAYABLE                                                       $22.36
                                        1900 GRAND CHUTE BLVD
  3.769 GRAND CHUTE UTILITIES           UTILITIES                                                                  GRAND CHUTE         WI    54913-9613            UTILITY PROVIDER                 X                              UNKNOWN
        GRANDYS LAWN & SNOW
  3.770 REMOVAL                         7037 QUAIL AVE                                                             BROOKLYN            MN    55429                 TRADE PAYABLE                                                      $616.69
        GRANITE
  3.771 TELECOMMUNICATIONS              CLIENT ID#311             PO BOX 983119                                    BOSTON              MA    02298-3119            TRADE PAYABLE                                                    $8,133.03
        GRASSLAND DAIRY
  3.772 PRODUCTS, INC.                  P.O. BOX 689921                                                            CHICAGO             IL    60695-9921            TRADE PAYABLE                                                   $92,968.87
                                        2019 CORPORATE LN SUITE
  3.773 GREASE GUARD LLC                119                                                                        NAPERVILLE          IL    60563                 TRADE PAYABLE                                                    $1,027.49
                                        W194N11095 KLEINMANN
  3.774 GREAT LAKES ROOFING             DRIVE                                                                      GERMANTOWN          WI    53022                 TRADE PAYABLE                                                    $1,600.00
  3.775 GREAT PLAINS NATURAL GAS        PO BOX 5600                                                                BISMARCK            ND    58506-5600            UTILITY PROVIDER                 X                              UNKNOWN
        GREATAMERICA FINANCIAL
  3.776 SRVCS.                          PO BOX 660831                                                              DALLAS              TX    75266-0831            TRADE PAYABLE                                                    $2,786.90




                                                                                                   Page 24 of 55
                                                                           Case 19-11743-KG     Doc 191     Filed 09/06/19   Page 77 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                  Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          GREATER PEORIA SANITARY
  3.777   DISTRICT                      2322 SOUTH DARST STREET                                                      PEORIA             IL    61607-2093            UTILITY PROVIDER                 X                              UNKNOWN
  3.778   GREEN BAY PACKAGING INC       BIN NO 53139                                                                 MILWAUKEE          WI    53288                 TRADE PAYABLE                                                   $80,949.58
  3.779   GREEN BAY SWEEP SERVICE       PO BOX 8294                                                                  GREEN BAY          WI    54308                 TRADE PAYABLE                                                      $120.00
  3.780   GREEN BAY WATER UTILITY       P.O. BOX 1210                                                                GREEN BAY          WI    54305                 UTILITY PROVIDER                 X                              UNKNOWN
  3.781   GREEN OASIS-EAU CLAIRE        1403 122ND STREET                                                            CHIPPEWA FALLS     WI    54729                 TRADE PAYABLE                                                    $1,542.94

  3.782 GREEN STAR CLEANING             52 MEANS DRIVE SUITE 114C                                                    PLATTEVILLE        WI    53818                 TRADE PAYABLE                                                      $749.00
        GREEN STUFF LAWN
  3.783 TREATMENT                       15395 31ST AVE. N                                                            PLYMOUTH           MN    55447                 TRADE PAYABLE                                                       $56.45
        GREEN TREE FOOD
  3.784 MARKETING LLC                   1321 GREEN TREE LANE                                                         GLENDALE           MO    63122                 TRADE PAYABLE                                                    $6,649.95
  3.785 GREENE CNTY CIRCUIT CLERK       ATTN: GARN DEPT             1010 N BOONVILLE AVE                             SPRINGFIELD        MO    65802                 TRADE PAYABLE                                                      $250.76
        GREEN'S PLUMBING & HEATING
  3.786 INC                             18550 US HWY 59                                                              DETROIT LAKES      MN    56501                 TRADE PAYABLE                                                    $1,451.48
  3.787 GREENSCAPE SERVICES INC         PO BOX 12067                                                                 FORT PIERCE        FL    34979                 TRADE PAYABLE                                                      $772.44
  3.788 GREGORY CANFIELD                W4349 2 MILE RD                                                              NEILLSVILLE        WI    54456                 TRADE PAYABLE                                                        $8.57
  3.789 GRIFFIN INDUSTRIES INC          P.O. BOX 554885                                                              DETROIT            MI    48255-4885            TRADE PAYABLE                                                    $4,558.08
        GROUND CONTROL LAWN
  3.790 FERTILIZIN                      PO BOX 105594                                                                JEFFERSON CITY     MO    65110                 TRADE PAYABLE                                                      $219.00

  3.791 GROUP ONE SAFETY SECURITY P.O BOX 745099                                                                     ATLANTA            GA    30374                 TRADE PAYABLE                                                       $98.19

  3.792 GRUNDY NATIONAL BANK            529 G. AVENUE, P.O. BOX 246 ATTN: LOAN DEPARTMENT                            GRUNDY CENTER      IA    50638                 PROPERTY LEASE                                                   $6,534.37
                                        ROLANDO J. GUTIERREZ,
                                        ESQ. -- GUTIERREZ BLANCO
  3.793 GUADALUPE TOSTADO               & ARIAS, PLC                21171 S. WESTERN AVENUE    SUITE 2812            TORRANCE           CA    90501                 LITIGATION          X            X              X                    $0.00
  3.794 GUARDIAN LOCK INC.              2017 E MAIN                                                                  BISMARCK           ND    58501                 TRADE PAYABLE                                                      $170.68
        GULF COAST WATER
  3.795 CONDITIONING                    13075 66TH STREET NORTH                                                      LARGO              FL    33773                 TRADE PAYABLE                                                      $507.77
  3.796 GULF SIGNS                      1305 42ND ST N W                                                             WINTERHAVEN        FL    33881                 TRADE PAYABLE                                                    $1,225.15
  3.797 GURSTEL CHARGO                  6681 COUNTRY CLUB DRIVE                                                      GOLDEN VALLEY      MN    55427                 TRADE PAYABLE                                                       $70.60
  3.798 GURSTEL LAW FIRM, P.C.          6681 COUNTRY CLUB DRIVE                                                      GOLDEN VALLEY      MN    55427                 TRADE PAYABLE                                                       $21.49
  3.799 H & M BAY, INC.                 PO BOX 418578                                                                BOSTON             MA    02241                 TRADE PAYABLE                                                   $15,957.19
  3.800 H & O DISTRIBUTION INC.         325 OSBORNE DRIVE                                                            FAIRFIELD          OH    45014                 TRADE PAYABLE                                                    $1,428.24
        H J PERTZBORN PLBG & HTG
  3.801 CORP                            802 JOHN NOLEN RD                                                            MADISON            WI    53713                 TRADE PAYABLE                                                      $346.30
  3.802 H&W DISTRIBUTING CO INC         8405 WILLOW OAK RD                                                           GERMANTOWN         TN    38139                 TRADE PAYABLE                                                      $969.27
  3.803 H. KENT HOLLINS                 3615 SW 29TH ST.                                                             TOPEKA             KS    66614                 TRADE PAYABLE                                                      $158.03
                                        707 HARRISON-BROOKVILLE
  3.804 H. NAGEL & SON CO INC           RD                      UNIT #220                                            WEST HARRISON      IN    47060                 TRADE PAYABLE                                                  $172,453.05
  3.805 HAGERMAN & COMPANY, INC.        505 SUNSET COURT        P O BOX 139                                          MT ZION            IL    62549                 TRADE PAYABLE                                                      $682.06

  3.806 HALLA FAMILY LIMITED            PARTNERSHIP                 6601 MOHAWK TRAIL                                EDINA              MN    55439                 PROPERTY LEASE                                                  $13,961.64

  3.807 HALVERSON PLUMBING INC.         180 GEBHARDT ROAD                                                            BLACK RIVER FALLS WI     54615                 TRADE PAYABLE                                                      $128.92
  3.808 HAMCO DATA PRODUCTS INC         PO BOX 229                                                                   MARTENSDALE       IA     50160                 TRADE PAYABLE                                                      $120.00
  3.809 HAMCO WALKER PAPER CO.          165 IOWA AVE.               P.O. BOX 229                                     MARTENSDALE       IA     50160                 TRADE PAYABLE                                                    $3,899.95




                                                                                                     Page 25 of 55
                                                                        Case 19-11743-KG         Doc 191    Filed 09/06/19    Page 78 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line   Nonpriority Creditor's Name   Address 1                   Address 2                      Address 3             City               State Zip          Country Basis for claim                                          Amount of claim
                                     2011 122ND STREET
  3.810 HAMDE M DAOUD                APT#D23                                                                          BURNSVILLE         MN    55337                 TRADE PAYABLE                                                     $26.52
        HAMILTON COUNTY MUNI
  3.811 COURT                        1000 MAIN ST. ROOM 115                                                           CINCINNATI         OH    45202                 TRADE PAYABLE                                                    $433.86
  3.812 HAMPTON INN ROCHESTER        1755 SOUTH BROADWAY                                                              ROCHESTER          MN    55904                 TRADE PAYABLE                                                  $9,222.18
  3.813 HANDYMAN SOLUTIONS,LLC       113 JAYCEE DRIVE, STE 108                                                        JEFFERSON CITY     MO    65109                 TRADE PAYABLE                                                  $1,648.38
  3.814 HARDY PROCESS SOLUTIONS      P.O. BOX 934730                                                                  ATLANTA            GA    31193-4730            TRADE PAYABLE                                                  $1,316.83
  3.815 HARLAN FAULK                 5520 MARVEL AVE                                                                  ORLANDO            FL    32839                 TRADE PAYABLE                                                     $45.00
        HAROLD FARNES MARITAL        C/O SECURITY BANK &
  3.816 TRUST                        TRUST                       2202 11TH STREET E                                   GLENCOE            MN    55336                 PROPERTY LEASE                                                 $6,250.00
  3.817 HAROLD G. BUTZER, INC        721 WICKER LANE                                                                  JEFFERSON CITY     MO    65109                 TRADE PAYABLE                                                    $370.00
        HARTWIG PLUMBING &
  3.818 HEATING INC                  1002 W. LINCOLN WAY         P.O. BOX 207                                         MARSHALLTOWN       IA    50158                 TRADE PAYABLE                                                    $111.28
                                     5353 WAYZATA BLVD,STE       C/O MID-AMERICA REAL
  3.819 HASTINGS MIDTOWN LLC         650                         ESTATE                         MR. MATTHEW RIEGER MINNEAPOLIS           MN    55416                 PROPERTY LEASE                                                 $7,318.83
        HATHAWAY STAMP &
  3.820 IDENTIFICATIO                635 MAIN STREET                                                                  CINCINNATI         OH    45202                 TRADE PAYABLE                                                  $2,648.65

  3.821 HAWKINS COMMERCIAL SERVI. 3000 S. WYANDOT                                                                     ENGLEWOOD          CO    80110                 TRADE PAYABLE                                                  $1,108.90
                                                                 7765 S.W. 87TH AVE,
  3.822 HAYT, HAYT, & LANDAU         ATTORNEYS AT LAW            STE#101                                              MIAMI              FL    33173                 TRADE PAYABLE                                                    $387.01
        HEADRICK OUTDOOR MEDIA
  3.823 INC                          ONE FREEDOM SQUARE          ONE FREEDOM SQUARE                                   LAUREL             MS    39440-3367            TRADE PAYABLES                                                   $480.00
  3.824 HEATHER WELKER               503 BEN TITUS RD                                                                 TAMAQUA            PA    18252                 TRADE PAYABLE                                                     $15.00
                                     MIGUEL A. CUSTODIO, JR.
  3.825 HECTOR M. CORRALES           (CUSTODIO & DUBEY LLP)      448 S HILL STREET              SUITE 615             LOS ANGELES        CA    90013                 LITIGATION        X            X              X                    $0.00
        HEILBRICE RETAIL
  3.826 ADVERTISING                  ONE CORPORATE PLAZA                                                              NEWPORT BEACH      CA    92660                 LITIGATION        X            X              X                    $0.00
  3.827 HEITZMAN SERVICES            3500 CANTERBURY DRIVE                                                            BLOOMINGTON        MN    55431                 TRADE PAYABLE                                                  $2,528.07
                                     2587 OVERLOOK
  3.828 HELENA CAKES, LLC            BOULEVARD                                                                        HELENA             MT    59601                 TRADE PAYABLE                                                    $483.39
  3.829 HEMMING LAWN CARE            P.O. BOX 852                                                                     ALEXANDRIA         MN    56308                 TRADE PAYABLE                                                  $1,288.50
  3.830 HENNEPIN COUNTY SHERIFF      CIVIL PROCESS-LEVY          350 S. 5TH ST., RM#30                                MINNEAPOLIS        MN    55415                 TRADE PAYABLE                                                     $81.43
        HERITAGE CHRISTIAN
  3.831 ACADEMY                      23988 SUPERIOR DR                                                                ROGERS             MN    55374                 TRADE PAYABLE                                                     $16.00
  3.832 HERMAN MANUFACTURING         COMPANY INC                 650 3RD STREET NW                                    WELLS              MN    56097                 TRADE PAYABLE                                                    $714.26
        HERMITAGE LIGHTING
  3.833 GALLERY                      531 LAFAYETTE ST            P O BOX 24990                                        NASHVILLE          TN    37203                 TRADE PAYABLE                                                    $148.73
  3.834 HERSHEY FOODS USA INC        PO BOX 640227                                                                    PITTSBURGH         PA    15264                 TRADE PAYABLE                                                  $6,000.00
        HIGH PLAINS WATER
  3.835 TREATMENT                    PO BOX 538                                                                       VALLEY CITY        ND    58072                 TRADE PAYABLE                                                    $104.86
  3.836 HIGH POINT EQUIPMENT         7243 SOURDOUGH DR.                                                               MORRISON           CO    80465                 TRADE PAYABLE                                                    $857.18
        HIGHLANDS COMMUNITY OF
  3.837 CHRIST                       7615 PLATTE PURCHASE DR.                                                         KANSAS CITY        MO    64118                 TRADE PAYABLE                                                    $116.22
  3.838 HIGHWAY STAR SIGN            LIGHTING SERVICE INC     P O BOX 60542                                           FORT MYERS         FL    33906                 TRADE PAYABLE                                                    $287.11

  3.839 HIGHWOODS REALTY             LIMITED PARTNERSHIP         PO BOX 409355                                        ATLANTA            GA    30384-9355            PROPERTY LEASE                                                $86,213.98
  3.840 HINDS BOCK INC               2122 - 222ND ST. SE                                                              BOTHELL            WA    98021-4430            TRADE PAYABLE                                                    $743.01
  3.841 HOLDEN ELECTRIC CO., INC.    P.O. BOX #2688                                                                   BAXTER             MN    56425-2688            TRADE PAYABLE                                                  $1,074.95




                                                                                                      Page 26 of 55
                                                                           Case 19-11743-KG      Doc 191    Filed 09/06/19     Page 79 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                   Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
          HOLIDAY INN EXPRESS &
  3.842   SUITES                        BLOOMINGTON WEST            7770 JOHNSON AVE SOUTH                            BLOOMINGTON         MN    55435                 TRADE PAYABLE                                                      $641.34
  3.843   HOLLY COSCIO                  12 CRESTVIEW DR                                                               APPLETON            MN    54915                 TRADE PAYABLE                                                      $115.26
  3.844   HOLLY RODRIGUEZ               2671 3RD PL NE                                                                ROCHESTER           MN    55906                 TRADE PAYABLE                                                      $100.02
          HOLTON FOOD PRODUCTS CO
  3.845   INC                           500 W BURLINGTON AVE                                                          LAGRANGE            IL    60525                 TRADE PAYABLE                                                   $48,180.00
  3.846   HOLTZ GARDEN CENTER           15245 HWY 65 NE                                                               HAM LAKE            MN    55304                 TRADE PAYABLE                                                      $316.02
  3.847   HOLY ROSARY CHURCH            17525 W 70TH STREET                                                           SHAWNEE             KS    66217                 TRADE PAYABLE                                                       $43.62
          HONSA LIGHTING SALES & SER
  3.848   INC                           2990 LEXINGTON AVE. S                                                         EAGAN               MN    55121                 TRADE PAYABLE                                                      $794.70
  3.849   HOOD CLEANING HEROES          2466 GRANDVIEW DRIVE                                                          NORTH PORT          FL    34288                 TRADE PAYABLE                                                      $730.00
          HOOD PACKAGING
  3.850   CORPORATION                   PO BOX 403585                                                                 ATLANTA             GA    30384-3585            TRADE PAYABLE                                                    $7,411.00
  3.851   HOODZ OF CENTRAL IOWA         5327 NW 2ND AVE                                                               DES MOINES          IA    50313                 TRADE PAYABLE                                                    $1,779.00
  3.852   HOODZ OF EASTERN IOWA         3486 DOLPHIN DR SE UNIT A                                                     IOWA CITY           IA    52240                 TRADE PAYABLE                                                      $620.00
  3.853   HOODZ OF ORLANDO              910 BELLE AVE SUITE 1160                                                      WINTER SPRING       FL    32708                 TRADE PAYABLE                                                      $990.00
          HOODZ OF
  3.854   SPRINGFIELD/BRANSON           JOPLIN                      1325 W. SUNSHINE, STE 225                         SPRINGFIELD         MO    65807                 TRADE PAYABLE                                                      $577.50
          HOPKINS RASPBERRY
  3.855   FESTIVAL                      1609 MAINSTREET             SUITE 417                                         HOPKINS             MN    55343                 TRADE PAYABLE                                                      $200.00
  3.856   HORIZON EQUIPMENT             1960 SENECA RD                                                                EAGAN               MN    55122-1005            TRADE PAYABLE                                                    $2,596.82
  3.857   HOUCK ENTERPRISES INC.        4610 N MILTON ST                                                              ST PAUL             MN    55126                 TRADE PAYABLE                                                    $1,700.00
  3.858   HOUSE OF HEATING INC          PO BOX 731                                                                    MARSHFIELD          WI    54449                 TRADE PAYABLE                                                      $831.84
          HOWARD SHAPIRO ROLLOVER
  3.859   IRA                           C/O: TD AMERITRADE          1005 N AMERITRADE PLACE                           BELLVUE             NE    68005                 TRADE PAYABLE                                                       $36.00

  3.860 HUANG ENTERPRISES, INC.         4126 CASE STREET                                                              ELMHURST            NY    11373                 PROPERTY LEASE                                                  $12,772.73
  3.861 HUBERT INC                      25401 NEWTORK PLACE                                                           CHICAGO             IL    60673                 TRADE PAYABLE                                                      $423.40
  3.862 HUMITECH OF IOWA, INC           P O BOX 1027                                                                  WAUKEE              IA    50263-1027            TRADE PAYABLE                                                    $2,058.68
        HUMPHRIES CASTERS AND
  3.863 SUPPLIES                        4 KOVACH DRIVE, BLDG. 410                                                     CINCINNATI          OH    45215                 TRADE PAYABLE                                                      $290.23
        HURST CARPET &
  3.864 UPHOLSTERY                      CLEANING SERVICE            4226 BELL TOWER COURT                             BELLE ISLE          FL    32812                 TRADE PAYABLE                                                    $7,653.60
  3.865 ILLINOIS AMERICAN WATER         PO BOX 3027                                                                   MILWAUKEE           WI    53201-3027            UTILITY PROVIDER                 X                              UNKNOWN
        ILLINOIS DEPARTMENT OF
  3.866 REVENUE                         PO BOX 19035                                                                  SPRINGFIELD         IL    62794-9035            TRADE PAYABLE                                                       $66.79
        ILLINOIS MECHANICAL SERVICE
  3.867 &                               DESIGN, INC                 PO BOX 10494                                      PEORIA              IL    61612                 TRADE PAYABLE                                                    $4,308.33
        ILLINOIS STATE DISBURSE
  3.868 UNIT                            PO BOX 5400                                                                   CAROL STREAM        IL    60197-5400            TRADE PAYABLE                                                      $687.99
  3.869 INDIAN RIVER SERV., INC.        712 SE CARNIVAL                                                               PORT ST. LUCIE      FL    34983                 TRADE PAYABLE                                                       $80.25
  3.870 INDIANA SECURITIES DIVISION     302 WEST WASHINGTON ST                                                        INDIANAPOLIS        IN    46204                 TRADE PAYABLE                                                      $500.00
        INDIANHEAD FOODSERVICE
  3.871 DISTRIB                         P.O. BOX 1506                                                                 EAU CLAIRE          WI    54702                 TRADE PAYABLE                                                       $92.00
  3.872 INDIGO SIGNWORKS INC            PO BOX 1476                                                                   FARGO               ND    58107                 TRADE PAYABLE                                                      $847.60
        INDUSTRIAL BURNER
  3.873 SERVICES,                       INC.                        7306 HARRISON AVE                                 CINCINNATI          OH    45247                 TRADE PAYABLE                                                    $1,440.00
        INDUSTRIAL THERMAL
  3.874 SYSTEMS INC                     3914 VIRGINIA AVENUE                                                          CNICINNATI          OH    45227                 TRADE PAYABLE                                                       $94.66




                                                                                                      Page 27 of 55
                                                                       Case 19-11743-KG       Doc 191    Filed 09/06/19     Page 80 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
Line    Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City                State Zip          Country Basis for claim                                           Amount of claim
  3.875 INFINITE ENERGY INC-GAS       PO BOX 71247                                                                 CHARLOTTE           NC    28272-1247           UTILITY PROVIDER                 X                             UNKNOWN
        INLAND EMPIRE GREASE
  3.876 PUMPING                       INC. ATTN: TODD HILL      27635 DIAZ ROAD                                    TEMECULA            CA    92590                TRADE PAYABLE                                                       $9.00
        INNOVATIVE OFFICE
  3.877 SOLUTIONS                     PO BOX 860627                                                                MINNEAPOLIS         MN    55486-0627           TRADE PAYABLE                                                     $194.76
  3.878 INTEGRITY CLEANING &          RESTORATION LLC         402 1ST AVE E STE. A                                 NEWTON              IA    50208                TRADE PAYABLE                                                     $921.54
        INTEGRITY EXPRESS             62488 COLLECTION CENTER
  3.879 LOGISTICS                     DRIVE                                                                        CHICAGO             IL    60693                TRADE PAYABLE                                                    $2,141.56
        INTEGRITY PUBLISHING
  3.880 SOLUTIONS                    PO BOX 5942                                                                   BELLA VISTA         AR    72714                TRADE PAYABLE                                                     $198.00
                                     16996 COLLECTIONS
  3.881   INTELLIGRATED SYSTEMS,INC. CENTER DRIVE                                                                  CHICAGO             IL    60693                TRADE PAYABLE                                                     $541.42
  3.882   INTERLUBE CORPORATION      4646 BAKER AVENUE                                                             CINCINNATI          OH    45212                TRADE PAYABLE                                                     $238.35
          INTERNATIONAL COCONUT
  3.883   CORP.                      P.O. BOX 3326                                                                 ELIZABETH           NJ    07202-1205           TRADE PAYABLE                                                   $12,238.55
          INTERNATIONAL DAIRY DELI &
  3.884   BAK                        8317 ELDERBERRY ROAD                                                          MADISON             WI    53717                TRADE PAYABLE                                                     $450.00
          INTERNATIONAL MOLASSES
  3.885   CORP                       88 MARKET STREET           PO BOX 898                                         SADDLE BROOK        NJ    07663                TRADE PAYABLE                                                    $1,337.57
  3.886   INTERSTATE LOGISTICS INC   UNIT #34 PO BOX 4800                                                          PORTLAND            OR    97208-4800           TRADE PAYABLE                                                    $4,200.00
          INTERSTATE OUTDOOR
  3.887   ADVERTISING                905 NORTH KINGS HIGHWAY    905 NORTH KINGS HIGHWAY                            CHERRY HILL         NJ    08034                TRADE PAYABLES                                                   $8,650.00
          IOWA DEPARTMENT OF         ADMINISTRATIVE WAGE
  3.888   REVENUE                    LEVY                       PO BOX 10330                                       DES MOINES          IA    50306-0330           TRADE PAYABLE                                                      $68.91
  3.889   IOWA DISTRICT COURT        316 E 5TH STREET                                                              WATERLOO            IA    50703                TRADE PAYABLE                                                     $120.00
  3.890   IOWA DISTRICT COURT        316 E 5TH ST                                                                  WATERLOO            IA    50703                TRADE PAYABLE                                                      $45.00
          IOWA FIRE EQUIPMENT CO.,
  3.891   INC.                       2800 DELAWARE AVENUE                                                          DES MOINES          IA    50317                TRADE PAYABLE                                                     $544.51
  3.892   IOWA IRRIGATION CORP       103 N 5TH AVE              SUITE E                                            HUXLEY              IA    50124                TRADE PAYABLE                                                     $150.00
  3.893   IOWA LOT STRIPING          804 SO. LOUISIANA                                                             MASON CITY          IA    50401                TRADE PAYABLE                                                     $583.15
          IOWA STATE DISBURSEMENT
  3.894   UNIT                       PO BOX 9125                                                                   DES MOINES          IA    50306-9125           TRADE PAYABLE                                                    $1,688.27
                                     PERSHING LLC AS
  3.895   IRA FBO STANLEY C SKADRON, CUSTODIAN                  1830 EGAL RIDGE DR                                 MENDOTA HEIGHTS     MN    55118                TRADE PAYABLE                                                      $46.00
  3.896   ISMAIL GRAY                737 BATES AVE SW                                                              WINTER HAVEN        FL    33884                TRADE PAYABLE                                                      $61.93

  3.897 IVANA GUNNOE                  109 AMBERSWEET WAY #166                                                      DAVENPORT           FL    33897                TRADE PAYABLE                                                      $800.00
  3.898 J & P ADVERTISING             212 S PETERS RD, STE 101  212 S PETERS RD, STE 101                           KNOXVILLE           TN    37923                TRADE PAYABLES                                                     $600.00
  3.899 J D OGDEN PLUMBING            PO BOX 689                                                                   NEENAH              WI    54957                TRADE PAYABLE                                                    $1,540.58
                                      ATTN: ACCOUNTS
  3.900 J F AHERN CO                  RECEIVABLE                PO BOX 1316                                        FOND DU LAC         WI    54936                TRADE PAYABLE                                                     $405.00
                                      11371 ELDORDO ST, NE UNIT
  3.901 J KUEHN CONSTRUCTION          G                                                                            BLAINE              MN    55449                TRADE PAYABLE                                                    $4,318.80

  3.902 J.L.S. INCORPORATED           C/O ELLEN TITUS           PO BOX 120605                                      NEW BRIGHTON        MN    55112-3243           PROPERTY LEASE                                                   $9,166.67

  3.903 JACKSON ELECTRIC COOP, WI     P.O. BOX 546                                                                 BLACK RIVER FALLS WI      54615-0546           UTILITY PROVIDER                 X                             UNKNOWN
  3.904 JACOB HUNT                    912 W 3RD ST S                                                               NEWTON            IA      50208                TRADE PAYABLE                                                     $78.24
  3.905 JAIME V QUINN                 8610 EP TRUE #14002                                                          WEST DES MOINES IA        50266                TRADE PAYABLE                                                    $510.00




                                                                                                   Page 28 of 55
                                                                      Case 19-11743-KG       Doc 191     Filed 09/06/19   Page 81 of 160


                                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                                Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
Line      Nonpriority Creditor's Name   Address 1              Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim

  3.906 JAMES AOSSEY                    ABDOO, LLC             3226 PARKVIEW COURT S.E.                           CEDAR RAPIDS       IA    52403                 PROPERTY LEASE                                                  $16,903.63
  3.907 JAMES FRANK                     5412 VIA VENETO CT                                                        SANFORD            FL    32771                 TRADE PAYABLE                                                      $710.72
  3.908 JAMES HANSEN                    1820 SW 13TH LANE                                                         CAPE CORAL         FL    33991                 TRADE PAYABLE                                                      $357.18
  3.909 JAMES I. ROBERTS                ATTORNEY AT LAW        5280 15TH AVE SOUTHEAST                            ST CLOUD           MN    56304                 TRADE PAYABLE                                                        $0.09
  3.910 JAMES RIVER RODEO               P O BOX 7                                                                 JAMESTOWN          ND    58401                 TRADE PAYABLE                                                      $250.00
  3.911 JAMIE QUINN                     3236 PRAIRIE ROSE DR                                                      NORWALK            IA    50211                 TRADE PAYABLE                                                      $540.00
  3.912 JAMPAAN CORPORATION             1409 HYLAN BLVD        1409 HYLAN BLVD                                    STATEN ISLAND      NY    10305-1903            TRADE PAYABLES                                                     $437.75
  3.913 JANESVILLE PLUMBING LLC         PO BOX 1800                                                               JANESVILLE         WI    53547                 TRADE PAYABLE                                                      $856.66
        JANESVILLE WATER &
  3.914 WASTEWATER UTILITY              P.O. BOX 5005                                                             JANSEVILLE         WI    53547                 UTILITY PROVIDER                 X                              UNKNOWN

  3.915 JANSSEN GLASS & DOOR, LLC 4949 HADLEY                                                                     OVERLAND PARK      KS    66203                 TRADE PAYABLE                                                      $202.53
  3.916 JARED CARR                8324 LYNDALE AVE S                                                              BLOOMINGTON        MN    55420                 TRADE PAYABLE                                                       $30.00
                                  JANETH ARIAS, ESQ. --
                                  GUTIERREZ BLANCO &
  3.917 JAVIER GONZALEZ           ARIAS, PLC                 21171 S WESTERN AVENUE         SUITE 2812            TORRANCE           CA    90501                 LITIGATION          X            X              X                    $0.00
  3.918 JAY ROBINSON              1203 SOUTHWOOD                                                                  DILWORTH           MN    56529                 TRADE PAYABLE                                                      $433.92
  3.919 JC LOVE INSTALLATIONS INC 3609 MAIN ST                                                                    GRANDVIEW          MO    64030                 TRADE PAYABLE                                                      $764.50
  3.920 JDK MANAGEMENT CO., INC.  1388 STATE ROUTE 487       1388 STATE ROUTE 487                                 BLOOMSBURG         PA    17815-8905            TRADE PAYABLES                                                  $21,871.33
  3.921 JDM MARKETING             6324 N CHATMAN AVE.        #251                                                 KANSAS CITY        KS    64151                 TRADE PAYABLE                                                      $635.21
  3.922 JDP ELECTRIC INC          6600 N FLORIDA AVE                                                              TAMPA              FL    33604                 TRADE PAYABLE                                                      $242.35
                                  11111 RIVERHILLS DRIVE
  3.923 JEAN A YOUNG              APT#139                                                                         BURNSVILLE         MN    55337                 TRADE PAYABLE                                                      $650.00
  3.924 JEANNE M MALUSH           520 14TH STREET SO., #202                                                       ST CLOUD           MN    56301                 TRADE PAYABLE                                                      $193.25
  3.925 JEFF D WARNE              713 WESTVIEW AVENUE                                                             NASHVILLE          TN    37205                 TRADE PAYABLE                                                    $2,552.37
  3.926 JEFF JUDD                 510 CHEROKEE                                                                    BAXTER SPRINGS     KS    64713                 TRADE PAYABLE                                                      $183.06
        JEFFERSON CAPITAL SYSTEMS
  3.927 INC                       PO BOX 17210                                                                    GOLDEN             CO    80402                 TRADE PAYABLE                                                       $38.74
        JEFFERSON CITY UTILITIES,
  3.928 MO                        PO BOX 1278                                                                     JEFFERSON CITY     MO    65102                 UTILITY PROVIDER                 X                              UNKNOWN
  3.929 JEFFREY JESSEN            388 W 36TH ST N                                                                 NEWTON             IA    50208                 TRADE PAYABLE                                                    $1,300.00
                                  PATRICK W. MICHENFELDER,
  3.930 JEFFREY WEISEN            ESQ.                       ONE CENTRAL AVENUE W.          SUITE 101             ST. MICHAEL        MN    55376                 LITIGATION          X            X              X                    $0.00
                                  PATRICK W. MICHENFELDER,
  3.931 JEFFREY WEISEN            ESQ.                       ONE CENTRAL AVENUE W.          SUITE 101             ST. MICHAEL        MN    55376                 LITIGATION          X            X              X                    $0.00
        JEFF'S SOS DRAIN & SEWER
  3.932 CLEAN                     3500 217TH AVE. NW                                                              ANOKA              MN    55303                 TRADE PAYABLE                                                      $200.00
                                  CHAD A. THRONDSET, ESQ. --
                                  THRONDSET
  3.933 JERALD BOITNOTT           MICHENFELDER, LLC          ONE CENTRAL AVENUE W.          SUITE 203             ST. MICHAEL        MN    55376                 LITIGATION          X            X              X                    $0.00
  3.934 JEREMY R STANKIEWICZ      3881 QUAILWALK                                                                  BONITA SPRINGS     FL    34135                 TRADE PAYABLE                                                       $31.78
  3.935 JEREMY WOOLEVER           986 DELTONA BLVD                                                                DELTONA            FL    32725                 TRADE PAYABLE                                                       $95.65
                                  5101 VERNON AVE SOUTH
  3.936 JERRY'S PRINTING INC      SUITE 1D                                                                        EDINA              MN    55436                 TRADE PAYABLE                                                    $1,164.31
  3.937 JESSE'S LAWN & SNOW, LLC. 8773 G24 HIGHWAY                                                                INDIANOLA          IA    50125                 TRADE PAYABLE                                                      $892.50
                                  ARKADY ERIC RAYZ OF                                                             HUNTINGDON
  3.938 JESSICA SLIVAK            KALIKHMAN & RAYZ, LLC      1051 COUNTY LINE ROAD                                VALLEY             PA    19006                 LITIGATION          X            X              X                    $0.00
  3.939 JETTER CLEAN - OWATONNA   PO BOX 5                                                                        OWATONNA           MN    55060                 TRADE PAYABLE                                                      $482.50




                                                                                                  Page 29 of 55
                                                                      Case 19-11743-KG     Doc 191    Filed 09/06/19    Page 82 of 160


                                                                                   In re: Perkins & Marie Callender's, LLC
                                                                                              Case No. 19-11743
                                                                                          Schedule E/F, Part 2 Attachment
                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
Line   Nonpriority Creditor's Name   Address 1                 Address 2                  Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
                                     550 GREENHAVEN ROAD,
  3.940 JIM HEINS                    #101                                                                       ANOKA              MN    55303                 TRADE PAYABLE                                                    $2,924.23
  3.941 JIM MURPHY                   210 KUMMROW CT                                                             WALES              WI    53183                 TRADE PAYABLE                                                    $1,108.05




  3.942 JIMMIE L. STEVENSON          SCOTT JACKSON             PO BOX 1588                                      PONCA CITY         OK    74602                 LITIGATION          X            X              X                    $0.00
  3.943 JOE SCHWERTHOFFERS           MAINTENANCE               521 NW 3RD LN                                    CAPE CORAL         FL    33993                 TRADE PAYABLE                                                      $670.00
  3.944 JOEL BRITZMAN                492 WINDING CREEK PLACE                                                    LONGWOOD           FL    32779                 TRADE PAYABLE                                                    $1,587.21
        JOHN A KOONS LOCKSMITH
  3.945 INC                          3635 FOWLER STREET                                                         FT MYERS           FL    33901                 TRADE PAYABLE                                                      $699.17
  3.946 JOHN ROWAN                   1761 OLD MILL ROAD                                                         GERMANTOWN         TN    38138                 TRADE PAYABLE                                                       $44.21

  3.947 JOHN S. WINTER               PO BOX 32900                                                               SAN JOSE           CA    95152-2900            PROPERTY LEASE                                                   $7,020.78
        JOHN'S APPL & A/C SERVICE
  3.948 INC                          511 N CEDAR                                                                OWATONNA           MN    55060                 TRADE PAYABLE                                                    $1,254.04
  3.949 JOHN'S LOCK & KEY INC        2901 1ST AVE. SE                                                           CEDAR RAPIDS       IA    52402                 TRADE PAYABLE                                                      $581.35
        JOHNSON BROTHERS LIQUOR
  3.950 CO.                          1999 SHEPHARD ROAD                                                         ST. PAUL           MN    55116                 TRADE PAYABLE                                                      $770.30

  3.951 JOHNSON CONTROL SECURITY     P.O. BOX 371967                                                            PITTSBURGH         PA    15250-7967            TRADE PAYABLE                                                    $3,096.93
        JOHNSON COUNTY
  3.952 WASTEWATER - 219948          PO BOX 219948                                                              KANSAS CITY        MO    64121-9948            UTILITY PROVIDER                 X                              UNKNOWN
        JOHNSON LAND MAINTENANCE
  3.953 LLC                          3422 DOUGLAS LANE                                                          EAU CLAIRE         WI    54703                 TRADE PAYABLE                                                       $75.80
  3.954 JOHNSON LAWN CARE            P.O. BOX 215                                                               MARSHALLTOWN       IA    50158                 TRADE PAYABLE                                                    $1,303.26
  3.955 JOHNSON-NASH MTL INC         9265 SEWARD ROAD                                                           FAIRFIELD          OH    45014                 TRADE PAYABLE                                                   $10,872.00

  3.956 JONES TRIAD, INC             415 S. DUFF                                                                AMES               IA    50010                 PROPERTY LEASE                                                   $8,768.20
  3.957 JORDAN SCOTT                 1007 SOUTH 6TH STREET                                                      ALLENTOWN          PA    18103                 TRADE PAYABLE                                                       $55.49

  3.958 JOSEPH PARASCANDO            CHELLI & BUSH, ESQ.       149 NEW DORP LANE                                STATEN ISLAND      NY    10306                 LITIGATION          X            X              X                    $0.00
  3.959 JOSHUA KIM ASSOCIATES        28 BRANDYWINE SQUARE                                                       EUCLID             OH    44143                 TRADE PAYABLE                                                    $7,420.00
  3.960 JOY POWERS                   9936 KENDAL DR                                                             ORLANDO            FL    32817                 TRADE PAYABLE                                                      $517.50
        JRC LEE VISTA INVESTORS,     C/O AVISON YOUNG-
  3.961 LLC                          FLORIDA, LLC              7061 GRAND NATIONAL DR.,   SUITE 124             ORLANDO            FL    32819                 PROPERTY LEASE                                                   $8,480.42
  3.962 JUDITH A BLOOD               538 YELLOWSTONE DR                                                         VACAVILLE          CA    95687                 TRADE PAYABLE                                                       $36.00
  3.963 JUDY DAHLKE                  3032 BURNHAM DR                                                            AMES               IA    50010                 TRADE PAYABLE                                                       $24.13
  3.964 JULIA NEYRA                  3677 NANCY WARD CIRCLE                                                     DOYLESTOWN         PA    18902                 TRADE PAYABLE                                                        $7.90
  3.965 JUNGLE JIM'S                 5440 DIXIE HIGHWAY                                                         FAIRFIELD          OH    45014                 TRADE PAYABLE                                                       $53.51


  3.966 JUSTIN NORWALT               KENNETH S. GAINES, ESQ.   27200 AGOURA ROAD          SUITE 101             CALABASAS          CA    91301                 LITIGATION          X            X              X                    $0.00




                                     JAY S. ROTHMAN &
  3.967 JUSTIN NORWALT, ET AL.       ASSOCIATES                21900 BURBANK BOULEVARD SUITE 210                WOODLAND HILLS     CA    91367                 LITIGATION          X            X              X                    $0.00
  3.968 K INVESTMENTS OF OHIO        1388 STATE ROUTE 487                                                       BLOOMSBURG         PA    17815                 TRADE PAYABLE                                                      $353.39




                                                                                                Page 30 of 55
                                                                          Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 83 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line    Nonpriority Creditor's Name   Address 1                    Address 2                   Address 3             City               State Zip          Country Basis for claim                                           Amount of claim
  3.969 K&D VINTAGE CLEANING          4545 AGUILA PLACE                                                              ORLANDO            FL    32826                TRADE PAYABLE                                                    $1,163.51
  3.970 K&S CARPET CLEANERS &         RESTORATION, INC             PO BOX 9031                                       FARGO              ND    58106                TRADE PAYABLE                                                      $657.34
        KAATS WATER CONDITIONING
  3.971 INC                           P.O. BOX 598                                                                   PLYMOUTH           WI    53073                TRADE PAYABLE                                                      $121.01
                                      1550-A EAST BATTLEFIELD
  3.972 KADI 99.5 INC.                RD                                                                             SPRINGFIELD        MO    65804                TRADE PAYABLE                                                      $704.00

  3.973 KANSAS CITY NORTHLAND AAV     511 NW 43RD TERRACE                                                            KANSAS CITY        MO    64116                TRADE PAYABLE                                                       $18.99
        KANSAS CITY POWER &
  3.974 LIGHT/219330/219703           P.O. BOX 219330                                                                KANSAS CITY        MO    64121-9330           UTILITY PROVIDER                 X                              UNKNOWN
  3.975 KANSAS GAS SERVICE            PO BOX 219046                                                                  KANSAS CITY        MO    64121-9046           UTILITY PROVIDER                 X                              UNKNOWN
  3.976 KANSAS PAYMENT CENTER         PO BOX 758599                                                                  TOPEKA             KS    66675-8599           TRADE PAYABLE                                                     $372.46

                                      UNITED STATES EQUAL
                                      EMPLOYMENT
                                      OPPORTUNITY COMMISSION,
  3.977 KARENA HARDAWAY               MEMPHIS DISTRICT OFFICE 1407 UNION AVENUE                SUITE 901             MEMPHIS            TN    38104                LITIGATION          X            X              X                    $0.00

  3.978 KARLA IVES                    3570 CORTNER AVE                                                               LONG BEACH         CA    90808                LITIGATION          X            X              X                    $0.00
  3.979 KASS SHULER P.A.              PO BOX 800                                                                     TAMPA              FL    33601                TRADE PAYABLE                                                      $150.26
  3.980 KATHLEEN SMITH                1053 OLD SOUTH DRIVE                                                           LAKELAND           FL    33811                TRADE PAYABLE                                                        $1.74
        KATHLEEN WOOD
  3.981 PARTNERS,LLC                  2 E ERIE STREET SUITE 1508                                                     CHICAGO            IL    60611                TRADE PAYABLE                                                      $704.90
                                      TODD M. FRIEDMAN -- LAW
                                      OFFICES OF TODD M.
  3.982   KATHRYN CUPP                FRIEDMAN                     21550 OXNARD STREET         SUITE 780             WOODLAND HILLS     CA    91367                LITIGATION          X            X              X                    $0.00
  3.983   KATHRYN M STONE             803 SWEETWATER BLVD                                                            LONGWOOD           FL    32779                TRADE PAYABLE                                                      $447.44
  3.984   KAYLA MARIE BURICH          310 10TH STREET              NO 3                                              LA CROSSE          WI    54601                TRADE PAYABLE                                                      $106.20
  3.985   KBFL AM/FM                  3000 E CHESTNUT EXPWY                                                          SPRINGFIELD        MO    65802                TRADE PAYABLE                                                      $698.00
  3.986   KDWA/1460 AM INC            514 VERMILLION ST                                                              HASTINGS           MN    55033                TRADE PAYABLE                                                    $1,146.00
  3.987   KELLER FIRE & SAFETY INC    1138 KANSAS AVE                                                                KANSAS CITY        KS    66105                TRADE PAYABLE                                                      $480.00
  3.988   KELLEY PLUMBING, HEATING    & COOLING, LLC               923 SOUTH BROADWAY                                ALBERT LEA         MN    56007                TRADE PAYABLE                                                    $1,407.88
                                      9001 E. BLOOMINGTON
  3.989 KENDALL-LINDER, LLC           FREEWAY                                                                        BLOOMINGTON        MN    55420                PROPERTY LEASE                                                  $14,918.75
  3.990 KENJOH OUTDOOR                1842 SHAWNEE DRIVE           1842 SHAWNEE DRIVE                                SIDNEY             OH    45365                TRADE PAYABLES                                                   $1,100.00
  3.991 KENNEDY ELECTRIC CO.          OF PUNTA GORDA, INC          P.O. BOX 511184                                   PUNTA GORDA        FL    33951                TRADE PAYABLE                                                      $266.03
        KENSINGTON RYUN C/O
  3.992 PERKINS                       1505 W 19TH ST S                                                               NEWTON             IA    50208                TRADE PAYABLE                                                       $48.82

  3.993 KENTS LAWN AND LANDSCAPE 11244 HWY 6 EAST                                                                    KELLOGG            IA    50135                TRADE PAYABLE                                                    $1,048.60
  3.994 KEVIN L JACKSON           102 4TH AVE SW                                                                     ASHLEY             ND    58413-7205           TRADE PAYABLE                                                       $44.45
                                  THE KING PROFESSIONAL
  3.995 KEVIN LAWLER              CARPET                           PO BOX 280054                                     MEMPHIS            TN    38168                TRADE PAYABLE                                                      $750.00
  3.996 KEVIN OSBORN              1033 W 22ND ST                                                                     CEDAR FALLS        IA    50613                TRADE PAYABLE                                                       $50.00
  3.997 KEVIN R HERNANDEZ         304 BALBOA AVE                                                                     CEDAR FALLS        IA    50613                TRADE PAYABLE                                                       $96.00
  3.998 KEVIN TIETZ REFRIGERATION P.O. BOX 1416                                                                      EAU CLAIRE         WI    54702-1416           TRADE PAYABLE                                                    $1,521.49
        KEY IMPACT SALES & SYSTEM
  3.999 INC                       P.O BOX 630982                                                                     CINCINNATI         OH    45263-0982           TRADE PAYABLE                                                       $22.00
 3.1000 KIMBERLEY KENNEY          3313 HERRINGRIDGE DR                                                               ORLANDO            FL    32812                TRADE PAYABLE                                                       $41.99




                                                                                                     Page 31 of 55
                                                                           Case 19-11743-KG       Doc 191    Filed 09/06/19     Page 84 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                      Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
          KIM'S APPLIANCE SERVICE,
 3.1001   INC.                          204 RIVERWOOD AVENUE                                                           MANDAN              ND    58554                 TRADE PAYABLE                                                       $95.00
 3.1002   KINCAID ELECTRICAL            SERVICES, INC.              PO BOX 1577                                        LAKE WALES          FL    33859                 TRADE PAYABLE                                                      $139.26
 3.1003   KINETICO WATER                705 RAILROAD AVENUE                                                            W DES MOINES        IA    50265                 TRADE PAYABLE                                                      $165.04
 3.1004   KING CUTTING, INC             4390 BRADDOCK TRAIL                                                            EAGAN               MN    55123                 TRADE PAYABLE                                                    $1,237.29
 3.1005   KING NUT COMPANIES            P.O. BOX 73377                                                                 CLEVELAND           OH    44193                 TRADE PAYABLE                                                    $2,537.39

 3.1006 KISSIMMEE UTILITY AUTHORITY P.O. BOX 423219                                                                    KISSIMMEE           FL    34742-3219            UTILITY PROVIDER                 X                              UNKNOWN
 3.1007 KLEEN-STEAM CO              2014 HOMESTEAD RD                                                                  NELSON              MN    56355                 TRADE PAYABLE                                                     $799.94
 3.1008 KNOX COUNTY HEALTH DEPT     1361 W FREMONT ST                                                                  GALESBURG           IL    61401                 TRADE PAYABLE                                                     $150.00
                                    735 N. WATER ST. SUITE
 3.1009 KOHN LAW FIRM S.C.          1300                                                                               MILWAUKEE           WI    53202-4106            TRADE PAYABLE                                                       $19.49
        KOMMERCIAL REFRIGERATION
 3.1010 INC                         810 HILLSIDE COURT NORTH                                                           WINTER HAVEN        FL    33881                 TRADE PAYABLE                                                      $452.66
 3.1011 KOTH & GREGORY, P. C.       420 NORTH MAIN STREET                                                              BLOOMINGTON         IL    61701                 TRADE PAYABLE                                                       $74.29
        KRAUS & COMPANY JETTING,
 3.1012 INC                         PO BOX 391                                                                         KIOWA               CO    80117-0391            TRADE PAYABLE                                                    $1,251.13
 3.1013 KRISTEN G. DOWSON           5635 XERXES AVE. S #312                                                            MINNEAPOLIS         MN    55410                 TRADE PAYABLE                                                      $104.40


 3.1014 KRYSTAL WEBSTER                 G. ALAN TRIPP               10099 SEMINOLE BLVD                                SEMINOLE            FL    33772                 LITIGATION          X            X              X                    $0.00
 3.1015 KTXR-FM                         3000 E CHESNUT EXPWY                                                           SPRINGFIELD         MO    65802                 TRADE PAYABLE                                                      $320.00
 3.1016 KUAN TRAN                       6880 FAIRFIELD BUSINESS     CENTER DRIVE                                       FAIRFIELD           OH    45014                 TRADE PAYABLE                                                       $59.80
 3.1017 KUPERS KAKES, INC.              2604 W 41ST STREET                                                             SIOUX FALLS         SD    57105-6101            TRADE PAYABLE                                                      $939.55
 3.1018 KURRENT ELECTRIC, INC.          2242 229TH PLACE                                                               AMES                IA    50014                 TRADE PAYABLE                                                    $1,367.14
 3.1019 KY3, INC                        PO BOX 14200                                                                   TALLAHASSEE         FL    32317-4200            TRADE PAYABLE                                                      $540.00
        L&W OUTDOOR ADVERTISING,        6102 WEST COUNTY RD 400     6102 WEST COUNTY RD 400
 3.1020 INC.                            NORTH                       NORTH                                              GREENFIELD          IN    46140                 TRADE PAYABLES                                                   $1,395.49
                                        400 LA CROSSE STREET
 3.1021 LA CROSSE WATER UTILITY         CITY HALL                                                                      LA CROSSE           WI    54601                 UTILITY PROVIDER                 X                              UNKNOWN

 3.1022 LA QUINTA INNS, INC.            P.O. BOX 840708                                                                DALLAS              TX    75284                 PROPERTY LEASE                                                   $5,000.00

 3.1023 LA VILLA DEL MAR, LLC           C/O ENRIQUE FEFER           19333 COLLINS AVE APT 1708                         SUNNY ISLES BEACH FL      33160                 PROPERTY LEASE                                                  $16,928.70
 3.1024 LACROSSE SIGN CO INC            PO BOX 187                                                                     ONALASKA          WI      54650                 TRADE PAYABLE                                                      $466.63
        LAKE APOPKA NATURAL GAS
 3.1025 DISTRICT,FL                     P.O. BOX 850001                                                                ORLANDO             FL    32885-0023            UTILITY PROVIDER                 X                              UNKNOWN
        LAKELAND OUTDOOR
 3.1026 ADVERTISING                     215 E BAY STREET, SUITE 7                                                      LAKELAND            FL    33801                 TRADE PAYABLE                                                      $565.00
        LAKES MARKETING GROUP,
 3.1027 INC.                            13700 83RD WAY N. #210                                                         MAPLE GROVE         MN    55369                 TRADE PAYABLE                                                      $241.80
        LAMAR ADVERTISING
 3.1028 COMPANY                         PO BOX 96030                PO BOX 96030                                       BATON ROUGE         LA    70896                 TRADE PAYABLES                                                  $12,344.34
 3.1029 LAMBASIO, INC                   401 E. BERRIEN ST                                                              GALESBURG           IL    61401                 TRADE PAYABLE                                                      $463.75
        LAMB'S PROGRESSIVE FOOD
 3.1030 SERVIC                          1911 WIENEKE RD                                                                SAGINAW             MI    48638                 TRADE PAYABLE                                                      $195.28
        LAPPEN SECURITY PRODUCTS
 3.1031 INC                             P.O. BOX 136                                                                   LITTLE CHUTE        WI    54140                 TRADE PAYABLE                                                      $414.23
 3.1032 LAPPIN'S LLC                    W6860 INDUSTRIAL BLVD.                                                         ONALASKA            WI    54650                 TRADE PAYABLE                                                      $381.12




                                                                                                       Page 32 of 55
                                                                       Case 19-11743-KG       Doc 191    Filed 09/06/19     Page 85 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line      Nonpriority Creditor's Name   Address 1               Address 2                    Address 3             City                State   Zip          Country Basis for claim                                           Amount of claim
 3.1033   LAROSA                        2334 BOUDINOT AVE                                                          CINCINNATI          OH      45238                TRADE PAYABLE                                                    $1,852.89
 3.1034   LARRY C. HARDING              142 N. FARNHAM ST                                                          GALESBURG           IL      61401                TRADE PAYABLE                                                      $155.00
 3.1035   LARRY'S PRECISION LAWN &      LANDSCAPING, LLC        6391 SE 169 HWY                                    SAINT JOSEPH        MO      64507                TRADE PAYABLE                                                      $360.00

 3.1036 LARRY'S WINDOW SERVICE INC PO BOX 1471                                                                     DES MOINES          IA      50305                TRADE PAYABLE                                                      $296.80
        LASEREQUIPMENT             1711 W. BATTLEFIELD, SUITE
 3.1037 SPRINGFIELD                G                                                                               SPRINGFIELD         MO      65807                TRADE PAYABLE                                                      $112.25

                                                                LAW OFFICES OF HAMED         9454 WILSHIRE BLVD.,
 3.1038 LATANYA GREEN                   HAMED YAZDANPANAH       YAZDANPANAH & ASSOC          6TH FLOOR            BEVERLY HILLS        CA      90212                LITIGATION          X            X              X                    $0.00
 3.1039 LAUREL BERG                     501 CENTURY AVE                                                           FRUITLAND PARK       FL      34731                TRADE PAYABLE                                                       $64.50
 3.1040 LAURIE A. MEROLA                7 5TH AVENUE NE #209                                                      FOREST LAKE          MN      55025                TRADE PAYABLE                                                       $18.76
        LAW OFFICE OF DANIEL H.
 3.1041 OSTER                           121 E. ROSSER AVE.                                                         BISMARCK            ND      58501                TRADE PAYABLE                                                      $177.80
        LAW OFFICE OF DANIEL. H.
 3.1042 OSTER                           PO BOX 7428                                                                BISMARCK            ND      58507-7428           TRADE PAYABLE                                                       $78.31
        LAW OFFICES ERSKINE &           1351 SAWGRASS
 3.1043 FLEISHER                        CORPORATE PKWY          SUITE 100                                          SUNRISE             FL      33323                TRADE PAYABLE                                                      $230.34
 3.1044 LBU LIGHTING                    1100 W FAIRBANKS AVE                                                       WINTER PARK         FL      32789                TRADE PAYABLE                                                      $155.30
 3.1045 LC LAWN CARE/SNOW PLOW          2812 W. KATELLA LANE                                                       SPRINGFIELD         MO      65807                TRADE PAYABLE                                                    $1,737.00
        LCEC- LEE COUNTY ELECTRIC
 3.1046 COOPERATIVE                     PO BOX 31477                                                               TAMPA               FL      33631-3477           UTILITY PROVIDER                 X                              UNKNOWN
 3.1047 LEAF                            PO BOX 5066                                                                HARTFORD            CT      06115-5066           TRADE PAYABLE                                                     $249.66
 3.1048 LEATHER MEDIC, INC.             5565 LEE ST UNIT 1                                                         LEHIGH ACRES        FL      33971                TRADE PAYABLE                                                     $830.70

 3.1049   LEBEDOFF FAMILY LLLP          LISA PEILEN             706 SECOND AVE. SOUTH        SUITE 620             MINNEAPOLIS         MN      55402                PROPERTY LEASE                                                  $15,468.20
 3.1050   LEE COUNTY TAX COLLECTOR      PO BOX 1549                                                                FT MYERS            FL      33902                TRADE PAYABLE                                                      $350.00
 3.1051   LEE COUNTY UTILITIES, FL      PO BOX 60045                                                               PRESCOTT            AZ      86304-6045           UTILITY PROVIDER                 X                              UNKNOWN
 3.1052   LEES SUMMIT WATER UTILITY     PO BOX 219306                                                              KANSAS CITY         MO      64121-9306           UTILITY PROVIDER                 X                              UNKNOWN

 3.1053 LEGACY LAWN GROOMING LLC 1327 VINE ST                                                                      WATERLOO            IA      50703                TRADE PAYABLE                                                    $1,471.25
                                                               520 NORTH MAIN AVE, STE
 3.1054 LEGAL PROFESSIONALS, LTD.       BANK OF THE WEST TOWER 702                                                 FARGO               ND      58103                TRADE PAYABLE                                                       $82.83
 3.1055 LEND NATION                     1401 N. PROSPECT AVE                                                       CHAMPAIGN           IL      61820                TRADE PAYABLE                                                      $141.27
        LEXINGTON PLUMBING &
 3.1056 HEATING                         COMPANY                 1620 TROOST AVENUE                                 KANSAS CITY         MO      64108                TRADE PAYABLE                                                    $1,079.82
 3.1057 LIAISON TECHNOLOGIES, INC.      DEPT AT 952956                                                             ATLANTA             GA      31192-2956           TRADE PAYABLE                                                    $6,309.12
 3.1058 LIBERTY DOORS INC               PO BOX 48                                                                  NORTH LIBERTY       IA      52317                TRADE PAYABLE                                                      $233.20
        LIBERTY PROPERTY LIMITED
 3.1059 PART.                           P.O. BOX 828438                                                            PHILADELPHIA        PA      19182-8438           PROPERTY LEASE                                                  $39,098.74
        LIBERTY UTILITIES - EMPIRE
 3.1060 DISTRICT                        PO BOX 650689                                                              DALLAS              TX      75265-0689           UTILITY PROVIDER                 X                              UNKNOWN
        LIDIA CHANG & D.                THE CHANG WILLNER
 3.1061 WILLNER,TRUST                   FAMILY TRUST            11081 PUEBLA DRIVE                                 LA MESA             CA      91941                PROPERTY LEASE                                                   $8,600.00
        LIGHTING TECHS OF CENTRAL
 3.1062 FL                              935 HUGO CIR                                                               DELTONA             FL      32738                TRADE PAYABLE                                                      $127.00
        LIMESTONE CANYON
 3.1063 MARKETING LLC                   1119 WOODVIEW CIRCLE                                                       PAPILLION           NE      68046                TRADE PAYABLE                                                   $17,255.40




                                                                                                   Page 33 of 55
                                                                           Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 86 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line    Nonpriority Creditor's Name     Address 1                   Address 2                   Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
        LINCOLN ELEMENTARY
 3.1064 SCHOOL PTO                      C/O DAWN GARLAND            1260 GRESHAM STREET                               BETHLEHEM          PA    18017                 TRADE PAYABLE                                                      $148.69
 3.1065 LINDA CORREA                    817 NICOLET AVENUE                                                            WINTER PARK        FL    32789                 TRADE PAYABLE                                                       $69.18
 3.1066 LINDA K COMINGS                 500 NW 4 STREET APT 102                                                       BRAINERD           MN    56401                 TRADE PAYABLE                                                        $2.56

 3.1067   LINEAGE LOGISTICS HOLDINGS    29678 NETWORK PLACE                                                           CHICAGO            IL    60673                 TRADE PAYABLE                                                   $12,689.68
 3.1068   LINK MEDIA OUTDOOR            1873 ARMOUR ROAD                                                              BOURBONNAIS        IL    60914                 TRADE PAYABLE                                                    $1,502.00
 3.1069   LINK MEDIA OUTDOOR            4717 F STREET                                                                 OMAHA              NE    68117                 TRADE PAYABLE                                                    $4,587.85
 3.1070   LINK MEDIA OUTDOOR, LLC       200 MANSELL COURT EAST      SUITE 325                                         ROSWELL            GA    30076                 TRADE PAYABLE                                                    $1,160.00
 3.1071   LINN COUNTY SHERIFF           ATTN: FINANCIAL DIVISION    P.O. BOX 669                                      CEDAR RAPIDS       IA    52406-0669            TRADE PAYABLE                                                      $863.77
 3.1072   LISA HODGES-SPENCER           28170 MEADOWLARK LANE                                                         BONITA SPRINGS     FL    34134                 TRADE PAYABLE                                                       $11.43
 3.1073   LITTLER MENDELSON PC INC      P O BOX 45547                                                                 SAN FRANCISCO      CA    94145-0547            TRADE PAYABLE                                                      $780.50
 3.1074   LITURGICAL PUBLICATION INC    2875 S JAMES DRIVE                                                            NEW BERLIN         WI    53151                 TRADE PAYABLE                                                    $1,049.07

 3.1075   LITURGICAL PUBLICATIONS INC   PO BOX 510817                                                                 NEW BERLIN         WI    53151-0817            TRADE PAYABLE                                                      $473.00
 3.1076   LOCAL LEVEL MARKETING         2605 AGA DR., SUITE I                                                         ALEXANDRIA         MN    56308                 TRADE PAYABLE                                                      $309.00
 3.1077   LOGAN COLE RASMUSSEN          1024 16TH ST SW                                                               JAMESTOWN          ND    58401                 TRADE PAYABLE                                                       $11.91
 3.1078   LORETTA DAVEY                 PO BOX 0610                                                                   LEHIGH ACRES       FL    33970-0610            TRADE PAYABLE                                                       $25.00
 3.1079   LOUIS LAWSON                  8187 CHESE BRO AVE                                                            NORTH PORT         FL    34287                 TRADE PAYABLE                                                      $235.00
 3.1080   LOVE, BEAL, & NIXON, P.C.     ATTORNEYS AT LAW            P.O. BOX 32738                                    OKLAHOMA CITY      OK    73123                 TRADE PAYABLE                                                        $2.03
 3.1081   LOYALTYONE US, INC.           438 UNIVERSITY AVENUE       SUITE 600                                         TORONTO            ON    M5G 2L1               TRADE PAYABLE                                                   $17,253.00
                                        5275 EDINA INDUSTRIAL
 3.1082 LRJ ENTERPRISES INC             BLVD                        SUITE 205                                         EDINA              MN    55439-2916            TRADE PAYABLE                                                       $266.55
 3.1083 LSV METALS INC                  8424 NE SUNSET ROAD                                                           SPRING LAKE PARK   MN    55432                 TRADE PAYABLE                                                     $1,489.91
                                        2909 BRYANT AVENUE
 3.1084 LUNAR 4 LLC                     SOUTH, #300                 C/O BRUCE DACHIS                                  MINNEAPOLIS        MN    55408                 PROPERTY LEASE                                                    $5,271.75

 3.1085 M & M OF DAYTONA LLC            2801 S NOVA ROAD                                                              SOUTH DAYTONA      FL    32119                 PROPERTY LEASE                                                    $8,916.67
 3.1086 MACHOL & JOHANNES, LLC          700 17TH STREET SUITE 200                                                     DENVER             CO    80202-3502            TRADE PAYABLE                                                       $115.67
 3.1087 MADISON CHEMICAL CO., INC       3141 CLIFTY DRIVE                                                             MADISON            IN    47250                 TRADE PAYABLE                                                       $520.75
        MADISON GAS AND ELECTRIC,
 3.1088 WI                              PO BOX 1231                                                                   MADISON            WI    53701-1231            UTILITY PROVIDER                 X                              UNKNOWN
        MADISON MOBILE
 3.1089 POWERWASHING                    5314 HEALY LANE                                                               MONONA             WI    53716                 TRADE PAYABLE                                                       $527.50
 3.1090 MAGIC CITY CAKES INC            405 20TH AVE SW                                                               MINOT              ND    58701-6434            TRADE PAYABLE                                                     $1,508.10
 3.1091 MAHONEY ENVIRONMENTAL           37458 EAGLE WAY                                                               CHICAGO            IL    60678-1374            TRADE PAYABLE                                                       $293.00
 3.1092 MAILFINANCE                     DEPT 3682                   PO BOX 123682                                     DALLAS             TX    75312-3682            TRADE PAYABLE                                                     $2,959.59
        MAJESKI PLUMBING &
 3.1093 HEATING,INC                     875 SPIRAL BLVD                                                               HASTINGS           MN    55033                 TRADE PAYABLE                                                      $135.35
        MALCORE'S CENTRAL L VAC
 3.1094 INC                             3086 VOYAGER DR                                                               GREEN BAY          WI    54311-8304            TRADE PAYABLE                                                      $188.85
        MARCO POLO/TRUST R/E            CITY NATIONAL BANK-ALMA 555 S. FLOWER STREET,
 3.1095 #92477                          BRYAN                   10TH FLR                                              LOS ANGELES        CA    90071                 PROPERTY LEASE                                                    $9,808.33
 3.1096 MARCO RIVERA                    207 N. ALDERWOOD ST.                                                          WINTER SPRINGS     FL    32708                 TRADE PAYABLE                                                       $177.35
                                        305 ROYAL CHARTRES SQ W
 3.1097 MARCUS HEWITT                   #304                                                                          CORDOVA            TN    38018                 TRADE PAYABLE                                                       $51.91
        MARIE CALLENDER PIE SHOPS,
 3.1098 LLC                        6075 POPLAR AVE SUITE 800                                                          MEMPHIS            TN    38119                 INTERCOMPANY                                                 $18,648,635.00
 3.1099 MARK A. LEACHMAN, P.C.     ATTORNEY AT LAW           PO BOX 1060                                              BROOMFIELD         CO    80038                 TRADE PAYABLE                                                        $78.18




                                                                                                      Page 34 of 55
                                                                        Case 19-11743-KG    Doc 191    Filed 09/06/19   Page 87 of 160


                                                                                   In re: Perkins & Marie Callender's, LLC
                                                                                              Case No. 19-11743
                                                                                          Schedule E/F, Part 2 Attachment
                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                 Contingent


                                                                                                                                                                                                             Disputed
Line    Nonpriority Creditor's Name    Address 1                 Address 2                 Address 3             City              State Zip          Country Basis for claim                                           Amount of claim
 3.1100 MARK'S LAWN SEVICE INC         11648 NORWAY CT                                                           CHAMPLIN          MN    55316                TRADE PAYABLE                                                    $3,708.87
                                                                                                                 MARQUETTE
 3.1101 MARQUETTE SOFT WATER CO        120 CALUMET RD.                                                           HEIGHTS           IL    61554                TRADE PAYABLE                                                       $60.00
        MARSH HEATING & AIR
 3.1102 CONDITION                      CO, INC                   6248 NORTHLAND AVE N                            BROOKLYN PARK     MN    55428                TRADE PAYABLE                                                    $3,110.00
        MARSHALLTOWN WATER
 3.1103 WORKS                          P.O. BOX 1420                                                             MARSHALLTOWN      IA    50158                UTILITY PROVIDER                 X                              UNKNOWN
 3.1104 MARSHFIELD UTILITIES - WI      P.O. BOX 670                                                              MARSHFIELD        WI    54449-0727           UTILITY PROVIDER                 X                              UNKNOWN
 3.1105 MARTIN WINDOWS                 PO BOX 216                                                                LAKE BENTON       MN    56149                TRADE PAYABLE                                                     $282.80
 3.1106 MARTIN XCAVATION               3700 WEST AVENUE                                                          BURLINGTON        IA    52601                TRADE PAYABLE                                                     $535.00


                                       UNITED STATES EQUAL
                                       EMPLOYMENT
                                       OPPORTUNITY COMMISSION,
 3.1107 MARVIN AMES                    MINNEAPOLIS AREA OFFICE 330 S 2ND AVENUE            SUITE 720             MINNEAPOLIS       MN    55401                LITIGATION          X            X              X                    $0.00

 3.1108 MARWOOD CORP                   4272 CASCADE DRIVE                                                        JANESVILLE        WI    53546-3542           PROPERTY LEASE                                                  $16,614.42


 3.1109 MARY DEMIRCHYAN                JILBERT TAHMAZIAN         1518 WEST GLENOAKS BLVD                         GLENDALE          CA    91201                LITIGATION          X            X              X                    $0.00
 3.1110 MARY ELIZABETH WILLIAMS        16970 PELICAN WAY NORTH                                                   FORT MYERS        FL    33917                TRADE PAYABLE                                                        $3.93
                                       8808 WHISPERING OAKS
 3.1111 MARY LARSON                    TRAIL                                                                     SHAKOPEE          MN    55379                TRADE PAYABLE                                                      $126.76
        MARYLAND OFF OF ATTORNEY
 3.1112 GENER                    200 ST. PAUL PLACE                                                              BALTIMORE         MD    21202                TRADE PAYABLE                                                      $750.00

 3.1113 MARYSTOWN LLC                  8744 SHERWOOD BLUFF                                                       EDEN PRAIRIE      MN    55347                PROPERTY LEASE                                                  $17,731.69
        MASON CITY PUBLIC UTILITIES,   10 FIRST STREET
 3.1114 IA                             NORTHWEST                                                                 MASON CITY        IA    50401                UTILITY PROVIDER                 X                              UNKNOWN
 3.1115 MASTER SALES, INC.             N63 W24301 MAIN ST                                                        SUSSEX            WI    53089-3034           TRADE PAYABLE                                                      $169.46
 3.1116 MATLY DIGITAL SOLUTIONS        3432 PRESTON HWY                                                          LOUISVILLE        KY    40213                TRADE PAYABLE                                                    $1,107.88
 3.1117 MATTEX INC                     402 S. STALEY RD.                                                         CHAMPAIGN         IL    61822                TRADE PAYABLE                                                    $2,112.59
        MATTHEWS INTERNATIONBAL
 3.1118 CORP                           PO BOX 536634                                                             PITTSBURGH        PA    15253                TRADE PAYABLE                                                    $3,943.96
        MCCANN PLUMBING & HEATING
 3.1119 CO.                            820 OSBORN ST                                                             BURLINGTON        IA    52601                TRADE PAYABLE                                                      $777.28
        MCCORMICK EQUIPMENT CO
 3.1120 INC                            112 N. EAST DRIVE                                                         LOVELAND          OH    45140                TRADE PAYABLE                                                      $899.90
 3.1121 MCDONALD ELECTRIC              339 S. PINE ST                                                            PONCA CITY        OK    74601                TRADE PAYABLE                                                      $994.00
        MCMASTER-CARR SUPPLY CO
 3.1122 INC                            PO BOX 7690                                                               CHICAGO           IL    60680-7690           TRADE PAYABLE                                                   $18,358.04
        MCNATT PLUMBING COMPANY
 3.1123 INC                            5800 E BROADWAY AVENUE                                                    TAMPA             FL    33619                TRADE PAYABLE                                                    $1,775.00
 3.1124 MECHANICAL SERVICE, INC.       1144 MONMOUTH BLVD                                                        GALESBURG         IL    61401                TRADE PAYABLE                                                      $524.67
 3.1125 MEDSCAPES                      P O BOX 7501                                                              WESLEY CHAPEL     FL    33545                TRADE PAYABLE                                                      $900.00
                                       103 W HUDSON STREET APT
 3.1126 MEGAN KNIGHT                   C                                                                         PITTSBURG         KS    66762                TRADE PAYABLE                                                       $17.75




                                                                                                 Page 35 of 55
                                                                           Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 88 of 160


                                                                                          In re: Perkins & Marie Callender's, LLC
                                                                                                     Case No. 19-11743
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                         Contingent


                                                                                                                                                                                                                     Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          MEMPHIS COMMUNICATIONS
 3.1127   CORP                          PO BOX 770389                                                                  MEMPHIS            TN    38177-0389            TRADE PAYABLE                                                      $252.15
          MEMPHIS LIGHT, GAS & WATER
 3.1128   DIVISION                      P.O. BOX 388                                                                   MEMPHIS            TN    38145-0388            UTILITY PROVIDER                 X                             UNKNOWN
 3.1129   MERCHANTLINK LOCKBOX          26125 NETWORK PLACE                                                            CHICAGO            IL    60673-1261            TRADE PAYABLE                                                   $24,277.68
 3.1130   MERCHANTS COLD STORAGE        PO BOX 706022                                                                  CINCINNATI         OH    45270-6022            TRADE PAYABLE                                                  $103,387.56
 3.1131   MERCY HEALTH SOLUTIONS        C/O MOHUC                   P O BOX 634351                                     CINCINNATI         OH    45263                 TRADE PAYABLE                                                      $532.00

                                        LOYR, APC -- YOUNG W.
 3.1132 MERHZARD NOURANI                RYU, ESQ.                   3130 WILSHIRE BOULEVARD SUITE 402                  LOS ANGELES        CA    90010                 LITIGATION          X            X              X                    $0.00
                                        3033 CAMPUS DRIVE, SUITE
 3.1133 MESSERLI & KRAMER, P.A.         250                                                                            PLYMOUTH           MN    55441                 TRADE PAYABLE                                                    $3,072.29
 3.1134 METRO ALARMS OFFICE             P.O. BOX 178                                                                   MEMPHIS            TN    38101-9998            TRADE PAYABLE                                                       $50.00
                                        1339 COUNTY ROAD D
 3.1135 METRO SUPER SAVER               CIRCLE EAST                                                                    VADNAIS HEIGHTS    MN    55109                 TRADE PAYABLE                                                    $2,520.00
 3.1136 METTLER-TOLEDO SAFELINE         22677 NETWORK PLACE                                                            CHICAGO            IL    60673                 TRADE PAYABLE                                                      $496.68
 3.1137 MEYER ELECTRIC INC              3513 N. 10 MILE DRIVE                                                          JEFFERSON CITY     MO    65109                 TRADE PAYABLE                                                      $910.97
                                        1711 GOLD DRIVE S., SUITE
 3.1138 MIC BUILDING, LLC               230                         ATTN: JENNIFER LINDEMANN                           FARGO              ND    58103                 PROPERTY LEASE                                                  $12,560.78
 3.1139 MICHAEL AMOS                    3275 N. 2300 EAST                                                              LAYTON             UT    84040                 TRADE PAYABLE                                                      $386.71
 3.1140 MICHAEL JOEBGEN                 323 4TH ST. N.W.                                                               WAVERLY            IA    50677                 TRADE PAYABLE                                                      $576.00
 3.1141 MICHAEL NESBITT                 8460 COUNTY RD 15                                                              MAPLE PLAIN        MN    55359                 TRADE PAYABLE                                                      $278.40
 3.1142 MICHAEL S MCGEE                 610 RIDGE PEAKS DRIVE                                                          COLLIERVILLE       TN    38017                 TRADE PAYABLE                                                       $85.33
 3.1143 MICHAEL YOUNG                   7051 3RD AVE                                                                   DELAND             FL    32720                 TRADE PAYABLE                                                      $100.00
        MICRO WORKS COMPUTER
 3.1144 CENTER                          204 ANDOVER STREET          3RD FLOOR                                          ANDOVER            MA    01810                 TRADE PAYABLE                                                      $930.58
 3.1145 MID CITY SERVICES INC           8585 JEFFERSON HIGHWAY                                                         MAPLE GROVE        MN    55369                 TRADE PAYABLE                                                    $1,869.82
        MID SOUTH SEPTIC SERVICE
 3.1146 INC.                            11284 GULF STREAM RD.                                                          ARLINGTON          TN    38002                 TRADE PAYABLE                                                      $407.00
                                        P.O. BOX 8020 @
          MIDAMERICAN ENERGY            MIDAMERICAN ENERGY
 3.1147   COMPANY                       HOLDINGS COMPANY                                                               DAVENPORT          IA    52808-8020            UTILITY PROVIDER                 X                              UNKNOWN
 3.1148   MID-STATE ELECTRIC            OF OCALA, INC.              1612 N E 6TH AVENUE                                OCALA              FL    34470                 TRADE PAYABLE                                                     $866.08
 3.1149   MIDWAY SEWER SERVICE          1372 GRAND AVE                                                                 ST PAUL            MN    55105                 TRADE PAYABLE                                                     $109.00
 3.1150   MIDWEST GREASE                590 WEST PARK RD            PO BOX 26                                          REDWOOD FALLS      MN    56283                 TRADE PAYABLE                                                     $160.00
          MIDWEST LIGHTING
 3.1151   PRODUCTS                      PO BOX 558                                                                     OSSEO              MN    55369                 TRADE PAYABLE                                                       $83.17
 3.1152   MIDWEST LOCK & DOOR INC       16044 COUNTY ROAD 28                                                           VILLARD            MN    56385                 TRADE PAYABLE                                                      $130.00
          MIKE DOUGLASS PLUMBING,       517 PAUL MORRIS DRIVE,
 3.1153   INC.                          STE A                                                                          ENGLEWOOD          FL    34223                 TRADE PAYABLE                                                    $2,151.30
 3.1154   MIKEL N WOODY                 1015 BALTIMORE ST                                                              WATERLOO           IA    50702                 TRADE PAYABLE                                                       $78.51
          MILITARY STANDARDS
 3.1155   CLEANING                      CLEANING                    18349 MONTOUR DRIVE                                HUDSON             FL    34667                 TRADE PAYABLE                                                      $165.00
 3.1156   MILLER AND STEENO, P.C.       11970 BORMAN DRIVE          SUITE 250                                          ST LOUIS           MO    63146                 TRADE PAYABLE                                                      $465.52
          MINNESOTA CHILD SUPPORT
 3.1157   PAY CT                        PO BOX 64306                                                                   ST. PAUL           MN    55164                 TRADE PAYABLE                                                    $3,607.46
          MINNESOTA CHILD SUPPORT
 3.1158   PMT CT                        PO BOX 64306                                                                   ST PAUL            MN    55164                 TRADE PAYABLE                                                       $96.08




                                                                                                       Page 36 of 55
                                                                       Case 19-11743-KG        Doc 191    Filed 09/06/19    Page 89 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                           Schedule E/F, Part 2 Attachment
                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line    Nonpriority Creditor's Name   Address 1                 Address 2                     Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
        MINNESOTA DEPT OF
 3.1159 COMMERCE                      133 E 7TH ST                                                                  ST PAUL            MN    55101                 TRADE PAYABLE                                                      $400.00
        MINNESOTA DEPT OF
 3.1160 REVENUE                       PO BOX 64564                                                                  ST. PAUL           MN    55164-0564            TRADE PAYABLE                                                      $330.75
        MINNESOTA ENERGY
 3.1161 RESOURCES                     PO BOX 3140                                                                   MILWAUKEE          WI    53201-3140            UTILITY PROVIDER                 X                              UNKNOWN
                                                                                              EMPLOYMENT &
 3.1162 MINNESOTA UI FUND         PO BOX 4629                   C/O MINNESOTA DEPT OF         ECONOMIC              ST PAUL            MN    55101-4629            TRADE PAYABLE                                                      $295.81
        MINNESOTA VALLEY ELECTRIC
 3.1163 COOPERATIVE               P.O. BOX 77024                                                                    MINNEAPOLIS        MN    55480-7724            UTILITY PROVIDER                 X                              UNKNOWN
 3.1164 MISSOURI AMERICAN WATER   PO BOX 790247                                                                     ST LOUIS           MO    63179-0247            UTILITY PROVIDER                 X                              UNKNOWN

 3.1165 MITCHEL CORY FAMILY LLC       C/O KRISTIN LITHOPOULOS   3388 RANCHO DIEGO CIRCLE                            EL CAJON           CA    92019                 PROPERTY LEASE                                                  $12,533.33
 3.1166 MITSUBRY INC                  2680 4TH ST NW                                                                NAPLES             FL    34120                 TRADE PAYABLE                                                    $3,000.00

 3.1167 MITTANNI ROBERT, LLC          5021 INDIANOLA AVENUE                                                         EDINA              MN    55424                 PROPERTY LEASE                                                  $14,914.39

 3.1168 ML COLEMAN LLC                P. O. BOX 724                                                                 PLAINFIELD         IN    46168                 PROPERTY LEASE                                                  $14,675.00
 3.1169 MODERN CASH REGISTER INC      P O BOX 574                                                                   NEENAH             WI    54957-0574            TRADE PAYABLE                                                      $306.84
        MODERN IMAGING SOLUTIONS,
 3.1170 INC.                          22122 SHERMAN WAY         SUITE 209                                           CANOGA PARK        CA    91303                 TRADE PAYABLE                                                       $90.00
 3.1171 MODERN OFFICE METHODS         4747 LAKE FOREST DRIVE                                                        CINCINNATI         OH    45242                 TRADE PAYABLE                                                    $7,987.10
 3.1172 MONARCH AUTOMATION INC        8890 EAGLE RIDGE CT                                                           W CHESTER          OH    45069                 TRADE PAYABLE                                                      $794.37
        MONEY MAILER OF HENNEPIN
 3.1173 &                             CARVER COUNTIES           25720 SUNNYVALE LANE                                EXCELSIOR          MN    55331                 TRADE PAYABLE                                                    $1,725.00
        MONONA PLUMBING & FIRE
 3.1174 PRO INC                       3126 WATFORD WAY                                                              MADISON            WI    53713                 TRADE PAYABLE                                                      $780.30
        MONTANA-DAKOTA UTILITIES      P.O. BOX 5600 @ MDU
 3.1175 CO.                           RESOURCES GROUP, INC                                                          BISMARCK           ND    58506-5600            UTILITY PROVIDER                 X                              UNKNOWN
 3.1176 MOOD MEDIA                    PO BOX 71070                                                                  CHARLOTTE          NC    28272-1070            TRADE PAYABLE                                                    $6,706.14
 3.1177 MORTENSON OUTDOOR SIGN        PO BOX 1001                                                                   FERGUS FALLS       MN    56538                 TRADE PAYABLE                                                      $495.00
 3.1178 MOTHER MURPHY'S LAB INC       PO BOX 16846                                                                  GREENSBORO         NC    27416-0846            TRADE PAYABLE                                                    $6,166.67
 3.1179 MOTION INDUSTRIES             10823 JOSLYN DRIVE                                                            CINCINNATI         OH    45242                 TRADE PAYABLE                                                   $12,548.23
 3.1180 MOW'N PRO'S, INC              6063 46TH ST. N                                                               OAKDALE            MN    55128                 TRADE PAYABLE                                                    $4,956.98

 3.1181 MR. AMMONIA REFRIGERATION 2270 MCKINLEY AVE                                                                 COLUMBUS           OH    43204                 TRADE PAYABLE                                                    $1,282.00
                                  COMPENSATION
 3.1182 MSCA                      CONSULTANT                    PO BOX 171362                                       MEMPHIS            TN    38119                 TRADE PAYABLE                                                       $20.00

 3.1183 MULTI-SERV TRANSPORTATION 7710 READING ROAD             SUITE 300                                           CINCINNATI         OH    45237                 TRADE PAYABLE                                                      $425.00
 3.1184 MUNSON ELECTRIC INC       1704 COMMERCE BLVD                                                                HIAWATHA           IA    52233                 TRADE PAYABLE                                                    $1,075.76

 3.1185 MURDOCK PLAZA LLC             C/O SCOTT M TRUE          308 SPIDER LILY LANE                                NAPLES             FL    34119                 PROPERTY LEASE                                                   $9,776.17

 3.1186 MY ALARM CENTER, LLC          3803 WEST CHESTER PIKE    SUITE 100                                           NEWTOWN SQUARE PA        19073                 TRADE PAYABLE                                                      $116.48
 3.1187 MYEMPLOYEES                   312 CROWATAN ROAD                                                             CASTLE HAYNE   NC        28429                 TRADE PAYABLE                                                      $225.82
 3.1188 NADS                          320 EAST 27TH STREET                                                          LOVELAND       CO        80538                 TRADE PAYABLE                                                      $395.00

 3.1189 NAK PROPERTIES, LLC           222 EAST CARRILLO STREET SUITE 400                                            SANTA BARBARA      CA    93101                 PROPERTY LEASE                                                   $2,406.25




                                                                                                    Page 37 of 55
                                                                       Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 90 of 160


                                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                                Case No. 19-11743
                                                                                           Schedule E/F, Part 2 Attachment
                                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
Line    Nonpriority Creditor's Name   Address 1                 Address 2                   Address 3             City               State Zip          Country Basis for claim                                           Amount of claim
 3.1190 NAN-YA C. RILEY               205 9TH ST                                                                  JORDAN             MN    55352                TRADE PAYABLE                                                         $0.67
        NARDINI FIRE EQUIPMENT CO
 3.1191 INC                           405 COUNTY RD E W                                                           ST. PAUL           MN    55126-7093           TRADE PAYABLE                                                     $4,233.31




                                                                1899 WYNKOOP STREET,
 3.1192 NATALIE JAY                   ELLIOTT CHRISTOPHER       STE 700                                           DENVER             CO    80202                LITIGATION          X            X              X                    $0.00
 3.1193 NATHAN NELSON                 306 SE 17TH AVE.                                                            CAPE CORAL         FL    33990                TRADE PAYABLE                                                      $104.89
        NATIONAL RETAIL
 3.1194 PROPERTIES, LP                P.O. BOX 864205                                                             ORLANDO            FL    32886-4205           PROPERTY LEASE                                                   $49,156.66
        NAT'L REST. ASSOC. EDUC.                                ATTN: CUSTOMER
 3.1195 FDN.                          37020 EAGLE WAY           RELATIONS                                         CHICAGO            IL    60678-1370           TRADE PAYABLE                                                    $2,498.29
 3.1196 NAVEX GLOBAL, INC             PO BOX 60941                                                                CHARLOTTE          NC    28260-0941           TRADE PAYABLE                                                    $5,741.76
 3.1197 NEENAH WATER UTILITY          P.O. BOX 426                                                                NEENAH             WI    54957-0426           UTILITY PROVIDER                 X                              UNKNOWN
 3.1198 NEIL THOMAS PLUMBING, INC     2188 MC MASTERS AVENUE                                                      GALESBURG          IL    61402                TRADE PAYABLE                                                      $210.00
 3.1199 NELSON ELECTRIC CORP          239 S BELL AVE                                                              AMES               IA    50010                TRADE PAYABLE                                                    $1,561.53
 3.1200 NELSON SEPTIC                 2435 UNION AVE                                                              GARNER             IA    50438                TRADE PAYABLE                                                      $171.20
 3.1201 NELSON-JAMESON, INC.          P.O. BOX 1147                                                               MARSHFIELD         WI    54449                TRADE PAYABLE                                                      $778.32
 3.1202 NEOFUNDS BY NEOPOST           PO BOX 6813                                                                 CAROL STREAM       IL    60197-6813           TRADE PAYABLE                                                      $100.00
 3.1203 NEPTUNE EQUIPMENT CO INC      11082 SOUTHLAND ROAD                                                        CINCINNATI         OH    45240                TRADE PAYABLE                                                      $113.55
        NEVADA FOOD BROKERAGE         7115 AMIGO STREET SUITE
 3.1204 INC.                          180                                                                         LAS VEGAS          NV    710658               TRADE PAYABLE                                                       $38.62
 3.1205 NEW CURRY PRESS INC           3342 CURRY FORD RD.                                                         ORLANDO            FL    32806                TRADE PAYABLE                                                       $63.90
        NEW JERSEY FAMILY SUPPORT
 3.1206 PAYM                          PO BOX 4880               PAYMENT CENTER                                    TRENTON            NJ    08650                TRADE PAYABLE                                                      $218.16
                                      1230 PARKWAY AVE SUITE    1230 PARKWAY AVE SUITE
 3.1207 NEW JERSEY LOGOS LLC          100                       100                                               WEST TRENTON       NJ    08628-3018           TRADE PAYABLES                                                    $4,000.00
 3.1208 NEW LIFE ENTERPRISES, INC.    5123 W 98TH STREET                                                          BLOOMINGTON        MN    55437                TRADE PAYABLE                                                       $360.42
        NEW ROAD DEV OF LAKEVILLE
 3.1209 LLP                           890 BLUEBILL BAY ROAD                                                       BURNSVILLE         MN    55306                PROPERTY LEASE                                                   $14,416.11
        NEW ROAD DEV. OF SAVAGE,
 3.1210 LLP                           890 BLUEBILL BAY ROAD                                                       BURNSVILLE         MN    55306                PROPERTY LEASE                                                   $12,188.03
        NEW ROAD DEVELOPMENT,
 3.1211 LLP                           890 BLUEBILL BAY ROAD                                                       BURNSVILLE         MN    55306                PROPERTY LEASE                                                   $11,729.17
 3.1212 NEW YORK DEPT OF LAW          120 BROADWAY              23RD FLOOR                                        NEW YORK           NY    10271                TRADE PAYABLE                                                       $750.00
        NEWMAN HESSE &
 3.1213 ASSOCIATES, PA                6600 SW 10TH ST SUITE B                                                     TOPEKA             KS    66615                TRADE PAYABLE                                                      $211.59
 3.1214 NEWMAN SIGNS INC.             PO BOX 1728                                                                 JAMESTOWN          ND    58402-1728           TRADE PAYABLE                                                    $6,685.00
 3.1215 NEWTON HIGH SCHOOL            C/O NIKI HIVELY           800 E 4TH STREET S                                NEWTON             IA    50208                TRADE PAYABLE                                                       $50.00
 3.1216 NEWTON WATERWORKS             P.O. BOX 399                                                                NEWTON             IA    50208                UTILITY PROVIDER                 X                              UNKNOWN
                                      REGIONAL PROCESSING
 3.1217 NH DHHS                       CENTER                    PO BOX 9501                                       MANCHESTER         NH    03108-9501           TRADE PAYABLE                                                       $58.00
                                      8348 LITTLE ROAD, SUITE
 3.1218 NICE GUY MECHANICAL INC       361                                                                         NEW PORT RICHEY    FL    34654                TRADE PAYABLE                                                     $3,596.51
 3.1219 NICHOLAS JOHNSON              16350 PETERSBURG ST. NE                                                     HAM LAKE           MN    55304                TRADE PAYABLE                                                        $40.24
 3.1220 NICK SCHAFFER                 5427 SAGO PALM COURT                                                        ORLANDO            FL    32819                TRADE PAYABLE                                                     $1,923.25




                                                                                                  Page 38 of 55
                                                                          Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 91 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line      Nonpriority Creditor's Name   Address 1                   Address 2                  Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
                                                                    114 SOUTHWEST THIRD
 3.1221   NICK WHITE                    DAVID KELLY                 STREET                                           LEES SUMMIT        MO    64063                 LITIGATION          X            X              X                   $0.00
 3.1222   NICOLE JAMES                  1006 4TH AVE NE                                                              JAMESTOWN          ND    58401                 TRADE PAYABLE                                                     $118.32
 3.1223   NICOR GAS/2020/0632/5407      PO BOX 5407                                                                  CAROL STREAM       IL    60197-5407            UTILITY PROVIDER                 X                              UNKNOWN
 3.1224   NOAM J COHEN PA               13899 BISCAYNE BLVD         SUITE 305                                        MIAMI              FL    33181                 TRADE PAYABLE                                                     $173.07
          NOLAN THOMPSON &
 3.1225   LEIGHTON PLC                  5001 AMERICAN BLVD W        SUITE 595                                        BLOOMINGTON        MN    55437                 TRADE PAYABLE                                                      $347.01
 3.1226   NORTH COUNTRY LAWNS           21356 COUNTY HWY 22                                                          FERGUS FALLS       MN    56537                 TRADE PAYABLE                                                      $600.09
          NORTH DAKOTA STATE DISB.
 3.1227   UNIT                          PO BOX 7280                                                                  BISMARCK           ND    58507-7280            TRADE PAYABLE                                                      $775.09
          NORTH DAKOTA STATE SEC
 3.1228   COMMISS                       600 E BOULEVARD                                                              BISMARCK           ND    58505                 TRADE PAYABLE                                                      $250.00
          NORTH LAS VEGAS
 3.1229   CONSTABLE                     2428 N MARTIN L KING BLVD                                                    NORTH LAS VEGAS    NV    89032                 TRADE PAYABLE                                                       $92.67
 3.1230   NORTH PORT AREA CHAMBER       OF COMMERCE                 1337 NORTH SUMTER BLVD                           NORTH PORT         FL    34286                 TRADE PAYABLE                                                      $385.00

 3.1231 NORTH PORT SALFORD, LLC         1401 BROAD STREET                                                            CLIFTON            NJ    07013                 PROPERTY LEASE                                                  $12,528.96
 3.1232 NORTH PORT UTILITIES, FL        4970 CITY HALL BLVD                                                          NORTH PORT         FL    34286                 UTILITY PROVIDER                 X                              UNKNOWN
        NORTHERN ELECTRICIANS,
 3.1233 INC.                            1551 PAYNE AVENUE                                                            ST. PAUL           MN    55130                 TRADE PAYABLE                                                    $1,771.28
 3.1234 NORTHERN MECHANICAL INC         9933 N. ALPINE RD                                                            MACHESNEY PARK     IL    61115                 TRADE PAYABLE                                                    $2,239.02
        NORTHERN PLAINS PLUMBING
 3.1235 & HEA                           2510 VERMONT AVE.                                                            BISMARCK           ND    58504                 TRADE PAYABLE                                                      $204.88
        NORTHLAND FIRE PROTECTION
 3.1236 INC                             201 S 8TH STREET                                                             BRAINERD           MN    56401                 TRADE PAYABLE                                                      $891.78
        NORTHLAND SQUARE CENTER,        4520 MADISON AVE, SUITE
 3.1237 LLC                             300                                                                          KANSAS CITY        MO    64111                 PROPERTY LEASE                                                     $422.08
                                        HOMELESS NEEDY
 3.1238 NORTHPORT COALITION FOR         CHILDREN                    PO BOX 6826                                      NORTH PORT         FL    34290                 TRADE PAYABLE                                                       $36.47
 3.1239 NUCO2, LLC.                     P O BOX 417902                                                               BOSTON             MA    02241-7902            TRADE PAYABLE                                                   $22,535.95

        NUMERO V., INC. AND TPFL,       MATTHEW R. CALI, ESQ. --
 3.1240 INC. ET AL                      PEPPER HAMILTON LLP         301 CARNEGIE CENTER        SUITE 400             PRINCETON          NJ    08543-5276            LITIGATION          X            X              X                    $0.00
 3.1241 NUVERA                          PO BOX 697                                                                   NEW ULM            MN    56073-0697            TRADE PAYABLE                                                      $252.55
        NYS CHILD SUPPORT
 3.1242 PROCESSING C                    PO BOX 15363                                                                 ALBANY             NY    12212-5363            TRADE PAYABLE                                                      $158.07
 3.1243 O & L LAW GROUP, P.L.           4818 WEST GANDY BLVD                                                         TAMPA              FL    33611                 TRADE PAYABLE                                                       $93.00
 3.1244 OFFICE DEPOT                    PO BOX 88040                                                                 CHICAGO            IL    60680-1040            TRADE PAYABLE                                                      $366.09
        OFFICE OF GEORGE W.
 3.1245 STEVENSON                       5350 POPLAR AVENUE          SUITE 500                                        MEMPHIS            TN    38119-3699            TRADE PAYABLE                                                      $117.08
                                        12400 COLLECTIONS
 3.1246 OFFICE TEAM INC                 CENTER DR.                                                                   CHICAGO            IL    60693                 TRADE PAYABLE                                                    $1,616.11
        OHIO CHILD SUPPORT
 3.1247 PAYMENT CNT                     PO BOX 182394                                                                COLUMBUS           OH    43218                 TRADE PAYABLE                                                       $62.82
 3.1248 OHIO VALLEY GASKET INC          P O BOX 40429                                                                CINCINNATI         OH    45240-0429            TRADE PAYABLE                                                      $175.51
        OKLAHOMA NATURAL GAS CO:
 3.1249 KANSAS CITY                     PO BOX 219296                                                                KANSAS CITY        MO    64121-9296            UTILITY PROVIDER                 X                              UNKNOWN
        OLMSTED COUNTY
 3.1250 RECORDING &                     ABSTRACTING                 151 4TH STREET NE                                ROCHESTER          MN    55904                 TRADE PAYABLE                                                       $92.00




                                                                                                     Page 39 of 55
                                                                        Case 19-11743-KG    Doc 191     Filed 09/06/19   Page 92 of 160


                                                                                    In re: Perkins & Marie Callender's, LLC
                                                                                               Case No. 19-11743
                                                                                          Schedule E/F, Part 2 Attachment
                                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
Line    Nonpriority Creditor's Name   Address 1                  Address 2                 Address 3             City               State Zip          Country Basis for claim                                           Amount of claim
 3.1251 OLSON AWNING & CANVAS         118 9TH STREET NORTH                                                       MOOREHEAD          MN    56560                TRADE PAYABLE                                                      $327.00
 3.1252 OLYMPIC LAWN SERVICE          33701 E HIGHWAY 50                                                         LEES SUMMIT        MO    64086                TRADE PAYABLE                                                    $1,485.97
        ON-THE-SPOT APPLIANCE
 3.1253 SERVICE                       135 W. MAIN SUITE 0                                                        OWATONNA           MN    55060                TRADE PAYABLE                                                       $65.37
        OPTIMUM WATER SOLUTIONS,
 3.1254 INC                           PO BOX 349                                                                 FRANKLIN           IN    46131                TRADE PAYABLE                                                      $127.80
 3.1255 OPTUMHEALTH BANK              2525 LAKE PARK BLVD                                                        SALT LAKE CITY     UT    84120                TRADE PAYABLE                                                    $3,798.71
 3.1256 ORACLE AMERICA, INC           PO BOX 44471                                                               SAN FRANCISCO      CA    94144-4471           TRADE PAYABLE                                                      $558.46
                                      7046 FAIRFIELD BUSINESS
 3.1257 ORKIN INC                     DR.                                                                        FAIRFIELD          OH    45014                TRADE PAYABLE                                                    $5,366.19
        ORLANDO UTILITIES
 3.1258 COMMISSION                    PO BOX 31329                                                               TAMPA              FL    33631-3329           UTILITY PROVIDER                 X                              UNKNOWN
        OSBORNE TRUCKING
 3.1259 COMPANY, INC.                 325 OSBORNE DRIVE                                                          FAIRFIELD          OH    45014                TRADE PAYABLE                                                   $46,221.14
                                      MN DEPARTMENT OF LABOR
 3.1260 OSHA                          AND INDUSTRY           ROBERT HOLVECK                443 LAFAYETTE ROAD N. ST PAUL            MN    55155                LITIGATION          X            X              X                    $0.00
                                      OCCUPATIONAL SAFETY
                                      AND HEALTH                                           36 TRIANGLE PARK
 3.1261 OSHA                          ADMINISTRATION         CINCINNATI AREA OFFICE        DRIVE                 CINCINNATI         OH    45246                LITIGATION          X            X              X                    $0.00
 3.1262 OSHA                                                                                                                                                   LITIGATION          X            X              X                    $0.00

 3.1263   OTTER TAIL POWER COMPANY    PO BOX 2002                                                                FERGUS FALLS       MN    56538-2002           UTILITY PROVIDER                 X                              UNKNOWN
 3.1264   OTTO B PETERSON             143 CRAIG AVE                                                              MADISON            WI    53705                TRADE PAYABLE                                                      $60.64
 3.1265   OUR TOWN EDEN PRAIRIE       338 CAMPFIRE CURV                                                          CHASKA             MN    55318                TRADE PAYABLE                                                     $124.00
 3.1266   OUTDOOR SERVICES, INC.      641 BRICKL ROAD                                                            WEST SALEM         WI    54669                TRADE PAYABLE                                                     $591.24
                                                                 C/O CANDLESTICK FOODS,
 3.1267 OUTER LIMITS, INC             ATTN: BILL JAMISON         INC                       700 MENTOR AVE        PAINESVILLE        OH    44077-2590           TRADE PAYABLE                                                      $766.32
 3.1268 OUTFRONT MEDIA, LLC           PO BOX 33074                                                               NEWARK             NJ    07188-0074           TRADE PAYABLE                                                    $4,290.25
 3.1269 OWATONNA PUBLIC UTILITIES     P.O. BOX 800                                                               OWATONNA           MN    55060                UTILITY PROVIDER                 X                              UNKNOWN
 3.1270 OZARKFIRST.COM                PO BOX 744201                                                              ATLANTA            GA    30374-4201           TRADE PAYABLE                                                    $1,400.00
 3.1271 P T ELECTRIC INC              1122 SOUTH OAK STREET                                                      LA CRESCENT        MN    55947                TRADE PAYABLE                                                      $252.48
 3.1272 PACE CORPORATION              N694 COUNTY ROAD CB                                                        APPLETON           WI    54915                TRADE PAYABLE                                                      $242.50
 3.1273 PACTIV LLC                    29935 NETWORK PLACE                                                        CHICAGO            IL    60673-1299           TRADE PAYABLE                                                    $6,475.06
 3.1274 PATHFINDER YEARBOOK           421 TERRACE DR                                                             BURLINGTON         IA    52601                TRADE PAYABLE                                                       $70.00
 3.1275 PATRICK P STOCKMAN            109 SIEBEN CREST LANE                                                      HASTINGS           MN    55033                TRADE PAYABLE                                                      $573.11
 3.1276 PATRICK PRODUCTS              150 S WERNER ST                                                            LEIPSIC            OH    45856                TRADE PAYABLE                                                   $28,291.25
 3.1277 PAULSON ELECTRIC CO           PO BOX 1170                                                                CEDAR RAPIDS       IA    52406                TRADE PAYABLE                                                      $201.16
        PEACE CREEK BAPTIST
 3.1278 CHURCH                       3070 HWY 60 EAST                                                            BARTOW             FL    33830                TRADE PAYABLE                                                       $24.58
 3.1279 PEAK FOODS                   #774146                     4146 SOLUTIONS CENTER                           CHICAGO            IL    60677-4001           TRADE PAYABLE                                                   $25,267.20
                                     315 N CENTRAL AVE UNIT
 3.1280   PEAK REFRIGERATION AND AIR 2388                                                                        UMATILLA           FL    32784                TRADE PAYABLE                                                    $4,402.50
                                     MARC I. SIMON, ESQUIRE --
 3.1281   PEGGY MICHAEL              SIMON & SIMON, P.C.         707 GRANT STREET          SUITE 1200            PITTSBURGH         PA    15219                LITIGATION          X            X              X                    $0.00
 3.1282   PENNSYLVANIA SCDU          PO BOX 69112                                                                HARRISBURG         PA    17106-9112           TRADE PAYABLE                                                       $26.93
 3.1283   PEORIA AWNING CO           3021 W FARMINGTON ROAD                                                      WEST PEORIA        IL    61604                TRADE PAYABLE                                                      $100.00
          PERFORMANCE SIGN
 3.1284   COMPANY                    2638 HWY F48 WEST                                                           NEWTON             IA    50208                TRADE PAYABLE                                                      $160.50




                                                                                                 Page 40 of 55
                                                                         Case 19-11743-KG       Doc 191    Filed 09/06/19     Page 93 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line    Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
        PERFORMANT NATIONAL PMT
 3.1285 CTR                           PO BOX 205789                                                                  DALLAS              TX    75320                 TRADE PAYABLE                                                      $666.62
                                      C/O ORION INVESTMENT &      200 S. BISCAYNE BLVD., 7TH
 3.1286 PERK WINTER HAVEN LP          MGMT                        FLR                                                MIAMI               FL    33131                 PROPERTY LEASE                                                  $30,189.60

 3.1287 PERKINS MARKETING FUND        6075 POPLAR AVE SUITE 800                                                      MEMPHIS             TN    38119                 TRADE PAYABLE                                                   $22,031.92

 3.1288 PERKINS OF LACROSSE LEASE     PO BOX 330                  C/O RUSSELL & ASSOCIATES                           WINONA              MN    55987                 PROPERTY LEASE                                                  $15,125.00
        PERKINS PANCAKE PR
 3.1289 MARSHFIELD                    PO BOX 330                  C/O RUSSELL & ASSOCIATES                           WINONA              MN    55987                 PROPERTY LEASE                                                   $7,500.00
 3.1290 PERKINS PROMOTIONS LLC        RETURN TO DIANE FIELDS                                                                                                         TRADE PAYABLE                                                       $70.00
        PERKINS RESTAURANT &
 3.1291 BAKERY                        PO BOX 158                  PO BOX 158                                         MCHENRY             MD    21541                 TRADE PAYABLES                                                   $7,239.40
        PETE GEORGE & SON
 3.1292 BLACKTOP                      981 N. PLEASANT HILL RD                                                        EAST PEORIA         IL    61611                 TRADE PAYABLE                                                    $1,000.00
 3.1293 PETER H BURGESS               6935 CATHERINEBERG                                                             ST JOHN             VI    00830                 TRADE PAYABLE                                                      $189.00
 3.1294 PETERSON DRAIN CLEANING       11170 95 ST NE                                                                 OTSEGO              MN    55362                 TRADE PAYABLE                                                      $418.00

 3.1295 PETE'S PANES PROFESSIONAL     PO BOX 71131                                                                   CLIVE               IA    50325                 TRADE PAYABLE                                                      $784.77
        PETROUTKA MILLER KIMA &
 3.1296 PETERS                        8028 RITCHIE HIGHWAY        SUITE 300                                          PASADENA            MD    21122                 TRADE PAYABLE                                                      $101.16
        PINELLAS COUNTY, FL-
 3.1297 UTILITIES                     P.O. BOX 1780                                                                  CLEARWATER          FL    33757-1780            UTILITY PROVIDER                 X                              UNKNOWN
 3.1298 PIONEER FOOD BROKERS INC      3201 HESPER ROAD ST #5                                                         BILLINGS            MT    59102                 TRADE PAYABLE                                                      $124.70
 3.1299 PIPEMASTER PLUMBING INC       1814 BRANCHWATER TRAIL                                                         ORLANDO             FL    32825                 TRADE PAYABLE                                                      $238.00
 3.1300 PITNEY BOWES CREDIT CORP      PO BOX 371887                                                                  PITTSBURGH          PA    15250                 TRADE PAYABLE                                                       $32.00
 3.1301 PITTENGER LAW GROUP LLC       6900 COLLEGE BLVD           SUITE 325                                          OVERLAND PARK       KS    66211                 TRADE PAYABLE                                                        $6.50
 3.1302 PITTS LAWN TREE SERVICES      3714 SOUTH DUFF                                                                AMES                IA    50010                 TRADE PAYABLE                                                      $347.75
 3.1303 PK CONSTUCTION LLP            1927 1ST AVE SW                                                                CEDAR RAPIDS        IA    52405                 TRADE PAYABLE                                                    $3,508.21
                                      12005 SUNRISE VALLEY
 3.1304 PLAVE KOCH PLC                DRIVE                       SUITE 200                                          RESTON              VA    20191-3492            TRADE PAYABLE                                                    $6,211.64
 3.1305 PLUMB-RITE DRAIN              CLEANING INC                307 VIHLEN ROAD                                    SANFORD             FL    32771                 TRADE PAYABLE                                                      $225.00

 3.1306 PMCI PROMOTIONS, LLC          6075 POPLAR AVE SUITE 800                                                      MEMPHIS             TN    38119                 INTERCOMPANY                                                  $3,431,169.00
 3.1307 POLK COUNTY SHERIFF           222 - 5TH AVENUE                                                               DES MOINES          IA    50309                 TRADE PAYABLE                                                       $846.67
 3.1308 POLK COUNTY SHERIFF           2309 EUCLID AVENUE                                                             DES MOINES          IA    50310                 TRADE PAYABLE                                                        $55.36
        POLK COUNTY UTILITIES
 3.1309 DIVISION                      P.O. BOX 2019                                                                  BARTOW              FL    33831-2019            UTILITY PROVIDER                 X                              UNKNOWN
        PONCA CITY UTILITY            P.O. BOX 1450 WATER &
 3.1310 AUTHORITY                     LIGHT DEPARTMENT                                                               PONCA CITY          OK    74602                 UTILITY PROVIDER                 X                              UNKNOWN
                                      1707 N. WATERFRONT
 3.1311 PONCA PARTNERS, LLC           PARKWAY                                                                        WICHITA             KS    67206                 PROPERTY LEASE                                                   $4,880.33
 3.1312 POS SUPPLY SOLUTIONS          30 LOG BRIDGE ROAD      BUILDING 200, STE 203                                  MIDDLETON           MA    01949                 TRADE PAYABLE                                                    $1,496.48
                                      32806 COLLECTION CENTER
 3.1313 POWERVAR, INC                 DRIV                                                                           CHICAGO             IL    60693                 TRADE PAYABLE                                                      $672.99
 3.1314 PRAIRIE VINYL REPAIR          104 E DENVER AVE                                                               BISMARCK            ND    58504-6430            TRADE PAYABLE                                                      $545.00
        PRAIRIEVIEW LANDSCAPING
 3.1315 CO                            1069 COUNTY ROAD 900 E                                                         CHAMPAIGN           IL    61822-9657            TRADE PAYABLE                                                       $32.00
 3.1316 PRAXAIR DISTRIBUTION, INC.    DEPT CH10660                                                                   PALATINE            IL    60055-0660            TRADE PAYABLE                                                      $364.92




                                                                                                     Page 41 of 55
                                                                       Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 94 of 160


                                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                                Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
Line    Nonpriority Creditor's Name Address 1                   Address 2                   Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
        PRECISION APPLIANCE OF FLA,
 3.1317 IN                          2414 MERCHANT AVE                                                             ODESSA             FL    33556                 TRADE PAYABLE                                                    $1,866.53
 3.1318 PRECISION SIGNS             209 S. MAIN ST.                                                               AUSTIN             MN    55912                 TRADE PAYABLE                                                      $462.85
                                    375 ERVIN INDUSTRIAL DR,
 3.1319 PRECISION YARD SERVICE CO STE A                                                                           JORDAN             MN    55352                 TRADE PAYABLE                                                    $1,286.91
                                    1515 BURNT BOAT DR, STE C
 3.1320 PREMIER CARPET CARE         #131                                                                          BISMARCK           ND    58503                 TRADE PAYABLE                                                    $1,647.00
                                    C/O LURIE & ASSOCIATES,     2650 THOUSAND OAKS BLVD.
 3.1321 PREMIER MANAGEMENT CO       LLC                         #2350                                             MEMPHIS            TN    38118                 PROPERTY LEASE                                                   $8,333.33
 3.1322 PRIDE MECHANICAL, INC       16423 STILLWELL RD                                                            BONNER SPRINGS     KS    66012                 TRADE PAYABLE                                                    $6,863.78
 3.1323 PRIVE ELECTRIC              11737 N OLA AVE                                                               TAMPA              FL    33612                 TRADE PAYABLE                                                      $362.50
 3.1324 PRO EDGE PAPER              4484 ARNOLD AVE                                                               NAPLES             FL    34104                 TRADE PAYABLE                                                    $1,775.18
 3.1325 PRO SWEEP                   794 WEST MAIN AVE STE B                                                       WEST FARGO         ND    58078                 TRADE PAYABLE                                                      $665.00
        PROFESSIONAL ADJUSTMENT
 3.1326 BUREAU                      1300 SOUTH 8TH STREET       STEVEN EVELOFF                                    SPRINGFIELD        IL    62703                 TRADE PAYABLE                                                       $16.96
        PROGRESSIVE GROUP
 3.1327 ALLIANCE                    P.O. BOX 405762                                                               ATLANTA            GA    30384                 TRADE PAYABLE                                                        $3.62
 3.1328 PROLINE STRIPING            1115 IOWA AVE                                                                 MUSCATINE          IA    52761                 TRADE PAYABLE                                                    $1,200.00
        PROPERTY HOLDING ENTITY,
 3.1329 LLC                         C/O CATHERINE SHIFFLET      2525 E. SLATE LANE                                ST GEORGE          UT    84790                 PROPERTY LEASE                                                   $5,390.03
 3.1330 PRO'S LAWN SERVICE          4008 NE 62ND TERR                                                             GLADSTONE          MO    64119                 TRADE PAYABLE                                                    $2,528.00
        PROTECTION PLUS OF
 3.1331 SOUTHWEST                   57 SHORES AVE                                                                 NAPLES             FL    34110                 TRADE PAYABLE                                                      $195.00
 3.1332 PROTECTION PLUS SECURITY P.O. BOX 1796                                                                    SORRENTO           FL    32776                 TRADE PAYABLE                                                       $95.85
 3.1333 PROTEK PLUMBING & DRAIN     SPECIALISTS LLC             12285 MITCHELL TERRACE                            PORT CHARLOTTE     FL    33981                 TRADE PAYABLE                                                      $620.00
        PROVISUR TECHNOLOGIES
 3.1334 INC.                        24558 NETWORK PLACE                                                           CHICAGO            IL    60673-1245            TRADE PAYABLE                                                   $18,982.76
        PUBLIC ASSISTANCE
 3.1335 COLLECTION                  UNIT                        PO BOX 8938                                       MADISON            WI    53708-8938            TRADE PAYABLE                                                       $63.67
        PUBLIC WATER SUPPLY DIST
 3.1336 #2, JEFFERSON               P.O. BOX 104238                                                               JEFFERSON CITY     MO    65110-4238            UTILITY PROVIDER                 X                              UNKNOWN
 3.1337 PUGH'S FLOWERS              2435 WHITTEN RD                                                               MEMPHIS            TN    38133                 TRADE PAYABLE                                                      $149.62
 3.1338 Q LABORATORIES INC          1400 HARRISON AVENUE                                                          CINCINNATI         OH    45214                 TRADE PAYABLE                                                    $5,923.00
 3.1339 Q.F.S. OF MINNESOTA         890 BLUEBILL BAY ROAD                                                         BURNSVILLE         MN    55306                 TRADE PAYABLE                                                    $2,946.75

 3.1340 QHQ PROPERTIES LLC          36800 RIVER POINTE CT                                                         BELLEVUE           IA    52031                 PROPERTY LEASE                                                   $9,166.67
 3.1341 QUALITY BATTERY SERVICE     5854 LYNCH LANE SUITE 1                                                       LIBERTY TWP.       OH    45044                 TRADE PAYABLE                                                      $248.15
        QUALITY COMMERCIAL
 3.1342 SERVICES                    4515 LYNDALE AVE SO                                                           MINNEAPOLIS        MN    55419                 TRADE PAYABLE                                                    $4,887.20
 3.1343 QUALITY LOCKSMITH SERVICE   5787 ROSCOE RD.                                                               PINE SPRINGS       MN    55128                 TRADE PAYABLE                                                      $699.96
 3.1344 QUANESHIA BROOKS            7717 NE 107TH BLVD.                                                           THE VILLAGES       FL    32162                 TRADE PAYABLE                                                      $100.00
 3.1345 QUEEN CITY AUTOMATION       DRAWER #1793                PO BOX 5935                                       TROY               MI    48007-5935            TRADE PAYABLE                                                      $574.62

 3.1346 QUICK ELECTRIC CO. INC.     1028 MONROE STREET                                                            BLACK RIVER FALLS WI     54615                 TRADE PAYABLE                                                     $685.00
 3.1347 QWEST/CENTURYLINK - EFT     PO BOX 91154                                                                  SEATTLE           WA     98111                 UTILITY PROVIDER                 X                              UNKNOWN
 3.1348 R K ELECTRIC                4100 CENTURION DRIVE                                                          BISMARCK          ND     58504-7599            TRADE PAYABLE                                                     $194.00

 3.1349 R&R REALTY INVESTORS        P.O. BOX 310061                                                               DES MOINES         IA    50331-0061            PROPERTY LEASE                                                      $60.00




                                                                                                  Page 42 of 55
                                                                          Case 19-11743-KG     Doc 191    Filed 09/06/19     Page 95 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line    Nonpriority Creditor's Name   Address 1                    Address 2                  Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
        R&R WINDOW WASHING
 3.1350 SERVICE                       PO BOX 341                                                                    DUBUQUE             IA    52001                 TRADE PAYABLE                                                      $107.00

 3.1351 R.S.C. CONTRACTING            360 CONSTANVE BLVD. N.W.                                                      ANOKA               MN    55304                 TRADE PAYABLE                                                      $700.00
 3.1352 RABBINICAL COUNCIL OF NEW     ENGLAND                   PO BOX 15715                                        BOSTON              MA    02215                 TRADE PAYABLE                                                    $1,700.00
                                      C/O RADIO STATION
 3.1353 RADIO ACCOUNTING SERVICE      KOKK/FM                   3312 W PETERSON AVE                                 CHICAGO             IL    60659                 TRADE PAYABLE                                                      $510.00
                                      EVAN J. SMITH, ESQUIRE --
 3.1354 RAMON CARTER                  BRODSKY & SMITH, LLC      9595 WILSHIRE BOULEVARD SUITE 900                   BEVERLY HILLS       CA    90212                 LITIGATION          X            X              X                    $0.00
 3.1355 RANDALL MECHANICAL INC        3307 CLARCONA ROAD                                                            APOPKA              FL    32703                 TRADE PAYABLE                                                      $135.00
 3.1356 RANDY BIRKENHOLTZ             627 W 2ND ST                                                                  NEWTON              IA    50208                 TRADE PAYABLE                                                    $2,686.42
        RANDY'S WINDOW CLEANING
 3.1357 INC                           PO BOX 1001                                                                   BELOIT              WI    53512                 TRADE PAYABLE                                                      $325.00
 3.1358 RAPID REFILL                  4212 WINNETKA AVE N.                                                          NEW HOPE            MN    55428                 TRADE PAYABLE                                                      $129.02
 3.1359 RAPID RINSE LLC               2310 ROBIN ROAD                                                               MAHOMET             IL    61853                 TRADE PAYABLE                                                      $435.00
 3.1360 RAQUEL CROWLEY                12490 SE 179TH ST.                                                            SUMMERFIELD         FL    34491                 TRADE PAYABLE                                                       $46.53
                                      1133 S. UNIVERSITY DR, 2ND
 3.1361 RAS LAVRAR LLC                FL                                                                            PLANTATION          FL    33324                 TRADE PAYABLE                                                       $23.49
 3.1362 RATERMANN & ASSOCIATES        246 GRAND AVE                                                                 KIRKWOOD            MO    63122                 TRADE PAYABLE                                                      $492.95
                                      250 N SUNNYSLOPE RD
 3.1363 RAUSCH, STURM, ISRAEL         SUITE 300                                                                     BROOKFIELD          WI    53005                 TRADE PAYABLE                                                      $173.22
 3.1364 RAWDON MYERS, INC.            300 MILFORD PARKWAY                                                           MILFORD             OH    45150                 TRADE PAYABLE                                                      $664.99
        RAYMOND STORAGE
 3.1365 CONCEPTS                      5480 CREEK RD                                                                 CINCINNATI          OH    45242                 TRADE PAYABLE                                                    $2,324.33
 3.1366 RCB COLLECTIONS               310 E HOWARD ST              PO BOX 706                                       HIBBING             MN    55746                 TRADE PAYABLE                                                      $454.43
        READING & SON PLUMBING,
 3.1367 INC.                          7712 N. CRESTLINE DR.                                                         PEORIA              IL    61615                 TRADE PAYABLE                                                      $676.31
        REAGAN OUTDOOR                1775 NORTH WARM SPRINGS
 3.1368 ADVERTISING                   RD.                                                                           SALT LAKE CITY      UT    84116                 TRADE PAYABLE                                                    $7,623.52
                                      989 W ORANGE BLOSSOM
 3.1369 REBECCA COBB C/O PERKINS      TRAIL                                                                         APOPKA              FL    32712                 TRADE PAYABLE                                                      $124.40
                                      669 WASHINGTON ST ROOM
 3.1370 RECORDER OF DEEDS             L116                                                                          EASTON              PA    18042                 TRADE PAYABLE                                                       $83.00
 3.1371 RED BALLOON                   ATT: ALICIA             1417 S 13TH STREET                                    LA CROSSE           WI    54601                 TRADE PAYABLE                                                       $80.00
 3.1372 RED RIVER ELECTRIC, INC       2323 16TH AVENUE SOUTH                                                        MOOREHEAD           MN    56560                 TRADE PAYABLE                                                      $242.90
        RED RIVER REFRIGERATION,
 3.1373 INC                           160 8TH AVE NW                                                                WEST FARGO          ND    58078                 TRADE PAYABLE                                                    $6,331.88
 3.1374 REDBIRD TREE SERVICE          5236 EAST HINSON AVE                                                          HAINES CITY         FL    33844                 TRADE PAYABLE                                                      $500.00
        REDEEMER LUTHERAN
 3.1375 CHURCH                        ATTN: TOD SHOUSE             390 E. PARKER                                    BARTOW              FL    33830                 TRADE PAYABLE                                                       $23.10
        REED'S PLUMBING HEATING &
 3.1376 EXCA                          611 W. COMMERCIAL                                                             SPRINGFIELD         MO    65803                 TRADE PAYABLE                                                      $139.97
        REEDY CREEK IMPROVEMENT       P.O. BOX 30000 UTILITIES
 3.1377 DISTRICT                      DIVISION                                                                      ORLANDO             FL    32891-8132            UTILITY PROVIDER                 X                              UNKNOWN

 3.1378 REEKE-MAROLD COMPANY, INC     1337 S. BROADWAY                                                              GREEN BAY           WI    54304-3505            TRADE PAYABLE                                                      $788.48
 3.1379 REFRIGERATOR SERV OF GB       750 PARKVIEW RD                                                               GREEN BAY           WI    54304                 TRADE PAYABLE                                                    $5,262.08
        REGISTER TAPES UNLIMTED,      1445 LANGHAM CREEK
 3.1380 INC                           DRIVE                                                                         HOUSTON             TX    77084                 TRADE PAYABLE                                                      $628.25




                                                                                                    Page 43 of 55
                                                                        Case 19-11743-KG     Doc 191      Filed 09/06/19   Page 96 of 160


                                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                                Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line    Nonpriority Creditor's Name
                                  Address 1                      Address 2                  Address 3              City               State   Zip          Country Basis for claim                                           Amount of claim
 3.1381 REISER                    725 DEDHAM ST                                                                    CANTON             MA      02021                TRADE PAYABLE                                                    $8,822.56
 3.1382 RELIAKORE SERVICES        NEW 5561                       P.O. BOX 1450                                     MINNEAPOLIS        MN      55485-5561           TRADE PAYABLE                                                      $402.57
 3.1383 REPUBLIC SERVICES         P O BOX 9001099                                                                  LOUISVILLE         KY      40290                TRADE PAYABLE                                                    $1,617.02
 3.1384 RESTAURANT RESCUE, INC.   P.O. BOX 211325                                                                  DENVER             CO      80221                TRADE PAYABLE                                                      $675.00
 3.1385 RESTAURANT SERVICES       140 MILL ST                                                                      WATERLOO           WI      53594                TRADE PAYABLE                                                      $164.25
        RESTAURANT TECHNOLOGIES   12962 COLLECTIONS
 3.1386 INC                       CENTER DR                                                                        CHICAGO            IL      60693                TRADE PAYABLE                                                    $2,937.68
 3.1387 REVERE PACKAGING          P O BOX 678568                                                                   DALLAS             TX      75267                TRADE PAYABLE                                                   $75,944.02
 3.1388 RHIANNON FRANKENBERGER    510 CENTRE STREET                                                                EAU CLAIRE         WI      54701                TRADE PAYABLE                                                        $3.50
                                  C/O RI CHILD SUPPORT
 3.1389 RHODE ISLAND FAMILY COURT PAYMENT                        SERVICE UNIT               PO BOX 5073            HARTFORD           CT      06102-5073           TRADE PAYABLE                                                      $119.80

 3.1390 RIBKIB, LLC                   4045 SHERIDAN AVENUE       SUITE 192                                         MIAMI BEACH        FL      33140                PROPERTY LEASE                                                  $21,921.46




 3.1391 RICARDO RAMIREZ               FRONTIER LAW CENTER        23901 CALABASSAS ROAD      SUITE 2074             CALABASAS          CA      91302                LITIGATION          X            X              X                    $0.00
 3.1392 RICE EQUIPMENT SERVICE        3249 S. SCENIC AVE                                                           SPRINGFIELD        MO      65807                TRADE PAYABLE                                                    $4,296.05
                                                                 539 BIELENBERG DRIVE
 3.1393 RICHARD L. MUSKE              ATTORNEY AT LAW            SUITE 200                                         WOODBURY           MN      55125                TRADE PAYABLE                                                      $283.55
        RICHART LANDSCAPE
 3.1394 COMPANY                       P.O. BOX 915857                                                              LONGWOOD           FL      32791                TRADE PAYABLE                                                    $1,214.54
 3.1395 RICHTER ELECTRIC INC          3320 N PONTIAC DR                                                            JANESVILLE         WI      53545                TRADE PAYABLE                                                      $169.22
        RILCO INDUSTRIAL CONTROLS
 3.1396 INC                           5012 CALVERT ST.                                                             CINCINNATI         OH      45209                TRADE PAYABLE                                                      $308.00
        RISE N SHINE WINDOW
 3.1397 CLEANING                      5840 BREAKWATER DRIVE                                                        WINTER HAVEN       FL      33884                TRADE PAYABLE                                                      $100.00
 3.1398 RIVER CITY LOCK & SAFE        2238 W GLEN AVE                                                              PEORIA             IL      61614                TRADE PAYABLE                                                      $533.98
        RIVERS EDGE PLUMBING &
 3.1399 HEATING                       P O BOX 1941                                                                 BISMARCK           ND      58502-1941           TRADE PAYABLE                                                    $1,602.00
                                                                 225 NORTH BENTON DR, STE
 3.1400 RIVERVIEW LAW OFFICE, PLLC PO BOX 570                    #209                                              SAUK RAPIDS        MN      56379-0570           TRADE PAYABLE                                                      $142.94

 3.1401 RIZWITSCH SALES, LTD          11240 CORNELL PARK DRIVE                                                     CINCINNATI         OH      45242                TRADE PAYABLE                                                      $284.44
                                      HILL & ASSOCIATE, P.C.,
 3.1402 ROANEE VAZQUEZ                DAVID M. MASELLI         123 S. BROAD STREET          SUITE 1100             PHILADELPHIA       PA      19109                LITIGATION          X            X              X                    $0.00
                                                               1420 NW VIVION RD, SUITE
 3.1403 ROBERT CHOROMANSKI            KRAMER & FRANK, P.C.     105                                                 KANSAS CITY        MO      64118                TRADE PAYABLE                                                       $31.58
 3.1404 ROBERT FOX                    24035 MADACA LANE #101                                                       PORT CHARLOTTE     FL      33954                TRADE PAYABLE                                                      $178.75

 3.1405 ROBERT HESS                  6075 POPLAR AVE SUITE 800                                                     MEMPHIS            TN      38119                TRADE PAYABLE                                                      $308.00
                                     804 SW SANTA BARBARA
 3.1406   ROBERT KAPPAS              PLACE                                                                         CAPE CORAL         FL      33991                TRADE PAYABLE                                                    $1,510.00
 3.1407   ROCHESTER PUBLIC UTILITIES PO BOX 77074                                                                  MINNEAPOLIS        MN      55480-7774           UTILITY PROVIDER                 X                              UNKNOWN
          ROCK RIVER WATER
 3.1408   RECLAMATION                P.O. BOX 6207                                                                 ROCKFORD           IL      61125                UTILITY PROVIDER                 X                              UNKNOWN
          ROCK SOLID SURFACE
 3.1409   RESTORATION                1724 E. 1335 NORTH RD                                                         SHELBYVILLE        IL      62565                TRADE PAYABLE                                                      $850.00




                                                                                                  Page 44 of 55
                                                                        Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 97 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                               Disputed
Line    Nonpriority Creditor's Name   Address 1                  Address 2                   Address 3             City               State Zip          Country Basis for claim                                          Amount of claim
        ROCKY MOUNTAIN
 3.1410 PROPERTIES INC                C/O CSM CORPORATION        SDS 12-1243 P.O. BOX 86                           MINNEAPOLIS        MN    55486-1243            PROPERTY LEASE                                                $11,125.97
        ROCKY MOUNTAIN SEWER-JET
 3.1411 INC.                          14697 E EASTER AVE #D                                                        CENTENNIAL         CO    80112                 TRADE PAYABLE                                                  $1,615.00
 3.1412 RODENBURG LAW FIRM            PO BOX 2427                                                                  FARGO              ND    58108-2427            TRADE PAYABLE                                                     $90.42
                                      1004 EAST CENTRAL
 3.1413 RODENBURG LAW FIRM            AVENUE                     PO BOX 4127                                       BISMARCK           ND    58502-4127            TRADE PAYABLE                                                    $108.97
        ROGER SCHWEITZER & SONS
 3.1414 INC                      2129 FREEMAN AVE                                                                  CINCINNATI         OH    45214                 TRADE PAYABLE                                                  $1,189.84
        RON HAMMES REFRIGERATION
 3.1415 INC                      2424 SOUTH AVE                                                                    LACROSSE           WI    54601                 TRADE PAYABLE                                                    $200.88

 3.1416 RONALD & DINA R. GDOVIN       5400 EAST THE TOLEDO #402                                                    LONG BEACH         CA    90803-3901            PROPERTY LEASE                                                 $8,333.33
 3.1417 RONEY LAW FIRM                TRUST ACCOUNT FIRM, P.C. PO BOX 336880                                       GREELEY            CO    80633-6880            TRADE PAYABLE                                                    $307.81
        RON'S REFRIGERATION & AIR
 3.1418 COND                          2431 49TH ST. SOUTH                                                          WISCONSIN RAPIDS WI      54494                 TRADE PAYABLE                                                  $1,994.15
 3.1419 ROTEX INC                     P.O. BOX 630317                                                              CINCINNATI       OH      45263-0317            TRADE PAYABLE                                                    $222.96
 3.1420 ROTO ROOTER                   PO BOX 587                                                                   EAU CLAIRE       WI      54702                 TRADE PAYABLE                                                    $470.00
        ROTO ROOTER INC - DES
 3.1421 MOINES                        4005 SE GRIMES BLVD                                                          GRIMES             IA    50111                 TRADE PAYABLE                                                    $993.22
        ROTO ROOTER INC -
 3.1422 MCFARLAND                     4808 IVYWOOD TR                                                              MCFARLAND          WI    53558-9433            TRADE PAYABLE                                                    $456.38
        ROTO ROOTER INC-CEDAR
 3.1423 RAPIDS                       852 44TH STREET S E                                                           CEDAR RAPIDS       IA    52403                 TRADE PAYABLE                                                    $176.55
                                     5672 COLLECTIONS CENTER
 3.1424   ROTO ROOTER INC-CINCINNATI DRIVE                                                                         CHICAGO            IL    60693                 TRADE PAYABLE                                                    $490.00
          ROTO ROOTER PLUMBING &     5672 COLLECTION CENTER
 3.1425   SERVICE                    DRIVE                                                                         CHICAGO            IL    60693                 TRADE PAYABLE                                                    $860.52
          ROTO ROOTER SEWER
 3.1426   SERVICE INC                6904 FOREST HILLS ROAD                                                        ROCKFORD           IL    61111                 TRADE PAYABLE                                                    $275.00
 3.1427   ROTO ROOTER-AMES           BEHLE, INC.             P.O. BOX 1103                                         AMES               IA    50014                 TRADE PAYABLE                                                  $1,652.45
                                     PFLEGER ENTERPRISES,
 3.1428   ROTO-ROOTER                INC.                    P.O. BOX 3154                                         BISMARCK           ND    58502-3154            TRADE PAYABLE                                                    $725.00
          ROUGH HOUSING REAL
 3.1429   ESTATE INV                 5036 W 57TH STREET                                                            WEBSTER            MN    55088                 TRADE PAYABLE                                                  $1,005.60
 3.1430   ROYAL CUP INC              PO BOX 841000                                                                 DALLAS             TX    75284                 TRADE PAYABLE                                                  $1,044.66
 3.1431   ROYAL PUBLISHING CO. INC.  7620 N HARKER DR                                                              PEORIA             IL    61615-1857            TRADE PAYABLE                                                    $965.00
 3.1432   RS DEVELOPERS LLC          935 NEW DOVER RD                                                              EDISON             NJ    08820                 TRADE PAYABLE                                                  $7,980.00
 3.1433   RUBY'S ELECTRIC, INC       614 NOKOMIS ST                                                                ALEXANDRIA         MN    56308                 TRADE PAYABLE                                                    $552.50
          RUSSELL SECURITY
 3.1434   RESOURCE, INC              205 5TH NE #6                                                                 BUFFALO            MN    55313                 TRADE PAYABLE                                                    $415.81
 3.1435   SABIN MEYER CORP           97 MONTGOMERY AVENUE                                                          SCARSDALE          NY    10583                 TRADE PAYABLE                                                     $92.57
          SAFE AND LOCK LOCKSMITH,
 3.1436   INC                        2320 TAMIAMI TRAIL      STE 3                                                 PORT CHARLOTTE     FL    33952                 TRADE PAYABLE                                                    $316.40

 3.1437 SAF-GARD SAFETY SHOES CO      P.O. BOX 10379                                                               GREENSBORO         NC    27404-0379            TRADE PAYABLE                                                  $2,541.28
 3.1438 SAGENET                       PO BOX 843553                                                                KANSAS CITY        MO    64184-3553            TRADE PAYABLE                                                 $15,866.85
        SAINT FAUSTINA PARISH
 3.1439 CHURCH                        1714 US HWY 27, SUITE 23                                                     CLERMONT           FL    34714                 TRADE PAYABLE                                                     $33.87




                                                                                                   Page 45 of 55
                                                                      Case 19-11743-KG        Doc 191    Filed 09/06/19    Page 98 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
Line    Nonpriority Creditor's Name Address 1                  Address 2                     Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
        SAINT PAUL REGIONAL WATER
 3.1440 SERVICES                    1900 RICE STREET                                                               SAINT PAUL         MN    55113-6810            UTILITY PROVIDER                 X                              UNKNOWN
 3.1441 SAMUEL J MCPHERSON          914 CITADEL                                                                    WESTON             MO    64098                 TRADE PAYABLE                                                      $88.22

 3.1442 SAMUEL W TERRY               111 AVENIDA AVENUE                                                            BERKELEY           CA    94708                 PROPERTY LEASE                                                   $8,298.65
 3.1443 SANIMAX,LLC                  39379 TREASURY CTR                                                            CHICAGO            IL    60694                 TRADE PAYABLE                                                    $4,680.00
        SANITARY DISTRICT # 1 TOWN
 3.1444 OF BROCKWAY                 P.O. BOX 484                                                                   BLACK RIVER FALLS WI     54615                 UTILITY PROVIDER                 X                              UNKNOWN
 3.1445 SARAH J HALLER              7015 HADLEY ST                                                                 OVERLAND PARK     KS     66204                 TRADE PAYABLE                                                       $0.09
 3.1446 SAVE OUR SINK, INC.         8601 BLAIRS FERRY RD                                                           CEDAR RAPIDS      IA     52411                 TRADE PAYABLE                                                     $458.35
                                    C/O SCF REALTY CAPITAL     47 HULFISH STREET, SUITE
 3.1447   SCF RC FUNDING L, LLC     LLC                        210                                                 PRINCETON          NJ    08542                 PROPERTY LEASE                                                 $195,370.43
 3.1448   SCHALOW'S NURSERY, INC.   8461 HERITAGE DR                                                               MARSHFIELD         WI    54449                 TRADE PAYABLE                                                      $496.73
 3.1449   SCHARNWEBER INC           701 SOUTH COUNTY RD                                                            TOLDEO             IA    52342                 TRADE PAYABLE                                                      $171.20
 3.1450   SCHOMBURG REFRIGERATION 316 2ND AVENUE S                                                                 ONALASKA           WI    54650                 TRADE PAYABLE                                                    $2,183.05
          SCHOONOVER SEWER
 3.1451   SERVICE                   701 N TIMBERVIEW                                                               MAHOMET            IL    61853                 TRADE PAYABLE                                                      $265.00
 3.1452   SCHROEDER'S INC           PO BOX 1642                                                                    GREEN BAY          WI    54305-1642            TRADE PAYABLE                                                      $977.62
 3.1453   SCHUBERT & HOEY           OUTDOOR ADVERTISING        2747-26TH AVE. S                                    MINNEAPOLIS        MN    55406                 TRADE PAYABLE                                                      $515.00
 3.1454   SCHUELLER SERVICES LLC    104 1ST AVE NE APT                                                             EPWORTH            IA    52045                 TRADE PAYABLE                                                      $650.00
                                    ETRADE ROTH IRA
 3.1455   SCOTT CHURCHILL ROTH IRA  CUSTODIAN                  551 MAIN STREET                                     HUDSON             MA    01749                 TRADE PAYABLE                                                        $4.00
          SCOVERN'S OUTDOOR
 3.1456   GROOMING                  903 BRUSHTOWN RD                                                               WEST BURLINGTON IA       52655                 TRADE PAYABLE                                                    $1,982.51
 3.1457   SCRUB A TRUCK, INC.       11650 READING ROAD                                                             CINCINNATI      OH       45241                 TRADE PAYABLE                                                      $160.00
 3.1458   SEATING CONSULTANTS INC   323 PIERCE STREET NE                                                           MINNEAPOLIS     MN       55413                 TRADE PAYABLE                                                   $11,168.41
          SECORY PLUMBING & HEATING
 3.1459   INC                       1315 SOUTH 8TH STREET      PO BOX 105                                          CLEAR LAKE         IA    50428                 TRADE PAYABLE                                                    $1,073.30

 3.1460 SEDALIA DEMOCRAT, INC.       700 S MASSACHUSETTS AVE                                                       SEDALIA            MO    65301                 TRADE PAYABLE                                                      $500.00

 3.1461 SEDALIA WATER DEPARTMENT P.O. BOX 806                                                                      SEDALIA            MO    65302-0806            UTILITY PROVIDER                 X                              UNKNOWN
                                 C/O SAPPHIRE PROPERTY
 3.1462 SEGURA HOLDINGS          MGMT                          12400 VENTURA BLVD #1129                            STUDIO CITY        CA    91604                 PROPERTY LEASE                                                   $4,941.00
                                 C/O SAPPHIRE PROPERTY
 3.1463 SEGURA INVESTORS IX, LLC MGMT                          12400 VENTURA BLVD #1129                            STUDIO CITY        CA    91604                 PROPERTY LEASE                                                   $4,941.00

 3.1464 SEMPER FIDELUS LLC           7 BOGIE HILLS DRIVE                                                           COLUMBIA           MO    65201                 PROPERTY LEASE                                                   $4,600.00
 3.1465 SENIOR PERSPECTIVE           PO BOX 1                                                                      GLENWOOD           MN    56334                 TRADE PAYABLE                                                      $149.94

 3.1466 SENSIBLY CLEAN SERVICES CO   23398 N 1525TH STREET                                                         CHRISMAN           IL    61924                 TRADE PAYABLE                                                      $438.52
 3.1467 SENSORYEFFECTS               PO BOX 842322                                                                 DALLAS             TX    75207                 TRADE PAYABLE                                                    $7,285.32
 3.1468 SENSORYEFFECTS INC           PO BOX 842322                                                                 DALLAS             TX    75207                 TRADE PAYABLE                                                    $7,442.88
 3.1469 SEPTIC SPECIALIST, INC       4460 W MAIN                                                                   DECATUR            IL    62522                 TRADE PAYABLE                                                      $315.00
 3.1470 SERVICE SPECIALIST INC       PO BOX 160                                                                    SUN PRAIRIE        WI    53590                 TRADE PAYABLE                                                    $6,465.99
        SERVICEMASTER OF
 3.1471 JAMESTOWN                    116 7TH AVE SE            P.O. BOX 2031                                       JAMESTOWN          ND    58401                 TRADE PAYABLE                                                    $1,125.00
 3.1472 SERVPRO OF BURLINGTON        P O BOX 951                                                                   BURLINGTON         IA    52601                 TRADE PAYABLE                                                      $680.52
 3.1473 SERVPRO OF MASON CITY        808 S MONROE AVE                                                              MASON CITY         IA    50401                 TRADE PAYABLE                                                    $2,814.00




                                                                                                   Page 46 of 55
                                                                        Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 99 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                 Disputed
Line    Nonpriority Creditor's Name   Address 1                  Address 2                    Address 3             City               State Zip          Country Basis for claim                                           Amount of claim
 3.1474 SERV-U                        P O BOX 6748                                                                  CHAMPAIGN          IL    61826                TRADE PAYABLE                                                      $227.55

 3.1475 SFT HOLDINGS LLC              C/O WILLIAM F. SCHMID      1901 ADELINE DRIVE                                 BURLINGAME         CA    94010                PROPERTY LEASE                                                  $11,489.64

 3.1476 SHADOWROCK LANDSCAPING        8622 S MAPLEBROOK CIRCLE                                                      BROOKLYN PARK      MN    55445                TRADE PAYABLE                                                    $8,040.00
 3.1477 SHAMROCK GROUP INC.           2900 5TH AVENUE SOUTH                                                         MINNEAPOLIS        MN    55408                TRADE PAYABLE                                                      $869.00
                                      BOLEN ROBINSON & ELLIS
 3.1478 SHANE M MENDENHALL            LLP                      202 S. FRANKLIN ST. 2ND FL                           DECATUR            IL    62523                TRADE PAYABLE                                                       $69.92
        SHANE'S AIR CONDITIONING
 3.1479 AND                         HEATING INC                  4430 TIMBERLANE ROAD                               LAKE WALES         FL    33898                TRADE PAYABLE                                                    $3,390.00
 3.1480 SHANKLIN CORPORATION        PO BOX 406735                                                                   ATLANTA            GA    30384-6735           TRADE PAYABLE                                                      $872.12
                                    JACQUELINE C. NUCKELS --
 3.1481   SHARON PANZER             JACOBS INJURY LAW, S.C.      219 N MILWAUKEE STREET       SUITE 5B              MILWAUKEE          WI    53202                LITIGATION          X            X              X                    $0.00
 3.1482   SHARP EDGE KNIFE          526 S. CAROL                                                                    MORTON             IL    61550                TRADE PAYABLE                                                       $12.00
 3.1483   SHAWN LARKIN              1311 N HAWLEY RD                                                                MILWAUKEE          WI    53208-2110           TRADE PAYABLE                                                        $1.78
                                    ENVIR HEALTH & FOOD          814 JEFFERSON AVE, 5TH
 3.1484   SHELBY COUNTY HEALTH DEPT SAFETY                       FLOOR                                              MEMPHIS            TN    38105                TRADE PAYABLE                                                      $360.00
 3.1485   SHERRIL WAHL              2720 29 AVENUE SO                                                               MOORHEAD           MN    56560                TRADE PAYABLE                                                       $48.28
 3.1486   SHOES FOR CREWS LLC.      P O BOX 734176                                                                  CHICAGO            IL    60673                TRADE PAYABLE                                                   $28,418.03
 3.1487   SHOFLER LAWN CARE LLC     508 WINDEE LN                                                                   JEFFERSON CITY     MO    65101                TRADE PAYABLE                                                      $675.00
                                    6025 STAGE ROAD SUITE 42-
 3.1488   SHOTS ON THE SPOT LLC     137                                                                             BARTLETT           TN    38134                TRADE PAYABLE                                                      $500.00
 3.1489   SHRED-IT                  23166 NETWORK PLACE                                                             CHICAGO            IL    60673-1252           TRADE PAYABLE                                                    $1,253.08

 3.1490 SIGN MATTERS, INC             369 DISTRIBUTION PARKWAY                                                      COLLIERVILLE       TN    38017                TRADE PAYABLE                                                       $49.38
 3.1491 SILVER MACHINE SHOP, INC      713 N. MARKET ST                                                              CHAMPAIGN          IL    61820                TRADE PAYABLE                                                      $200.00
                                      7373 BEECHMONT AVE SUITE
 3.1492 SIMPLEVMS                     L140                                                                          CINCINNATI         OH    45230                TRADE PAYABLE                                                  $291,994.16
        SINGLETARY & THRASH-
 3.1493 JACKSON                       129 NORTH STATE ST                                                            JACKSON            MS    39201                TRADE PAYABLE                                                       $12.50
 3.1494 SISK RESTAURANT REPAIR        SERVICES                   PO BOX 1501                                        MINNEOLA           FL    34755                TRADE PAYABLE                                                      $151.19
        SKIDMORE PROPERTY
 3.1495 SERVICES LLC                  13 RED MAPLE TRAIL                                                            MADISON            WI    53717                TRADE PAYABLE                                                    $6,850.00
 3.1496 SKLAR LAW, LLC                1200 LAUREL OAK LANE       SUITE 102                                          VOORHEES           NJ    08043                TRADE PAYABLE                                                      $108.76
        SMALLWOOD SIGN COMPANY,
 3.1497 INC.                          PO BOX 1082                                                                   TAVARES            FL    32778                TRADE PAYABLE                                                    $1,105.00
        SMART CARE EQUIPMENT
 3.1498 SOLUTIONS                     EEC ACQUISITION LLC        PO BOX 74008980                                    CHICAGO            IL    60674-8980           TRADE PAYABLE                                                      $945.40

 3.1499 SMART CITY TELECOM - 733082   PO BOX 733082                                                                 DALLAS             TX    75373-3082           UTILITY PROVIDER                 X                              UNKNOWN
 3.1500 SMELTZER ORCHARD CO INC       6032 JOYFIELD RD                                                              FRANKFORT          MI    49635                TRADE PAYABLE                                                   $64,820.04
 3.1501 SMITH & SONS LANDSCAPING      LAWN CARE SERVICES         PO BOX 4062                                        CLEARWATER         FL    33758                TRADE PAYABLE                                                      $300.00
 3.1502 SNYDER ELECTRIC CO INC        6112 EXCELSIOR BLVD                                                           ST LOUIS PARK      MN    55416                TRADE PAYABLE                                                    $5,239.55
        SOCIAL
 3.1503 SECURITYADMINISTRATION        PO BOX 3430                                                                   PHILADELPHIA       PA    19122-9985           TRADE PAYABLE                                                      $249.93

 3.1504 SOUND AND MEDIA SOLUTIONS 3003 43RD ST, SUITE 109                                                           ROCHESTER          MN    55901                TRADE PAYABLE                                                      $144.96
 3.1505 SOUTH CENTRAL SOUND       PO BOX 306327                                                                     NASHVILLE          TN    37230-6327           TRADE PAYABLE                                                      $188.31




                                                                                                    Page 47 of 55
                                                                         Case 19-11743-KG       Doc 191    Filed 09/06/19    Page 100 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name   Address 1                  Address 2                   Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
          SOUTH DAKOTA SECURITIES
 3.1506   DIVIS.                        118 W CAPITAL                                                                PIERRE              SD    57501                 TRADE PAYABLE                                                      $250.00
          SOUTHEASTERN PROTECTION       1681 E E WILLIAMSON RD
 3.1507   SV INC                        STE1001                                                                      LONGWOOD            FL    32779                 TRADE PAYABLE                                                    $2,463.70
          SOUTHERN GRAPHIC DESIGNS      105 WEST BADCOCK
 3.1508   INC                           BOULEVARD                                                                    MULBERRY            FL    33860                 TRADE PAYABLE                                                      $100.00
 3.1509   SOUTHERN LOCK & GLASS         316 MAIN CT                                                                  ALBERT LEA          MN    56007                 TRADE PAYABLE                                                      $492.07
          SOUTHERN WINE & SPIRITS OF
 3.1510   FLA                           PO BOX 864921                                                                ORLANDO             FL    32886-4921            TRADE PAYABLE                                                      $732.90
 3.1511   SPAN TECH LLC                 1115 CLEVELAND AVE                                                           GLASGOW             KY    42141                 TRADE PAYABLE                                                    $1,363.31
          SPARKLE PRO WINDOW
 3.1512   CLEANING                      2310 SUMAC DR                                                                CHAMPAIGN           IL    61821                 TRADE PAYABLE                                                      $225.00
          SPARTAN COMPUTER
 3.1513   SERVICES INC                  PO BOX 2045                                                                  GREER               SC    29652                 TRADE PAYABLE                                                      $320.96

 3.1514 SPECIAL OLYMPICS - TEAM WI      SOFTBALL TEAM              110 N KERSINGTON DRIVE                            APPLETON            WI    54915                 TRADE PAYABLE                                                      $619.67
        SPEEDY CLEAN DRAIN &
 3.1515 SEWER                           1380 EARL STREET                                                             MENASHA             WI    54952                 TRADE PAYABLE                                                     $497.00
 3.1516 SPIRE/ST LOUIS                  DRAWER 2                                                                     ST LOUIS            MO    63171                 UTILITY PROVIDER                 X                              UNKNOWN
        SPITSBERGEN WINDOW
 3.1517 CLEANING &                      PRESSURE WASHING           3880 ST PHILLIP DR                                BARTLETT            TN    38133                 TRADE PAYABLE                                                      $320.00
 3.1518 SPORTS MEDIA                    7914 W. DODGE RD., #348                                                      OMAHA               NE    68114                 TRADE PAYABLE                                                      $507.00
        SPORTS PROMOTION
 3.1519 NETWORK, INC.                   PO BOX 200548                                                                ARLINGTON           TX    76006                 TRADE PAYABLE                                                      $430.00
        SPOTLESS WINDOWS PLUS,
 3.1520 INC                             2440 LAFOREST AVE                                                            BISMARCK            ND    58501-3022            TRADE PAYABLE                                                      $810.00
                                        SUITE 202-1000 WEST 14TH                                                     NORTH VANCOUVER
 3.1521 SQBOX SOLUTIONS LTD             ST                                                                           BC                        V7P 3P3               TRADE PAYABLE                                                    $3,090.00
 3.1522 SQUEEGEE CLEAN,LLC              P O BOX 2283                                                                 AMES                IA    50010                 TRADE PAYABLE                                                      $321.00
 3.1523 SSI SERVICES                    333 N FALKENBURG RD        SUITE B223                                        TAMPA               FL    33619                 TRADE PAYABLE                                                   $16,864.72
 3.1524 ST FAUSTINA - ROSE WILSON       8000 NE 51TH STREET                                                          KANSAS CITY         MO    64119                 TRADE PAYABLE                                                       $12.31
        STANLEY C SKADRON FAMILY
 3.1525 TRUST                           1830 EGAL RIDGE DR                                                           MENDOTA HEIGHTS     MN    55118                 TRADE PAYABLE                                                       $81.00


 3.1526 STANLEY LEESE                   SAMANTHA BIGONGER          4897 MAIN STREET                                  YORBA LINDA         CA    92886                 LITIGATION          X            X              X                    $0.00
        STANLEY SECURITY
 3.1527 SOLUTIONS                       DEPT CH 10651                                                                PALATINE            IL    60055                 TRADE PAYABLE                                                      $252.00
 3.1528 STANLEY STEEMER                 PO BOX 430                                                                   INVERNESS           FL    34451                 TRADE PAYABLE                                                      $398.11
 3.1529 STANZ FOODSERVICE INC           P.O. BOX 24                                                                  SOUTH BEND          IN    46624-0024            TRADE PAYABLE                                                      $229.41
 3.1530 STAPLES ADVANTAGE               DEPT DET                   P.O. BOX 83689                                    CHICAGO             IL    60696-3689            TRADE PAYABLE                                                       $44.87
        STAPLES BUSINESS
 3.1531 ADVANTAGE                       P O BOX 70242                                                                PHILADELPHIA        PA    19176-0242            TRADE PAYABLE                                                    $3,362.15
        STAPLES BUSINESS
 3.1532 ADVANTAGE                       PO BOX 70242                                                                 PHILADELPHIA        PA    19176-0242            TRADE PAYABLE                                                    $5,219.61

 3.1533 STARDUST SIGN & DESIGN LLC 2111 E 9TH AVENUE               2111 E 9TH AVENUE                                 WINFIELD            KS    67156                 TRADE PAYABLES                                                     $375.00
        STATE CENTRAL COLLECTION
 3.1534 UNIT                       PO BOX 6219                                                                       INDIANAPOLIS        IN    46206-6219            TRADE PAYABLE                                                      $142.98




                                                                                                     Page 48 of 55
                                                                         Case 19-11743-KG    Doc 191    Filed 09/06/19   Page 101 of 160


                                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                                Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                  Contingent


                                                                                                                                                                                                              Disputed
Line    Nonpriority Creditor's Name   Address 1                    Address 2                Address 3             City               State Zip          Country Basis for claim                                          Amount of claim
 3.1535 STATE LINE ELECTRIC, LLC      11016 755TH AVENUE                                                          GLENVILLE          MN    56036                TRADE PAYABLE                                                     $359.25
        STATUS HOSPITALITY MGMT,
 3.1536 LLC                           933 E 910 S. SUITE 102                                                      PROVO              UT    84606                TRADE PAYABLE                                                   $1,021.97
        STEAM PRO CLEANING
 3.1537 SERVICE,LLC                   729 WESTWIND COURT                                                          DEPERE             WI    54115                TRADE PAYABLE                                                   $3,485.82
 3.1538 STEAM-A-WAY                   15509 ST HWY 131                                                            TOMAH              WI    54660                TRADE PAYABLE                                                   $1,587.01
        STEAMLINER CARPET
 3.1539 CLEANING                      1441 HIGHVIEW RD                                                            EAST PEORIA        IL    61611                TRADE PAYABLE                                                     $325.00
 3.1540 STEELE COUNTY FREE FAIR       PO BOX 650                                                                  OWATONNA           MN    55060                TRADE PAYABLE                                                     $300.00

 3.1541 STENGER & STENGER             2618 EAST PARIS AVENUE SE                                                   GRAND RAPIDS       MI    49546                TRADE PAYABLE                                                     $171.21
 3.1542 STEPHANIE NICOLE JOHNSON      1613 CHARLES STREET                                                         LA CROSSE          WI    54603                TRADE PAYABLE                                                      $28.59
                                      SPEAR, GREENFIELD,
                                      RICHMAN, WEITZ &
 3.1543 STEPHANIE PHILLIPS            TAGGART, PC               1500 JFK BOULEVARD                                PHILADELPHIA       PA    19102                LITIGATION         X            X              X                    $0.00
 3.1544 STEPHANIE WEIL                2391 HUMMINBIRD LN                                                          HEBRON             KY    41048                TRADE PAYABLE                                                     $571.91
 3.1545 STEPHEN PAULSEN               2182 FROST AVE                                                              INDEPENDENCE       IA    50644                TRADE PAYABLE                                                      $96.00

 3.1546 STERLING BROADCASTING,LLC PO BOX 788                                                                      PONCA CITY         OK    74602                TRADE PAYABLE                                                     $666.66
                                    ADA GROUP -- BRADLEY D.
 3.1547 STEVE COLLINS               MCADORY                        4001 CARMICHAEL ROAD     SUITE 570             MONTGOMERY         AL    36106                LITIGATION         X            X              X                    $0.00
 3.1548 STIEGLER COMPANY, INC.      1265 RUSSET COURT                                                             GREEN BAY          WI    54313                TRADE PAYABLE                                                     $608.47
 3.1549 STITES SCALE CO., INC.      3424 BEEKMAN STREET                                                           CINCINNATI         OH    45223                TRADE PAYABLE                                                   $4,886.94
                                    10051 SIMONSON ROAD,
 3.1550 STRACK SCALES SERVICE, INC. SUITE 6                                                                       HARRISON           OH    45030                TRADE PAYABLE                                                     $383.06
 3.1551 STRATA MARKETING            22626 FOSSIL PEAK                                                             SAN ANTONIO        TX    78261                TRADE PAYABLE                                                     $498.09
 3.1552 STRATEGIC SERVICE LLC       1607 COMMERCE AVE                                                             ST JOSEPH          MO    64505                TRADE PAYABLE                                                   $7,390.61
        STRATUS BUILDING
 3.1553 SOLUTIONS                   P O BOX 211339                                                                DENVER             CO    80221                TRADE PAYABLE                                                     $294.68
 3.1554 STREAMLINE SECURITY, LLC    P O BOX 708                                                                   ATOKA              TN    38004                TRADE PAYABLE                                                     $360.00
 3.1555 SUDA PLUMBING, INC.         N 7411 MERIDIAN AVE.                                                          SPENCER            WI    54479                TRADE PAYABLE                                                     $515.12
 3.1556 SUMMER KEATING              2200 E PROSPECT                                                               PONCA CITY         OK    74604                TRADE PAYABLE                                                     $306.83
 3.1557 SUMMIT FIRE PROTECTION      PO BOX 6205                                                                   CAROL STREAM       IL    60197-6205           TRADE PAYABLE                                                   $7,588.43
 3.1558 SUMNER TREE SERVICE         PO BOX 354                                                                    GRINNELL           IA    50112                TRADE PAYABLE                                                     $570.00
                                    503 KNOX SQUARE DR STE
 3.1559 SUN LOAN GALESBURG IL       105                                                                           GALESBURG          IL    61401                TRADE PAYABLE                                                      $76.14
        SUNBURST TREES &
 3.1560 LAWNCARE, INC               P O BOX 520085                                                                LONGWOOD           FL    32752                TRADE PAYABLE                                                     $800.00
 3.1561 SUNCO ENTERPRISES INC       167 POST HOUSE ROAD                                                           BREEZEWOOD         PA    15533                TRADE PAYABLE                                                     $498.64

 3.1562 SUNCOAST BEVERAGE SALES       2996 HANSON ST.                                                             FT MYERS           FL    33916                TRADE PAYABLE                                                     $161.70
 3.1563 SUNNER INC.                   10532 BOCA POINTE DRIVE                                                     ORLANDO            FL    32836-5858           TRADE PAYABLE                                                     $308.95
        SUPER ROOTER SEWER &
 3.1564 DRAIN CLE                     1117 N 27TH ST                                                              BISMARCK           ND    58501                TRADE PAYABLE                                                     $105.00
 3.1565 SUPERFOS PACKAGING INC        P O BOX 633485                                                              CINCINATTI         OH    45263-3485           TRADE PAYABLE                                                 $100,073.83
        SUPERIOR HOOD &               7399 S TUSCON WAY, UNIT C-
 3.1566 SAFETY,LLC                    4                                                                           CENTENNIAL         CO    80112                TRADE PAYABLE                                                     $790.00
 3.1567 SUPERIOR KNIFE INC            8120 N CENTRAL PARK AVE                                                     SKOKIE             IL    60076                TRADE PAYABLE                                                      $60.00
 3.1568 SUPERIOR MECHANICAL           1244 60TH AVENUE NW                                                         ROCHESTER          MN    55901                TRADE PAYABLE                                                   $2,562.62




                                                                                                  Page 49 of 55
                                                                         Case 19-11743-KG    Doc 191    Filed 09/06/19    Page 102 of 160


                                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                                Case No. 19-11743
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                    Contingent


                                                                                                                                                                                                                Disputed
Line    Nonpriority Creditor's Name     Address 1                  Address 2                Address 3             City                State Zip          Country Basis for claim                                           Amount of claim
 3.1569 SURPRISE ELECTRIC INC           PO BOX 435                                                                OCOEE               FL    34761                TRADE PAYABLE                                                      $560.40
 3.1570 SUSAN M KRUSE                   18854 WYNNFIELD ROAD                                                      EDEN PRAIRIE        MN    55347                TRADE PAYABLE                                                      $612.07
        SUSAN SADLER CIRCUIT
 3.1571 CLERK                           PETTIS CO CIRCUIT CLERK 415 S OHIO ST STE 324                             SEDALIA             MO    65301                TRADE PAYABLE                                                        $8.87
 3.1572 SWEET HONEY CORP                PO BOX 7512                                                               URBANDALE           IA    50323                TRADE PAYABLE                                                    $4,825.00
                                        120 EAGLE ROCK AVE. SUITE
 3.1573 SWK TECHNOLOGIES INC            330                                                                       EAST HANOVER        NJ    07936                TRADE PAYABLE                                                      $100.00
 3.1574 SYLVIA F. BROWN, TRUSTEE        CHAPTER 13 TRUSTEES       P.O. BOX 1924                                   MEMPHIS             TN    38101-1924           TRADE PAYABLE                                                     -$527.00
 3.1575 SYNDIGO LLC                     PO BOX 74861                                                              CHICAGO             IL    60694                TRADE PAYABLE                                                   $12,075.00
 3.1576 SYNERGY FIRE SAFETY             5327 NW 2ND AVE                                                           DES MONIES          IA    50313                TRADE PAYABLE                                                      $290.40
 3.1577 SYNERGY TELCOM INC              8222 INDY LANE                                                            INDIANAPOLIS        IN    46214                TRADE PAYABLE                                                    $3,205.00
        SYSCO FOOD SERVICE INC W
 3.1578 FL                              3000 69TH ST EAST                                                         PALMETTO            FL    34221                TRADE PAYABLE                                                       $42.70

 3.1579   T&T SPRINKLER SERVICE, INC.   P.O. BOX 710                                                              JOHNSTON            IA    50131                TRADE PAYABLE                                                      $459.75
 3.1580   TALX CORPORATION              4076 PAYSPHERE CIRCLE                                                     CHICAGO             IL    60674                TRADE PAYABLE                                                   $21,809.86
 3.1581   TANN ELECTRIC INC             13216 W 99TH ST                                                           LENEXA              KS    66215                TRADE PAYABLE                                                    $1,605.22
 3.1582   TAPCO PRODUCTS CO INC         15553 W 110TH ST                                                          LENEXA              KS    66219-1394           TRADE PAYABLE                                                    $1,206.31
 3.1583   TARGET SIGN COMPANY, INC      PO BOX 2499                PO BOX 2499                                    GILLETTE            WY    82717                TRADE PAYABLES                                                     $865.00
 3.1584   TAURUS MECHANICAL LLC         PO BOX 2412                                                               MONUMENT            CO    80132                TRADE PAYABLE                                                      $112.50
 3.1585   TAYLOR KORCHARI               214 SW 9TH STREET                                                         BRAINERD            MN    56401                TRADE PAYABLE                                                      $275.77
          TCAM CORE PROPERTY FUND
 3.1586   REIT                          DEPT. AT 40096                                                            ATLANTA             GA    31192-0096           PROPERTY LEASE                                                   $8,571.37
 3.1587   TCDEALZ.COM                   PO BOX 241744                                                             APPLE VALLEY        MN    55124                TRADE PAYABLE                                                   $11,617.43
 3.1588   TEAM KARABA BENEFIT           1620 BRYANT ST.                                                           ALEXANDRIA          MN    56308                TRADE PAYABLE                                                       $89.85
          TECO TAMPA ELECTRIC
 3.1589   COMPANY                       P.O. BOX 31318                                                            TAMPA               FL    33631-3318           UTILITY PROVIDER                 X                              UNKNOWN
 3.1590   TECO: PEOPLES GAS             PO BOX 31318                                                              TAMPA               FL    33631-3318           UTILITY PROVIDER                 X                              UNKNOWN
          TERMINIX PROCESSING
 3.1591   CENTER                        P.O. BOX 742592                                                           CINCINNATI          OH    45274-2592           TRADE PAYABLE                                                      $121.42
 3.1592   TERRY'S ACE HARDWARE          375 33RD STREET                                                           HASTINGS            MN    55033                TRADE PAYABLE                                                       $42.57
 3.1593   TEXAS CHILD SUPPORT SDU       PO BOX 659791                                                             SAN ANTONIO         TX    78265-9791           TRADE PAYABLE                                                       $55.89
                                        4858 E. BASELINE RD, STE
 3.1594 THE AD DEPARTMENT, INC.         109                                                                       MESA                AZ    85206                TRADE PAYABLE                                                      $114.00

 3.1595 THE ARCHER PIEDMONT, LLC        831 LAS TRAMPAS ROAD                                                      LAFAYETTE           CA    94549                PROPERTY LEASE                                                   $2,406.25
        THE BOB WOOLERY SR
 3.1596 MEMORIAL                        704 WEST 24TH STREET                                                      SEDALIA             MI    65301                TRADE PAYABLE                                                       $80.00
 3.1597 THE BUCKET AND I WINDOW         1123 E. 12TH AVENUE                                                       BROOMFIELD          CO    80020                TRADE PAYABLE                                                      $372.00
 3.1598 THE BUNTIN GROUP                230 WILLOW STREET                                                         NASHVILLE           TN    37210                TRADE PAYABLE                                                   $31,074.98
 3.1599 THE BUNTIN GROUP INC            230 WILLOW STREET                                                         NASHVILLE           TN    37210                TRADE PAYABLE                                                      $786.00
        THE CITY OF WINTER HAVEN,
 3.1600 FL                          P.O. BOX 2277                                                                 WINTER HAVEN        FL    33883-2277           UTILITY PROVIDER                 X                              UNKNOWN
                                    254 CHAPMAN ROAD, STE.
 3.1601   THE CONFERENCE GROUP, LLC 200                                                                           NEWARK              DE    19702                TRADE PAYABLE                                                    $1,016.10
          THE CORE GROUP-
 3.1602   HOCKENBERY                5201 WEST LAUREL ST                                                           TAMPA               FL    33607                TRADE PAYABLE                                                      $785.05
 3.1603   THE DON MARSHALL CO., INC PO BOX 124                                                                    PLAIN CITY          OH    43064                TRADE PAYABLE                                                    $2,071.17
 3.1604   THE DRAIN DOCTOR, LLC     PO BOX 282                                                                    BURLINGTON          IA    52601                TRADE PAYABLE                                                      $299.60




                                                                                                  Page 50 of 55
                                                                        Case 19-11743-KG       Doc 191     Filed 09/06/19   Page 103 of 160


                                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                                  Case No. 19-11743
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line      Nonpriority Creditor's Name   Address 1                 Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
                                                                  8938 WORCHESTER
 3.1605 THE HOLLAND FAMILY, LLC         C/O BERGEY & COMPANY      HIGHWAY                                            BERLIN             MD    21811                 PROPERTY LEASE                                                  $24,812.48
 3.1606 THE HOOD GUYS                   4472 159TH AVENUE S.E.                                                       DAVENPORT          ND    58021                 TRADE PAYABLE                                                    $2,800.00
 3.1607 THE ICEE COMPANY                PO BOX 515723                                                                LOS ANGELES        CA    90051                 TRADE PAYABLE                                                    $2,915.62
        THE INDEPENDENT SAVINGS         ATTN: GARNISHMENT
 3.1608 PLAN                            SERVICES                  1115 GUNN HWY                                      ODESSA             FL    33556-5324            TRADE PAYABLE                                                        $6.60

 3.1609 THE IOWA ST HIXSON-LIED         STUDENT SUCCESS CENTER    215 BEACH RD                                       AMES               IA    50011                 TRADE PAYABLE                                                       $31.14
 3.1610 THE LAMAR COMPANIES             P O BOX 96030             ATTN: CHRISTE CARNEGIE                             BATON ROUGE        LA    70896                 TRADE PAYABLE                                                   $22,510.00
 3.1611 THE LAW OFFICE OF               RONALD J HENNINGS, P.C.   PO BOX 4106                                        ST CHARLES         IL    60174                 TRADE PAYABLE                                                       $74.75
                                        ACCESS CONTROL
 3.1612   THE LOCKSHOP                  TECHNOLOGIES              14404 33RD ST S, STE 2                             FARGO              ND    58103                 TRADE PAYABLE                                                       $58.49
 3.1613   THE METZGER MACHINE CO.       2165 SPRING GROVE AVE                                                        CINCINNATI         OH    45214                 TRADE PAYABLE                                                    $2,201.00
 3.1614   THE WINDOW MAN                P.O. BOX 494                                                                 VALLEY CITY        ND    58072                 TRADE PAYABLE                                                      $453.00
 3.1615   THERMOWORKS INC               741 EAST UTAH VALLEY DR                                                      AMERICAN FORK      UT    84003                 TRADE PAYABLE                                                      $647.07
 3.1616   THOMAS M COUTO                10115 WHEATLAND RD                                                           NEW PORT RICHEY    FL    34655                 TRADE PAYABLE                                                      $421.00
          THUNDERBIRD TECHNICAL
 3.1617   SERVICES                      P.O. BOX 23                                                                  BATAVIA            OH    45103-0023            TRADE PAYABLE                                                      $220.00
 3.1618   TIDIS D REDMOND               1690 WHITE ST                                                                DUBUQUE            IA    52001                 TRADE PAYABLE                                                       $12.04
 3.1619   TIMOTHY C. HEINZ              272 CEDAR BROOK DR                                                           COLLIERVILLE       TN    38017                 TRADE PAYABLE                                                      $900.00
 3.1620   TIMOTHY RAWSON                12015 MELODY DRIVE                                                           WESTMINSTER        CO    80234                 TRADE PAYABLE                                                       $16.35
                                                                                                                     ALTAMONTE
 3.1621 TITO'S PIPE & DRAIN INC         759 ALPINE STREET                                                            SPRINGS            FL    32701                 TRADE PAYABLE                                                    $1,515.00
 3.1622 TODD BANWELL                    PO BOX 29595                                                                 MINNEAPOLIS        MN    55429                 TRADE PAYABLE                                                    $2,050.00
 3.1623 TOHO WATER AUTHORITY            P.O. BOX 30527                                                               TAMPA              FL    33630-3527            UTILITY PROVIDER                 X                              UNKNOWN
        TOLL GAS & WELDING SUPPLY
 3.1624 INC                             3005 NIAGARA LANE                                                            PLYMOUTH           MN    55447                 TRADE PAYABLE                                                       $21.96
 3.1625 TOMMY'S CARPET LLC              207 HIAWATHA DR E                                                            WABASHA            MN    55981                 TRADE PAYABLE                                                      $722.00
 3.1626 TOOF COMMERCIAL PRINTING        4222 PILOT DRIVE                                                             MEMPHIS            TN    38118                 TRADE PAYABLE                                                   $50,737.13

 3.1627 TOP GUN PRESSURE WASHING        500 WEST 67TH STREET                                                         LOVELAND           CO    80538                 TRADE PAYABLE                                                      $395.00
        TOP NOTCH WINDOW
 3.1628 CLEANING                        P O BOX 616                                                                  BIG LAKE           MN    55309                 TRADE PAYABLE                                                      $343.60
        TORKE COFFEE ROASTING,
 3.1629 INC.                            P.O. BOX 694                                                                 SHEBOYGAN          WI    53082                 TRADE PAYABLE                                                      $378.39
        TOSHIBA BUSINESS
 3.1630 SOLUTIONS                       13272 COLLECTION DRIVE                                                       CHICAGO            IL    60693                 TRADE PAYABLE                                                      $144.96
 3.1631 TOTAL ELECTRIC SERVICE INC      PO BOX 217                                                                   MARSHFIELD         WI    54449                 TRADE PAYABLE                                                       $60.73
        TOWN & COUNTRY
 3.1632 ADVERTISING INC                 P.O. BOX 5104                                                                SCOTTSDALE         AZ    85261                 TRADE PAYABLE                                                      $72.00
 3.1633 TOWN OF COLLIERVILLE, TN        500 POPLAR VIEW PKWY                                                         COLLIERVILLE       TN    38017                 UTILITY PROVIDER                 X                              UNKNOWN

 3.1634   TPI HOSPITALITY               ATTN: BROOKE SIMENSON     103 15TH AVE. NW SUITE 200                         WILMAR             MN    56201                 TRADE PAYABLE                                                      $185.85
 3.1635   TRABON PRINTING               P O BOX 87-8700           P O BOX 87-8700                                    KANSAS CITY        MO    64187-8700            TRADE PAYABLES                                                   $3,010.91
 3.1636   TRANSWORLD SYSTEMS INC        ATTN: 417                 PO BOX 15110                                       WILMINGTON         DE    19850                 TRADE PAYABLE                                                      $233.12
 3.1637   TRAVIS W. SMITH               235 RIDGE MANOR DR                                                           LAKE WALES         FL    33853                 TRADE PAYABLE                                                    $1,258.00
 3.1638   TREASURER OF VIRGINIA         1300 E MAIN ST                                                               RICHMOND           VA    23219                 TRADE PAYABLE                                                      $500.00
 3.1639   TREASURER, STATE OF OHIO      P.O. BOX 4009             BOILER SECTION                                     REYNOLDSBURG       OH    43068-9009            TRADE PAYABLE                                                      $250.00




                                                                                                     Page 51 of 55
                                                                          Case 19-11743-KG    Doc 191    Filed 09/06/19    Page 104 of 160


                                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                                 Case No. 19-11743
                                                                                             Schedule E/F, Part 2 Attachment
                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                  Disputed
Line    Nonpriority Creditor's Name   Address 1                     Address 2                Address 3             City                State Zip          Country Basis for claim                                            Amount of claim
        TRI-STAR INDUSTRIAL
 3.1640 LIGHTING I                    PO BOX 275                                                                   BROOKFIELD          IL    60513                 TRADE PAYABLE                                                      $988.11

 3.1641 TRITON IMAGING SYSTEMS        31320 VIA COLLINAS, STE 103                                                  WESTLAKE VILLAGE CA       91362                 TRADE PAYABLE                                                      $389.95
 3.1642 TROY A EDWIN                  PO BOX 586                                                                   ANKENY           IA       50021                 TRADE PAYABLE                                                      $149.16

 3.1643 TRT MANAGEMENT LLC            PO BOX 743                                                                   CLEARWATER          FL    33757                 PROPERTY LEASE                                                  $16,485.09
 3.1644 TRUGREEN                      PO BOX 78031                                                                 PHOENIX             AZ    85062-8501            TRADE PAYABLE                                                      $169.06
        TRUGREEN LIMITED
 3.1645 PARTNERSHIP                   PO BOX 9001033                                                               LOUISVILLE          KY    40290-1033            TRADE PAYABLE                                                      $444.13
                                      10817 QUINN AVENUE
 3.1646   TURF & SNOW SERVICES, INC   SOUTH                                                                        BLOOMINGTON         MN    55437                 TRADE PAYABLE                                                      $930.94
 3.1647   TURF DESIGN INC             18919 BELVEDERE RD                                                           ORLANDO             FL    32820                 TRADE PAYABLE                                                    $3,350.00
 3.1648   TURF TAMERS                 10090 WEST IVES                                                              MARSHFIELD          WI    54449                 TRADE PAYABLE                                                    $1,715.65
 3.1649   TWC SERVICES, INC           PO BOX 1612                                                                  DES MOINES          IA    50306                 TRADE PAYABLE                                                   $31,743.35
 3.1650   TWIN CITIES FLAG SOURCE     3240 199TH AVE NW                                                            ANOKA               MN    55303                 TRADE PAYABLE                                                    $7,644.46
 3.1651   TWIN CITY BROKERS           P.O. BOX 1920                                                                N. LITTLE ROCK      AR    72115                 TRADE PAYABLE                                                      $124.44

 3.1652 TWIN FALLS RESTAURANT INC.    608 W. 2ND SUITE 202                                                         SPOKANE             WA    99201                 TRADE PAYABLE                                                      $342.78
 3.1653 TWIRL SEWER SERVICE CO        1833 SAL STREET                                                              GREEN BAY           WI    54302-2113            TRADE PAYABLE                                                      $455.00
 3.1654 TYLER'S LOCK & KEY SER INC    821 JEFFERSON ST.                                                            JEFFERSON CITY      MO    65101                 TRADE PAYABLE                                                      $516.28
        U HAUL INTERNATIONAL-
 3.1655 PHOENIX                       P O BOX 52128                                                                PHOENIX             AZ    85072-2021            TRADE PAYABLE                                                      $368.47
 3.1656 UGSTAD PLUMBING, INC.         3209 E. FIR AVE.                                                             FERGUS FALLS        MN    56537                 TRADE PAYABLE                                                    $1,475.73
 3.1657 ULINE INC                     PO BOX 88741                                                                 CHICAGO             IL    60680-1741            TRADE PAYABLE                                                    $4,332.97
        ULTRAGREEN HYDROSEEDING
 3.1658 &                             IRRIGATION                    P O BOX 857                                    JANESVILLE          WI    53547-0857            TRADE PAYABLE                                                    $4,442.97
 3.1659 UNIFIRST CORP.                6010 EAST ADAMO DR.                                                          TAMPA               FL    33619                 TRADE PAYABLE                                                    $3,960.75
 3.1660 UNIFIRST CORPORATION INC      PO BOX 101                                                                   FORT MYERS          FL    33902                 TRADE PAYABLE                                                    $2,639.63
 3.1661 UNIPRO FOOD SERVICE, INC.     P.O. BOX 405762                                                              ATLANTA             GA    30384-5762            TRADE PAYABLE                                                      $953.77
        UNITED PARCEL SERVICE-
 3.1662 LOUISVIL                      LOCKBOX 577                                                                  CAROL STREAM        IL    60132-0577            TRADE PAYABLE                                                      $539.01
 3.1663 UNITED RENTALS INC            P.O. BOX 100711                                                              ATLANTA             GA    30384-0711            TRADE PAYABLE                                                      $774.75
        UNITED WAY OF THE MID
 3.1664 SOUTH                         1005 TILLMAN STREET                                                          MEMPHIS             TN    38112                 TRADE PAYABLE                                                       $10.00
 3.1665 UNIVERSAL ADCOM               2921 AVENUE E EAST                                                           ARLINGTON           TX    76011                 TRADE PAYABLE                                                    $4,389.55
        UNIVERSAL ATLANTIC            45 W INDUSTRIAL
 3.1666 SYSTEMS INC                   BOULEVARD                                                                    PAOLI               PA    19301                 TRADE PAYABLE                                                    $2,589.35
        UNIVERSITY PARK
 3.1667 DEVELOPMENT,LL                7500 W. 151ST, STE. #24052                                                   OVERLAND PARK       KS    66223-9998            PROPERTY LEASE                                                   $8,983.39
 3.1668 UNUM LIFE INSURANCE           PO BOX 740591                                                                ATLANTA             GA    30374-0591            TRADE PAYABLE                                                    $2,570.93
        URBANA & CHAMPAIGN            P.O. BOX 669 CODE
 3.1669 SANITARY DISTRICT             DEPARTMENT                                                                   URBANA              IL    61803                 UTILITY PROVIDER                 X                              UNKNOWN
        URBANDALE WATER
 3.1670 DEPARTMENT                    3720 86TH                                                                    URBANDALE           IA    50322                 UTILITY PROVIDER                 X                              UNKNOWN
 3.1671 US CRANE INC                  4646 PARK RD                                                                 FAYETTEVILLE        OH    45118                 TRADE PAYABLE                                                     $849.14
        US DEPARTMENT OF
 3.1672 EDUCATION AWG                 PO BOX 790356                                                                ST.LOUIS            MO    63179-0356            TRADE PAYABLE                                                    $1,928.98
 3.1673 US FOOD CES                   5353 NATHAN LANE NORTH                                                       PLYMOUTH            MN    55442                 TRADE PAYABLE                                                       $37.90




                                                                                                   Page 52 of 55
                                                                        Case 19-11743-KG        Doc 191      Filed 09/06/19   Page 105 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                   Disputed
Line    Nonpriority Creditor's Name   Address 1                   Address 2                    Address 3              City                State Zip          Country Basis for claim                                          Amount of claim
        US FOODS CULINARY
 3.1674 EQUIPMENT &                   SUPPLIES                    P.O. BOX 64177                                      ST PAUL             MN    55164                 TRADE PAYABLE                                                 $20,143.05
 3.1675 US FOODSERVICE                FILE 30719                  BOX 60000                                           SAN FRANCISCO       CA    94160                 TRADE PAYABLE                                                    $237.47
                                                                  14425 COLLEGE BLVD.,
 3.1676 US FOODSERVICE - TOPEKA       ATTN: CARRIE MOLZ           SUITE 140                                           LENEXA              KS    66215                 TRADE PAYABLE                                                $204,385.19

 3.1677 US FOODSERVICE DENVER CO DEPARTMENT 597                                                                       DENVER              CO    80271                 TRADE PAYABLE                                                $114,795.37
        U-S FOODSERVICE INC -
 3.1678 STREATOR                 LOCK BOX #771829                 160 HANSON COURT                                    WOOD DALE           IL    60191                 TRADE PAYABLE                                                 $130,934.76
 3.1679 US FOODSERVICE INC-MN    SDS 12-0815 PO BOX 86                                                                MINNEAPOLIS         MN    55486-0815            TRADE PAYABLE                                               $1,852,482.25

 3.1680 US FOODSERVICE, INC. CO-OP PO BOX 281834                                                                      ATLANTA             GA    30384-1834            TRADE PAYABLE                                                  -$2,520.94
        US FOODSERVICE-PORT
 3.1681 ORANGE                     PO BOX 905100                                                                      CHARLOTTE           NC    28290                 TRADE PAYABLE                                                $777,822.79

 3.1682 US FOODS-MILWAUKEE            W137N9245 HWY 145                                                               MENOMONEE FALLS WI        53501                 TRADE PAYABLE                                                $214,193.72
 3.1683 US LAWNS                      946 SHADICK DRIVE                                                               ORANGE CITY     FL        32763                 TRADE PAYABLE                                                    $525.00
 3.1684 US LAWNS OF DENVER            5099 COUNT ROAD 35                                                              FORT LUPTON     CO        80621                 TRADE PAYABLE                                                  $3,398.32
                                                                                               6000 FELDWOOD
 3.1685 US-FOODSERVICE-MEMPHIS        BANK OF AMERICA             LOCK BOX 281834              ROAD, 5TH FLR.         COLLEGE PARK        GA    30349                 TRADE PAYABLE                                                 $74,705.65
 3.1686 UVERITECH INC.                1743 S GRAND AVE                                                                GLENDORA            CA    91740                 TRADE PAYABLE                                                    $885.99
        UW-WHITEWATER CHINESE
 3.1687 CLUB                          982 WEST WELLS HALL         471 N PRAIRE ST                                     WHITEWATER          WI    53190                 TRADE PAYABLE                                                    $108.63
 3.1688 V & K LAWN                    11558 PARTRIDGE AVE                                                             MASON CITY          IA    50401                 TRADE PAYABLE                                                  $2,655.00
 3.1689 V F W POST 612                ROD BERG                    1214 FOOTHILL COURT                                 FERGUS FALLS        MN    56537                 TRADE PAYABLE                                                    $175.00
        VALENTA PLUMBING &
 3.1690 HEATING                       1100 H AVENUE NE                                                                CEDAR RAPIDS        IA    52402                 TRADE PAYABLE                                                    $440.48
 3.1691 VALLEY LANDSCAPING            4401 12TH AVE. N                                                                FARGO               ND    58102                 TRADE PAYABLE                                                    $515.14
        VANDE HEY'S LANDSCAPE
 3.1692 CNTR INC                      N2093 COUNTY RD N                                                               APPLETON            WI    54915                 TRADE PAYABLE                                                  $8,653.87
        VANDENHEUVEL PLUMBING
 3.1693 LLC                           N 1472 COUNTY ROAD V                                                            DENMARK             WI    54208                 TRADE PAYABLE                                                    $152.98
        VANDERHEYDEN LAW OFFICE,
 3.1694 PA                            302 ELTON HILLS DRIVE NW    SUITE 300                    PO BOX 6535            ROCHESTER           MN    55903-6535            TRADE PAYABLE                                                    $140.98
 3.1695 VANICK DIGITAL                5350 POPLAR AVE STE 200     5350 POPLAR AVE STE 200                             MEMPHIS             TN    38119                 TRADE PAYABLES                                                 $3,519.22
 3.1696 VAN'S FIRE & SAFETY, INC.     P.O. BOX 12055                                                                  GREEN BAY           WI    54307-2055            TRADE PAYABLE                                                    $976.06
 3.1697 VASHTI J NEAL                 621 S VALLEY ROAD                                                               OLATHE              KS    66061                 TRADE PAYABLE                                                      $2.03
                                      22793 PLEASANT GREEN
 3.1698 VENTERS BROS LAWN PROS        ROAD                                                                            LA MONTE            MO    65337                 TRADE PAYABLE                                                  $1,125.00
 3.1699 VENTURA FOODS                 PO BOX 641100                                                                   PITTSBURGH          PA    15264                 TRADE PAYABLE                                                 $73,501.56
        VERMONT DEPARTMENT OF
 3.1700 HEALTH                        108 CHERRY ST - PO BOX 70                                                       BURLINGTON          VT    05402                 TRADE PAYABLE                                                     $50.00
                                      956 12TH STREET SW APT
 3.1701 VIADIMIR PEARSON              304                                                                             FOREST LAKE         MN    55025                 TRADE PAYABLE                                                     $26.23

 3.1702 VICTORIA PLAZA INC            2113 VENETIAN WAY                                                               WINTER PARK         FL    32789                 PROPERTY LEASE                                                $12,305.30
 3.1703 VICTORY FREEWILL BAPTIST      4041 NE ANTIOCH ROAD                                                            KANSAS CITY         MO    64117                 TRADE PAYABLE                                                     $50.98
                                      12113 COLLECTION CENTER
 3.1704 VIDEO JET TECHN.              DR.                                                                             CHICAGO             IL    60693                 TRADE PAYABLE                                                  $1,149.65




                                                                                                     Page 53 of 55
                                                                         Case 19-11743-KG        Doc 191    Filed 09/06/19   Page 106 of 160


                                                                                         In re: Perkins & Marie Callender's, LLC
                                                                                                    Case No. 19-11743
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name   Address 1                  Address 2                    Address 3             City               State Zip          Country Basis for claim                                            Amount of claim
          VIKING AUTOMATIC SPRINKLER
 3.1705   INC                           PO BOX 74008409                                                               CHICAGO            IL    60674-8409            TRADE PAYABLE                                                      $712.00
          VILLAGE CENTER SERVICE
 3.1706   AREA                          984 OLD MILL RUN                                                              THE VILLAGES       FL    32162-1675            UTILITY PROVIDER                 X                              UNKNOWN
 3.1707   VINOD K MATHEW                16 SCARLET LANE                                                               WINDSOR            CT    06095                 TRADE PAYABLE                                                      $36.00
 3.1708   VITAL RECORDS CONTROL         DEPT. 5874                 P O BOX 11407                                      BIRMINGHAM         AL    35246-5874            TRADE PAYABLE                                                     $976.64
          VOLPENHEIN BROTHERS
 3.1709   ELECTRIC                      474 N. CRESCENTVILLE RD.                                                      CINCINNATI         OH    45246                 TRADE PAYABLE                                                    $7,788.27
          VOLUSIA COUNTY WATER &
 3.1710   SEWER                         132 W INDIANA AVE RM 103                                                      DELAND             FL    32720                 UTILITY PROVIDER                 X                              UNKNOWN
                                        6833 STALTER DRIVE 1ST
 3.1711   W H B,LLC                     FLOOR                                                                         ROCKFORD           IL    61108                 TRADE PAYABLE                                                      $300.35
 3.1712   W. W. GRAINGER INC            DEPT 801897224                                                                PALATINE           IL    60038-0001            TRADE PAYABLE                                                   $17,179.98
 3.1713   W.E.SALES                     11025 MATTHEWS DRIVE                                                          TUSTIN             CA    92782                 TRADE PAYABLE                                                      $811.93
 3.1714   WAFFLES MIDWEST INC           P.O. BOX 2272                                                                 DAVENPORT          IA    52809                 TRADE PAYABLE                                                      $315.00
 3.1715   WALKER-J-WALKER INC.          PO BOX 971264                                                                 DALLAS             TX    75397                 TRADE PAYABLE                                                      $845.00
                                                                   ATTN: CELEBRATE
 3.1716 WALTON BAPTIST CHURCH           2001 SE WALTON ROAD        RECOVERY                                           PORT ST. LUCIE     FL    34952                 TRADE PAYABLE                                                      $109.62
 3.1717 WALT'S WINDOW CLEANING          2010 S. CLAY                                                                  DENVER             CO    80219                 TRADE PAYABLE                                                      $240.00




 3.1718 WANDA RIEKENS                   JESSICA SERVIAS            5120 IDS CENTER              80 SOUTH EIGHTH       MINNEAPOLIS        MN    55402                 LITIGATION          X            X              X                    $0.00

 3.1719 WARD'S AIR CONDITIONING INC     PO BOX 2558                                                                   PONCA CITY         OK    74602                 TRADE PAYABLE                                                    $3,879.43
        WASHINGTON STATE SUPPORT
 3.1720 REGIS                           P. O. BOX 45868                                                               OLYMPIA            WA    98504-5868            TRADE PAYABLE                                                       $52.97
 3.1721 WATER HEATERS ONLY LLC          NW 7715                    PO BOX 1450                                        MINNEAPOLIS        MN    55485-7715            TRADE PAYABLE                                                   $12,035.47
 3.1722 WATER TECHNOLOGY                786 CROLEY BLVD            PO BOX 1080                                        NIXA               MO    65714                 TRADE PAYABLE                                                      $224.60
 3.1723 WATERLOO WATER WORKS            P.O. BOX 27                                                                   WATERLOO           IA    50704-0027            UTILITY PROVIDER                 X                              UNKNOWN
 3.1724 WATERONE                        PO BOX 808007                                                                 KANSAS CITY        MO    64180-8007            UTILITY PROVIDER                 X                              UNKNOWN
 3.1725 WAWONA FROZEN FOODS             P O BOX 8378                                                                  PASDENA            CA    91109                 TRADE PAYABLE                                                   $39,600.00
        WAYNE AUTOMATIC FIRE
 3.1726 SPRIN INC                       222 CAPITAL COURT                                                             OCOEE              FL    34761                 TRADE PAYABLE                                                      $100.00
                                                                6200 LEE VISTA BLVD. STE.
 3.1727 WAYNE WALBURG                   C/O PERKINS RESTAURANTS 200                                                   ORLANDO            FL    32822                 TRADE PAYABLE                                                        $7.93
        WAYNE WILES
 3.1728 FLOORCOVERINGS INC              16831 LINK COURT                                                              FORT MYERS         FL    33912                 TRADE PAYABLE                                                    $1,749.80
        WE ENERGIES/WISCONSIN           PO BOX 90001 @ WE
 3.1729 ELECTRIC/GAS                    ENERGY                                                                        MILWAUKEE          WI    53290-0001            UTILITY PROVIDER                 X                              UNKNOWN
 3.1730 WEB ELECTRIC                    711 W. MADISON ST                                                             MARSHALLTOWN       IA    50158                 TRADE PAYABLE                                                     $699.76

 3.1731 WELLS FARGO BANK, N.A.          ATTN. PAT GOEDKEN          P.O. BOX 411                                       MASON CITY         IA    50401                 PROPERTY LEASE                                                   $6,746.67
 3.1732 WENCEL SEPTIC PUMPING           559 EAST UNIVERSITY                                                           OWATONNA           MN    55060                 TRADE PAYABLE                                                    $1,350.00
 3.1733 WENCL PLUMBING & HTG INC        1082 SE 38TH ST                                                               OWATONNA           MN    55060                 TRADE PAYABLE                                                      $813.76
        WEST CARROLLTON
 3.1734 PARCHMENT &                     CONVERTING INC             PO BOX 610364                                      DALLAS             TX    75261                 TRADE PAYABLE                                                   $14,867.78
                                        6742 VAN NUYS BLVD, STE
 3.1735 WEST COAST IMAGING, INC         100                                                                           VAN NUYS           CA    91405                 TRADE PAYABLE                                                      $176.30




                                                                                                      Page 54 of 55
                                                                        Case 19-11743-KG        Doc 191    Filed 09/06/19   Page 107 of 160


                                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                                   Case No. 19-11743
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                       Contingent


                                                                                                                                                                                                                    Disputed
Line    Nonpriority Creditor's Name Address 1                    Address 2                     Address 3             City               State Zip          Country Basis for claim                                             Amount of claim
        WEST DES MOINES MUNICIPAL
 3.1736 SERVICES                    P.O. BOX 402002                                                                  DES MOINES         IA    50940-2002            UTILITY PROVIDER                  X                              UNKNOWN
 3.1737 WEST SHERBURNE TRIBUNE      BOX 276                                                                          BIG LAKE           MN    55309                 TRADE PAYABLE                                                       $55.60
                                    C/O FRIEDMAN                 770 LEXINGTON AVENUE - 18
 3.1738 WF PP REALTY, LLC           MANAGEMENT CO                FL                                                  NEW YORK           NY    10065                 PROPERTY LEASE                                                  $170,256.74
 3.1739 WHEELS AND DEALS            170 N OAKDALE BLVD                                                               DECATUR            IL    62522                 TRADE PAYABLE                                                       $750.00
        WI SCTF ANNUAL R&D
 3.1740 WITHOLDING                  BOX 74400                                                                        MILWAUKEE          WI    53274-0400            TRADE PAYABLE                                                       $188.33
 3.1741 WILD FLAVORS INC            75 REMITTANCE DRIVE 1046                                                         CHICAGO            IL    60675                 TRADE PAYABLE                                                       $588.79
        WILLENBORG PLUMBING &
 3.1742 HTNG INC                    1010 CEDAR CROSS RD                                                              DUBUQUE            IA    52003                 TRADE PAYABLE                                                       $188.56
 3.1743 WILLIAM BOYDSTON D.A.R.     10323 N GARFIELD                                                                 KANSAS CITY        MO    64155                 TRADE PAYABLE                                                        $41.39
        WINDHAM PROFESSIONALS,
 3.1744 INC                         380 MAIN STREET                                                                  SALEM              NH    03079                 TRADE PAYABLE                                                      $111.37
 3.1745 WINDOW PRO'S LLC            3909 COTTAGE LANE                                                                EDMOND             OK    73013                 TRADE PAYABLE                                                      $225.00
 3.1746 WINDSTREAM - 9001013        PO BOX 9001013                                                                   LOUISVILLE         KY    40290-1013            UTILITY PROVIDER                  X                              UNKNOWN
        WINDSTREAM SUMMARY -
 3.1747 9001013                     PO BOX 9001013                                                                   LOUISVILLE         KY    40290-1013            UTILITY PROVIDER                  X                              UNKNOWN

 3.1748 WINGATE RENTALS           110 MERICAM COURT                                                                  WINTER GARDEN      FL    34787                 PROPERTY LEASE                                                     $5,719.42
        WINTER PARK REFRIGERATION
 3.1749 &                         A/C INC                        4985 N. PALM AVE                                    WINTER PARK        FL    32792                 TRADE PAYABLE                                                      $4,878.96

 3.1750 WINTER PARK UNIV. 6245P, LLC 1401 BROAD STREET                                                               CLIFTON            NJ    07013                 PROPERTY LEASE                                                     $6,327.76
 3.1751 WISCONSIN DEPARTMENT OF REVENUE                          PO BOX 8960                                         MADISON            WI    53708-8960            TRADE PAYABLE                                                        $360.65
                                     CENTRAL COLLECTION
 3.1752 WISCONSIN DEPT OF REVENUE SECTION                        P.O. BOX 8960                                       MADISON            WI    53708-8960            TRADE PAYABLE                                                       $141.79
 3.1753 WISCONSIN PUBLIC SERVICE     PO BOX 3140                                                                     MILWAUKEE          WI    53201-3140            UTILITY PROVIDER                  X                              UNKNOWN
 3.1754 WISCONSIN SCTF               PO BOX 74400                                                                    MILWAUKEE          WI    53274-0400            TRADE PAYABLE                                                     $1,050.81

 3.1755 WOODBURY PERKINS, LLC          C/O DALJIT SIKKA,         6010 HIGHWAY 7                                      ST. LOUIS PARK     MN    55416                 PROPERTY LEASE                                                   $14,260.51
        WOODMAN ENGINEERING
 3.1756 WRIGHT-HENNEPIN
        COMPANY         COOP         217 COMMERCE DR.                                                                JEFFERSON CITY     MO    65109                 TRADE PAYABLE                                                      $621.24
 3.1757 ELECTRIC                     PO BOX 77027                                                                    MINNEAPOLIS        MN    55480-7727            UTILITY PROVIDER                  X                              UNKNOWN
        XCEL ENERGY:NORTHERN         P.O. BOX 9477 @ XCEL
 3.1758 STATES POWER CO.             ENERGY                                                                          MINNEAPOLIS        MN    55484-9477            UTILITY PROVIDER                  X                              UNKNOWN
                                     P.O. BOX 9477 (2200) @ XCEL
          XCEL ENERGY:PUBLIC SERVICE ENERGY REMIT
 3.1759   COMPANY OF CO              PROCESSING                                                                      MINNEAPOLIS        MN    55484-9477            UTILITY PROVIDER                  X                              UNKNOWN
 3.1760   XPEDX, LLC                 PO BOX 644520                                                                   PITTSBURGH         PA    15264-4520            TRADE PAYABLE                                                     $34,651.67
 3.1761   YANKEE MARKETERS, INC.     5 BIRCH ROAD                P. O. BOX 370                                       MIDDLETON          MA    01949                 TRADE PAYABLE                                                        $147.67
 3.1762   YARDWORKS                  3389 80TH AVE.SE                                                                JAMESTOWN          ND    58401                 TRADE PAYABLE                                                        $210.00
 3.1763   ZIMMERMAN & ZIMMERMAN      909 S.E. QUINCY                                                                 TOPEKA             KS    66604                 TRADE PAYABLE                                                          $0.02
 3.1764   ZOOM-N-BROOM LLC           3055 ASHMONT DR                                                                 GERMANTOWN         TN    38138                 TRADE PAYABLE                                                        $650.00
                                                                                                                                                                                                    TOTAL:                        $31,986,951.52




                                                                                                     Page 55 of 55
                                                            Case 19-11743-KG    Doc 191         Filed 09/06/19   Page 108 of 160

                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                  Case No. 19-11743
                                                                                 Schedule G Attachment
                                                                        Executory Contracts and Unexpired Leases


       Name of other parties with whom                                                                                                                     State what the contract or
       the debtor has an executory                                                                                                                         lease is for and the nature
Line   contract or unexpired lease            Creditor Notice Name     Address 1                        Address 2      City             State Zip          of the debtor's interest
                                                                                                                                                           Perkins Franchisee;
2.1    Andre's Management I Corp              Chris Mandersheid        2142 McPhillips Street                          Winnipeg         MAN R2V 3C8        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.2    Eight K's Enterprises, Inc.            Myron Koester            1955 Michigan Street                            Sidney           OH    45365-9073   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.3    JLC Food Systems, Inc.                 Adam Zimny               2480 Superior Dr. NW                            Rochester        MN    55901-0270   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.4    JLC Foods of Rochester, Inc.           Adam Zimny               2480 Superior Dr. NW                            Rochester        MN    55901-0270   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.5    JLC Foods of Rochester, Inc.           Adam Zimny               2480 Superior Dr. NW                            Rochester        MN    55901-0270   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.6    Karestco, Inc.                         Steve Otto               PO Box 1112                                     Dandridge        TN    37725        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.7    Micalo, Inc.                           Mike Mastro              247 Jamesway                                    Marion           OH    43302-5817   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.8    Northcott Company                      Paul Kirwin              600 Market St., Suite 230                       Chanhassen       MN    55317        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.9    Northcott Company                      Paul Kirwin              600 Market St., Suite 230                       Chanhassen       MN    55317        Franchise Contract
                                                                       Riverpoint Family Restaurant
                                                                       Inc.                                                                                Perkins Franchisee;
2.10   Riverpoint Family Rest, Inc.           Dennis Guenther          East 12 Olive                                   Spokane          WA    99201-2441   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.11   Seravalli, Inc.                        Charles Seravalli        10059 Sandmeyer Lane                            Philadelphia     PA    19116-3501   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.12   U. S. Bozeman, LLC                     Ray Ueland               8 West Park Sutie 203                           Butte            MT    59701        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.13   101173049 Saskatchewan Ltd.            Roger Egger              103 Stonebridge Blvd                            Saskatoon        SAS   S7T 0G3      Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.14   1019491 Ontario Ltd.                   Angelo Nitsopoulos       89 Meadowvale Drive                             St. Catherines   ONT   L2N 3Z8      Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.15   113 South Main Street, Inc.            Bryan Flaherty           230 E Superior Street                           Duluth           MN    55802        Franchise Contract
2.16   11801 73rd Avenue N., LLC              Delbert Johnson          3926 Foxglove Avenue North                      Brooklyn Park    MN    55443        Store Lease
2.17   1365 South Robert Street, LLC          Tom Salen                2593 Eagle Valley Drive                         Woodbury         MN    55125        Store Lease
                                                                                                                                                           Perkins Franchisee;
2.18   1401 Paris Sudbury Hospitality, Inc.   Salim Manji              1401 Paris Street                               Sudbury          ONT   P3E 36       Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.19   2554301 Ontario, Inc.                  Angelo Nitsopoulos       89 Meadowvale Drive                             St. Catherines   ONT   L2N 3Z8      Franchise Contract
                                                                                                                                                           Area 1 - Store Contracts;
2.20   303 Climate Control                                             8466 Prairie Clover Way                         Parker           CO    80134        Preventative Maintenance
                                                                                                                                                           Area 1 - Store Contracts;
2.21   303 ClimateControl                                              8466 Prairie Clover Way                         Parker           CO    80134        Preventative Maintenance


                                                                                       Page 1 of 51
                                                      Case 19-11743-KG    Doc 191         Filed 09/06/19      Page 109 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


       Name of other parties with whom                                                                                                              State what the contract or
       the debtor has an executory                                                                                                                  lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name    Address 1                        Address 2         City         State Zip          of the debtor's interest
       3214 Hamilton Associates, LP;
2.22   Penncorp Servicegroup, Inc.                               600 N. Second Street             Suite 401         Harrisburg   PA    17101        Lease Guarantor
2.23   3315 Milton Avenue, LLC           Mardwood Corp           4272 Cascade Drive                                 Janesville   WI    53446-3542   Store Lease
                                                                                                                                                    Perkins Franchisee;
2.24   3760601 Manitoba Ltd.             Chris Mandersheid       2142 McPhillips Street                             Winnipeg     MAN R2V 3C8        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.25   41 Food Company                   Doug Klingerman         1388 State Route 487                               Bloomsburg   PA    17815        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.26   4445172 Manitoba Ltd              Chris Mandersheid       2142 McPhillips Street                             Wimmipeg     MAN R2V 3C8        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.27   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.28   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.29   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.30   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.31   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.32   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.33   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.34   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.35   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.36   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.37   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.38   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.39   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.40   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.41   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.42   5171 Campbells Land Co., Inc.     Billy Kane              231 Chestnut Street, Suite 302                     Meadville    PA    16335        Franchise Contract


                                                                                 Page 2 of 51
                                                       Case 19-11743-KG    Doc 191         Filed 09/06/19   Page 110 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


       Name of other parties with whom                                                                                                            State what the contract or
       the debtor has an executory                                                                                                                lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name     Address 1                        Address 2      City           State Zip        of the debtor's interest
                                                                                                                                                  Perkins Franchisee;
2.43   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.44   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.45   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.46   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.47   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.48   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.49   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.50   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.51   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.52   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.53   5171 Campbells Land Co., Inc.     Billy Kane               231 Chestnut Street, Suite 302                  Meadville      PA    16335      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.54   5218838 MANITOBA LTD              Chris Mandersheid        2142 McPhillips Street                          Winnipeg       MAN R2V 3C8      Franchise Contract
2.55   7520 University LLC               Ron Van Riper            705 Valley Way                                  Hopkins        MN  55405-4836   Store Lease
                                                                                                                                                  Perkins Franchisee;
2.56   A & A Food Systems, Inc.          Abby Ahnert              6254 Route 209                                  Stroudsburg    PA    18360      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.57   A & A Food Systems, Inc.          Abby Ahnert              6254 Route 209                                  Stroudsburg    PA    18360      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.58   A & K Systems, Inc.               Abby Ahnert              6254 Route 209                                  Stroudsburg    PA    18360      Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.59   A&A Food Systems, Inc.            Abby Ahnert              6254 Route 209                                  Stroudsburg    PA    18360      Franchise Contract
                                                                                                                                                  People Services; Travel
                                                                                                                                                  Administration for all
                                                                                                                                                  employees, PAC members
2.60   A&I Travel / Altour                                        5124 Poplar Ave Ste 101                         Memphis        TN    38117      and recruitment candidates
                                                                                                                                                  Area 1 - Store Contracts;
2.61   A+T Landcare                                                                                                                               Landscape/snow
2.62   Abdoo LLC                         Jim Aossey               3226 Parkway Court SE                           Cedar Rapids   IA    52403      Store Lease



                                                                                   Page 3 of 51
                                                    Case 19-11743-KG      Doc 191    Filed 09/06/19    Page 111 of 160

                                                                In re: Perkins & Marie Callender's, LLC
                                                                           Case No. 19-11743
                                                                          Schedule G Attachment
                                                                 Executory Contracts and Unexpired Leases


       Name of other parties with whom                                                                                                          State what the contract or
       the debtor has an executory                                                                                                              lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name   Address 1                      Address 2     City            State Zip          of the debtor's interest
                                                                                                                                                Foxtail - Fairfield; Broker
2.63   Accent Sales And Marketing                               4109 Williams Blvd                           Kenner          LA    70065        Agreement
                                                                                                                                                Area 1 - Store Contracts;
2.64   AccuCut Lawn                                             29091 Schram Rd                              Detroit Lakes   MN    56501        Landscape/snow
                                                                                                                                                People Services; Workers'
2.65   ACE / CHUBB                       Denise Gagnon          Dept Ch 10123                                Palatine        IL    60055-0123   Compensation
                                                                                                                                                Foxtail - Fairfield; Broker
2.66   Acosta - Alabama                                         PO Box 281996                                Atlanta         GA    30384        Agreement
                                                                                                                                                Foxtail - Fairfield; Broker
2.67   Acosta - Memphis                                         PO Box 281996                                Atlanta         GA    30384        Agreement
                                                                                                                                                Foxtail - Fairfield; Broker
2.68   Acosta Florida                                           PO Box 281996                                Atlanta         GA    30384        Agreement
                                                                                                                                                Foxtail - Fairfield; Broker
2.69   Acosta Foodservice                                       PO Box 281996                                Atlanta         GA    30384        Agreement
                                                                                                                                                Foxtail - Fairfield; Broker
2.70   Acosta Georgia                                           PO Box 281996                                Atlanta         GA    30384        Agreement
                                                                                                                                                Foxtail - Fairfield; Broker
2.71   Acosta New York                                          PO Box 281996                                Atlanta         GA    30384        Agreement
                                                                                                                                                Accounting Contract; Payroll
                                                                                                                                                card and direct deposit
                                                                                                                                                processing, online wage
                                                                                                                                                statements, and annual W-2
2.72   ADP, LLC                                                 Via Ach                                      Memphis         TN    95822-2513   processing
                                                                                                                                                Foxtail Contract - General;
2.73   ADT                                                      PO Box 371878                                Pittsburgh      PA    15250        Security System
                                                                                                                                                Foxtail ; Foxtail time keeping
                                                                                                                                                system (GenPro) for
2.74   Advanced Time reporting                                  5362 Caleb Drive                             Columbus        OH    43220        manufacturing plants
                                                                                                                                                Area 1 - Store Contracts;
2.75   Advantage                                                PO Box 823                                   Jamestown       ND    58402        Preventative Maintenance
                                                                                                                                                Area 1 - Store Contracts;
2.76   Advantage                                                PO Box 823                                   Jamestown       ND    58402        Preventative Maintenance
                                                                                                                                                Area 1 - Store Contracts;
2.77   Advantage                                                PO Box 823                                   Jamestown       ND    58402        Preventative Maintenance
                                                                                                                                                Area 1 - Store Contracts;
2.78   Advantage                                                PO Box 823                                   Jamestown       ND    58402        Preventative Maintenance
                                                                                                                                                Area 1 - Store Contracts;
2.79   Advantage                                                PO Box 823                                   Jamestown       ND    58402        Preventative Maintenance
                                                                                                                                                Area 1 - Store Contracts;
2.80   Advantage                                                PO Box 823                                   Jamestown       ND    58402        Preventative Maintenance



                                                                                Page 4 of 51
                                                           Case 19-11743-KG    Doc 191       Filed 09/06/19       Page 112 of 160

                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                 Case No. 19-11743
                                                                                Schedule G Attachment
                                                                       Executory Contracts and Unexpired Leases


       Name of other parties with whom                                                                                                                      State what the contract or
       the debtor has an executory                                                                                                                          lease is for and the nature
Line   contract or unexpired lease         Creditor Notice Name       Address 1                       Address 2         City             State Zip          of the debtor's interest
                                                                                                                                                            People Services;
                                                                                                                                                            Supplemental Voluntary
2.81   AFLAC                                                          1932 Wynnton Rd                                   Columbus         GA    31999-0001   Benefits
2.82   AIG / Swiss RE                                                 2 Waterside Crossing            Suite 200         Windsow          CT    06095        People Services; Property
                                                                                                                                                            Area 3 - Maintenance; HVAC,
                                                                                                                                                            Refrigeration Preventative
2.83   Air Flow Services                                              592 SE Volkerts Terrace                           Port St Lucie    FL    34983        Maintenance
                                                                                                                                                            Foxtail Contract - General;
2.84   Air Liquide                                                    5230 South East Avenue                            Countryside      IL    60525        CO2 supplier
                                                                                                                                                            Foxtail - Fairfield; Broker
2.85   Ambi-Prestigio Foods, Inc.                                     164 N Braden Drive                                Glendale Heights IL    60139        Agreement
                                                                                                                                                            People Services; Copy
2.86   American Business Solutions (LEAF                              7560 Ae Beaty Dr. Ste. 1                          Memphis          TN    38133        Machine Leases
                                                                                                                                                            People Services; Background
2.87   Americheck Inc                                                 27001 Lapaz Road                Suite 300 A       Mission Viejo    CA    92691        Checks, MVR
                                                                                                                                                            Perkins Franchisee;
2.88   Andlau, Inc                         Florio Petrou              24 Route 34 South                                 Colts Neck       NJ    07722        Franchise Contract
                                                                                                                                                            People Services; Employee
2.89   Angelici's Flowers & Gifts                                     218 Montelo                                       Memphis          TN    38120        Awards
                                                                                                                                                            People Services; Risk
2.90   Aon                                                            29695 Network Place                               Chicago          IL    60673-1296   Consulting / Brokerage
                                                                                                                                                            Perkins Franchisee;
2.91   Apex Associates, LLC                Daniel Smith               201 16th Street NE                                Little Falls     MN    56345        Franchise Contract
                                                                                                                                                            Foxtail Contract - General;
                                                                                                                                                            Drinking water for offices and
2.92   Aqua Falls                                                     PO Box 98                                         Enon             OH    45323        plant
                                                                                                                                                            Area 1 - Store Contracts;
2.93   Aqua Green Lawns                                               3085 Co. Rd. 39 N.E.                              Monticello       MN    55362        Landscape/snow
                                                                                                                                                            Supply Chain; Agreement for
                                                                                                                                                            Delivery of Food---Breaded
2.94   Aqua Star Seafood                                                                                                                                    Shrimp
                                                                                                                                                            Area 3 - Maintenance; HVAC,
                                                                                                                                                            Refrigeration Preventative
2.95   Aries Refrigeration                                            12321 White Pine Lane                             Ft. Myers        FL    33913        Maintenance
                                                                                                                                                            Area 1 - Store Contracts;
2.96   Armor                                                          2601 Stevens Ave. South                           Minneapolis      MN    55408        Alarm Service
                                                                                                                                                            Area 1 - Store Contracts;
2.97   Arnolds Refridgeration                                         315 Angular St                  PO Box 187        Burlington       IA    52601        Preventative Maintenance
                                                                                                                                                            Area Operations - Area 3;
2.98   Ashberry                                                       2405 E 4Th Ave                                    Tampa            FL    33605        Water Softerner Lease



                                                                                       Page 5 of 51
                                                         Case 19-11743-KG     Doc 191        Filed 09/06/19      Page 113 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                State what the contract or
        the debtor has an executory                                                                                                                    lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name    Address 1                        Address 2         City         State Zip          of the debtor's interest
                                                                                                                                                       Area Operations - Area 3;
2.99    Ashberry                                                    2405 E 4Th Ave                                     Tampa        FL    33605        Water Softerner Lease
                                                                                                                                                       Area Operations - Area 3;
2.100   Ashberry                                                    2405 E 4Th Ave                                     Tampa        FL    33605        Water Softerner Lease
                                                                                                                                                       Cable Provider - Perkins;
2.101   AT&T                                                        PO Box 105262                                      Atlanta      GA    30348-5262   DSL
                                                                                                                                                       Cable Provider - Perkins;
2.102   AT&T                                                        PO Box 105262                                      Atlanta      GA    30348-5262   FIBER
                                                                                                                                                       Cable Provider - Perkins;
2.103   AT&T                                                        PO Box 105262                                      Atlanta      GA    30348-5262   DSL
                                                                                                                                                       Perkins Franchisee;
2.104   AuClair Corp                        Bob Triggiano           1009 St Georges Ave                                Colonia      NJ    '07067       Franchise Contract
2.105   Aurora Investments, LLC             Luigi Bernardi          5215 Edina Industrial Blvd.      Suite 100         Edina        MN    55439        Store Lease
                                                                                                                                                       Perkins Franchisee;
2.106   B Andre Management II Corp          Chris Mandersheid       2142 McPhillips Street                             Winnipeg     MAN R2V 3C8        Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.107   B Andre Management III Corp,        Chris Mandersheid       2142 McPhillips Street                             Winnipeg     MAN R2V 3C8        Franchise Contract
2.108   Ballas Eggs                         Craig Ballas            Dept 78914                       PO Box 78000      Detroit      MI  48278          Eggs
                                                                                                                                                       Accounting Contract; credit
2.109   Bank of America Merchant Services                           PO Box 1256                                        Englewood    CO    80150        card processing
                                                                                                                                                       Accounting Contract; gift card
2.110   Bank of America Merchant Services                           PO Box 1256                                        Englewood    CO    80150        processing
                                                                                                                                                       Perkins Franchisee;
2.111   Bannock Cakes, Inc.                 Bill Barry              1600 Pocatello Creekk Road                         Pocatello    ID    83201-7906   Franchise Contract
                                                                                                     3613 W                                            Area 1 - Store Contracts;
2.112   Barr                                                        Service, Inc                     Farmington Rd     Peoria       IL    61604        Landscape/snow
                                                                                                                                                       Legal Department ; Email
2.113   Barracuda Networks                                          3175 Winchester Boulevard                          Campbell     CA    95008        Archiver
                                                                                                     28543 Network                                     Semi Sweet Chocolate and
2.114   Barry Callebaut                                             PO Box #28543                    Place             Chicago      IL    60673        white chocolate
2.115   Bartow Plaza; G. J. Realty          Gabriel Jeidel          49 West 37th St                  9th Floor         New York     NY    10018-6257   Store Lease
                                                                                                                                                       People Services; Benefits
2.116   Bass, Berry Sims                                            150 Third Avenue South           Suite 2800        Nashville    TN    37201        Legal
2.117   Batory Foods                        Kaitlyn Wilson          PO Box 75162                                       Chicago      IL    60675        Soybean oil
                                                                                                                                                       Foxtail - Fairfield; Mfg
                                                                                                                                                       products as ordered by
2.118   Baugh                                                       1390 Enclave Parkway #A1004                        Houston      TX    77077        customer
                                                                                                                                                       Tax Contract; Provide review
                                                                                                                                                       of U.S. Partnership Income
                                                                                                                                                       Tax Return and related
2.119   BDO                                                         C/O Pnc Bank N.A.                PO Box 642743     Pittsburgh   PA    15264-2743   consulting matters


                                                                                      Page 6 of 51
                                                         Case 19-11743-KG        Doc 191        Filed 09/06/19        Page 114 of 160

                                                                        In re: Perkins & Marie Callender's, LLC
                                                                                   Case No. 19-11743
                                                                                  Schedule G Attachment
                                                                         Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                        State what the contract or
        the debtor has an executory                                                                                                                            lease is for and the nature
Line    contract or unexpired lease          Creditor Notice Name       Address 1                         Address 2         City            State Zip          of the debtor's interest
                                                                                                                                                               People Services; Cyber
                                                                                                                                                               Liability and Franchisor's
2.120   Beazley                                                         39 Batterson Park Rd                                Farmington      CT    06032        E&O
                                                                                                                                                               People Services; Benefit
                                                                                                                                                               Enrollment and
2.121   Benefit Focus                                                   Department 3383                   PO Box 123383     Dallas          TX    75312-3383   Communications Portal
                                                                                                                                                               Area 1 - Store Contracts;
2.122   Benidicts                                                       1003 Harlem St                                      Altoona         WI    54720        Preventative Maintenance
                                                                                                                                                               Area 3 - Maintenance; HVAC,
                                                                                                                                                               Refrigeration Preventative
2.123   Benitz Service Co.                                              2927 Clinton Rd                                     Sedalia         MO    65301        Maintenance
                                                                        848 North La Cienega
2.124   Berjan T. Holdings, LLC;             David B. Tohl              Boulevard                         Suite 207         Los Angeles     CA    90069        Store Lease
                                                                                                                                                               Area 1 - Store Contracts;
2.125   Bernie Buchner                                                  224 Causeway Blvd                                   Lacrosse        WI    54603        Preventative Maintenance
                                                                                                                                                               Lease for R& D Center - Test
2.126   BICO Associate GP                    Morris I. Thomas           100 Peabody Place                 #1400             Memphis         TN    38103        Kitchen
                                                                                                                                                               Perkins Franchisee;
2.127   Big Mountain Restaurants LLC         Craig Witte                131 Collier Lane                                    Kalispell       MT    49901-4621   Franchise Contract
                                             Bruce Johnson; Jeff
2.128   BJ Johns, LLC                        Johnson                    17871 Disse Road                                    Detroit Lakes   MN    56501        Store Lease
2.129   BL Perkins Moorhead LLC              Metropolitan Rental Corp   1839 North Lincoln Ave                              Chicago         IL    60614        Store Lease

2.130   Blackstone Group-Spring Creek, LLC                              One Lawrence Square                                 Springfield     IL    62704        Store Lease
                                                                                                                                                               Foxtail - Fairfield; Broker
2.131   Blackwood Group                                                 1001 N Lake Destiny Rd            Suite 350         Maitland        FL    32751        Agreement
                                                                                                                                                               Perkins Franchisee;
2.132   Blue Heron Enterprises, Inc.         Linda Messinger            PO Box 1327                                         Richmond Hill   GA    31324        Franchise Contract
                                                                                                                                                               IT Contracts; Contract IT
                                                                                                                                                               resources for Micros 3700
2.133   Blue Moon Solutions, LLC                                        233 Shore Cir.                                      Oconomowoc      WI    53066        POS specific skills
2.134   Blue Ribbon Sibs, LLC                Mary F. Cornell            21 Valerie Lane                                     Mahopac         NY    10541        Store Lease

2.135   Bluerigde Software, Inc.                                        30025 Alicia Parkway, Ste 138                       Laguna Niguel   CA    92677        Legal Department ; Software
                                                                                                                                                               People Services; Employee
2.136   Bob Richards Jewelers                                           7730 Wolf River Blvd. Ste 103                       Germantown      TN    38138        Awards
                                                                                                                                                               Area 1 - Store Contracts;
2.137   BOS                                                                                                                                                    Landscape/snow
                                                                                                                                                               Area 1 - Store Contracts;
2.138   BOS                                                                                                                                                    Landscape/snow
2.139   Bridge Logistics Inc                                            5 Circle Freeway                                    Cincinnati      OH    45246        Foxtail - Carrier Contracts


                                                                                           Page 7 of 51
                                                           Case 19-11743-KG    Doc 191         Filed 09/06/19      Page 115 of 160

                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                 Case No. 19-11743
                                                                                Schedule G Attachment
                                                                       Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                       State what the contract or
        the debtor has an executory                                                                                                                           lease is for and the nature
Line    contract or unexpired lease           Creditor Notice Name    Address 1                        Address 2         City              State Zip          of the debtor's interest
        Brighton Mills (N. Nagel & Son CO. --
2.140   Brighton Mills)                       Michael Norris          707 Harrison-Brookville Rd       Unit #220         West Harrison     IN    47060        Flour
                                                                                                                                                              Area 1 - Store Contracts;
2.141   Brrr refrigeration                                            26017 Schmolke Rd                                  Garrison          MN    56450        Preventative Maintenance
                                                                      155 Technology Parkway Ste                                                              IT Contracts; Payroll tax
2.142   BSI                                                           100                                                Norcross          GA    30092        software

2.143   Bunsen Business Center Associates Grigor E. Atoian            24940 Alicante Drive                               Calabasas         CA    91302        Lease Guarantor
                                                                                                                                                              Perkins Franchisee;
2.144   Burley Inn, Inc.                    Burley Inn, Inc.          800 N. Overland Avenue                             Burley            ID    83318-3442   Franchise Contract
                                                                                                                                                              Supply Chain; Agreement for
                                                                                                                                                              Delivery of Food--Turkey
2.145   Butterball                                                    One Buttervall Lane                                Garner            NC    27529        Items
2.146   BW Properties, LLC                  Stanley H. Volp           4401 Pine Point Dr. NW                             Walker            MN    56484        Store Lease
2.147   C & S Joint Venture II              Joelle Mortenson Hutter   6708 Aldo Leopold Way                              Middleton         WI    53562        Store Lease
                                                                                                                                                              Perkins Franchisee;
2.148   C&D Vaden, Ins.                     Don Vaden                 711 Millwood Avenue                                Winchester        VA    22601-0000   Franchise Contract
                                                                                                                                                              Perkins Franchisee;
2.149   C&H FoodService, Inc.               Adam Zimny                1172 Red Fox Road                                  Arden Hills       MN    55110-2180   Franchise Contract
                                                                                                                                                              Perkins Franchisee;
2.150   C&H FoodService, Inc.               Adam Zimny                1172 Red Fox Road                                  Arden Hills       MN    55110-2180   Franchise Contract
                                                                                                                                                              Perkins Franchisee;
2.151   C&H FoodService, Inc.               Adam Zimny                1172 Red Fox Road                                  Arden Hills       MN    55110-2180   Franchise Contract
                                                                                                                                                              Perkins Franchisee;
2.152   C&H FoodService, Inc.               Adam Zimny                1172 Red Fox Road                                  Arden Hills       MN    55110-2180   Franchise Contract
                                                                                                                                                              Marketing Contracts; Kids
                                                                                                                                                              App development, digital
                                                                                                                                                              promos, analytics & periodic
2.153   C3                                                            10955 Grananda Lane                                Overland Park     KS    66211        updates
                                                                                                                                                              Foxtail - Fairfield; Broker
2.154   Ca Fortune                                                    1831 Howard St. A                                  Elk Grove Village IL    60007        Agreement
                                                                                                                                                              Cable Provider - Perkins;
2.155   CableOne                                                      PO Box 78407                                       Phoenix           AZ    85062        CABLE
                                                                                                                                                              Cable Provider - Perkins;
2.156   CableOne                                                      PO Box 78407                                       Phoenix           AZ    85062        CABLE
                                                                                                                                                              Perkins Franchisee;
2.157   Calgary Two Limited Partnership     Chris Mandersheid         2142 McPhillips Street                             Winnipeg          MAN R2V 3C8        Franchise Contract
                                                                                                                                                              Perkins Franchisee;
2.158   Canadian Diners LP                  Colin Kinsman             1130 St. Laurent Blvd.                             Ottawa            ONT   K1K 3B6      Franchise Contract
                                                                                                                                                              Perkins Franchisee;
2.159   Candlestick Foods                   Bill Jamison              10129 Candlestick Lane                             Concord           OH    44077        Franchise Contract


                                                                                      Page 8 of 51
                                                     Case 19-11743-KG     Doc 191       Filed 09/06/19      Page 116 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                 State what the contract or
        the debtor has an executory                                                                                                                     lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                       Address 2            City           State Zip          of the debtor's interest
                                                                                                                                                        People Services; Kindness
2.160   Card Marketing Services                                                                                                                         Cards - Perkins
                                                                                                                                                        People Services; Recruitment
2.161   Career Builder                                           13047 Collection Center Drive                        Chicago        IL    60693-0130   Advertising
                                                                                                 Building ll, Suite                                     People Services; Recruitment
2.162   Career Plug                                              3801 S Capital of Texas HWY     100                  AUSTIN         TX    78704        Advertising
                                                                                                                                                        Foxtail - Fairfield; Broker
2.163   Carlin Group                                             9002 Technology Lane                                 Fishers        IN    46038        Agreement

2.164   Carter Outdoo                                            206 NW 12th Street                                   Blue Springs   MO    64105        Marketing - Perkins Billboard
                                                                                                                                                        Supply Chain; Agreement for
2.165   Case Farms Poultry                                                                                                                              Delivery of Food--Poultry
                                                                                                                                                        Tax Contract; Provide
                                                                                                                                                        monthly sales tax return files
                                                                                                                                                        necessary for FL, MN and TN
2.166   CBiz                                                     25793 Network Place                                  Chicago        IL    60673-1257   web access upload
                                                                 One Cedar Point Drive                                                                  Perkins Franchisee;
2.167   Cedar Fair, L.P.                  Craig Freeman          ATTENTION: Jack Highsmith                            Sandusky       OH    44870        Franchise Contract
                                                                                                                                                        Cable Provider - Perkins;
2.168   Century Link                                             PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.169   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.170   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        FIBER
                                                                                                                                                        Cable Provider - Perkins;
2.171   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.172   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.173   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.174   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.175   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.176   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.177   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL
                                                                                                                                                        Cable Provider - Perkins;
2.178   CenturyLink                                              PO Box 91154                                         Seattle        WA    98111        DSL



                                                                                 Page 9 of 51
                                                     Case 19-11743-KG    Doc 191      Filed 09/06/19    Page 117 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                 State what the contract or
        the debtor has an executory                                                                                                     lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                      Address 2     City        State Zip     of the debtor's interest
                                                                                                                                        Cable Provider - Perkins;
2.179   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.180   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.181   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.182   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.183   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.184   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.185   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   FIBER
                                                                                                                                        Cable Provider - Perkins;
2.186   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.187   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.188   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.189   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.190   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.191   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.192   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.193   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.194   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
2.195   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   Cable Provider - Perkins; T1
                                                                                                                                        Cable Provider - Perkins;
2.196   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.197   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.198   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL
                                                                                                                                        Cable Provider - Perkins;
2.199   CenturyLink                                              PO Box 91154                                 Seattle     WA    98111   DSL


                                                                                Page 10 of 51
                                                        Case 19-11743-KG    Doc 191       Filed 09/06/19    Page 118 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                             State what the contract or
        the debtor has an executory                                                                                                                 lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name     Address 1                        Address 2     City          State Zip           of the debtor's interest
                                                                                                                                                    People Services; 401k plan
2.200   Charles Schwab                    James McDowell           401 K                            PO Box 2391   Austin        TX    78768         administration
                                                                                                                                                    People Services;
2.201   CHART                                                      PO Box 2835                                    Westfield     NJ    07091         Professional Membership
                                                                                                                                                    Cable Provider - Perkins;
2.202   Charter Communications                                     PO Box 3019                                    Milwaukee     WI    53201-3019    CABLE
                                                                                                                                                    Foxtail - Fairfield; Broker
2.203   Chase & Franklin                                           21 Church Road                                 Maple Shade   NJ    08052         Agreement
                                                                                                                                                    Foxtail Contract - General;
2.204   Chep USA                                                   15226 Collections Center Drive                 Chicago       IL    60693         Chep Palettes
                                                                                                                                                    Perkins Franchisee;
2.205   Christopher's Restaurant, Inc.    Terry Meron              411 Route 3                                    Plattsburgh   NY    12901-6520    Franchise Contract
                                                                                                                                                    Area 1 - Store Contracts;
2.206   Cintas                                                     97627 Eagle Way                                Chicago       IL    60678         Restroom Cleaning
                                                                                                                                                    Area 1 - Store Contracts;
2.207   Cintas                                                     97627 Eagle Way                                Chicago       IL    60678         Restroom Cleaning
                                                                                                                                                    Area 1 - Store Contracts;
2.208   Cintas                                                     97627 Eagle Way                                Chicago       IL    60678         Restroom Cleaning
                                                                                                                                                    Area 1 - Store Contracts;
2.209   Cinta's                                                    97627 Eagle Way                                Chicago       IL    60678         Restroom Cleaning
                                                                                                                                                    Area 1 - Store Contracts;
2.210   Cinta's                                                    97627 Eagle Way                                Chicago       IL    60678         Restroom Cleaning
                                                                                                                                                    Foxtail Contract - General;
2.211   Cintas - Fairfield                                         PO Box 631025                                  Cincinnati    OH    45263-1025    Uniform rental and cleaning

2.212   Clear Channel                                              PO Box 402379                                  Atlanta       GA    30384-2379    Marketing - Perkins Billboard

2.213   Clear Channel                                              PO Box 402379                                  Atlanta       GA    30384-2379   Marketing - Perkins Billboard
                                                                                                                                                   Perkins Franchisee;
2.214   Clearwater Gulf To Bay, LLC       Doug Klingerman          1388 State Route 487                           Bloomsburg    PA    17815        Franchise Contract
                                                                                                                                                   Supply Chain; Bevarage
2.215   Coca-Cola Company                 Zach Hinkle              PO Box 101194                                  Atlanta       GA    314-202-0380 Marketing Agreement
                                                                                                                                                   IT Contracts; Contract IT
                                                                                                                                                   resources for application
2.216   Cognizant Technology Solutions    Gowri Shankar            500 Frank W Burr Blvd 3F                       Teaneck       NJ    07666        development
                                                                                                                                                   Marketing - Perkins Highway
2.217   Colorado Logos, Inc.                                       7717 W. 6Th Avenue Suite H                     Lakewood      CO    80214        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.218   Colorado Logos, Inc.                                       7717 W. 6Th Avenue Suite H                     Lakewood      CO    80214        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.219   Colorado Logos, Inc.                                       7717 W. 6Th Avenue Suite H                     Lakewood      CO    80214        Logos


                                                                                    Page 11 of 51
                                                     Case 19-11743-KG    Doc 191      Filed 09/06/19    Page 119 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                 State what the contract or
        the debtor has an executory                                                                                                     lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                      Address 2     City        State Zip     of the debtor's interest
                                                                                                                                        Cable Provider - Perkins;
2.220   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.221   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.222   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.223   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.224   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.225   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.226   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.227   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.228   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.229   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.230   Comcast                                                  PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.231   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.232   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.233   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.234   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.235   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.236   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.237   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.238   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE
                                                                                                                                        Cable Provider - Perkins;
2.239   Comcast Cable                                            PO Box 34744                                 Seattle     WA    98124   CABLE



                                                                                Page 12 of 51
                                                       Case 19-11743-KG    Doc 191       Filed 09/06/19       Page 120 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                 State what the contract or
        the debtor has an executory                                                                                                                     lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name    Address 1                       Address 2         City             State Zip          of the debtor's interest
                                                                                                                                                        Cable Provider - Perkins;
2.240   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.241   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.242   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.243   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.244   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.245   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.246   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.247   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        Cable Provider - Perkins;
2.248   Comcast Cable                                             PO Box 34744                                      Seattle          WA    98124        CABLE
                                                                                                                                                        People Services; Fuel for
2.249   Comdata                                                   5301 Maryland Way                                 Brentwood        TN    37027        Fleet Vehicles
                                                                                                                                                        People Services; Conference
2.250   Conference Group                                          254 Chapman Road, Ste. 200                        Newark           DE    19702        Calls
2.251   Copia Group LLC                   Yoomi Getz              1859 Laurel Road                                  Oceanside        CA    92504        Store Lease
                                                                                                                                                        Foxtail - Fairfield; Broker
2.252   Core Group                                                5201 West Laurel St                               Tampa            FL    33607        Agreement
2.253   Cornwell-Klohs Company            Ronald Cornwell         7400 Metro Boulevard            Suite 105         Edina            MN    55439        Store Lease
                                                                                                                                                        Area 1 - Store Contracts;
2.254   corporate mech                                            5114 Hillsboro Ave North                          New Hope         MN    55428        Preventative Maintenance

        Cross Keys Development Company ;
2.255   R.J. Waters & Associates, Inc.    Francis J. McDonnell    200 Old Forge Lane              Suite 201         Kennett Square   PA    19348        Lease Guarantor
        Crown Pointe Partnership; Lincoln
2.256   Commercial Properties, Inc.       Lyder Johnson           PO Box 290727                                     Port Orange      FL    32129        Lease Guarantor
                                                                                                                                                        Perkins Franchisee;
2.257   CRP, Inc.                         Charles Seravalli       10059 Sandmeyer Lane                              Philadelphia     PA    19116-3501   Franchise Contract
                                                                                                                                                        People Services;
                                                                                                                                                        Compensation Surveys,
                                                                                                                                                        including the Chain
                                                                                                  300 Concord                                           Restaurant Total Rewards
2.258   CRTRA                                                     C/O Lynda Burger                Plaza Dr          San Antonio      TX    78216        surveys



                                                                                  Page 13 of 51
                                                       Case 19-11743-KG   Doc 191     Filed 09/06/19        Page 121 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                              State what the contract or
        the debtor has an executory                                                                                                                  lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name   Address 1                     Address 2         City            State Zip          of the debtor's interest
                                                                                                                                                     IT Contracts; Software as a
                                                                                                                                                     Service model - Restaurant
                                                                                                                                                     back office software - labor
                                                                                                                                                     management, food cost
        CrunchTime! Information Systems,                                                                                                             management and employee
2.259   Inc.                                                      129 Portland Street           2nd Floor         Boston          MA    02114        mobile access
2.260   Curlew Crossing S.C., LLC          Mike Ware              3333 New Hyde Park Road       Suite 100         New Hyde Park   NY    11042-0020   Store Lease
                                                                                                                                                     Area 1 - Store Contracts;
2.261   Custom Refrigeration                                      640 Mendelssohn Ave N                           Golden Valley   MN    55427        Refrigeration
                                                                                                                                                     Perkins Franchisee;
2.262   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.263   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.264   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.265   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.266   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.267   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.268   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.269   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.270   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.271   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.272   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.273   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.274   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.275   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.276   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract
                                                                                                                                                     Perkins Franchisee;
2.277   CyHawk Hospitality Inc.            James Rahfaldt         1271 NE Hwy 99 W #504                           McMinnville     OR    97128        Franchise Contract


                                                                                Page 14 of 51
                                                          Case 19-11743-KG    Doc 191         Filed 09/06/19   Page 122 of 160

                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                Case No. 19-11743
                                                                               Schedule G Attachment
                                                                      Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                State what the contract or
        the debtor has an executory                                                                                                                    lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name     Address 1                        Address 2      City           State Zip          of the debtor's interest
                                                                                                                                                       Perkins Franchisee;
2.278   CyHawk Hospitality Inc.             James Rahfaldt           1271 NE Hwy 99 W #504                           McMinnville    OR    97128        Franchise Contract
                                                                                                                                                       Legal Department - Perkins
                                                                                                                                                       Franchise; Development
2.279   CyHawk Hospitality Inc.                                      12604 Ensley Lane                               Leawood        KS    66209        Agreement
                                                                                                                                                       Perkins Franchisee;
2.280   D & S Development, Inc.             Dillon Flaherty, Jr.     1325 London Road                                Duluth         MN    55805-2491   Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.281   D&S Development, Inc.               Dillon Flaherty, Jr.     1325 London Road                                Duluth         MN    55805-2491   Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.282   D&S Development, Inc.               Dillon Flaherty, Jr.     1325 London Road                                Duluth         MN    55805-2491   Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.283   D&S Development, Inc.               Dillon Flaherty, Jr.     1325 London Road                                Duluth         MN    55805-2491   Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.284   Daigle Enterprises, Inc.            Greg Daigle              PO Box 194                                      Stillwater     MN    55082-0194   Franchise Contract
                                                                                                                                                       Area 1 - Store Contracts;
2.285   Dakota                                                       4322 15Th Ave Nw                                Fargo          ND    58102        Preventative Maintenance
                                                                                                                                                       Area 1 - Store Contracts;
2.286   Dakota refrigeration                                         4322 15Th Ave Nw                                Fargo          ND    58102        Preventative Maintenance
2.287   David V. Lees                                                17230 South 4190 Road                           Claremore      OK    74017        Store Lease
                                                                                                                                                       Area Operations - Area 3;
2.288   Dex Imaging                                                  PO Box 17299                                    Clearwater     FL    33762-0295   Copy Machine lease

        Dex Imaging (Great America                                                                                                                     People Services; Copy
2.289   Financial Services PO Box 660831)                            PO Box 17299                                    Clearwater     FL    33762-0295   Machine Leases
                                                                                                                                                       Perkins Franchisee;
2.290   DGE Partnership LP                  Dan Esmond               1208 Oak Tree Drive                             Lawrence       KS    66049-3865   Franchise Contract
2.291   DH Prime Development, Inc.          Robert E. Drifka         N9601 Crystal Drive                             Appleton       WI    54915        Store Lease
2.292   Dillard Square GP                   Laura Warren             825 Valleybrook Drive                           Memphis        TN    38120        Store Lease
                                                                                                                                                       People Services; Learning
2.293   DiscoverLink                                                 1525 Kautz Road Suite 700                       West Chicago   IL    60185        Management System
                                                                                                                                                       People Services; Satellite
                                                                                                                                                       service in Memphis corporate
2.294   Dish Network                                                 PO Box 94063                                    Palatine       IL    60094-4063   support center
2.295   DJ-9, Inc.                          David M. D'Onofrio       2805 W. Horatio Street                          Tampa          FL    33609        Store Lease
                                                                                                                                                       Perkins Franchisee;
2.296   DLP Foods Inc.                      Debra Pedro              1829 N. Saint Paul Road                         St. Paul       MN    55109-4707   Franchise Contract
                                                                                                                                                       Area 1 - Store Contracts;
2.297   DMI                                                                                                                                            Preventative Maintenance
                                                                                                                                                       Area 1 - Store Contracts;
2.298   DMI                                                                                                                                            Preventative Maintenance


                                                                                    Page 15 of 51
                                                        Case 19-11743-KG    Doc 191        Filed 09/06/19        Page 123 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                   State what the contract or
        the debtor has an executory                                                                                                                       lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name    Address 1                         Address 2         City            State Zip          of the debtor's interest
                                                                                                                                                          Marketing Contracts; Online
        Door Dash Inc. a Delaware                                                                                                                         Ordering platform & Delivery
2.299   corporation                                                901 Market Street , Suite 600                       San Francisco   CA    94103        services
                                                                                                                                                          Perkins Franchisee;
2.300   Double 0 of Montana, Inc.          Jason Ueland            PO Box 4037                                         Butte           MT    599702       Franchise Contract
                                                                                                                                                          Perkins Franchisee;
2.301   Drexel Hill Restaurants, Inc.      Charles Seravalli       10059 Sandmeyer Lane                                Philadelphia    PA    19116-3501   Franchise Contract

                                                                                                                                                          Accounting Contract; manage
                                                                                                                                                          all trash collections, including
2.302   DRM Waste Management                                       PO Box 659                                          Forked River    NJ    08731        recyclables, at all locations
        Duane H. Hendrickson Survivors
2.303   Revocable Trust                    Duane H. Hendrickson    520 University Avenue             Suite 200         Madision        WI    53703        Store Lease

                                                                                                                                                          Tax Contract; Prepare
                                                                                                                                                          monthly property tax returns
                                                                                                                                                          and vouchers and review and
2.304   Duff & Phelps                                              12595 Collection Center Drive                       Chicago         IL    60693        appeal property tax values.
                                                                                                                                                          Perkins Franchisee;
2.305   Dwight's of SC, Inc.               Dave Messinger          P. O. Box 1677                                      Summerville     SC    29484        Franchise Contract
                                                                                                                                                          Perkins Franchisee;
2.306   E&R Services of Northfield, Inc.   Eduardo Monrroy         1401 Riverview Drive                                Northfield      MN    55057        Franchise Contract
                                                                                                                                                          Area 1 - Store Contracts;
2.307   eco mechanical                                             16159 Marble St Nw                                  Ramsey          MN    55303        Preventative Maintenance
                                                                                                                                                          Area Operations - Area 3;
2.308   Ecolab                                                     PO Box 32027                                        New York        NY    10087        Water Softener Lease
                                                                                                                                                          Supply Chain; Product and
2.309   Ecolab Inc                                                 PO Box 32027                                        New York        NY    10087        Supply Agreement
                                                                                                                                                          Supply Chain; Pest
                                                                                                                                                          Elimantion Services
2.310   Ecolab Pest                                                PO Box 32027                                        New York        NY    10087        Agreement
                                                                                                                                                          Accounting Contract; utility
        Ecova, F/K/A Avantage IQ, F/K/A                                                                                                                   and telecom review and
2.311   Avista Advantage                                           1313 N Atlantic St                Suite 5000        Spokane         WA    99201        processing
2.312   Eden Ventures, LLC                 Nedal Y. Abdul-Hajj     510 – 1st Avenue North            #500              Minneapolis     MN    55403        Store Lease
                                                                                                                                                          Foxtail - Fairfield; Broker
2.313   Efd Associates                                             270 Alpha Drive                                     Pittsburgh      PA    15238        Agreement
                                                                                                                                                          Perkins Franchisee;
2.314   El Obbe's, Inc.                    Robert Ebbole           26876 Fern Drive                                    Elkhart         IN    46514        Franchise Contract
                                                                                                                                                          Foxtail - Fairfield; Broker
2.315   Elite Associates                                           875 Challenger St.                                  Brea            CA    92821        Agreement


                                                                                     Page 16 of 51
                                                        Case 19-11743-KG    Doc 191       Filed 09/06/19       Page 124 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                               State what the contract or
        the debtor has an executory                                                                                                                   lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name   Address 1                       Address 2         City          State Zip          of the debtor's interest
                                                                                                                                                      Area 1 - Store Contracts;
2.316   Elite Pro Lawn                                             619 Birdie Dr                                     Rantoul       IL    61866        Landscape/snow
2.317   Empire Ten LLC and Lunar 4, LLC     Bruce Dachis           2909 Braynt Ave. S              Suite 300         Minneapolis   MN    55408        Store Lease

                                                                                                                                                      People Services; Fleet
                                                                                                                                                      Vehicle leases and
2.318   Enterprise                                                 284 Mallory Station Road                          Franklin      TN    37067        maintenance on fleet vehicles

                                                                                                                                                      People Services;
        Equifax / TALX Corporation / TALX                                                                                                             Unemployment, OnBoarding,
2.319   UC Express                                                 4076 Paysphere Circle                             Chicago       IL    60674-4076   The Work Number
2.320   Eretz, LLC                          Sally Rubenstein       2885 Knox Avenue South          #505              Minneapolis   MN    55408        Store Lease
2.321   ERUS, LLC Semper Fidelus, LLC       Roy A. Langland        7 Bogie Hills Drive                               Columbia      MO    65201        Store Lease
                                                                                                                                                      People Services; GL, Auto,
                                                                                                                                                      Foreign and Employer's
2.322   ESIS                                                       Dept Ch 10123                                     Palatine      IL    60055-0123   Liability
                                                                                                                                                      Perkins Franchisee;
2.323   Estero Restaurant, LLC              Doug Klingerman        1388 State Route 487                              Bloomsburg    PA    17815        Franchise Contract

2.324   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.325   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.326   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.327   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.328   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.329   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.330   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.331   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.332   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard

2.333   Fairway Outdoor                                            PO Box 60125                                      Charlotte     NC    28260        Marketing - Perkins Billboard
2.334   Federal Express                                            PO Box 660481                                     Dallas        TX    75266-0481   People Services; Shipping




                                                                                   Page 17 of 51
                                                       Case 19-11743-KG    Doc 191        Filed 09/06/19   Page 125 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                           State what the contract or
        the debtor has an executory                                                                                                               lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name    Address 1                       Address 2       City             State Zip      of the debtor's interest
                                                                                                                                                  Foxtail - Fairfield; Mfg
                                                                                                  3025 West South                                 products as ordered by
2.335   Federated Foodservice                                     Accounts Receivable             Creek Lane      Arlington Heights IL   60005    customer
                                                                                                                  BLACK RIVER
2.336   Federation Coop                                           108 N WATER ST                                  FALLS             WI   54615    Marketing - Perkins Billboard

2.337   Federation Corp.                  Keith Holm              108 North Water Street                          Black River Falls WI   54615    Store Lease
                                                                                                                                                  Foxtail - Fairfield; Broker
2.338   Fidler Marketing Inc                                      205 N W 66th Street                             Oklahoma City    OK    73116    Agreement
                                                                                                                                                  Perkins Franchisee;
2.339   Fille, Inc.                       Lenny Petrou            3445 Route 9                                    Freehold         NJ    ,07728   Franchise Contract
2.340   First Pick                                                14786 Winans St                                 West Olive       MI    49460
                                                                                                                                                  Marketing Contracts;
                                                                                                                                                  Enterprise Email & Menu
2.341   Fishbowl, Inc.                                            PO Box 740513                                   Atlanta          GA    30374    Analytics
                                                                                                                                                  Cable Provider - Perkins;
2.342   Florida High Speed(WiMax)                                                                                                                 FIXED_WIRELESS
                                                                                                                                                  Marketing - Perkins Highway
2.343   Florida Logos, Inc                                        3764 New Tampa Highway                          Lakeland         FL    33815    Logos
                                                                                                                                                  Marketing - Perkins Highway
2.344   Florida Logos, Inc                                        3764 New Tampa Highway                          Lakeland         FL    33815    Logos
                                                                                                                                                  Marketing - Perkins Highway
2.345   Florida Logos, Inc                                        3764 New Tampa Highway                          Lakeland         FL    33815    Logos
                                                                                                                                                  Marketing - Perkins Highway
2.346   Florida Logos, Inc.                                       3764 New Tampa Highway                          Lakeland         FL    33815    Logos
                                                                                                                                                  Marketing - Perkins Highway
2.347   Florida Logos, Inc.                                       3764 New Tampa Highway                          Lakeland         FL    33815    Logos
                                                                                                                                                  Marketing - Perkins Highway
2.348   Florida Logos, Inc.                                       3764 New Tampa Highway                          Lakeland         FL    33815    Logos
                                                                                                                                                  Foxtail - Fairfield; Broker
2.349   Food Sales East                                           208 Cloverdale Circle                           Alabaster        AL    35007    Agreement

                                                                                                                                                  Legal Department ; Exclusive
                                                                                                                                                  consultant and general
                                                                                                                                                  advisor to Franchisor in the
                                                                                                                                                  marketing and sales of
                                                                                                                                                  indificual franchise units --
2.350   Franchise Dynamics, LLC                                   PO Box 14638                                    Springfield      MO    65814    Consulting Agreement

2.351   Franklin Outdoor                                          20092 Edison Circle             PO Box 188      Clearwater       MN    55320    Marketing - Perkins Billboard



                                                                                  Page 18 of 51
                                                        Case 19-11743-KG    Doc 191       Filed 09/06/19        Page 126 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                  State what the contract or
        the debtor has an executory                                                                                                                      lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name    Address 1                        Address 2          City           State Zip          of the debtor's interest
                                                                                                    1870 Arnold                                          Foxtail - Fairfield; Broker
2.352   Freestone Sales                                            David Freestone                  Industrial Place   Concord        CA    94500        Agreement
                                                                                                                                                         Foxtail Contract - General;
2.353   Freije RSC Engineered Solutions                            11800 Exit 5 Parkway, Suite 10                      Fishers        IN    46037        Preventative Maintenance
2.354   Friedman Enterprises LLC           Roger Friedman          120 Salem Point Drive SW                            Rochester      MN    55902        Store Lease
                                                                                                                                                         Area Operations - Area 3;
                                                                                                    2884 Coral Ct                                        Lawn Mowing and
2.355   Friends of the Earth Landscaping                           Landscaping                      Apt 302            Coralville     IA    52241        Landscaping
                                                                                                                                                         Area 1 - Store Contracts;
2.356   From the Ground Up                                         3073 S County Road 45                               Owatonna       MN    55060        Landscape/snow
                                                                                                                                                         Cable Provider - Perkins;
2.357   Frontier                                                   PO Box 740407                                       Cincinnati     OH    45274-0407   DSL
                                                                                                                                                         Cable Provider - Perkins;
2.358   Frontier                                                   PO Box 740407                                       Cincinnati     OH    45274-0407   DSL
                                                                                                                                                         Cable Provider - Perkins;
2.359   Frontier                                                   PO Box 740407                                       Cincinnati     OH    45274-0407   DSL
                                                                                                                                                         Cable Provider - Perkins;
2.360   Frontier                                                   PO Box 740407                                       Cincinnati     OH    45274-0407   FIBER
                                                                                                                                                         Cable Provider - Perkins;
2.361   Frontier                                                   PO Box 740407                                       Cincinnati     OH    45274-0407   DSL
                                                                                                                                                         Foxtail - Fairfield; FOXTAIL
                                                                                                                                                         LABEL ITEMS, MINIMUM
2.362   Frosty Acres                                               PO Box 1849                                         Alpharetta     GA    30023        SHIPMENT-150 CASES
                                                                                                                                                         Foxtail Contract - General;
2.363   FSENet                                                     Mail Code: 11048                 PO Box 11839       Newark         NJ    07101-8138   Research
                                                                                                                                                         Foxtail Contract - General;
2.364   Fulton Communications                                      625 First Street SE                                 Cedar Rapids   IA    52401        Mitel Telephone System
2.365   G.J.K., LLC                        Gus J. Stratakis        14008 Greencroft Lane                               Hunt Valley    MD    21030        Store Lease
                                                                                                                                                         Area 1 - Store Contracts;
2.366   G2 Snow Removal                                            605 Sw 6Th Street                                   Brainerd       MN    56401        Landscape/snow
2.367   Gateway Fashion Mall, LLC          Scott Sterlekar         23901 Calabasas Road             Suite 1064         Calabasas      CA    91302-1542   Store Lease
                                                                                                                                                         People Services; Business
2.368   Gerber Life Insurance                                      PO Box 277817                                       Atlanta        GA    30384-7817   Travel Accident
                                                                                                                                                         Foxtail - Fairfield; Broker
2.369   Gilbert Foodservice Inc                                    4005 Stuart Andrew Blvd                             Charlotte      NC    28217        Agreement
                                                                                                                                                         Foxtail -- Corona and Ohio ;
                                                                                                                                                         Maintenance on Spreadsheet
2.370   Global Software                                            3301 Benson Dr                   Suite 201          RALEIGH        NC    27609        Server
                                                                                                                                                         Perkins Franchisee;
2.371   GLS Associates, LLC                Michelle Reis           1608 East 43rd St.                                  Anderson       IN    46013        Franchise Contract



                                                                                    Page 19 of 51
                                                          Case 19-11743-KG    Doc 191         Filed 09/06/19        Page 127 of 160

                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                Case No. 19-11743
                                                                               Schedule G Attachment
                                                                      Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                       State what the contract or
        the debtor has an executory                                                                                                                           lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name      Address 1                          Address 2         City             State Zip          of the debtor's interest
                                                                                                                                                              People Services;
2.372   GMEBC                                                        Benefits Council                   PO Box 17015      Memphis          TN    38187-0015   Professional Membership
                                                                                                                                                              Foxtail - Fairfield; Mfg
                                                                                                                                                              products as ordered by
2.373   Golbon                                                       PO Box 823242                                        Philadelphia     PA    19182-3242   customer
                                                                                                                                                              Preventative Maintenance;
                                                                                                                                                              Kitchen repair, installation,
2.374   Goodwin Tucker Group                                         PO Box 3285                                          Des Moines       IA    50316        and parts
                                                                                                                                                              Area 3 - Maintenance; HVAC,
                                                                                                                                                              Refrigeration Preventative
2.375   Goodwin Tucker Group                                         PO Box 3285                                          Des Moines       IA    50316        Maintenance
                                                                                                                                                              IT Contracts; Telephone
2.376   GraniteTelecommunications, LLC                               Client Id#311                      PO Box 983119     Boston           MA    02298-3119   Service (POTS lines)
                                                                                                                                                              Perkins Franchisee;
2.377   Great Bend Hospitality LC          Dan Esmond                1208 Oak Tree Drive                                  Lawrence         KS    66049-3865   Franchise Contract
                                                                                                                                                              Foxtail Contract - General;
2.378   Green Bay Packaging                Brad Tilkens              Bin No 53139                                         Milwaukee        WI    53288        Packaging
                                                                                                                                                              Foxtail - Fairfield; Broker
2.379   Green Tree Food Marketing, Llc                               1321 Green Tree Lane                                 Glendale         MO    63122        Agreement
                                                                                                                                                              Area Operations - Area 3;
2.380   Gregs Lawn & Landscaping                                     1200 Continental Place Ne                            Cedar Rapids     IA    52402        Irrigation maintainence
                                                                                                                                                              Perkins Franchisee;
2.381   H & H Paramedical Services, Inc    David & Melissa Hunt      34 Finnwick Cove                                     Jackson          TN    38305        Franchise Contract
                                                                                                                                                              Foxtail Contract - General;
2.382   H&M Bay                                                      PO Box 418578                                        Boston           MA    02241        Freight Vendor
                                                                                                                                                              Perkins Franchisee;
2.383   Haberkraft, Inc.                   Brent Haberman            1504 Hwy 97                                          Ellensburg       WA    98926        Franchise Contract
2.384   Halla Family Limited Partnership                             6601 Mohawk Trail                                    Edina            MN    55439        Store Lease
                                                                     Gordon Chow 4800 Bender Hill                                                             Perkins Franchisee;
2.385   Hampton Restaurants of Niagara     Massimo Pasetto           Avenue                                               Niagara Falls    ONT   L2E 6W7      Franchise Contract
                                                                                                                                                              Area 3 - Maintenance; HVAC,
                                                                                                                                                              Refrigeration Preventative
2.386   Harold G. Butzer, Inc.                                       721 Wicker Lane                                      Jefferson City   MO    65109        Maintenance
                                           Brandon O’Connell,
2.387   Hastings Midtown, LLC              Genevieve Simonson        4999 France Avenue                 Suite 216         Minneapolis      MN    55410        Store Lease
                                                                                                                                                              People Services; Fiduciary,
                                                                                                                                                              D&O, and Employment
2.388   HCC                                                          PO Box 402032                                        Atlanta          GA    30384-2032   Practices Liability
                                                                                                                                                              People Services; Stop Loss
2.389   HCC Life Insurance Company                                   PO Box 402032                                        Atlanta          GA    30384-2032   (prior to 2019)



                                                                                        Page 20 of 51
                                                        Case 19-11743-KG    Doc 191        Filed 09/06/19      Page 128 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                               State what the contract or
        the debtor has an executory                                                                                                                   lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name     Address 1                       Address 2         City          State Zip          of the debtor's interest

2.390   Headrick Outdoor                                           One Freedom Square                                Laurel        MS    39440-3367   Marketing - Perkins Billboard
                                                                                                                                                      Area 1 - Store Contracts;
2.391   Heitzman                                                   3500 Canterbury Drive                             Bloomington   MN    55431        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.392   Heitzman                                                   3500 Canterbury Drive                             Bloomington   MN    55431        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.393   Heitzman                                                   3500 Canterbury Drive                             Bloomington   MN    55431        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.394   Heitzman                                                   3500 Canterbury Drive                             Bloomington   MN    55431        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.395   Heitzman                                                   3500 Canterbury Drive                             Bloomington   MN    55431        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.396   Heitzman                                                   3500 Canterbury Drive                             Bloomington   MN    55431        Landscape/snow
                                                                                                                                                      Perkins Franchisee;
2.397   Helena Cakes, LLC                 Pete Mollet              2587 Overlook Blvd                                Helena        MT    59601        Franchise Contract
                                                                                                                                                      Area 1 - Store Contracts;
2.398   Hemming                                                    PO Box 852                                        Alexandria    MN    56308        Landscape/snow

                                                                                                                                                      Supply Chain; Agreement for
2.399   High Liner                                                                                                                                    Delivery of Food--Seafood
                                                                                                                                                      People Services; Special
2.400   Hiscox                                                     104 S. Michigan Ave.            Suite 600         Chicago       IL    60603        Risk
                                                                                                                                                      Area 1 - Store Contracts;
2.401   Holtz Landscape                                            15245 Hwy 65 Ne                                   Ham Lake      MN    55304        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.402   Holtz Landscape                                            15245 Hwy 65 Ne                                   Ham Lake      MN    55304        Landscape/snow

2.403   Houck Enterprises, Inc.                                    4610 N Milton St                                  St Paul       MN    55126        Marketing - Perkins Billboard

2.404   Houck Enterprises, Inc.                                    4610 N Milton St                                  St Paul       MN    55126        Marketing - Perkins Billboard
                                                                                                                                                      Perkins Franchisee;
2.405   Houseworth Restaurants, Inc.      Don Houseworth           1121 East Main & I-55                             Blytheville   AR    72315-0000   Franchise Contract
2.406   HRLP Crescent Center, LLC         Steven L. Guinn          6410 Poplar Avenue              Suite 140         Memphis       TN    38119        Lease for Headquarters
2.407   Huang Enterprises, Inc.           Marcus Huang             4126 Case Street                                  Elmhurst      NY    11373        Store Lease
                                                                                                                                                      Perkins Franchisee;
2.408   Hunt Services, Inc.               David Hunt               181 Bre Avenue Suite A                            Plulaski      TN    38478        Franchise Contract
                                                                                                                                                      Marketing - Perkins Highway
2.409   Illinois DOT                                               2300 S. Dirksen Parkway                           Springfield   IL    62764        Logos
                                                                                                                                                      Perkins Franchisee;
2.410   Independent Restaurant Group      Lenny Petrou             3445 Route 9                                      Freehold      NJ    ,07728       Franchise Contract


                                                                                  Page 21 of 51
                                                            Case 19-11743-KG     Doc 191      Filed 09/06/19     Page 129 of 160

                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                  Case No. 19-11743
                                                                                 Schedule G Attachment
                                                                        Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                    State what the contract or
        the debtor has an executory                                                                                                                        lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name       Address 1                        Address 2       City            State Zip          of the debtor's interest
                                                                                                                                                           IT Contracts; Lawson ERP &
                                                                                                                                                           HR System - originial contract
2.411   Infor (US), Inc.                                               NW 7418                          PO Box 1450     Minneapolis     MN    55485-7418   was signed in 1996
                                                                                                                                                           Perkins Franchisee;
2.412   Innvest Hotels GP LTD               Ali Akman                  600 Dixon Road                                    Toronto        ONT   M9W 1J1      Franchise Contract
                                                                                                        2701 N Rocky                                       People Services; Claim
2.413   Insight Risk Management Solutions                              C/O Steven Banales               Point Dr Ste 178 Tampa          FL    33607        Database
                                                                                                                                                           Cable Provider - Perkins;
2.414   Integra                                                                                                                                            DSL
2.415   Integrity Express Logistics                                    62488 Collection Center Drive                    Chicago         IL    60693        Foxtail - Carrier Contracts
                                                                                                                                                           Marketing - Perkins Highway
2.416   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.417   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.418   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.419   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.420   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.421   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.422   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
                                                                                                                                                           Marketing - Perkins Highway
2.423   Iowa DOT                                                       800 Lincoln Way                                  Ames            IA    50010        Logos
2.424   J.L.S. Incorporated                 Ellen Titus                PO Box 120605                                    New Brighton    MN    55112-3243   Store Lease
                                                                                                                                                           Perkins Franchisee;
2.425   Jaggi Dynasty, Inc.                 Doug Jaggi                 1289 E. Dubois Avenue                            Du Bois         PA    15801-8812   Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.426   Jampaan Corporation                 Anthony DiLeo              4370 Amboy Road                                  Staten Island   NY    10312        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.427   JB Enterprises, Inc.                Robert Miller              5120 S. Western Avenue #102                      Sioux Falls     SD    57108        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.428   JB Enterprises, Inc.                Robert Miller              5120 S. Western Avenue #102                      Sioux Falls     SD    57108        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.429   JB Enterprises, Inc.                Robert Miller              5120 S. Western Avenue #102                      Sioux Falls     SD    57108        Franchise Contract
                                                                                                                                                           Perkins Franchisee;
2.430   JB NE Enterprises, Inc.             Robert Miller              5120 S. Western Avenue #102                      Sioux Falls     SD    57108        Franchise Contract
                                                                                                                                                           Foxtail - Fairfield; Broker
2.431   Jdm Marketing                                                  6324 N Chatman Ave.              #251            Kansas City     KS    64151        Agreement


                                                                                        Page 22 of 51
                                                          Case 19-11743-KG      Doc 191       Filed 09/06/19        Page 130 of 160

                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                  Case No. 19-11743
                                                                                 Schedule G Attachment
                                                                        Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                     State what the contract or
        the debtor has an executory                                                                                                                         lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name       Address 1                        Address 2         City           State Zip          of the debtor's interest
                                                                                                                                                            Area 1 - Store Contracts;
2.432   Jiim Heines                                                    550 Greenhaven Road, #101                          Anoka          MN    55303        Landscape/snow
                                                                                                                                                            Perkins Franchisee;
2.433   JLC Food Systems, Inc.             Adam Zimny                  2480 Superior Dr. NW                               Rochester      MN    55901-0270   Franchise Contract
                                           John S. Winter and Angelo
2.434   John S. Winter and Angelo Grestoni Grestoni                    4070 Soelro Court                                  San Jose       CA    9512702711   Store Lease
                                                                                                                                                            Area 1 - Store Contracts;
2.435   Johnson Landscape                                              3422 Douglas Lane                                  Eau Claire     WI    54703        Landscape/snow
2.436   Jones Triad Inc.                    Jerry Jones                415 S. Duff                      Suite A           Ames           IA    50010        Store Lease
                                                                       2301 Trans Canada Highway                                                            Perkins Franchisee;
2.437   Jonily Investments Ltd.             Gordon and Jean Both       NE                                                 Medicine Hat   ALB   T1B 4E9      Franchise Contract
2.438   Joyce Lees                                                     2984 Dunes Court                                   Longmont       CO    80503        Store Lease
                                                                                                                                                            Perkins Franchisee;
2.439   JR Restaurants of Mountain Iron     Robert Yanish              4438 9th St NW                                     Rochester      MN    55901        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.440   JR Restaurants of Vadnais Heights   Robert Yanish              4438 9th St NW                                     Rochester      MN    55901        Franchise Contract
        JRC Lee Vista Investors, LLC ;
2.441   Avison Young-Florida, LLC           Rebecca Whitley            7061 Grand National Drive        Suite 124         Orlando        FL    32819        Lease for Orlando Office
                                                                                                                                                            Perkins Franchisee;
2.442   K Investments Limited               Doug Klingerman            1388 State Route 487                               Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                            Legal Department - Perkins
                                                                                                                                                            Franchise; Development
2.443   K Investments Limited                                          1388 State Route 487                               Bloomsburg     PA    17815        Agreement
                                                                                                                                                            Perkins Franchisee;
2.444   K Investments Limited               Doug Klingerman            1388 State Route 487                               Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.445   K Investments Limited               Doug Klingerman            1388 State Route 487                               Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.446   K Investments Limited               Doug Klingerman            1388 State Route 487                               Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.447   K Investments Limited of Ohio       Doug Klingerman            1388 State Route 487                               Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.448   K Investments Limited of Ohio       Doug Klingerman            1388 State Route 487                               Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.449   K&R Invesco LLC                     Kamil Gowni                380 Commerce Pkwy                                  Rockledge      FL    32955        Franchise Contract
                                                                       2231 Sw Wanamaker Rd Ste                                                             Marketing - Perkins Highway
2.450   Kansas Logos, Inc.                                             200                                                Topeka         KS    66614        Logos
                                                                       2231 Sw Wanamaker Rd Ste                                                             Marketing - Perkins Highway
2.451   Kansas Logos, Inc.                                             200                                                Topeka         KS    66614        Logos
        Kaufman, Hall & Associates, LLC                                                                                                                     Planning ; Budget Software
2.452   /Axiom Group, LLC                                              8610 Solution Center                               Chicago        IL    60677-8006   Support / Maintenance


                                                                                        Page 23 of 51
                                                      Case 19-11743-KG    Doc 191       Filed 09/06/19   Page 131 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                       State what the contract or
        the debtor has an executory                                                                                                           lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                       Address 2     City             State Zip     of the debtor's interest

2.453   Kendall-Linder, LLC               John M. Kendall        9 Beacon Hill Drive                           South Barrington IL    60010   Store Lease
                                                                                                                                              Area 1 - Store Contracts;
2.454   King's Cutting                                           4390 Braddock Trail                           Eagan            MN    55123   Landscape/snow
                                                                                                                                              Perkins Franchisee;
2.455   K-Investments                     Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.456   K-Investments                     Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.457   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.458   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.459   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.460   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.461   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.462   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.463   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.464   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.465   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.466   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.467   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.468   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.469   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.470   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.471   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.472   K-Investments Limited             Doug Klingerman        1388 State Route 487                          Bloomsburg       PA    17815   Franchise Contract



                                                                                 Page 24 of 51
                                                         Case 19-11743-KG    Doc 191       Filed 09/06/19       Page 132 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                           State what the contract or
        the debtor has an executory                                                                                                               lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                        Address 2        City          State Zip     of the debtor's interest
                                                                                                                                                  Perkins Franchisee;
2.473   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.474   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.475   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.476   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.477   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.478   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.479   K-Investments Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.480   K-Investmetns Limited             Doug Klingerman           1388 State Route 487                              Bloomsburg    PA    17815   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.481   KRMM Hospitality, LLC             Kevin Wharton             2173 230th Ave                                    Milford       IA    51351   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.482   KRMM Hospitality, LLC             Kevin Wharton             2173 230th Ave                                    Milford       IA    51351   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.483   KRMM Hospitality, LLC             Kevin Wharton             2173 230th Ave                                    Milford       IA    51351   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.484   KRMM Hospitality, LLC             Kevin Wharton             2173 230th Ave                                    Milford       IA    51351   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.485   KRMM Hospitality, LLC             Kevin Wharton             2173 230th Ave                                    Milford       IA    51351   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.486   KRMM Hospitality, LLC             Kevin Wharton             2173 230th Ave                                    Milford       IA    51351   Franchise Contract
                                                                                                                                                  People Services; Employee
2.487   Kroger                                                      1014 Vine Street                                  CINCINNATI    OH    45202   Activities, Events
                                                                                                                                                  Perkins Franchisee;
2.488   L & E Management Company, Inc.    Larry Walker              830 Herbert Road, Suite 101                       Cordova       TN    38018   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.489   L&E Management Company, Inc.      Larry Walker              830 Herbert Road, Suite 101                       Cordova       TN    38018   Franchise Contract
                                                                                                                                                  Perkins Franchisee;
2.490   L&E Management Company, Inc.      Larry Walker              830 Herbert Road, Suite 101                       Cordova       TN    38018   Franchise Contract
                                                                                                                      Sunny Isles
2.491   La Villa Del Mar, LLC             Enrique Fefer             19333 Collins Ave.               Apt 1708         Beach         FL    33160   Store Lease
                                                                                                                                                  Perkins Franchisee;
2.492   Lady Jayne Hotels, Inc.           Daniel Homik              2310 N. Triphammer Road                           Ithaca        NY    14850   Franchise Contract



                                                                                     Page 25 of 51
                                                     Case 19-11743-KG     Doc 191      Filed 09/06/19      Page 133 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                      State what the contract or
        the debtor has an executory                                                                                                          lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                       Address 2       City          State Zip     of the debtor's interest

2.493   Lakeland Outdoor Adv.                                    215 E Bay Street, Suite 7                       Lakeland      FL    33801   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.494   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.495   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.496   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.497   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.498   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.499   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.500   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.501   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.502   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.503   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.504   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.505   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.506   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.507   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.508   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.509   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.510   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.511   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard
                                                                                                 Attn: Christe
2.512   Lamar                                                    PO Box 96030                    Carnegie        Baton Rouge   LA    70896   Marketing - Perkins Billboard



                                                                                 Page 26 of 51
                                                             Case 19-11743-KG      Doc 191        Filed 09/06/19      Page 134 of 160

                                                                          In re: Perkins & Marie Callender's, LLC
                                                                                     Case No. 19-11743
                                                                                    Schedule G Attachment
                                                                           Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                      State what the contract or
        the debtor has an executory                                                                                                                          lease is for and the nature
Line    contract or unexpired lease          Creditor Notice Name         Address 1                       Address 2         City          State Zip          of the debtor's interest
                                                                                                          Attn: Christe
2.513   Lamar                                                             PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.514   Lamar                                                             PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.515   Lamar                                                             PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.516   Lamar                                                             PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.517   Lamar                                                             PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.518   Lamar                                                             PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.519   Lamar Advertising                                                 PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.520   Lamar Bought 10/2017                                              PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
                                                                                                          Attn: Christe
2.521   Lamar Bought 11/26/2017                                           PO Box 96030                    Carnegie          Baton Rouge   LA    70896        Marketing - Perkins Billboard
2.522   LaQuinta Inns, Inc.                  Ellison Stollenwerch Riley   909 Hidden Ridge Boulevard      Suite 600         Irving        TX    75038-3813   Store Lease
                                                                                                                                                             Foxtail - Fairfield; Broker
2.523   Lc Marketing                                                      6370 Lusk Blvd Suite F211                         San Diego     CA    92121        Agreement
2.524   Lebedoff Family Partnership          Jonathan Lebedoff            80 S. 8th Street                                  Minneapolis   MN    55402        Store Lease
2.525   Lebedoff Family Partnership          Jonathan Lebedoff            80 S. 8th Street                                  Minneapolis   MN    55402        Store Lease
                                                                                                                                                             Marketing - Perkins Highway
2.526   Lee County DOT                                                                                                                                       Logos
                                                                                                                                                             Foxtail Contract - General;
2.527   Liaison                                                           Dept At 952956                                    Atlanta       GA    31192-2956   ADX block
                                                                          1895 Airport Exchange
2.528   Liberty Property Limited Partnership Derrick Wills                Boulevard                       Suite 230         Erlanger      KY    41018        Ohio Plant Lease
                                                                                                                                                             Foxtail - Fairfield; Foxtail
                                                                                                                                                             Labeled and Private Labeled
2.529   Limestone Cnyon Mktg                                              1119 WOODVIEW CIRCLE                              PAPILLION     NE    68046        products
                                                                                                                                                             Foxtail Contract - General;
2.530   Lineage Freight Management, LLC      James Keeler                 PO Box 101634                                     Pasadena      CA    91189-1634   Freight vendor
                                                                                                                                                             Foxtail Contract - General;
2.531   Lineage Logistics                    James Keeler                 PO Box 974647                                     Dallas        TX    75397        Cold Storage Facility

2.532   Link Media Outdoor (Midwest)                                      4717 F Street                                     Omaha         NE    68117        Marketing - Perkins Billboard

2.533   Link Media Outdoor (Midwest)                                      4717 F Street                                     Omaha         NE    68117        Marketing - Perkins Billboard



                                                                                          Page 27 of 51
                                                         Case 19-11743-KG    Doc 191        Filed 09/06/19   Page 135 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                State what the contract or
        the debtor has an executory                                                                                                                    lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                       Address 2       City            State Zip          of the debtor's interest

2.534   Link Media Outdoor (Midwest)                                4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.535   Link Media Outdoor (Midwest)                                4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.536   Link Media Outdoor (Midwest)                                4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.537   Link Media Outdoor (Omaha)                                  4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.538   Link Media Outdoor (Omaha)                                  4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.539   Link Media Outdoor (Omaha)                                  4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.540   Link Media Outdoor (Wisconsin)                              4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard

2.541   Link Media Outdoor (Wisconsin)                              4717 F Street                                   Omaha           NE    68117        Marketing - Perkins Billboard
                                                                                                                                                       Perkins Franchisee;
2.542   Lodgepole Restaurant, LLC         Paul Kirwin               600 Market St., Suite 230                       Chanhassen      MN    55317        Franchise Contract
                                                                    3660 Turtlemound Road #199 A-                                                      Perkins Franchisee;
2.543   Loompy, LC                        Shahrooz Banapoor         1                                               Melbourne       FL    32934        Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.544   Lorine Twedt                      Lorine Twedt              526 2nd Avenue North                            Great Falls     MT    59401        Franchise Contract
                                                                                                                                                       Perkins Franchisee;
2.545   M & D, Inc.                       Dillon Flaherty, Jr.      1325 London Road                                Duluth          MN    55805-2491   Franchise Contract
2.546   M & M of Daytona, LLC             Dale Martin               2801 South Nova Road                            South Daytona   FL    32119        Store Lease
2.547   M.L. Coleman, LLC                                           1012 Buchanan Street                            Plainfield      IN    46168-5101   Store Lease
                                                                    405 20th Avenue SW                                                                 Perkins Franchisee;
2.548   Magic City Cakes, Inc.            Wayne Zwak                PO Box 100                                      Minot           ND    58701-6434   Franchise Contract
                                                                                                                                                       People Services; Postage
2.549   Mail Finance                                                Dept 3682                       PO Box 123682   Dallas          TX    75312-3682   Meter and Stuffer Machine
2.550   Marco Polo, Inc.                                            11455 El Camino Real            Suite 305       San Diego       CA    92130        Store Lease
                                                                                                                                                       Perkins Franchisee;
2.551   Market Square Services, Inc.      Hugh Umbel                24453 Garrett Highway                           McHenry         MD    21541-1335   Franchise Contract
                                                                                                                                                       Area 1 - Store Contracts;
2.552   Mark's                                                      11648 Norway Ct                                 Champlin        MN    55316        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.553   Mark's                                                      11648 Norway Ct                                 Champlin        MN    55316        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.554   Mark's                                                      11648 Norway Ct                                 Champlin        MN    55316        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.555   Mark's                                                      11648 Norway Ct                                 Champlin        MN    55316        Landscape/snow


                                                                                    Page 28 of 51
                                                     Case 19-11743-KG     Doc 191       Filed 09/06/19     Page 136 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                              State what the contract or
        the debtor has an executory                                                                                                                  lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                        Address 2        City           State Zip          of the debtor's interest
                                                                                                                                                     Area 1 - Store Contracts;
2.556   Mark's                                                   11648 Norway Ct                                   Champlin       MN    55316        Landscape/snow
                                                                                                  6248 Northland   BROOKLYN                          Area 1 - Store Contracts;
2.557   Marsh Heating & AC                                       Co, Inc                          Ave N            PARK           MN    55428        Preventative Maintenance
2.558   Marystown, LLC                    Dan Johnson            705 Valley Way                                    Hopkins        MN    55305        Store Lease
                                                                                                                                                     Foxtail - Fairfield; Broker
2.559   Master Sales Inc                                         N63 W24301 Main St                                Sussex         WI    53089-3034   Agreement
                                                                                                                                                     Area 1 - Store Contracts;
2.560   Matt Grandy                                              7037 Quail Ave                                    Brooklyn       MN    55429        Landscape/snow
                                                                                                                                                     Area 1 - Store Contracts;
2.561   Mattex                                                   402 S. Staley Rd.                                 Champaign      IL    61822        Preventative Maintenance
                                                                                                                                                     Legal Department - Perkins
                                                                                                                                                     Franchise; Development
2.562   Mazhir Group Holdings, LLC                               6825 W. Newberry Road                             Gainesville    FL    32605        Agreement
                                                                                                                                                     Supply Chain; Agreement for
                                                                                                                                                     Delivery of Food---31/40ct
2.563   MazzettaSeafood                                                                                                                              Shrimp
                                                                                                                                                     Supply Chain; Agreement for
                                                                                                                                                     Delivery of Food---31/40ct
2.564   MazzettaSeafood                                                                                                                              Shrimp
                                                                                                                                                     Supply Chain; Agreement for
                                                                                                                                                     Delivery of Food---21/25ct
2.565   MazzettaSeafood                                                                                                                              Shrimp
                                                                                                                                                     Supply Chain; Agreement for
2.566   MazzettaSeafood                                                                                                                              Delivery of Food--Salmon
                                                                                                                                                     Supply Chain; Agreement for
2.567   MazzettaSeafood                                                                                                                              Delivery of Food--Salmon
                                                                                                                                                     Cable Provider - Perkins;
2.568   Mediacom                                                 PO Box 5744                                       Carol Stream   IL    60197        CABLE
                                                                                                                                                     Cable Provider - Perkins;
2.569   Mediacom                                                 PO Box 5744                                       Carol Stream   IL    60197        CABLE
                                                                                                                                                     Cable Provider - Perkins;
2.570   Mediacom                                                 PO Box 5744                                       Carol Stream   IL    60197        CABLE
                                                                                                                                                     Cable Provider - Perkins;
2.571   Mediacom                                                 PO Box 5744                                       Carol Stream   IL    60197        CABLE
                                                                                                                                                     Cable Provider - Perkins;
2.572   Mediacom                                                 PO Box 5744                                       Carol Stream   IL    60197        CABLE
                                                                                                                                                     Cable Provider - Perkins;
2.573   Mediacom                                                 PO Box 5744                                       Carol Stream   IL    60197        CABLE
                                                                                                                                                     Cable Provider - Perkins;
2.574   Megapath                                                                                                                                     DSL


                                                                                  Page 29 of 51
                                                       Case 19-11743-KG    Doc 191      Filed 09/06/19      Page 137 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                            State what the contract or
        the debtor has an executory                                                                                                                lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name    Address 1                       Address 2       City          State Zip          of the debtor's interest
                                                                                                                                                   Cable Provider - Perkins;
2.575   Megapath                                                                                                                                   DSL
        Memphis Communication                                                                                                                      People Services; Postage
2.576   Corporation                                               PO Box 770389                                   Memphis       TN    38177-0389   Meter and Stuffer Machine
                                                                                                                                                   People Services; Benefit
2.577   Mercer Health and Benefits                                PO Box 730182                                   Dallas        TX    75373-0182   Consulting and Brokerage
2.578   Merchants Cold Storage            Skip Hawk               PO Box 706022                                   Cincinnati    OH    45270-6022   Storage
                                                                                                                                                   People Services; 401k
2.579   Meyer Hoofman & McCann                                    5100 Poplar Avenue              30th Floor      Memphis       TN    38137        Auditor
2.580   MIC Building, LLP                 Jennifer C. Lindemann   1711 Gold Drive S.              Suite 230       Fargo         ND    58103        Store Lease
                                                                                                                                                   Perkins Franchisee;
2.581   Mid-America Hospitality LLC       Dan Esmond              1208 Oak Tree Drive                             Lawrence      KS    66049-3865   Franchise Contract
                                                                                                                                                   Cable Provider - Perkins;
2.582   Midcontinent Communications                               PO Box 5010                                     Sioux Falls   SD    57117-5010   CABLE
                                                                                                                                                   Cable Provider - Perkins;
2.583   Midcontinent Communications                               PO Box 5010                                     Sioux Falls   SD    57117-5010   CABLE
                                                                                                                                                   People Services;
2.584   MidSouth Compensation                                     PO Box 172065                                   Memphis       TN    38187-2065   Professional Membership
                                                                                                                                                   Marketing - Perkins Highway
2.585   Minnesota DOT                                                                                                                              Logos
                                                                                                                                                   Marketing - Perkins Highway
2.586   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.587   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.588   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.589   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.590   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.591   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.592   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.593   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.594   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos
                                                                                                                                                   Marketing - Perkins Highway
2.595   Minnesota Logos, Inc.                                     7373 West 147th St              Ste 107         Applevalley   MN    55124        Logos



                                                                                  Page 30 of 51
                                                         Case 19-11743-KG     Doc 191       Filed 09/06/19        Page 138 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                     State what the contract or
        the debtor has an executory                                                                                                                         lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                         Address 2         City             State Zip          of the debtor's interest
                                                                                                                                                            Marketing - Perkins Highway
2.596   Minnesota Logos, Inc.                                       7373 West 147th St                Ste 107           Applevalley      MN    55124        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.597   Minnesota Logos, Inc.                                       7373 West 147th St                Ste 107           Applevalley      MN    55124        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.598   Minnesota Logos, Inc.                                       7373 West 147th St                Ste 107           Applevalley      MN    55124        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.599   Minnesota Logos, Inc.                                       7373 West 147th St                Ste 107           Applevalley      MN    55124        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.600   Missouri Logos                                              4742-A Country Club Drive                           Jefferson City   MO    65109        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.601   Missouri Logos                                              4742-A Country Club Drive                           Jefferson City   MO    65109        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.602   Missouri Logos                                              4742-A Country Club Drive                           Jefferson City   MO    65109        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.603   Missouri Logos                                              4742-A Country Club Drive                           Jefferson City   MO    65109        Logos
                                                                                                                                                            Marketing - Perkins Highway
2.604   Missouri Logos                                              4742-A Country Club Drive                           Jefferson City   MO    65109        Logos
2.605   Mitchel Cory Family, LLC          Kristin Lithopoulos       3388 Rancho Diego Circle                            El Cajon         CA    92019        Store Lease
2.606   Mittanni Robert, LLC              Mittanni Robert           5021 Indianola Avenue                               Edina            MN    55424        Store Lease
                                                                                                                                                            IT Contracts; Perkins online
                                                                                                                                                            ordering via OLO online
2.607   Mobo Systems, Inc                                           26 Broadway, Fl 24                                  New York         NY    10004        ordering platform
                                                                                                                                                            Foxtail Contract - General;
2.608   Modern Office Methods                                       4747 Lake Forest Drive                              Cincinnati       OH    45242        Printing services
                                                                                                                                                            Supply Chain; Service
2.609   Mood Media                                                  PO Box 71070                                        Charlotte        NC    28272-1070   agreement for Music
2.610   Mountain Properties LP            Angie Hewitt              500 Washington Avenue, S.         Suite 3000        Minneapolis      MN    55415-1151   Store Lease
                                                                                                                                                            Area 1 - Store Contracts;
2.611   Mow'n Pro                                                   6063 46th St. N                                     Oakdale          MN    55128        Landscape/snow
                                                                                                                                                            Area 1 - Store Contracts;
2.612   Mow'n Pro                                                   6063 46th St. N                                     Oakdale          MN    55128        Landscape/snow
                                                                                                                                                            Area 1 - Store Contracts;
2.613   Mow'n Pro                                                   6063 46th St. N                                     Oakdale          MN    55128        Landscape/snow
                                                                                                                                                            Perkins Franchisee;
2.614   MSPN, LLC                         George Maris              4224 Fairdale Road                                  Philadelphia     PA    19154        Franchise Contract
2.615   Murdock Plaza                     Scott M. True             308 Spider Lily Lane                                Naples           FL    34119        Store Lease
2.616   Mystic Lake Casino Hotel                                    2400 Mystic Lake Blvd                               Prior Lake       MN    55372        Brand Conference Hotel
2.617   NAK Properties LLC                Michael Hellman           222 East Carrillo Street          Suite 400         Santa Barbara    CA    93101        Store Lease




                                                                                      Page 31 of 51
                                                          Case 19-11743-KG    Doc 191        Filed 09/06/19      Page 139 of 160

                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                Case No. 19-11743
                                                                               Schedule G Attachment
                                                                      Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                   State what the contract or
        the debtor has an executory                                                                                                                       lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name      Address 1                       Address 2         City            State Zip          of the debtor's interest

                                                                                                                                                          People Services; Employee
2.618   National Awards                                              PO Box 16548                                                                         Recognition, Service Awards
2.619   National Retail Properties, L.P.   Jill Fussell              450 S Orange Ave.               Suite 900         Orlando         FL    32801        Store Lease
2.620   National Retail Properties, L.P.   Jill Fussell              450 S Orange Ave.               Suite 900         Orlando         FL    32801        Store Lease
2.621   National Retail Properties, L.P.   Jill Fussell              450 S Orange Ave.               Suite 900         Orlando         FL    32801        Store Lease
2.622   National Retail Properties, L.P.   Jill Fussell              450 S Orange Ave.               Suite 900         Orlando         FL    32801        Store Lease
2.623   National Retail Properties, L.P.   Jill Fussell              450 S Orange Ave.               Suite 900         Orlando         FL    32801        Store Lease
                                                                                                                                                          People Services; Alertline
2.624   NAVEX Global                                                 PO Box 60941                                      Charlotte       NC    28260-0941   (Employee Hotline)
                                                                                                                                                          People Services; Postage
2.625   NeoPost                                                      PO Box 30193                                      Tampa           FL    33630-3193   Meter
                                                                                                                                                          Area Operations - Area 3;
2.626   Neopost                                                      PO Box 30193                                      Tampa           FL    33630-3193   Postage Machine
                                                                                                                                                          IT Contracts; Antivirus and
2.627   Net Works                                                    804 3rd Ave S                                     Nashville       TN    37210        security software
                                                                                                                                                          Foxtail - Fairfield; Broker
2.628   Nevada Food Brokerage Inc                                    7115 Amigo Street Suite 180                       Las Vegas       NV    710658       Agreement
        New Road Development of Lakeville,
2.629   LLP                                Steve Ikeda               890 Bluebill Ray Road                             Burnsville      MN    55306        Store Lease
2.630   New Road Development, LLP          Steve Ikeda               890 Bluebill Ray Road                             Burnsville      MN    55306        Store Lease

2.631   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.632   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.633   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.634   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.635   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.636   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.637   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard

2.638   Newman Outdoor                                               PO Box 1728                                       Jamestown       ND    58402-1728   Marketing - Perkins Billboard
                                                                                                                                                          Accounting Contract;
                                                                                                                                                          Software for scanning
2.639   NMS Imaging, Inc.                                            12501 Prosperity Dr #205                          Silver Spring   MD    20904        /retrieval of documents



                                                                                     Page 32 of 51
                                                        Case 19-11743-KG    Doc 191      Filed 09/06/19    Page 140 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                       State what the contract or
        the debtor has an executory                                                                                                           lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name     Address 1                       Address 2     City           State Zip     of the debtor's interest
                                                                                                                                              Area 1 - Store Contracts;
2.640   North County Lawns                                         21356 County Hwy 22                           Fergus Falls   MN    56537   Landscape/snow
2.641   North Port Salford, LLC           Jocelyn Beckman          1401 Broad Street                             Clifton        NJ    07013   Store Lease
                                                                                                                                              Perkins Franchisee;
2.642   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.643   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.644   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.645   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.646   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.647   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.648   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.649   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.650   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.651   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.652   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.653   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.654   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.655   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.656   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.657   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.658   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Perkins Franchisee;
2.659   Northcott Company                 Paul Kirwin              600 Market St., Suite 230                     Chanhassen     MN    55317   Franchise Contract
                                                                                                                                              Area 1 - Store Contracts;
2.660   Northern Mechanical                                        9933 N. Alpine Rd                             Machesney Park IL    61115   Preventative Maintenance


                                                                                   Page 33 of 51
                                                         Case 19-11743-KG    Doc 191      Filed 09/06/19    Page 141 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                               State what the contract or
        the debtor has an executory                                                                                                                   lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                       Address 2     City             State Zip          of the debtor's interest
2.661   Northwest
                                                                                                                                                      Area Operations - Area 3;
2.662   Nuco                                                        PO Box 417902                                 Boston           MA    02241        Carbon Monoxide detector
                                                                                                                                                      Supply Chain; CO2 for soda
2.663   Nuco2 LLC                                                   PO Box 417902                                 Boston           MA    02241-7902   machines
                                                                                                                                                      Perkins Franchisee;
2.664   Numero-III, Inc.                  Lenny Petrou              3445 Route 9                                  Freehold         NJ    ,07728       Franchise Contract
                                                                    20040 Harrisburg Westville                                                        Perkins Franchisee;
2.665   Oak Ridge Development Co          Philip Costantini         Road                                          Alliance         OH    44601-8901   Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.666   OB Enterprises, Inc.              Fred Madsen               PO Box 12188                                  Grand Forks      ND    58206        Franchise Contract
2.667   Omega Group LLLP                  Reynold Anderson Jr       13570 Grove Drive               #336          Maple Grove      MN    55311-4400   Store Lease
2.668   Omega Group LLLP                  Reynold Anderson Jr.      13570 Grove Drive               #336          Maple Grove      MN    55311-4400   Lease Guarantor
2.669   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.670   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.671   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.672   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.673   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.674   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.675   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
2.676   Omega Group LLLP                  Reynold Anderson Jr;      13570 Grove Drive               #366          Maple Grove      MN    55311-4400   Store Lease
                                                                                                                                                      Area Operations - Area 3;
2.677   Optimum Water Solutions, Inc                                PO Box 349                                    Franklin         IN    46131        Water Cooler Lease
        Optum (affiliate of United                                                                                                                    People Services; Health
2.678   Healthcare)                                                 2525 Lake Park Blvd                           Salt Lake City   UT    84120        Savings Accounts
                                                                                                                                                      IT Contracts; Restaurant
2.679   Oracle Hospitality / Micros                                 PO Box 44471                                  San Francisco    CA    94144-4471   Point of Sale System
                                                                                                                                                      Foxtail Contract - General;
                                                                                                                                                      Outbound freight to Walton,
2.680   Osborne Trucking Company                                    325 Osborne Drive                             Fairfield        OH    45014        KY
                                                                                                                                                      Perkins Franchisee;
2.681   Outer Limits, Inc.                Bill Jamison              10129 Candlestick Lane                        Concord          OH    44077        Franchise Contract

2.682   Outfront Media                                              PO Box 33074                                  Newark           NJ    07188-0074   Marketing - Perkins Billboard

2.683   Outfront Media                                              PO Box 33074                                  Newark           NJ    07188-0074   Marketing - Perkins Billboard

2.684   Outfront Media                                              PO Box 33074                                  Newark           NJ    07188-0074   Marketing - Perkins Billboard
                                                                                                                                                      Perkins Franchisee;
2.685   P Hamilton, Inc.                  Gail Von Holten           290 Osborne Street                            Noblesville      IN    46060-1416   Franchise Contract



                                                                                    Page 34 of 51
                                                         Case 19-11743-KG     Doc 191      Filed 09/06/19     Page 142 of 160

                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                               State what the contract or
        the debtor has an executory                                                                                                                   lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                        Address 2      City           State Zip          of the debtor's interest
                                                                                                                                                      Perkins Franchisee;
2.686   P Noblesville, Inc.               Gail Von Holten           290 Osborne Street                              Noblesville    IN    46060-1416   Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.687   P1131 LLC                         Hamad Mazhir              6825 W. Newberry Road                           Gainesville    FL    32605        Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.688   P1218 LLC                         Hamad Mazhir              6825 W. Newberry Road                           Gainesville    FL    32605        Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.689   P8601                             Hamad Mazhir              6825 W. Newberry Road                           Gainesville    FL    32605        Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.690   Pat Holmes Enterprises, Inc.      Pat Holmes                55030 Sunrise Lane                              Mankato        MN    56001        Franchise Contract
                                                                                                                                                      People Services;
                                                                                                                                                      Employment Reports and
2.691   People Report TDn2k                                         14785 Preston Road Suite 290                    Dallas         TX    75254-7876   Compensation Surveys
2.692   Perk Winter Haven, LP                                       9155 S. Dadeland Blvd.           Suite 1602     Miami          FL    33156        Store Lease
                                                                                                                                                      Perkins Franchisee;
2.693   Pine Ridge Restaurant, LLC        Doug Klingerman           1388 State Route 487                            Bloomsburg     PA    17815        Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.694   Pinnacle Foods Limited Part       Daniel Smith              201 16th Street NE                              Little Falls   MN    56345        Franchise Contract
                                                                                                                                                      Perkins Franchisee;
2.695   Pites, Inc.                       Mike Marshal              1396 State Route 36                             Hazlet         NJ    07730        Franchise Contract
                                                                                                                                                      Area 1 - Store Contracts;
2.696   Pitney Bowes                                                PO Box 371896                                   Pittsburgh     PA    15250        Postage Machine
                                                                                                                                                      Foxtail Contract - General;
2.697   Pitney Bowles                                               PO Box 371896                                   Pittsburgh     PA    15250        Postage Machine
2.698   Ponca Partners, LLC               Kyle Hooper               1707 N. Waterfront Parkway                      Wichita        KS    67206        Store Lease
                                                                                                                                                      Marketing Contracts; Online
                                                                                                                                                      Ordering platform & Delivery
2.699   Postmates Inc.                                                                                                                                services
                                                                                                                                                      Perkins Franchisee;
2.700   Potato Cakes, Inc.                Joe O'Neil                2000 Channing Way                               Idaho Falls    ND    83404        Franchise Contract
                                                                                                                                                      Area 1 - Store Contracts;
2.701   Precision Yard                                              375 Ervin Industrial Dr, Ste A                  JORDAN         MN    55352        Landscape/snow
                                                                                                                                                      Area 1 - Store Contracts;
2.702   Precision Yard                                              375 Ervin Industrial Dr, Ste A                  JORDAN         MN    55352        Landscape/snow

                                          Alan L. Kosten, Susan
                                          Kosten, Stanley Rosenblum
2.703   Premier Management Company        & Judy Rosenblum          2025 Miller Farms Road                          Germantown     TN    38138        Store Lease
                                                                                                                                                      Foxtail - Fairfield; Mfg
                                                                                                                                                      products as ordered by
2.704   Progressive Group Alliance                                  PO Box 405762                                   Atlanta        GA    30384        customer


                                                                                    Page 35 of 51
                                                          Case 19-11743-KG      Doc 191       Filed 09/06/19      Page 143 of 160

                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                  Case No. 19-11743
                                                                                 Schedule G Attachment
                                                                        Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                      State what the contract or
        the debtor has an executory                                                                                                                          lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name      Address 1                       Address 2         City             State Zip           of the debtor's interest
        Property Holding Entity, LLC and
2.705   Arjons Interest, LLC                Catherine and David Shifflet 12463 Rancho Bernardo Road                     San Diego        CA     92128-2143   Store Lease
                                                                                                                                                             Tax Contract; Income tax
                                                                                                                                                             preparation web access
2.706   Prosystem                                                     PO Box 5729                                       Carol Stream     IL     60197-5729   software
                                                                                                                                                             IT Contracts; Meraki
                                                                                                                                                             communications and security
2.707   ProTech Systems Group, Inc.                                   3350 Players Club Parkway       Suite 120         Memphis          TN     38125        hardware
                                                                                                                                                             IT Contracts; Data center
2.708   ProTech Systems Group, Inc.                                   3350 Players Club Parkway       Suite 120         Memphis          TN     38125        storage SAN
                                                                                                                                                             Perkins Franchisee;
2.709   PTR Associates, LLC                 Anthony DiLeo             4370 Amboy Road                                   Staten Island    NY     10312        Franchise Contract
                                                                                                                                                             Legal Department - Perkins
                                                                                                                                                             Franchise; Development
2.710   Pusan Investments, LLC                                        205 Cunane Circle                                 Newark           DE     19702        Agreement
                                                                                                                                                             Perkins Franchisee;
2.711   QFS of Minnesota, Inc.              Steve Ikeda               890 Bluebill Bay Road                             Burnsville       MN     55306-5150   Franchise Contract
2.712   QHQ Properties LLC                                            3430 Dodge Street               Unit 6            Dubuque          Iowa   52003        Store Lease
                                                                                                                                                             Perkins Franchisee;
2.713   Queen City Family Pancakes Inc      Patrick Doyle             2301 Colorado Boulevard                           Spearfish        SD     57783        Franchise Contract

2.714   Quick Electric Co.                                            1028 Monroe Street                                Black River Falls WI    54615        Marketing - Perkins Billboard
                                                                      2705 Bee Caves Road, Suite                                                             Accounting Contract; Online
2.715   QuickGifts                                                    210                                               Austin           TX     78746        gift card sales processing
                                                                                                                                                             Perkins Franchisee;
2.716   R.G.S., Inc.                        Steve Schuster            4710 Milan Road                                   Sandusky         OH     44870-9703   Franchise Contract
                                                                                                                                                             Perkins Franchisee;
2.717   R.J. Ebbole Resauratns., Inc.       Robert Ebbole             26876 Fern Drive                                  Elkhart          IN     46514        Franchise Contract
                                                                                                                                                             Foxtail Contract - General;
2.718   Rabbinical Council of New England                             England                         PO Box 15715      Boston           MA     02215        Kosher Certification
                                                                                                                                                             Perkins Franchisee;
2.719   Rajumaanar Enterprises, Corp        Beth Ann Smith            7664 State Route 434                              Apalachin        NY     13732        Franchise Contract
                                                                                                                                                             Foxtail - Fairfield; Broker
2.720   Ratermann & Associates                                        246 GRAND AVE                                     KIRKWOOD         MO     63122        Agreement
                                                                                                                                                             Perkins Franchisee;
2.721   RBS Foods, LLC                      Ross Eib                  1040 Pearson Drive                                Hudson           WI     54016        Franchise Contract
                                                                      7833 Linglestown Road                                                                  Perkins Franchisee;
2.722   RBT Realty Associates, LLC          Bob Thompson              (PO Box 6655)                                     Harrisburg       PA     17112-9392   Franchise Contract
                                                                                                                                                             Area 1 - Store Contracts;
2.723   Red River                                                     160 8th Ave NW                                    West Fargo       ND     58078        Preventative Maintenance



                                                                                      Page 36 of 51
                                                     Case 19-11743-KG       Doc 191       Filed 09/06/19       Page 144 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                 State what the contract or
        the debtor has an executory                                                                                                                     lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name     Address 1                       Address 2         City            State Zip          of the debtor's interest
                                                                                                                                                        Area 1 - Store Contracts;
2.724   Red River                                                  160 8th Ave NW                                    West Fargo      ND    58078        Preventative Maintenance
                                                                                                                                                        Area 1 - Store Contracts;
2.725   Red River                                                  160 8th Ave NW                                    West Fargo      ND    58078        Preventative Maintenance
                                                                                                                                                        People Services; Credit Card -
2.726   Regions Bank                                               6200 Poplar Ave                 3rd Floor         Memphis         TN    38119        J Evans
                                                                                                                                                        Legal Department ; On Line
2.727   Regis Online -- Sites USA                                  4005 W. Chandler Blvd.                            Chandler        AZ    85226        Demographics reporting
                                                                                                                                                        Foxtail Contract - General;
2.728   Republic Services                                          PO Box 9001099                                    Louisville      KY    40290        Waste Management
                                                                                                                                                        Area 1 - Store Contracts;
2.729   Restaurant Tech                                            12962 Collections Center Dr                       Chicago         IL    60693        Restroom Cleaning
                                                                                                                                                        Area 1 - Store Contracts;
                                                                                                                                                        Automist hood cleaning
2.730   Restaurant Technologies                                    12962 Collections Center Dr                       Chicago         IL    60693        system
                                                                                                                                                        Planning ; Software and
2.731   Result Data Consulting, LTD                                110 Polaris Parkway             Ste. 100          Westerville     OH    43082        Maintenance
2.732   Ribkib, LLC                                                4045 Sheridan Ave               Box 192           Miami Beach     FL    33240        Store Lease
                                                                                                                                                        Area 3 - Maintenance; HVAC,
                                                                                                                                                        Refrigeration Preventative
2.733   Rice Equipment                                             3249 S. Scenic Ave                                Springfield     MO    65807        Maintenance
                                                                                                                                                        Perkins Franchisee;
2.734   Rick Griffith Enterprises         Rick Griffith            2250 Highway 95                                   Bullhead City   AZ    85259        Franchise Contract
                                          Ronald Gdovin and Dina
2.735   Rickard-Gdovin Family Trust       Rickard-Gdovin           5400 East The Toledo            #402              Long Beach      CA    90803-3901   Store Lease
                                                                                                                                                        Area 1 - Store Contracts;
2.736   Ricoh                                                      PO Box 532530                                     Atlanta         GA    30353-2530   Copier
                                                                                                                                                        Perkins Franchisee;
2.737   Rimrock Cakes, Inc.               Kevin Stenberg           PO Box 12188                                      Grand Forks     ND    58206-2188   Franchise Contract
                                                                                                                                                        Perkins Franchisee;
2.738   Riverwinds, Inc                   Diane London             217 East Hustan Avenue                            Pierre          SD    57532        Franchise Contract
                                                                                                                                                        Foxtail - Fairfield; Broker
2.739   Rizwitsch Sales Ltd                                        11240 Cornell Park Drive                          Cincinnati      OH    45242        Agreement
                                                                                                                                                        Foxtail - Fairfield; Broker
2.740   Sabin Foods                                                97 Montgomery Avenue                              Scarsdale       NY    10583        Agreement
                                                                                                                                                        People Services; Specialty
2.741   Safeguard Business Solutions                               PO Box 88043                                      Chicago         IL    60680-1043   Printing (Envelopes)
                                                                                                   14855
                                                                                                   Collections                                          Foxtail Contract - General;
2.742   Sage                                                       Attn: Stephanie Banken          Center Dr         Chicago         IL    60693        ERP Software



                                                                                   Page 37 of 51
                                                          Case 19-11743-KG    Doc 191       Filed 09/06/19      Page 145 of 160

                                                                     In re: Perkins & Marie Callender's, LLC
                                                                                Case No. 19-11743
                                                                               Schedule G Attachment
                                                                      Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                State what the contract or
        the debtor has an executory                                                                                                                    lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name     Address 1                      Address 2         City          State Zip          of the debtor's interest
                                                                                                                                                       IT Contracts; Broadband
2.743   SageNet                                                      PO Box 843553                                    Kansas City   MO    64184-3553   connectivity & 4G backup
2.744   Sam W. Terry                                                 111 Avendia Avenue                               Berkeley      CA    94708        Store Lease
                                                                                                                                                       Area Operations - Area 3;
2.745   Sanimax                                                      39379 Treasury Ctr                               Chicago       IL    60694        Used cooking oil collection
                                                                                                                                                       Perkins Franchisee;
2.746   Sartell Foods, Inc.                 Adam Zimny               2480 Superior Dr. NW                             Rochester     MN    55901-0270   Franchise Contract

2.747   SCF RC Funding I LLC                Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.748   SCF RC Funding I LLC                Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.749   SCF RC Funding I LLC                Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.750   SCF RC Funding I LLC                Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.751   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.752   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.753   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.754   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.755   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.756   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.757   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease

2.758   SCF RC Funding I LLC; Hillary Hai   Hillary Hai              902 Carnegie Center Boulevard Suite 520          Princeton     NJ    08540        Store Lease
                                                                                                   2747-26Th Ave.
2.759   Schubert & Hoey Outdoor                                      Outdoor Advertising           S                  Minneapolis   MN    55406        Marketing - Perkins Billboard
                                                                     Attention: Pat Doyle PO Box
                                                                     878                                                                               Perkins Franchisee;
2.760   Scottsbluff Family Pancakes, I      Dan Green                PO Box 878                                       Spearfish     SD    57783        Franchise Contract
        Segura Investors VIII; Segura
2.761   Investors IX, LLC                   Tami Lister              12400 Ventura Boulevard        Unit 1129         Studio City   CA    91604        Store Lease
                                                                                                                                                       Perkins Franchisee;
2.762   Seitz Management, Inc.              Liz Seitz                13652 387th Avenue                               Aberdeen      SD    57401-5711   Franchise Contract
2.763   Seneca Foods                                                 3736 S MAIN ST                                   MARION        NY    14505


                                                                                    Page 38 of 51
                                                        Case 19-11743-KG    Doc 191      Filed 09/06/19    Page 146 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                             State what the contract or
        the debtor has an executory                                                                                                                 lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name    Address 1                       Address 2     City            State Zip          of the debtor's interest
                                                                                                                                                    Perkins Franchisee;
2.764   Seravalli Restaurants Five, Inc.   Charles Seravalli       10059 Sandmeyer Lane                          Philadelphia    PA    19116-3501   Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.765   Seravalli Restaurants Two, Inc     Charles Seravalli       10059 Sandmeyer Lane                          Philadelphia    PA    19116-3501   Franchise Contract
                                                                                                                                                    Area 1 - Store Contracts;
2.766   Service Specialists                                        PO Box 160                                    Sun Prairie     WI    53590        Preventative Maintenance
                                                                                                                                                    Area 1 - Store Contracts;
2.767   Service Specialists                                        PO Box 160                                    Sun Prairie     WI    53590        Preventative Maintenance
                                                                                                                                                    Area 1 - Store Contracts;
2.768   Service Specialists                                        PO Box 160                                    Sun Prairie     WI    53590        Preventative Maintenance
                                                                                                                                                    Perkins Franchisee;
2.769   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.770   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.771   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.772   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.773   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.774   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.775   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
                                                                                                                                                    Perkins Franchisee;
2.776   SFR III Holdings, LLC              Kevin Attkisson         9719 South Franklin Drive                     Franklin        WI    53132        Franchise Contract
2.777   SFT Holdings, LLC                  William F. Schmid       1901 Adeline Drive                            Burlingame      CA    94010        Store Lease
                                                                                                                                                    Area 1 - Store Contracts;
2.778   Shadowrock Landscape                                       8622 S Maplebrook Circle                      Brooklyn Park   MN    55445        Landscape/snow
                                                                                                                                                    Area 1 - Store Contracts;
2.779   Shadowrock Landscape                                       8622 S Maplebrook Circle                      Brooklyn Park   MN    55445        Landscape/snow
                                                                                                                                                    Area 1 - Store Contracts;
2.780   Shadowrock Landscape                                       8622 S Maplebrook Circle                      Brooklyn Park   MN    55445        Landscape/snow
                                                                                                                                                    People Services; Flu Shots,
2.781   Shots on the Spot                                          6025 Stage Road Suite 42-137                  Bartlett        TN    38134        Employee Wellness
                                                                                                                                                    Foxtail Contract - General;
2.782   Shred It                                                   23166 Network Place                           Chicago         IL    60673-1252   Confidential file shredding
                                                                                                                                                    People Services;
2.783   SHRM                                                       PO Box 791139                                 Baltimore       MD    21279        Professional Membership
                                                                                                                                                    People Services; Office
2.784   Signs Matter                                               369 Distribution Parkway                      Collierville    TN    38017        Name Plates


                                                                                   Page 39 of 51
                                                      Case 19-11743-KG    Doc 191    Filed 09/06/19     Page 147 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                       State what the contract or
        the debtor has an executory                                                                                                           lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                     Address 2      City         State Zip          of the debtor's interest
                                                                                                                                              Area 1 - Store Contracts;
2.785   Simmons                                                                                                                               Landscape/snow
                                                                 7373 BEECHMONT AVE
2.786   SimpleVMs                                                SUITE L140                                   CINCINNATI   OH    45230        Temporary Labor

2.787   Smallwood Sign                                           PO BOX 1082                                  TAVARES      FL    32778        Marketing - Perkins Billboard

2.788   Smallwood Sign                                           PO BOX 1082                                  TAVARES      FL    32778        Marketing - Perkins Billboard
                                                                                                                                              Cable Provider - Perkins;
2.789   Smart City Telecom                                       PO Box 733082                                Dallas       TX    75373-3082   DSL
2.790   Smeltzer Orchards                 Tim Brian              6032 JOYFIELD RD                             FRANKFORT    MI    49635        Apples, Cherries
                                                                                                                                              Supply Chain; Agreement for
                                                                                                                                              Delivery of Food----Pork
2.791   Smithfield Foods                                         1381 Dairy Lane                              Orrville     OH    44667        Bellies
                                                                                                                                              People Services; music for
2.792   South Central A/V                                        P.O. Box 633497                              Cincinnati   OH    45263-3497   corporate support center
                                                                                                                                              Cable Provider - Perkins;
2.793   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.794   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.795   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.796   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.797   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.798   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.799   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.800   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.801   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.802   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.803   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE
                                                                                                                                              Cable Provider - Perkins;
2.804   Spectrum/Charter                                         PO Box 3019                                  Milwaukee    WI    53201-3019   CABLE



                                                                               Page 40 of 51
                                                         Case 19-11743-KG      Doc 191      Filed 09/06/19       Page 148 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                  State what the contract or
        the debtor has an executory                                                                                                                      lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                        Address 2         City           State Zip          of the debtor's interest
                                                                                                                                                         Area 3 - Maintenance; HVAC,
                                                                                                                                                         Refrigeration Preventative
2.805   SSI Services                                                333 N FALKENBURG RD              SUITE B223        TAMPA          FL    33619        Maintenance
                                                                                                                                                         Supply Chain; Agreement for
                                                                                                                                                         Delivery of Food---Beef &
2.806   Stampede Meats                                              75 Remittance Dr                 Suite 3306        Chicago        IL    60675-3306   Pork
                                                                                                                                                         People Services; Life and
                                                                                                                                                         Disability Insurance, voluntary
2.807   Standard Insurance Company                                  1100 SW SIXTH AVENUE                               PORTLAND       OR    97204        and company-paid
                                                                                                                                                         People Services; Paper and
2.808   Staples Advantage                                           Dept Det                         PO Box 83689      Chicago        IL    60696-3689   Office Supplies

2.809   Stardust Sign & Design                                      2111 E 9TH AVENUE                                  WINFIELD       KS    67156        Marketing - Perkins Billboard
        State of Florida Department of    Jones Lang LaSalle,
2.810   Transportation                    William E. Novick         1650 Sand Lake Road              Suite 113         Orlando        FL    32809        Store Lease
                                                                                                                                                         Perkins Franchisee;
2.811   Status Hopsitality Mgt, LLC       Gary Patel                1460 S University Ave                              Provo          UT    84601        Franchise Contract
                                                                                                                                                         People Services; Relocation
2.812   Stevens Worldwide Van Lines                                 PO BOX 3276                                        SAGINAW        MI    48605        Services
                                                                                                                                                         Perkins Franchisee;
2.813   Stonington Restaurants, LLC       Paul Kirwin               600 Market St., Suite 230                          Chanhassen     MN    55317        Franchise Contract
                                                                                                                                                         Foxtail - Fairfield; Broker
2.814   Strata Marketing                                            22626 FOSSIL PEAK                                  SAN ANTONIO    TX    78261        Agreement
                                                                                                                                                         Cable Provider - Perkins;
2.815   SuddenLink CABLE                                            PO Box 660365                                      Dallas         TX    75266        CABLE
                                                                                                                                                         Perkins Franchisee;
2.816   Sugarland Enterprises, Inc.       Homer Scott               P. O. Box 7279                                     Sheridan       WY    82801-2007   Franchise Contract
                                                                                                                                                         Perkins Franchisee;
2.817   Sugarland Enterprises, Inc.       Homer Scott               P. O. Box 7279                                     Sheridan       WY    82801-2007   Franchise Contract
                                                                                                                                                         Perkins Franchisee;
2.818   Sugarland Enterprises, Inc.       Homer Scott               P. O. Box 7279                                     Sheridan       WY    82801-2007   Franchise Contract
                                                                                                                                                         Perkins Franchisee;
2.819   Sugarland Enterprises, Inc.       Homer Scott               P. O. Box 7279                                     Sheridan       WY    82801-2007   Franchise Contract
                                                                                                                                                         Perkins Franchisee;
2.820   Sugarland Enterprises, Inc.       Homer Scott               P. O. Box 7279                                     Sheridan       WY    82801-2007   Franchise Contract
                                                                                                                                                         Perkins Franchisee;
2.821   Summit Ventures, LLC              Daniel Smith              201 16th Street NE                                 Little Falls   MN    56345        Franchise Contract
                                                                                                                                                         Area 1 - Store Contracts;
2.822   Superior Mechanical               n.a                       1244 60th Ave NW                                   Rochester      MN    55901        Preventative Maintenance
                                                                                                                                                         People Services; University
2.823   Survey Gizmo                                                4888 PEARL EAST CIRCLE           STE. 300 WEST BOULDER            CO    80301        of Perkins enrollment


                                                                                     Page 41 of 51
                                                          Case 19-11743-KG            Doc 191    Filed 09/06/19    Page 149 of 160

                                                                           In re: Perkins & Marie Callender's, LLC
                                                                                      Case No. 19-11743
                                                                                     Schedule G Attachment
                                                                            Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                     State what the contract or
        the debtor has an executory                                                                                                                         lease is for and the nature
Line    contract or unexpired lease           Creditor Notice Name         Address 1                       Address 2     City            State Zip          of the debtor's interest
                                                                                                                                                            People Services; misc
                                                                                                                                                            surveys for operators, training
2.824   Survey Monkey                                                      1 CURIOSITY WAY                               SAN MATEO       CA    94403        and events
                                                                                                                                                            Perkins Franchisee;
2.825   T.P.F.L., Inc.                        Teddy Petrou                 35 Ranco Polo Drive                           Colt's Neck     NJ    07722        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.826   Tamiami Trail Restaurant, LLC         Doug Klingerman              1388 STATE ROUTE 487                          BLOOMSBURG PA         17815        Franchise Contract
                                                                                                                                                            Marketing Contracts; Social
                                                                           14785 PRESTON ROAD, Suite                                                        Media Monitoring and
2.827   TDn2K White Box Social Intelligence                                290                                           Dallas          TX    75254        reporting services
                                                                                                                                                            Cable Provider - Perkins;
2.828   TDS Telecom                                                        PO Box 9                                      Circle Pines    MN    55014-0009   DSL
                                                                                                                                                            Foxtail -- Corona ; Company
                                                                                                                                                            that services Corona's
2.829   Tele Com Avaya                                                     PO Box 5125                                   Carol Stream    IL    60197-5125   telephones
                                                                                                                                                            Perkins Franchisee;
2.830   Telumi, Inc.                          David Kerber                 115 E. 5th Street                             Shawano         WI    54166-0462   Franchise Contract
                                                                                                                                                            Area Operations - Area 3;
2.831   Terminex                                                           P.O. BOX 742592                               CINCINNATI      OH    45274        Pest Control
                                                                                                                                                            Foxtail Contract - General;
2.832   Terminix                                                           860 RIDGE LAKE BLVD                           MEMPHIS         TN    38120-9434   Pest Control
2.833   The 1989 D.K. Wright Family Trust     Barbara G. Wright            4 Eastfield Drive                             Rolling Hills   CA    90274        Store Lease
        The Alan R. Kittleman Revocable
2.834   Trust                                 Alan R. Kittlemen            2001 Marylyn Circle                           Petaluma        CA    94954        Store Lease
2.835   The Archer Piedmont, LLC              Mike Archer                  831 Las Trampas Road                          La Fayette      CA    94549        Store Lease
                                                                                                                                                            Marketing Contracts; Creative
                                                                                                                                                            & Strategic Agency
2.836   The Buntin Group                                                   230 WILLOW STREET                             NASHVILLE       TN    37210        Agreement
2.837   The Chang Wilner Family Trust         Lidia Chang; David Willner   11081 Puebla Drive                            La Mesa         CA    91941        Store Lease
        The Harold E. Farnes Marital Trust
2.838   #2741                                 JoAnn Halberg                2202 11th Street E.                           Glencoe         MN    55336        Store Lease
        The Holland Family, LLC; Bergey &
2.839   Company, PA                           Melissa McKay                8938 Worcester Highway                        Berlin          MD    21811        Store Lease
                                              Erland L. Stenberg and
2.840   The Stenberg Family 2005 Trust        Mary Ann Stenberg            4691 Chileno Valley Road                      Petaluma        CA    94952        Store Lease
                                                                                                                                                            Perkins Franchisee;
2.841   Three 0 Nine Associates               Doug Klingerman              1388 STATE ROUTE 487                          BLOOMSBURG PA         17815        Franchise Contract
                                                                                                                                                            Perkins Franchisee;
2.842   Three O Nine Associates               Doug Klingerman              1388 STATE ROUTE 487                          BLOOMSBURG PA         17815        Franchise Contract
                                                                                                                                                            Cable Provider - Perkins;
2.843   Time Warner Cable                                                  26685 Network Place                           Chicago         IL    60673-1266   CABLE


                                                                                           Page 42 of 51
                                                      Case 19-11743-KG    Doc 191      Filed 09/06/19   Page 150 of 160

                                                                 In re: Perkins & Marie Callender's, LLC
                                                                            Case No. 19-11743
                                                                           Schedule G Attachment
                                                                  Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                        State what the contract or
        the debtor has an executory                                                                                                            lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name   Address 1                     Address 2      City          State Zip          of the debtor's interest
                                                                                                                                               Cable Provider - Perkins;
2.844   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.845   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.846   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.847   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.848   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.849   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.850   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.851   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.852   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.853   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.854   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.855   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.856   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.857   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Cable Provider - Perkins;
2.858   Time Warner Cable                                        26685 Network Place                          Chicago       IL    60673-1266   CABLE
                                                                                                                                               Perkins Franchisee;
2.859   TJ Food Service, LLC              Mark Cory              1172 Red Fox Road                            Arden Hills   MN    55112        Franchise Contract
                                                                 103 15th Avenue N.W. #200,                                                    Perkins Franchisee;
2.860   Torgerson Properties Ltd Part.    Tom Torgerson          PO Box 1020                                  Willmar       MN    56201        Franchise Contract
                                                                 103 15th Avenue N.W. #200,                                                    Perkins Franchisee;
2.861   Torgerson Properties Ltd Part.    Tom Torgerson          PO Box 1020                                  Willmar       MN    56201        Franchise Contract
                                                                 103 15th Avenue N.W. #200,                                                    Perkins Franchisee;
2.862   Torgerson Properties, Inc         Tom Torgerson          PO Box 1020                                  Willmar       MN    56201        Franchise Contract
                                                                                                                                               Marketing Contracts; Menu
2.863   Trabon Printing Company, Inc.                            PO Box 87-8700                               Kansas City   MO    64187-8700   Print Production Company



                                                                               Page 43 of 51
                                                           Case 19-11743-KG    Doc 191        Filed 09/06/19      Page 151 of 160

                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                 Case No. 19-11743
                                                                                Schedule G Attachment
                                                                       Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                  State what the contract or
        the debtor has an executory                                                                                                                      lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name      Address 1                       Address 2         City          State Zip          of the debtor's interest
                                                                                                                                                         People Services;
        TransAmerica Life Insurance                                                                                                                      Supplemental Voluntary
2.864   Company                                                       4333 EDGEWOOD ROAD NE                             CEDAR RAPIDS IA     52499        Benefits
                                                                                                                                                         Foxtail - Fairfield; Broker
2.865   Tri Me Associates                                             4016 18TH AVENUE                                  BROOKLYN      NY    11218        Agreement
                                                                                                                                                         Accounting Contract;
                                                                                                                                                         ReconNet UAR -- Credit Card
                                                                                                                                                         Reconciliation Software
2.866   TrinTech Inc.                                                 PO BOX 205367                                     DALLAS        TX    75320-5367   Support
2.867   Triple Net Investments VI, L.P      Jim Petrucci              171 Route 173                   Suite 201         Asbury        NJ    08802        Lease Guarantor
                                                                                                                                                         Area 1 - Store Contracts;
2.868   Turf Tanner                                                   10090 WEST IVES                                   MARSHFIELD    WI    54449        Landscape/snow
                                                                                                                                                         Area 3 - Maintenance; HVAC,
                                                                                                                                                         Refrigeration Preventative
2.869   TWC Services, Inc.                                            PO BOX 1612                                       DES MOINES    IA    50306        Maintenance
                                                                                                                                                         Foxtail - Fairfield; Broker
2.870   Twin City Food Brokers                                        P.O. BOX 1920                                     N. LITTLE ROCK AR   72115        Agreement
                                                                                                                                                         Perkins Franchisee;
2.871   Twin Falls Family Restaurant,       Nancy McDaniel            608 W. 2nd St., Suite 202                         Spokane       WA    99201        Franchise Contract
                                                                                                                                                         Perkins Franchisee;
2.872   U.S. of Missoula, LLC               Ken Sanders               2275 N Reserve Street                             Missoula      MT    59808        Franchise Contract
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.873   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.874   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.875   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.876   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.877   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.878   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.879   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.880   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.881   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                Area 1 - Store Contracts;
2.882   Inc                                                           45 W Industrial Blvd                              Paoli         PA    19301        Alarm Service


                                                                                      Page 44 of 51
                                                       Case 19-11743-KG     Doc 191       Filed 09/06/19   Page 152 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                    State what the contract or
        the debtor has an executory                                                                                                        lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name   Address 1                       Address 2     City        State Zip     of the debtor's interest
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.883   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.884   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.885   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.886   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.887   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.888   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.889   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.890   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.891   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.892   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.893   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.894   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.895   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.896   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.897   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.898   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.899   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.900   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.901   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.902   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service



                                                                                   Page 45 of 51
                                                       Case 19-11743-KG     Doc 191       Filed 09/06/19   Page 153 of 160

                                                                   In re: Perkins & Marie Callender's, LLC
                                                                              Case No. 19-11743
                                                                             Schedule G Attachment
                                                                    Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                    State what the contract or
        the debtor has an executory                                                                                                        lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name   Address 1                       Address 2     City        State Zip     of the debtor's interest
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.903   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.904   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.905   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.906   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.907   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.908   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.909   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.910   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.911   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.912   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.913   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.914   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.915   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.916   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.917   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.918   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.919   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.920   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.921   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                  Area 1 - Store Contracts;
2.922   Inc                                                        45 W Industrial Blvd                          Paoli       PA    19301   Alarm Service



                                                                                   Page 46 of 51
                                                        Case 19-11743-KG        Doc 191        Filed 09/06/19        Page 154 of 160

                                                                       In re: Perkins & Marie Callender's, LLC
                                                                                  Case No. 19-11743
                                                                                 Schedule G Attachment
                                                                        Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                       State what the contract or
        the debtor has an executory                                                                                                                           lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name       Address 1                         Address 2         City            State Zip          of the debtor's interest
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.923   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.924   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.925   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.926   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.927   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.928   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.929   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.930   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.931   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
        UAS - Universal Atlantic Systems,                                                                                                                     Area 1 - Store Contracts;
2.932   Inc                                                            45 W Industrial Blvd                                Paoli           PA    19301        Alarm Service
                                                                                                                                                              Marketing Contracts; Online
                                                                                                                                                              Ordering platform & Delivery
2.933   UberEats (Portier LLC.)                                        1455 Market Street                Suite 400         San Francisco   CA    94103        services
                                                                                                                                                              Area 1 - Store Contracts;
2.934   Ugstad                                                         3209 E. Fir Ave                                     Fergus Falls    MN    56537        Preventative Maintenance
                                                                                                                                                              People Services; Relocation
2.935   U-Haul                                                         P.O. Box 52128                                      Phoenix         AZ    85072-2128   Services
                                                                                                                                                              People Services; Shipping
2.936   Uline                               Attn Accounts Receivable   PO Box 88741                                        Chicago         IL    60680-1741   Supplies
                                                                                                                                                              Area 1 - Store Contracts;
2.937   Ulta Green                                                     IRRIGATION                        PO Box 857        Janesville      WI    53547-0857   Landscape/snow
                                                                                                                                                              Area 1 - Store Contracts;
2.938   Ulta Green                                                     IRRIGATION                        PO Box 857        Janesville      WI    53547-0857   Landscape/snow
                                                                                                                                                              Foxtail - Fairfield; Mfg
                                                                                                                                                              products as ordered by
2.939   Unipro Food Service                                            P.O. BOX 405762                                     ATLANTA         GA    30384-5762   customer




                                                                                         Page 47 of 51
                                                      Case 19-11743-KG     Doc 191      Filed 09/06/19      Page 155 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                State what the contract or
        the debtor has an executory                                                                                                                    lease is for and the nature
Line    contract or unexpired lease        Creditor Notice Name   Address 1                       Address 2         City            State Zip          of the debtor's interest
                                                                                                                                                       People Services; Health Plan
                                                                                                                                                       Administration, Stop Loss
                                                                                                                                                       (starting 2019); Also pay
                                                                                                                                                       health claims as incurred on
                                                                                                                                                       self-funded plan (medical, Rx,
2.940   United HealthCare                                         22703 Network Place                               Chicago         IL    60673-1227   dental, vision)
2.941   University Park Development, LLC   Kenneth A. Chymiak     7500 W 151st Street             #24052            Overland Park   KS    66223        Store Lease
                                                                                                                                                       People Services; Executive
2.942   Unum                                                      P.O. BOX 740591                                   ATLANTA         GA    30374-0591   Disability
                                                                                                                                                       IT Contracts; RemoteLink -
                                                                                                                                                       data transfer software used in
2.943   Unwired Revolution                                        2720 N Val Vista Dr             PO Box 230        Mesa            AZ    85213        all locations
2.944   US Foods                           Tom Mclaughlin         SDS 12-0815 PO Box 86                             Minneapolis     MN    55486-0815   Supply Chain
                                                                                                                                                       People Services; Break
2.945   US Foods                                                  SDS 12-0815 PO Box 86                             Minneapolis     MN    55486-0815   Room Supplies
                                                                                                  255 Primera                                          Area 1 - Store Contracts;
2.946   US Lawns                                                  Sanford & Volusia County East   Blvd, Suite 160   Lake Mary       FL    32746        Landscape/snow
                                                                                                  255 Primera                                          Area 1 - Store Contracts;
2.947   US Lawns                                                  Sanford & Volusia County East   Blvd, Suite 160   Lake Mary       FL    32746        Landscape/snow
                                                                                                  255 Primera                                          Area 1 - Store Contracts;
2.948   US Lawns                                                  Sanford & Volusia County East   Blvd, Suite 160   Lake Mary       FL    32746        Landscape/snow
                                                                                                  255 Primera                                          Area 1 - Store Contracts;
2.949   US Lawns                                                  Sanford & Volusia County East   Blvd, Suite 160   Lake Mary       FL    32746        Landscape/snow
                                                                                                                                                       People Services; Shipping,
2.950   USPS                                                      5821 Park Ave                                     Memphis         TN    38119        PO Boxes in Memphis
                                                                                                                                                       Tax Contract; Provide
                                                                                                                                                       engineering study to
                                                                                                                                                       determine exempt utilities
                                                                                                                                                       used in operation of IA food
2.951   Utility Rebate Consultants                                2526 East 71st St               Suite E           Tulsa           OK    74136-5531   preparation
                                                                                                                                                       Area 1 - Store Contracts;
2.952   Vande Hey                                                 N2093 County Rd N                                 Appleton        WI    54915        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.953   Vande Hey                                                 N2093 County Rd N                                 Appleton        WI    54915        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.954   Vande Hey                                                 N2093 County Rd N                                 Appleton        WI    54915        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.955   Vande Hey                                                 N2093 County Rd N                                 Appleton        WI    54915        Landscape/snow
                                                                                                                                                       Area 1 - Store Contracts;
2.956   Vande Hey                                                 N2093 County Rd N                                 Appleton        WI    54915        Landscape/snow



                                                                                  Page 48 of 51
                                                         Case 19-11743-KG    Doc 191       Filed 09/06/19   Page 156 of 160

                                                                    In re: Perkins & Marie Callender's, LLC
                                                                               Case No. 19-11743
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                            State what the contract or
        the debtor has an executory                                                                                                                lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name      Address 1                      Address 2      City          State Zip          of the debtor's interest
                                                                                                                                                   Area 1 - Store Contracts;
2.957   Vande Hey                                                   N2093 County Rd N                             Appleton      WI    54915        Landscape/snow
                                                                                                                                                   Perkins Franchisee;
2.958   Venture Foods, Inc.               Bill Jamison              10129 Candlestick Lane                        Concord       OH    44077        Franchise Contract
2.959   Victoria Plaza, Inc.              Joseph M. Keiran          2113 Venetion Way                             Winter Park   FL    32789        Store Lease
                                                                                                                                                   Marketing Contracts; Outdoor
2.960   Vince Walsh                                                 226 Lake Shore Drive                          Escabana      MI    49829-4025   Consultant
                                                                                                                                                   People Services; Shredding
                                                                                                                                                   Boxes in Support Center and
2.961   VITAL Records Control                                       DEPT. 5874                     PO Box 11407   BIRMINGHAM    AL    35246-5874   Offsite Storage
                                                                                                                                                   Marketing Contracts; PR,
                                                                                                                                                   Crisis Mgmt, Corp Comms,
                                                                                                                                                   Media/Guest Relations,
2.962   Vivian Brooks                                               34 McGregory Road                             Sturbridge    MA    01566        Franchise Relations
                                                                                                                                                   Foxtail - Fairfield; Broker
2.963   W. E. Sales                                                 11025 Matthews Drive                          Tustin        CA    92782        Agreement
                                                                                                                                                   Foxtail - Corona; Broker
2.964   W. E. Sales                                                 11025 Matthews Drive                          Tustin        CA    92782        Agreement
2.965   W.N.R.J., Inc                     Geri Shanley              13221 Millhopper Road                         Gainesville   FL    32653        Lease Guarantor
                                                                    Attention: Pat Doyle PO Box
                                                                    878                                                                            Perkins Franchisee;
2.966   Watertown Family Pancakes, Inc    Dan Green                 PO Box 878                                    Spearfish     SD    57783        Franchise Contract
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.967   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.968   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.969   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.970   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.971   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.972   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.973   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
        WF PP Realty, LLC ; Friedman      Robert Friedman; Joshua
2.974   Management                        Wallack                   770 Lexington Avenue                          New York      NY    10065        Store Lease
                                                                                                                                                   Perkins Franchisee;
2.975   Williamsport Restaurant Co Inc    Doug Klingerman           1388 State Route 487                          Bloomsburg    PA    17815        Franchise Contract



                                                                                   Page 49 of 51
                                                           Case 19-11743-KG    Doc 191       Filed 09/06/19   Page 157 of 160

                                                                      In re: Perkins & Marie Callender's, LLC
                                                                                 Case No. 19-11743
                                                                                Schedule G Attachment
                                                                       Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                                  State what the contract or
        the debtor has an executory                                                                                                                      lease is for and the nature
Line    contract or unexpired lease         Creditor Notice Name      Address 1                       Address 2      City             State Zip          of the debtor's interest
                                                                                                                                                         Cable Provider - Perkins;
2.976   Windstream                                                    PO Box 9001013                                 Louisville       KY    40290-1013   DSL
2.977   Wingate Rentals                     Kenneth Wingate           110 Mericam Court                              Winter Garden    FL    34787        Store Lease
2.978   Winona Warehouse Corporation        Robert G. McQueen         PO Box 82                                      Birchwood        WI    54817        Store Lease
                                                                                                                                                         Area 3 - Maintenance; HVAC,
                                                                                                      4985 N. Palm                                       Refrigeration Preventative
2.979   Winter Park Refrigeration & A/C, Inc.                         A/C INC                         Ave            Winter Park      FL    32792        Maintenance
2.980   Winter Park University 6245P LLC      Neil Doornheim          1401 Broad Street                              Clifton          NJ    07013        Store Lease
                                                                                                                                                         Marketing - Perkins Highway
2.981   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.982   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.983   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.984   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.985   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.986   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.987   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.988   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.989   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.990   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.991   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.992   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Marketing - Perkins Highway
2.993   Wisconsin Logos, LLC                                          4918 Triangle Street                           MCFarland        WI    53558        Logos
                                                                                                                                                         Tax Contract; Tax research
                                                                                                                                                         and sales tax rate look-up
2.994   Wolters Kluwer                                                4829 Innovation Way                            Chicago          IL    60682-0048   using web access software
2.995   Woodbury Perkins, LLC               Daljit Sikka              6010 Highway 7                                 St. Louis Park   MN    55416        Store Lease
                                                                                                                                                         People Services;
2.996   World at Work                                                 P.O. BOX 29312                                 PHOENIX          AZ    85038        Professional Membership



                                                                                      Page 50 of 51
                                                       Case 19-11743-KG    Doc 191      Filed 09/06/19    Page 158 of 160

                                                                  In re: Perkins & Marie Callender's, LLC
                                                                             Case No. 19-11743
                                                                            Schedule G Attachment
                                                                   Executory Contracts and Unexpired Leases


        Name of other parties with whom                                                                                                          State what the contract or
        the debtor has an executory                                                                                                              lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name    Address 1                       Address 2     City          State Zip          of the debtor's interest
                                                                                                                                                 Foxtail - Fairfield; Broker
2.997   Wsf Food Brokerage                                        809 BARKWOOD CT STE H                         LINTHICUM     MD    21090        Agreement
        X-Pert HR. Reed Business
2.998   Information                                               28428 Network Place                           Chicago       IL    60673-1284   People Services; Compliance
                                                                                                                                                 Foxtail - Fairfield; Broker
2.999   Yankee Marketers                                          5 Brich Road                    PO Box 370    Middleton     MA    01949        Agreement
                                                                                                                                                 Area 1 - Store Contracts;
2.1000 Yard Works                                                 3389 Both Ave                                 Jamestown     ND    58401        Landscape/snow
                                                                                                                                                 Perkins Franchisee;
2.1001 Yellowstone Cakes, Inc.            Tim Brandt              1305 S. Columbia Road                         Grand Forks   ND    58201        Franchise Contract

2.1002 Young Signs                                                PO Box 11676                                  Tacoma        WA    98411-6676   Marketing - Perkins Billboard;
2.1003 Zeta Management, LLC               Jimmy Tsafatinos        667 Snug Isle                                 Clearwater    FL    33767        Store Lease




                                                                                  Page 51 of 51
                                           Case 19-11743-KG            Doc 191      Filed 09/06/19   Page 159 of 160
                                                           In re: Perkins & Marie Callender's, LLC
                                                                      Case No. 19-11743
                                                                        Schedule H Attachment
                                                                             Codebtors
Name of codebtor                           Address 1                    Address 2   City         State   Zip                   Name of creditor           D E/F G
FIV, LLC                                   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
FIV, LLC                                   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
FIV, LLC                                   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
FIV, LLC                                   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
K Investment                               1388 State Route 487                     Bloomsburg   PA      17815   3214 Hamilton Associates, LP                   x
K Investment                               1388 State Route 487                     Bloomsburg   PA      17815   Bunsen Business Center Associates              x
K Investment                               1388 State Route 487                     Bloomsburg   PA      17815   Cross Keys Development Company                 x
K Investment                               1388 State Route 487                     Bloomsburg   PA      17815   Triple Net Investments VI, L.P.                x
KRMM Hospitality                           2173 230th Ave.                          Milford      IA      51351   Reynold Anderson Jr. a/k/a RJ Anderson         x
Marie Callender Pie Shops, LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
Marie Callender Pie Shops, LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
Marie Callender Pie Shops, LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
Marie Callender Pie Shops, LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
MC Wholesalers, LLC                        6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
MC Wholesalers, LLC                        6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
MC Wholesalers, LLC                        6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
MC Wholesalers, LLC                        6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
MCID, Inc.                                 6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
MCID, Inc.                                 6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
MCID, Inc.                                 6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
MCID, Inc.                                 6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
P&MC's Holding Corp.                       6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
P&MC's Holding Corp.                       6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
P&MC's Holding Corp.                       6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
P&MC's Holding Corp.                       6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
P1131, LLC                                 3031 N. Rocky Point Drive    Suite 150 A Tampa        FL      33608   W.N.R.J., Inc.                                 x
P1218 LLC                                  3030 N. Rocky Point Drive    Suite 150 A Tampa        FL      33607   Crown Pointe Partnership                       x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   KeyBank National Association             x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Regions Bank                             x
PMCI Promotions, LLC                       6075 Poplar Ave.             Suite 800   Memphis      TN      38119   Cadence Bank, N.A.                       x
PMCI Promotions, LLC                       6075 Poplar Ave.             Suite 800   Memphis      TN      38119   CIT Finance LLC                          x


                                                                             Page 1 of 2
                          Case 19-11743-KG           Doc 191      Filed 09/06/19   Page 160 of 160
                                             In re: Perkins & Marie Callender's, LLC
                                                        Case No. 19-11743
                                                      Schedule H Attachment
                                                           Codebtors
Name of codebtor          Address 1                   Address 2    City       State   Zip                 Name of creditor   D E/F G
PMCI Promotions, LLC      6075 Poplar Ave.            Suite 800    Memphis    TN      38119   KeyBank National Association   x
PMCI Promotions, LLC      6075 Poplar Ave.            Suite 800    Memphis    TN      38119   Regions Bank                   x
Wilshire Beverage, Inc.   6075 Poplar Ave.            Suite 800    Memphis    TN      38119   Cadence Bank, N.A.             x
Wilshire Beverage, Inc.   6075 Poplar Ave.            Suite 800    Memphis    TN      38119   CIT Finance LLC                x
Wilshire Beverage, Inc.   6075 Poplar Ave.            Suite 800    Memphis    TN      38119   KeyBank National Association   x
Wilshire Beverage, Inc.   6075 Poplar Ave.            Suite 800    Memphis    TN      38119   Regions Bank                   x




                                                           Page 2 of 2
